Exhibit 10.1

Execution Version

TENTH AMENDMENT TO CREDIT AGREEMENT

This TENTH AMENDMENT TO CREDIT AGREEMENT, dated as of November 15, 2019
(including the annexes, schedules, exhibits and other attachments hereto, this
“Tenth Amendment”), by and among Vistra Operations Company LLC (formerly known
as TEX Operations Company LLC), a Delaware limited liability company (the
“Borrower”), Vistra Intermediate Company LLC (formerly known as TEX Intermediate
Company LLC), a Delaware limited liability company (“Holdings”), the other
Credit Parties (as defined in the Credit Agreement referred to below) party
hereto, Credit Suisse AG, Cayman Islands Branch (the “2019 Incremental Term Loan
Lender”), the other Lenders party hereto and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent and as Collateral Agent. Capitalized terms used
but not defined herein shall have the respective meanings assigned to such terms
in the Credit Agreement (as defined below).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 3, 2016 (as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time prior to the Tenth Amendment Effective Date
referred to below, the “Credit Agreement”), among Holdings, the Borrower, the
Lenders party thereto, the Letter of Credit Issuers party thereto, the
Administrative Agent, the Collateral Agent and the other parties named therein;

WHEREAS, the Borrower intends to establish new Incremental Term Loans by, among
other things, entering into an Incremental Amendment with Incremental Term Loan
Lenders as set forth herein (the “2019 Incremental Term Loan Incurrence”),
subject to the terms and conditions hereof and the Credit Agreement (as modified
hereby);

WHEREAS, the Borrower wishes to repay in full the aggregate principal amount of
all Initial Term Loans outstanding as of the Tenth Amendment Effective Date
(immediately prior to giving effect to this Tenth Amendment) with the proceeds
of the 2019 Incremental Term Loans (as defined below) (the “2019 Initial Term
Loan Repayment”) and the proceeds from an issuance of certain secured notes (the
“2019 Secured Notes”);

WHEREAS, pursuant to Sections 13.1 and 13.7 of the Credit Agreement, the
Borrower and Lenders party hereto constituting not less than (i) all of the
Lenders holding 2018 Incremental Term Loans (after giving effect to the 2019
Incremental Term Loan Incurrence and the 2019 Incremental Term Loan Conversion
(as defined below)) directly and adversely affected by the terms of this Tenth
Amendment and the transactions contemplated hereby and (ii) the Required Lenders
(determined after giving effect to the 2019 Incremental Term Loan Incurrence,
the 2019 Incremental Term Loan Conversion and the 2019 Initial Term Loan
Repayment but immediately prior to giving effect to the 2018 Incremental Term
Loan Repricing (as defined below)) agree to a decrease of the interest rate
margins applicable to the 2018 Incremental Term Loans as set forth herein (the
“2018 Incremental Term Loan Repricing”), in each case subject to the terms and
conditions hereof; and

WHEREAS, pursuant to Section 13.1 of the Credit Agreement, the Borrower and
Lenders party hereto constituting not less than the Required Lenders (determined
after giving effect to the 2019 Incremental Term Loan Incurrence, the 2019
Incremental Term Loan Conversion and the 2019 Initial Term Loan Repayment but
immediately prior to giving effect to the 2018 Incremental Term Loan Repricing)
agree to amend certain other provisions of the Credit Agreement as set forth
herein (collectively, the “2019 Other Amendments”), in each case subject to the
terms and conditions hereof;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

  A.

Amendments to Credit Documents.

1.    Amendments to Credit Agreement. Effective as of the Tenth Amendment
Effective Date, and subject to the terms and conditions set forth herein, the
Credit Agreement is hereby amended to incorporate the changes reflected in the
redlined version of the Credit Agreement attached hereto as Exhibit A.

 

  B.

Special Provisions Applicable to 2019 Incremental Term Loans.

The 2019 Incremental Term Loan Lender hereby agrees to provide new Incremental
Term Loans in the aggregate principal amount set forth on Schedule I annexed
hereto opposite its name (such Incremental Term Loans, the “2019 Incremental
Term Loans”), on the terms and subject to the conditions set forth below and in
the Credit Agreement (as modified hereby).

The 2019 Incremental Term Loan Lender (i) confirms that it has received a copy
of the Credit Agreement and the other Credit Documents and the schedules and
exhibits thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Tenth Amendment;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, any of the Joint Lead Arrangers
referred to in the Credit Agreement (as modified hereby), any other Agent (as
hereinafter used, collectively, the “Agents”) or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement (as modified hereby); (iii) appoints and authorizes each of
the Agents to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents (in each case,
as modified hereby) as are delegated to such Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement (as modified hereby) are required to be
performed by it as the 2019 Incremental Term Loan Lender, as an Incremental Term
Loan Lender, as a Term Loan Lender and as a Lender.

The 2019 Incremental Term Loan Lender hereby agrees to make 2019 Incremental
Term Loans to the Borrower on the Tenth Amendment Effective Date on the terms
and conditions set forth in this Tenth Amendment and in Credit Agreement (as
modified hereby). This Tenth Amendment constitutes the notice required to be
given by the Borrower pursuant to Section 2.14 of the Credit Agreement.

1.    [Reserved].

2.    Proposed Borrowing. This Tenth Amendment represents the Borrower’s request
to borrow 2019 Incremental Term Loans from the 2019 Incremental Term Loan Lender
as follows (the “Proposed Borrowing”):

The terms of the Proposed Borrowing are:

 

  (a)

Business Day of such Proposed Borrowing: November 15, 2019; and

 

  (b)

Amount of such Proposed Borrowing: $798,625,000.00.

3.    2019 Incremental Term Loan Conversion. This Tenth Amendment constitutes an
Incremental Amendment with respect to the 2019 Incremental Term Loans pursuant
to which a new Series of Incremental Term Loans is established under
Section 2.14 of the Credit Agreement (subject to the following provisions).
Immediately following the 2019 Incremental Term Loan Incurrence on the Tenth
Amendment Effective Date as provided above, (a) the 2019 Incremental Term Loans
shall automatically be converted into “2018 Incremental Term Loans” under the
Credit Agreement (as amended hereby) (the “2019 Incremental Term Loan
Conversion”), (b) the 2019 Incremental Term Loans shall thereafter constitute
“2018 Incremental Term Loans”, “Term Loans” and “Loans”, in each case under, and
as defined in, the Credit Agreement (as amended hereby) for all purposes of the
Credit

 

-2-



--------------------------------------------------------------------------------

Agreement (as amended hereby) and the other Credit Documents and (c) the 2019
Incremental Term Loan Lender shall be bound by the provisions of the Credit
Agreement (as amended hereby) and the other Credit Documents as a “Lender”, a
“Term Loan Lender” and an “Incremental Term Loan Lender” holding Incremental
Term Loans, Term Loans and Loans or, after the 2019 Incremental Term Loan
Conversion, a “Lender”, a “Term Loan Lender” and an “Incremental Term Loan
Lender” holding 2018 Incremental Term Loans, Term Loans and Loans.

C.    Conditions Precedent. Subject to the last paragraph of this Section C,
this Tenth Amendment shall become effective as of the first date (the “Tenth
Amendment Effective Date”) when each of the conditions set forth in this Section
C shall have been satisfied:

1.    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (a) (i) the Borrower,
(ii) each of the other Credit Parties, (iii) the Administrative Agent and the
Collateral Agent, (iv) each Lender holding 2018 Incremental Term Loans (other
than a Tenth Amendment Non-Consenting 2018 Incremental Term Loan Lender (as
defined below)) and (v) any Person that acquires any 2018 Incremental Term Loans
from any Tenth Amendment Non-Consenting 2018 Incremental Term Loan Lender as
contemplated by Section C.6. below, (b) the Required Lenders (determined after
giving effect to the 2019 Incremental Term Loan Incurrence and the 2019 Initial
Term Loan Repayment but immediately prior to giving effect to the 2018
Incremental Term Loan Repricing) and (c) the 2019 Incremental Term Loan Lender.

2.    The Borrower shall have (a) paid all fees and other amounts earned, due
and payable to the Agents pursuant to (i) that certain Amended and Restated
Engagement Letter, dated November 11, 2019 (as the same may be amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time in accordance with the terms thereof), among, inter alios, the Borrower,
Credit Suisse Loan Funding LLC, Barclays Bank PLC, BMO Capital Markets Corp.,
BNP Paribas Securities Corp., Citigroup Global Markets Inc., Credit Agricole
Corporate and Investment Bank, Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., Morgan Stanley Senior
Funding, Inc., MUFG Bank, Ltd., Natixis Securities, Americas LLC, RBC Capital
Markets and SunTrust Robinson Humphrey, Inc, and (ii) any other agreements or
arrangements pursuant to which the Borrower has agreed to compensate any Agent
in connection with the transactions contemplated by this Tenth Amendment and
(b) to the extent invoiced at least three Business Days prior to the Tenth
Amendment Effective Date, reimbursed or paid all reasonable and documented
out-of-pocket expenses in connection with this Tenth Amendment and any other
reasonable and documented out-of-pocket expenses of the 2019 Incremental Term
Loan Lender, the Administrative Agent and the Collateral Agent, including the
reasonable fees, charges and disbursements of counsel for the 2019 Incremental
Term Loan Lender, the Administrative Agent and the Collateral Agent as required
to be paid or reimbursed pursuant to the Credit Agreement.

3.    The Administrative Agent shall have received a customary legal opinion of
(a) Latham & Watkins LLP, New York counsel to the Credit Parties and (b) Sidley
Austin LLP, counsel to the Credit Parties, in each case, addressed to the
Administrative Agent, the Collateral Agent and the Lenders party to the Credit
Agreement (as modified hereby) (including the 2019 Incremental Term Loan
Lender), dated as of the Tenth Amendment Effective Date and in form and
substance reasonably satisfactory to the Administrative Agent.

4.    The Administrative Agent shall have received (w) a certificate from the
Chief Financial Officer or Senior Vice President and Treasurer of the Borrower,
dated the Tenth Amendment Effective Date, substantially in the form of the
certificate provided pursuant to Section 6.9 of the Credit Agreement (with
appropriate adjustments to reflect the incurrence of the 2019 Incremental Term
Loans) and certifying that, immediately after giving effect to this Tenth
Amendment and the incurrence of the 2019 Incremental Term Loans and the other
transactions contemplated hereby, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent, (x) a certificate of good standing (or
subsistence) with respect to each Credit Party from the Secretary of State (or
similar official) of the State of such Credit Party’s organization, (y) a
closing certificate executed by an Authorized Officer of the Borrower,

 

-3-



--------------------------------------------------------------------------------

dated the Tenth Amendment Effective Date, certifying as to the accuracy (with
respect to clauses (i), (ii) and (iii) of Section D.4 of this Tenth Amendment,
in all material respects) of the matters set forth in Section D.4 of this Tenth
Amendment and (z) a certificate executed by an Authorized Officer of the
Borrower, dated the Tenth Amendment Effective Date, certifying as to the
incumbency and specimen signature of each officer of a Credit Party executing
this Tenth Amendment or any other document delivered in connection herewith on
behalf of any Credit Party and attaching (A) a true and complete copy of the
certificate of incorporation (or other applicable charter document) of each
Credit Party, including all amendments thereto, as in effect on the Tenth
Amendment Effective Date, certified as of a recent date by the Secretary of
State (or analogous official) of the jurisdiction of its organization, that has
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (x) above, (B) a true
and complete copy of, or certification that there have been no changes to, the
by-laws (or other applicable operating agreements) of each Credit Party as in
effect on the Tenth Amendment Effective Date and (C) a true and complete copy of
resolutions duly adopted or written consents duly executed by the board of
directors (or equivalent governing body or any committee thereof) of each Credit
Party authorizing the execution, delivery and performance of this Tenth
Amendment, the performance of the Credit Agreement and the other Credit
Documents (in each case, as modified hereby), the incurrence of the 2019
Incremental Term Loans and the other transactions contemplated by this Tenth
Amendment and certifying that such resolutions or written consents have not been
modified, rescinded or amended and are in full force and effect.

5.    No Default or Event of Default shall have occurred and be continuing (both
immediately before and immediately after giving effect to this Tenth Amendment,
the incurrence of the 2019 Incremental Term Loans and the other transactions
contemplated by this Tenth Amendment).

6.    (x) The 2018 Incremental Term Loans held by each Term Loan Lender holding
2018 Incremental Term Loans immediately prior to the Tenth Amendment Effective
Date that has not executed and delivered a counterpart of this Tenth Amendment
to the Administrative Agent on or prior to 12:00 p.m. (New York City time) on
November 13, 2019 (or such later time and date as the Administrative Agent may
agree in its sole discretion), and constitutes a Non-Consenting Lender as
contemplated by Section 13.7(b) of the Credit Agreement (each, a “Tenth
Amendment Non-Consenting 2018 Incremental Term Loan Lender”) shall have been
assigned to an assignee Lender in accordance with Sections 13.6(b) and 13.7 of
the Credit Agreement, (y) any fees, costs and any other expenses in connection
with such assignment arising under Sections 2.11 and 13.6 of the Credit
Agreement shall have been paid in full or, in the case of transfer fees payable
in connection with an assignment, waived by the Administrative Agent (it being
understood that the Administrative Agent has waived the right to receive any
processing and recordation fee as provided in Section 13.6(b)(ii) of the Credit
Agreement in connection with this Tenth Amendment and the 2018 Incremental Term
Loan Repricing), and (z) all accrued and unpaid interest on all 2018 Incremental
Term Loans of each Tenth Amendment Non-Consenting 2018 Incremental Term Loan
Lender shall have been paid in full by the assignee Lender to such Tenth
Amendment Non-Consenting 2018 Incremental Term Loan Lender in accordance with
Section 13.7(b) of the Credit Agreement.

7.    The Borrower shall have paid on the Tenth Amendment Effective Date and
immediately prior to the 2019 Incremental Term Loan Incurrence (or substantially
concurrently therewith), all accrued and outstanding interest with respect to
the 2018 Incremental Term Loans outstanding immediately prior to the occurrence
of the 2019 Incremental Term Loan Incurrence (irrespective of whether such
accrued amounts are otherwise then due and payable by the terms of the Credit
Agreement).

8.    The Administrative Agent shall have received a certificate, dated as of
the Tenth Amendment Effective Date and executed by an Authorized Officer of the
Borrower, certifying that (a) the conditions in clauses C.5 above have been
satisfied on such date, (b) the Borrower is in compliance with the requirements
of Section 2.14 of the Credit Agreement and (c) the 2019 Incremental Term Loans
were incurred in reliance on clause (3)(x) of the definition of “Maximum
Incremental Facilities Amount” set forth in the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

9.    The Administrative Agent shall have received, at least two Business Days
prior to the Tenth Amendment Effective Date, all documentation and other
information with respect to the Credit Parties that is requested by the
Administrative Agent or a Lender and is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent reasonably requested in
writing at least 5 Business Days prior to the Tenth Amendment Effective Date by
the Administrative Agent or the Lenders.

10.    The Borrower shall have received net proceeds of the issuance of the 2019
Secured Notes and $1,098,863,833.33 of such net proceeds shall have been applied
to the repayment of outstanding Initial Term Loans prior to the effectiveness of
this Tenth Amendment.

Notwithstanding anything to the contrary in this Tenth Amendment, the parties
hereto hereby agree that, upon the satisfaction of the conditions precedent set
forth above in this Section C, the transactions contemplated by this Tenth
Amendment shall be deemed to have been consummated in the following order (with
the consummation of each successive transaction occurring immediately and
automatically after the transaction immediately preceding it is consummated):

first, the 2019 Incremental Term Loan Incurrence and the 2019 Incremental Term
Loan Conversion (including all amendments to the Credit Agreement related
thereto (as set forth in this Tenth Amendment) and all provisions of Section B
of this Tenth Amendment) shall be consummated and become effective;

second, the 2019 Initial Term Loan Repayment shall be consummated and become
effective;

third, the 2018 Incremental Term Loan Repricing (including all amendments to the
Credit Agreement related thereto as set forth in this Tenth Amendment) shall be
consummated and become effective; and

fourth, the 2019 Other Amendments shall be consummated and become effective.

D.    Other Terms.

1.    Credit Agreement Governs. Except as expressly set forth in this Tenth
Amendment, the 2019 Incremental Term Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Credit Documents (in each case,
as modified hereby).

2.    Terms Related to Replacement. The parties hereto agree that (i) the
Interest Periods applicable to the outstanding 2018 Incremental Term Loans as of
the Tenth Amendment Effective Date shall not be affected by this Tenth Amendment
and (ii) the Borrower is exercising its rights under Section 13.7 of the Credit
Agreement in connection with this Tenth Amendment to require that each Tenth
Amendment Non-Consenting 2018 Incremental Term Loan Lender assign all of its
interests, rights and obligations under the Credit Documents to one or more
assignees identified by the Borrower or the Administrative Agent, and the
Administrative Agent shall coordinate the transfer of all 2018 Incremental Term
Loans of each such Tenth Amendment Non-Consenting 2018 Incremental Term Loan
Lender to the identified assignees, which transfers shall be effected in
accordance with Section 13.6(b) of the Credit Agreement (subject to Section
D.17. of this Tenth Amendment) and shall be effective as of the Tenth Amendment
Effective Date, and each assignee acquiring 2018 Incremental Term Loans in
connection with such transfers shall have provided a signature page to this
Tenth Amendment consenting hereto with respect to such acquired 2018 Incremental
Term Loans.

3.    Initial Term Loan Prepayment and Related Waiver. Each of the parties
hereto acknowledges and agrees that this Tenth Amendment constitutes the notice
of voluntary prepayment of the aggregate principal amount of all Initial Term
Loans outstanding as of the Tenth Amendment Effective Date (including all
accrued and unpaid interest thereon) required by Section 5.1 of the Credit

 

-5-



--------------------------------------------------------------------------------

Agreement and the date of such prepayment shall be the Tenth Amendment Effective
Date (and all related advance notice requirements related thereto are hereby
waived by the relevant parties). By execution of this Tenth Amendment, each of
the undersigned Lenders hereby waives the right to claim any compensation
pursuant to Section 2.11 (to the extent any such right exists) as a result of
prepayments of the Initial Term Loans of such Lenders on the Tenth Amendment
Effective Date.

4.    Credit Party Certifications. By execution of this Tenth Amendment, each
Credit Party hereby certifies, solely with respect to itself and on behalf of
the applicable Credit Party and not in his/her individual capacity, that as of
the Tenth Amendment Effective Date:

 

  (i)

such Credit Party has the corporate or other organizational power and authority
to execute and deliver this Tenth Amendment and carry out the terms and
provisions of this Tenth Amendment and the Credit Agreement and the other Credit
Documents (in each case, as modified hereby) and has taken all necessary
corporate or other organizational action to authorize the execution and delivery
of this Tenth Amendment and performance of this Tenth Amendment and the Credit
Agreement and the other Credit Documents (in each case, as modified hereby);

 

  (ii)

such Credit Party has duly executed and delivered this Tenth Amendment and each
of this Tenth Amendment and the Credit Agreement and the other Credit Documents
(in each case, as modified hereby) constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law) (provided that, with respect to the creation and perfection of
security interests with respect to Indebtedness, Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent the creation and perfection of such
obligation is governed by the Uniform Commercial Code);

 

  (iii)

none of the execution and delivery by such Credit Party of this Tenth Amendment,
the performance by such Credit Party of this Tenth Amendment and the Credit
Agreement and the other Credit Documents (in each case, as modified hereby) or
the compliance with the terms and provisions hereof or thereof or the
consummation of the transactions contemplated hereby will (a) contravene any
applicable provision of any material Applicable Law (including material
Environmental Laws) other than any contravention which would not reasonably be
expected to result in a Material Adverse Effect, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien upon any of the
property or assets of Holdings, the Borrower or any Restricted Subsidiary (other
than Liens created under the Credit Documents, Permitted Liens or Liens subject
to an intercreditor agreement permitted hereby or the Collateral Trust
Agreement) pursuant to the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust or other material debt agreement or
instrument to which Holdings, the Borrower or any Restricted Subsidiary is a
party or by which it or any of its property or assets is bound other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect, or (c) violate any provision of the Organizational
Documents of such Credit Party;

 

  (iv)

the representations and warranties of such Credit Party contained in the Credit
Agreement and the other Credit Documents (in each case, as modified hereby) are
true and correct in all material respects on and as of the Tenth Amendment
Effective Date (both before and after giving effect thereto) to the same extent
as though made on and as of the Tenth Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date;

 

-6-



--------------------------------------------------------------------------------

  (v)

no Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated hereby (including the
2019 Incremental Term Loan Incurrence); and

 

  (vi)

the Borrower falls under an express exclusion from the “legal entity customer”
definition under 31 C.F.R. §1010.230(e)(2). The applicable exclusion is 31
C.F.R. §1020.315(b)(5).

 

  5.

Borrower Covenants. By its execution of this Tenth Amendment, the Borrower
hereby covenants that the Borrower shall make any payments required pursuant to
Section 2.11 of the Credit Agreement in connection with the 2019 Incremental
Term Loans (other than to the extent any such payments have been waived pursuant
to Section D.3 above).

 

  6.

Mortgage Amendments. Within 120 days after the Tenth Amendment Effective Date
(or such later date as may be acceptable to the Collateral Agent in its
reasonable discretion), the applicable Credit Party shall enter into an
amendment to any of the existing Mortgages granted under the Credit Agreement as
the Collateral Agent may reasonably request based on the advice of local counsel
in the jurisdiction in which the Mortgaged Property subject to such Mortgage is
located, in form reasonably acceptable to the Collateral Agent.

 

  7.

Notice. For purposes of the Credit Agreement, the initial notice address of the
2019 Incremental Term Loan Lender shall be as set forth below its signature
below.

 

  8.

Recordation of the New Loans. On the Tenth Amendment Effective Date (promptly
after giving effect thereto), the Administrative Agent will record the 2019
Incremental Term Loans made by the 2019 Incremental Term Loan Lender in the
Register.

 

  9.

Amendment, Modification and Waiver. This Tenth Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered in accordance with the provisions of Section 13.1 of the Credit
Agreement.

 

  10.

Entire Agreement. This Tenth Amendment, the Credit Agreement (as modified
hereby) and the other Credit Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.

 

  11.

GOVERNING LAW. THIS TENTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  12.

Severability. Any term or provision of this Tenth Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Tenth Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Tenth Amendment in any other jurisdiction. If any provision of this Tenth
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

 

  13.

Counterparts. This Tenth Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement. Delivery of a counterpart to this Tenth Amendment by
electronic means shall be as effective as delivery of an original counterpart
hereof.

 

-7-



--------------------------------------------------------------------------------

  14.

Submission to Jurisdiction. Each party hereto irrevocably and unconditionally:

 

  a.

submits for itself and its property in any legal action or proceeding relating
to this Tenth Amendment and the other Credit Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

  b.

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

  c.

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at such address of which
the Administrative Agent shall have been notified pursuant to Section 13.2 of
the Credit Agreement;

 

  d.

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction;

 

  e.

subject to the last paragraph of Section 13.5 of the Credit Agreement, waives,
to the maximum extent not prohibited by Applicable Law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
D.14 any special, exemplary, punitive or consequential damages; and

 

  f.

agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Applicable Law.

15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS TENTH AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN.

16.    Reaffirmation. By executing and delivering a counterpart hereof, (i) each
Credit Party hereby agrees that, as of the Tenth Amendment Effective Date and
after giving effect to this Tenth Amendment and the transactions contemplated
hereby, all Obligations of the Borrower (including, without limitation, the 2019
Incremental Term Loans shall be guaranteed pursuant to the Guarantee in
accordance with the terms and provisions thereof and shall be secured pursuant
to the Security Documents in accordance with the terms and provisions thereof;
(ii) each Credit Party hereby (A) agrees that, notwithstanding the effectiveness
of this Tenth Amendment, as of the Tenth Amendment Effective Date and after
giving effect thereto, the Security Documents continue to be in full force and
effect, (B) agrees that, as of the Tenth Amendment Effective Date and after
giving effect to this Tenth Amendment and the transactions contemplated hereby,
all of the Liens and security interests created and arising under each Security
Document to which it is a party remain in full force and effect on a continuous
basis, and the perfected status and priority of each such Lien and security
interest continues in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, as collateral security for its Obligations under
the Credit Documents (as modified hereby) to which it is a party, in each case,
to the extent provided in, and subject to the limitations and qualifications set
forth in, such Credit Documents (as modified hereby) and (C) affirms and
confirms all of its obligations and liabilities under the Credit Agreement and
each other Credit Document (as modified hereby) to which it is a party, in each
case after giving effect to this Tenth Amendment and the transactions
contemplated hereby, including its guarantee of the Obligations and the pledge
of and/or grant of a security interest in its assets as Collateral pursuant to
the Security Documents (as modified hereby) to which it is a party to secure
such Obligations, all as provided in the Security Documents (as modified
hereby), and acknowledges and agrees that, as of the Tenth Amendment Effective
Date, such obligations, liabilities,

 

-8-



--------------------------------------------------------------------------------

guarantee, pledge and grant continue in full force and effect in respect of, and
to secure, such Obligations under the Credit Agreement and the other Credit
Documents, in each case after giving effect to this Tenth Amendment and the
incurrence of the 2019 Incremental Term Loans effected hereby and the other
transactions contemplated hereby; and (iii) each Guarantor agrees that nothing
in the Credit Agreement, this Tenth Amendment or any other Credit Document shall
be deemed to require the consent of such Guarantor to any future amendment to
the Credit Agreement.

17.    Assignments. The Borrower and the Administrative Agent hereby consent to
(a) each assignment of 2018 Incremental Term Loans made by any Tenth Amendment
Non-Consenting 2018 Incremental Term Loan Lender to any assignee in connection
with the replacement of any Tenth Amendment Non-Consenting 2018 Incremental Term
Loan Lender (but only to the extent the applicable assignee (or affiliate
thereof) is Credit Suisse AG, Cayman Islands Branch, an affiliate thereof or has
been identified on a list approved by the Borrower on or prior to Tenth
Amendment Effective Date) and (b) each assignment of 2018 Incremental Term Loans
made by the assignee referred to in immediately preceding clause (a) to any
assignee (but only to the extent the applicable assignee (or an affiliate
thereof) has been identified on a list approved by the Borrower on or prior to
Tenth Amendment Effective Date). It is understood and agreed that the Borrower’s
consent shall not be required for any assignments of 2019 Incremental Term Loans
made by the 2019 Incremental Term Loan Lender and/or any Joint Lead Arranger (as
defined in the Credit Agreement (as amended hereby)) (or affiliate thereof) in
connection with the primary syndication of the 2019 Incremental Term Loans (to
the extent the applicable assignee (or its affiliate) has been identified on a
list approved by the Borrower on or prior to the Tenth Amendment Effective Date)
(it being understood and agreed that the provisions of this sentence shall also
apply to all 2018 Incremental Term Loans resulting from the 2019 Incremental
Term Loan Conversion and to the Term Lender holding such 2018 Incremental Term
Loans immediately after giving effect to the 2019 Incremental Term Loan
Conversion).

18.    Miscellaneous. This Tenth Amendment shall constitute a Credit Document
for all purposes of the Credit Agreement and the other Credit Documents (in each
case, as modified hereby) and shall also constitute an Incremental Amendment.
The provisions of Section B of this Tenth Amendment are deemed incorporated as
of the Tenth Amendment Effective Date into the Credit Agreement as if fully set
forth therein. Except as specifically modified by this Tenth Amendment, (i) the
Credit Agreement and the other Credit Documents shall remain in full force and
effect and (ii) the execution, delivery and performance of this Tenth Amendment
shall not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Credit Documents.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Tenth Amendment as of the date first set
forth above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the 2019 Incremental Term Loan
Lender By:  

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Authorized Signatory By:  

/s/ Andrew Griffin

  Name:   Andrew Griffin   Title:   Authorized Signatory Notice Information:
Credit Suisse AG, Cayman Islands Branch

Attention: Agency Manager

Eleven Madison Avenue – 8th Floor

New York, NY 10010

Fax: 212-322-2291

Email: Agency.loanops@credit-suisse.com

and to:

Julia Rubner

Phone: 919-994-2110

Email: julia.rubner@credit-suisse.com

 

[Signature Page to Vistra Operations Company Tenth Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent, a Term Loan Lender and a Revolving Credit Lender By:  

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Authorized Signatory By:  

/s/ Andrew Griffin

  Name:   Andrew Griffin   Title:   Authorized Signatory

 

[Signature Page to Vistra Operations Company Tenth Amendment]



--------------------------------------------------------------------------------

VISTRA OPERATIONS COMPANY LLC, as Borrower        By:  

/s/ Kristopher E. Moldovan

    Name:   Kristopher E. Moldovan     Title:   Senior Vice President and
Treasurer VISTRA INTERMEDIATE COMPANY LLC, as Holdings   By:  

/s/ Kristopher E. Moldovan

    Name:   Kristopher E. Moldovan     Title:   Senior Vice President and
Treasurer

 

[Signature Page to Vistra Operations Company Tenth Amendment]



--------------------------------------------------------------------------------

       ANP BELLINGHAM ENERGY COMPANY, LLC   ANP BLACKSTONE ENERGY COMPANY, LLC  
BIG BROWN POWER COMPANY LLC   CALUMET ENERGY TEAM, LLC   CASCO BAY ENERGY
COMPANY, LLC   COFFEEN AND WESTERN RAILROAD COMPANY   COLETO CREEK POWER, LLC  
COMANCHE PEAK POWER COMPANY LLC   DALLAS POWER & LIGHT COMPANY, INC.   DYNEGY
ADMINISTRATIVE SERVICES   COMPANY   DYNEGY ASSOCIATES NORTHEAST LP, INC.  
DYNEGY COAL GENERATION, LLC   DYNEGY COAL HOLDCO, LLC   DYNEGY COAL TRADING &
TRANSPORTATION, L.L.C.   DYNEGY COMMERCIAL ASSET   MANAGEMENT, LLC   DYNEGY
CONESVILLE, LLC   DYNEGY DICKS CREEK, LLC   DYNEGY ENERGY SERVICES (EAST), LLC  
DYNEGY ENERGY SERVICES, LLC   DYNEGY FAYETTE II, LLC   DYNEGY GAS IMPORTS, LLC  
DYNEGY HANGING ROCK II, LLC   DYNEGY KENDALL ENERGY, LLC   DYNEGY KILLEN, LLC  
DYNEGY MARKETING AND TRADE, LLC   DYNEGY MIAMI FORT, LLC   DYNEGY MIDWEST
GENERATION, LLC   DYNEGY MORRO BAY, LLC   DYNEGY MOSS LANDING, LLC   DYNEGY
NORTHEAST GENERATION GP, INC.   DYNEGY OAKLAND, LLC   DYNEGY OPERATING COMPANY  
DYNEGY POWER GENERATION INC.   DYNEGY POWER MARKETING, LLC   DYNEGY POWER, LLC  
DYNEGY RESOURCE II, LLC   DYNEGY RESOURCES GENERATING HOLDCO, LLC   DYNEGY SOUTH
BAY, LLC   DYNEGY STUART, LLC   DYNEGY WASHINGTON II, LLC   DYNEGY ZIMMER, LLC  
ENNIS POWER COMPANY, LLC

 

[Signature Page to Vistra Operations Company Tenth Amendment]



--------------------------------------------------------------------------------

       EQUIPOWER RESOURCES CORP.   GENERATION SVC COMPANY   HAVANA DOCK
ENTERPRISES, LLC   HAYS ENERGY, LLC   HOPEWELL POWER GENERATION, LLC   ILLINOIS
POWER GENERATING COMPANY   ILLINOIS POWER MARKETING COMPANY   ILLINOIS POWER
RESOURCES GENERATING, LLC   ILLINOIS POWER RESOURCES, LLC   ILLINOVA CORPORATION
IPH, LLC   KINCAID GENERATION, L.L.C.   LA FRONTERA HOLDINGS, LLC   LAKE ROAD
GENERATING COMPANY, LLC   LIBERTY ELECTRIC POWER, LLC   LONE STAR ENERGY
COMPANY, INC.   LONE STAR PIPELINE COMPANY, INC.   LUMINANT ENERGY COMPANY LLC  
LUMINANT ENERGY TRADING CALIFORNIA COMPANY   LUMINANT ET SERVICES COMPANY LLC  
LUMINANT GENERATION COMPANY LLC   LUMINANT MINING COMPANY LLC   MASSPOWER, LLC  
MIDLOTHIAN ENERGY, LLC   MILFORD POWER COMPANY, LLC   NCA RESOURCES DEVELOPMENT
COMPANY LLC   NEPCO SERVICES COMPANY   NORTHEASTERN POWER COMPANY   OAK GROVE
MANAGEMENT COMPANY LLC   ONTELAUNEE POWER OPERATING   COMPANY, LLC   PLEASANTS
ENERGY, LLC   RICHLAND-STRYKER GENERATION LLC   SANDOW POWER COMPANY LLC   SITHE
ENERGIES, INC.   SITHE/INDEPENDENCE LLC   SOUTHWESTERN ELECTRIC SERVICE  
COMPANY, INC.   TEXAS ELECTRIC SERVICE COMPANY, INC.   TEXAS ENERGY INDUSTRIES
COMPANY, INC.   TEXAS POWER & LIGHT COMPANY, INC.   TEXAS UTILITIES COMPANY,
INC.   TEXAS UTILITIES ELECTRIC COMPANY, INC.   T-FUELS, LLC

 

[Signature Page to Vistra Operations Company Tenth Amendment]



--------------------------------------------------------------------------------

TXU ELECTRIC COMPANY, INC. TXU ENERGY RETAIL COMPANY LLC TXU RETAIL SERVICES
COMPANY UPTON COUNTY SOLAR 2, LLC VALUE BASED BRANDS LLC VISTRA ASSET COMPANY
LLC VISTRA CORPORATE SERVICES COMPANY VISTRA EP PROPERTIES COMPANY VISTRA
FINANCE CORP. VISTRA PREFERRED INC. WHARTON COUNTY GENERATION, LLC WISE COUNTY
POWER COMPANY, LLC WISE-FUELS PIPELINE, INC. MOSS LANDING ENERGY STORAGE 1, LLC
VISTRA INSURANCE SOLUTIONS LLC CORE SOLAR SPV I, LLC VOLT ASSET COMPANY, INC.
BRIGHTSIDE SOLAR, LLC EMERALD GROVE SOLAR, LLC HALLMARK SOLAR, LLC, as
Subsidiary Guarantors By:  

/s/ Kristopher E. Moldovan

  Name:   Kristopher E. Moldovan   Title:   Senior Vice President and Treasurer

 

[Signature Page to Vistra Operations Company Tenth Amendment]



--------------------------------------------------------------------------------

[Lender signature pages are on file with the Administrative Agent]



--------------------------------------------------------------------------------

SCHEDULE I

 

2019 Incremental Term Loan

Lender                                      

   Type of Commitment    Amount  

Credit Suisse AG, Cayman Islands Branch

   2019 Incremental Term Loans    $ 798,625,000.00  

Total:

   N/A    $ 798,625,000.00  



--------------------------------------------------------------------------------

EXHIBIT A

[Credit Agreement]



--------------------------------------------------------------------------------

CONFORMED FOR THE NINTH AMENDMENT

EXHIBIT A TO TENTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

CREDIT AGREEMENT

Dated as of October 3, 2016

among

TEX INTERMEDIATE COMPANY LLC,

as Holdings

TEX OPERATIONS COMPANY LLC,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent and

Term Letter of Credit Issuer,

and

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

RBC CAPITAL MARKETS,

UBS SECURITIES LLC

AND

NATIXIS, NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions

     1  

1.1.

 

Defined Terms

     1  

1.2.

 

Other Interpretive Provisions

     8585  

1.3.

 

Accounting Terms

     8686  

1.4.

 

Rounding

     8787  

1.5.

 

References to Agreements, Laws, Etc.

     8787  

1.6.

 

Times of Day

     8787  

1.7.

 

Timing of Payment or Performance

     8787  

1.8.

 

Currency Equivalents Generally

     8787  

1.9.

 

Classification of Loans and Borrowings

     8888  

1.10.

 

Hedging Agreements

     8888  

1.11.

 

Limited Condition Transactions

     8888  

1.12.

 

Conversion Date; Conversion Date Schedules

     8989  

SECTION 2.

 

Amount and Terms of Credit

     8989  

2.1.

 

Commitments

     8989  

2.2.

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     9191  

2.3.

 

Notice of Borrowing; Determination of Class of Loans

     9191  

2.4.

 

Disbursement of Funds

     9292  

2.5.

 

Repayment of Loans; Evidence of Debt

     9393  

2.6.

 

Conversions and Continuations

     9494  

2.7.

 

Pro Rata Borrowings

     9596  

2.8.

 

Interest

     9596  

2.9.

 

Interest Periods

     9697  

2.10.

 

Increased Costs, Illegality, Etc.

     9798  

2.11.

 

Compensation

     100100  

2.12.

 

Change of Lending Office

     100101  

2.13.

 

Notice of Certain Costs

     100101  

2.14.

 

Incremental Facilities

     100101  

2.15.

 

Extensions of Term Loans and Revolving Credit Loans and Revolving Credit
Commitments; Refinancing Facilities

     105106  

2.16.

 

Defaulting Lenders

     117118  

2.17.

 

Permitted Debt Exchanges

     119119  

SECTION 3.

 

Letters of Credit

     121121  

3.1.

 

Issuance of Letters of Credit

     121121  

3.2.

 

Letter of Credit Requests

     124124  

3.3.

 

Revolving Letter of Credit Participations

     125125  

3.4.

 

Agreement to Repay Letter of Credit Drawings

     126126  

3.5.

 

Increased Costs

     127128  

3.6.

 

New or Successor Letter of Credit Issuer

     128128  

3.7.

 

Role of Letter of Credit Issuer

     129129  

3.8.

 

Cash Collateral

     130130  

3.9.

 

Term C Loan Collateral Account

     130131  

 

i



--------------------------------------------------------------------------------

3.10.

 

Rolled Letters of Credit

     132132  

3.11.

 

Applicability of ISP and UCP

     133133  

3.12.

 

Conflict with Issuer Documents

     133133  

3.13.

 

Letters of Credit Issued for Others

     133133  

SECTION 4.

 

Fees; Commitments

     133133  

4.1.

 

Fees

     133133  

4.2.

 

Voluntary Reduction of Revolving Credit Commitments, Revolving Letter of Credit
Commitments and Term Letter of Credit Commitments

     135135  

4.3.

 

Mandatory Termination or Reduction of Commitments

     135136  

SECTION 5.

 

Payments

     136136  

5.1.

 

Voluntary Prepayments

     136136  

5.2.

 

Mandatory Prepayments

     136137  

5.3.

 

Method and Place of Payment

     140140  

5.4.

 

Net Payments

     140141  

5.5.

 

Computations of Interest and Fees

     143144  

5.6.

 

Limit on Rate of Interest

     144144  

SECTION 6.

 

Conditions Precedent to Effectiveness

     144144  

6.1.

 

Credit Documents

     144145  

6.2.

 

Collateral

     145145  

6.3.

 

Legal Opinions

     145146  

6.4.

 

Closing Certificates

     146146  

6.5.

 

Authorization of Proceedings of Each Credit Party

     146146  

6.6.

 

Fees

     146146  

6.7.

 

Representations and Warranties

     146146  

6.8.

 

Company Material Adverse Change. No Company Material Adverse Change shall have
occurred since the Closing Date

     146146  

6.9.

 

Solvency Certificate

     146146  

6.10.

 

Confirmation/Approval Order

     146146  

6.11.

 

Financial Statements

     147147  

6.12.

 

No Material DIP Event of Default

     148148  

6.13.

 

Extension Notice

     148148  

6.14.

 

Minimum Liquidity

     148148  

6.15.

 

Plan Consummation

     148148  

6.16.

 

No Settlement Agreement or Settlement Order Amendments

     148148  

6.17.

 

Settlement Order

     148148  

6.18.

 

Settlement Agreement

     148148  

6.19.

 

Consolidated First Lien Net Leverage Ratio

     148148  

6.20.

 

Patriot Act

     148148  

SECTION 7.

 

Conditions Precedent to All Credit Events After the Conversion Date

     148148  

7.1.

 

No Default; Representations and Warranties

     148149  

7.2.

 

Notice of Borrowing

     149149  

SECTION 8.

 

Representations, Warranties and Agreements

     149149  

8.1.

 

Corporate Status; Compliance with Laws

     149149  

8.2.

 

Corporate Power and Authority

     149149  

 

ii



--------------------------------------------------------------------------------

8.3.

 

No Violation

     150150  

8.4.

 

Litigation

     150150  

8.5.

 

Margin Regulations

     150150  

8.6.

 

Governmental Approvals

     150150  

8.7.

 

Investment Company Act

     150150  

8.8.

 

True and Complete Disclosure

     150150  

8.9.

 

Financial Condition; Financial Statements

     151151  

8.10.

 

Tax Matters

     151151  

8.11.

 

Compliance with ERISA

     151151  

8.12.

 

Subsidiaries

     152152  

8.13.

 

Intellectual Property

     152152  

8.14.

 

Environmental Laws

     152152  

8.15.

 

Properties

     153153  

8.16.

 

Solvency

     153153  

8.17.

 

Security Interests

     153153  

8.18.

 

Labor Matters

     153153  

8.19.

 

Sanctioned Persons; Anti-Corruption Laws; Patriot Act

     154154  

8.20.

 

Use of Proceeds

     154154  

SECTION 9.

 

Affirmative Covenants

     154154  

9.1.

 

Information Covenants

     154154  

9.2.

 

Books, Records and Inspections

     157157  

9.3.

 

Maintenance of Insurance

     158158  

9.4.

 

Payment of Taxes

     158158  

9.5.

 

Consolidated Corporate Franchises

     159159  

9.6.

 

Compliance with Statutes, Regulations, Etc.

     159159  

9.7.

 

Lender Calls

     159159  

9.8.

 

Maintenance of Properties

     159159  

9.9.

 

Transactions with Affiliates

     159159  

9.10.

 

End of Fiscal Years

     162161  

9.11.

 

Additional Guarantors and Grantors

     162161  

9.12.

 

Pledge of Additional Stock and Evidence of Indebtedness

     162162  

9.13.

 

Use of Proceeds

     162162  

9.14.

 

Further Assurances

     163163  

9.15.

 

Maintenance of Ratings

     166166  

9.16.

 

Changes in Business

     166166  

SECTION 10.

 

Negative Covenants

     167166  

10.1.

 

Limitation on Indebtedness

     167167  

10.2.

 

Limitation on Liens

     174174  

10.3.

 

Limitation on Fundamental Changes

     180180  

10.4.

 

Limitation on Sale of Assets

     182182  

10.5.

 

Limitation on Investments

     185185  

10.6.

 

Limitation on Dividends

     190190  

10.7.

 

Limitations on Debt Payments and Amendments

     195195  

10.8.

 

Limitations on Sale Leasebacks

     196196  

10.9.

 

Consolidated First Lien Net Leverage Ratio

     196196  

10.10.

 

Limitation on Subsidiary Distributions

     196196  

10.11.

 

Amendment of Organizational Documents

     199198  

10.12.

 

Permitted Activities

     199198  

 

iii



--------------------------------------------------------------------------------

SECTION 11.

 

Events of Default

     199199  

11.1.

 

Payments

     199199  

11.2.

 

Representations, Etc.

     199199  

11.3.

 

Covenants

     200199  

11.4.

 

Default Under Other Agreements

     200200  

11.5.

 

Bankruptcy

     200200  

11.6.

 

ERISA

     201201  

11.7.

 

Guarantee

     201201  

11.8.

 

Pledge Agreement

     201201  

11.9.

 

Security Agreement

     202201  

11.10.

 

Judgments

     202201  

11.11.

 

Change of Control

     202202  

11.12.

 

Application of Proceeds

     203202  

11.13.

 

Right to Cure

     204204  

SECTION 12.

 

The Agents

     205205  

12.1.

 

Appointment

     205205  

12.2.

 

Delegation of Duties

     206206  

12.3.

 

Exculpatory Provisions

     206206  

12.4.

 

Reliance by Agents

     207207  

12.5.

 

Notice of Default

     208208  

12.6.

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     208208  

12.7.

 

Indemnification

     209208  

12.8.

 

Agents in their Individual Capacities

     210209  

12.9.

 

Successor Agents

     210210  

12.10.

 

Withholding Tax

     211210  

12.11.

 

Trust Indenture Act

     211211  

12.12.

 

Collateral Trust Agreement; Intercreditor Agreements

     211211  

12.13.

 

Security Documents and Guarantee; Agents under Security Documents and Guarantee

     212211  

SECTION 13.

 

Miscellaneous

     213213  

13.1.

 

Amendments, Waivers and Releases

     213213  

13.2.

 

Notices

     219218  

13.3.

 

No Waiver; Cumulative Remedies

     219218  

13.4.

 

Survival of Representations and Warranties

     219219  

13.5.

 

Payment of Expenses; Indemnification

     219219  

13.6.

 

Successors and Assigns; Participations and Assignments

     221220  

13.7.

 

Replacements of Lenders under Certain Circumstances

     227226  

13.8.

 

Adjustments; Set-off

     229228  

13.9.

 

Counterparts

     229228  

13.10.

 

Severability

     229229  

13.11.

 

INTEGRATION

     229229  

13.12.

 

GOVERNING LAW

     230229  

13.13.

 

Submission to Jurisdiction; Waivers

     230229  

13.14.

 

Acknowledgments

     231230  

13.15.

 

WAIVERS OF JURY TRIAL

     231231  

 

iv



--------------------------------------------------------------------------------

13.16.

 

Confidentiality

     232231  

13.17.

 

Direct Website Communications

     232232  

13.18.

 

USA PATRIOT Act

     234233  

13.19.

 

Payments Set Aside

     234233  

13.20.

 

[Reserved]

     234233  

13.21.

 

Keepwell

     234233  

13.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     235234  

13.23.

 

Acknowledgement Regarding Any Supported QFCs

     234  

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

 

Commitments of Lenders

Schedule 1.1(b)

 

DIP Letters of Credit

Schedule 1.1(c)

 

Mortgaged Properties

Schedule 1.1(d)

 

Excluded Subsidiaries

Schedule 8.4

 

Litigation

Schedule 8.12

 

Subsidiaries

Schedule 8.15

 

Property Matters

Schedule 9.9

 

Closing Date Affiliate Transactions

Schedule 10.1

 

Closing Date Indebtedness

Schedule 10.2

 

Closing Date Liens

Schedule 10.4

 

Scheduled Dispositions

Schedule 10.5

 

Closing Date Investments

Schedule 13.2

 

Notice Addresses

EXHIBITS

 

Exhibit A

 

Form of Notice of Borrowing

Exhibit B

 

Form of Guarantee

Exhibit C

 

[Reserved]

Exhibit D

 

Form of Perfection Certificate

Exhibit E

 

[Reserved]

Exhibit F

 

[Reserved]

Exhibit G

 

Form of Letter of Credit Request

Exhibit I

 

Form of Credit Party Closing Certificate

Exhibit J

 

Form of Assignment and Acceptance

Exhibit K-1

 

Form of Promissory Note (Revolving Credit Loans)

Exhibit K-2

 

Form of Promissory Note (Term Loans)

Exhibit K-3

 

Form of Promissory Note (Term C Loans)

Exhibit L

 

Form of Incremental Amendment

Exhibit M

 

Form of Junior Lien Intercreditor Agreement

Exhibit Q

 

Form of Non-U.S. Lender Certification

Exhibit R

 

Form of Assignment and Assumption

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 3, 2016, among TEX INTERMEDIATE COMPANY
LLC (“Holdings”), TEX OPERATIONS COMPANY LLC (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), DEUTSCHE BANKCREDIT SUISSE AG NEW YORK, CAYMAN
ISLANDS BRANCH, as Administrative Agent, and Collateral Agent and a Term Letter
of Credit Issuer, and DEUTSCHE BANK SECURITIES INC., BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, RBC CAPITAL
MARKETS, UBS SECURITIES LLC AND NATIXIS, NEW YORK BRANCH, as Joint Lead
Arrangers and Joint Bookrunners.

RECITALS:

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

WHEREAS, on April 29, 2014, Texas Competitive Electric Holdings Company LLC, a
Delaware limited liability company (“TCEH”), Energy Future Competitive Holdings
Company LLC (“EFCH”) and certain of TCEH’s domestic subsidiaries (collectively,
the “TCEH Debtors”) filed voluntary petitions for relief under Chapter 11 in the
United States Bankruptcy Court for the District of Delaware (such court,
together with any other court having exclusive jurisdiction over any Case from
time to time and any Federal appellate court thereof, the “Bankruptcy Court”)
and commenced cases, jointly administered under Case No. 14-10979 (collectively,
the “Case”), and have continued in the possession and operation of their assets
and in the management of their businesses pursuant to sections 1107 and 1108 of
the Bankruptcy Code;

WHEREAS, TCEH and EFCH are parties to the certain Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of August 4, 2016 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing DIP Agreement”), by and among the DIP Borrower, EFCH, Deutsche Bank AG
New York Branch, as Administrative Agent and Collateral Agent and the lending
institutions from time to time parties thereto (collectively, the “Existing DIP
Lenders”);

WHEREAS, on August 29, 2016, the Bankruptcy Court entered the
Confirmation/Approval Order (as defined below);

WHEREAS, the Existing DIP Agreement contemplates that, upon the satisfaction (or
waiver) of certain conditions precedent to effectiveness in accordance with
Section 6 hereof, the loans made under the Existing DIP Agreement, letters of
credit issued thereunder, and the other commitments of the Existing DIP Lenders
shall be converted to an exit financing facility of the Borrower substantially
contemporaneously with the occurrence of the effective date of the Plan as
provided for therein (the “Plan Effective Date”), on the terms and subject to
the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree to convert and
replace the Existing DIP Agreement with this Agreement in its entirety as
follows:

SECTION 1.    Definitions.

1.1.    Defined Terms.

As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires:

“2016 Incremental Amendment” means that certain Incremental Amendment, dated as
of December 14, 2016, among Holdings, the Borrower, the Administrative Agent and
the various other parties thereto.

 

1



--------------------------------------------------------------------------------

“2016 Incremental Amendment Effective Date” shall have the meaning provided in
the 2016 Incremental Amendment.

“2016 Incremental Term Loan Maturity Date” shall mean December 14, 2023.

“2016 Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“2016 Incremental Term Loans” shall have the meaning provided in the 2016
Incremental Amendment.

“2018 Incremental Term Loan Maturity Date” shall mean December 31, 2025.

“2018 Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“2018 Incremental Term Loans” shall have the meaning provided in the Seventh
Amendment. and on and after the Tenth Amendment Effective Date, shall include
the 2019 Incremental Term Loans (which shall be added to, and made part of, the
same Class of Term Loans as the 2018 Incremental Term Loans as contemplated by
the definition of “Class”).

“2019 Incremental Term Loan Conversion” shall have the meaning provided in the
Tenth Amendment.

“2019 Incremental Term Loans” shall have the meaning provided in the Tenth
Amendment.

“ABR” shall mean for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the Wall
Street Journal as the “U.S. prime rate” and (c) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause (c), the
LIBOR Rate for any day shall be based on the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such day by
reference to the ICE Benchmark Administration (or any successor organization)
LIBOR Rate (the “Relevant LIBOR Rate”) for deposits in Dollars (as published by
Reuters or any other commonly available source providing quotations of the
Relevant LIBOR Rate as designated by the Administrative Agent) for a period
equal to one month; provided that, if at any time any rate described in clause
(a) or (b) is less than 0.00% then such rate in clause (a) or (b) shall be
deemed to be 0.00%. If the Administrative Agent is unable to ascertain the
Federal Funds Effective Rate due to its inability to obtain sufficient
quotations in accordance with the definition thereof, after notice is provided
to the Borrower, the ABR shall be determined without regard to clause (a) above
until the circumstances giving rise to such inability no longer exist. Any
change in the ABR due to a change in such rate announced by the Administrative
Agent or in the Federal Funds Effective Rate shall take effect at the opening of
business on the day specified in the public announcement of such change or on
the effective date of such change in the Federal Funds Effective Rate or the
Relevant LIBOR Rate, as applicable.

 

2



--------------------------------------------------------------------------------

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acceptable Reinvestment Commitment” shall mean a binding commitment or letter
of intent of the Borrower or any Restricted Subsidiary entered into at any time
prior to the end of the Reinvestment Period to reinvest the proceeds of a
Prepayment Event.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in a manner not inconsistent with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

“Additional Lender” shall mean any Person (other than a natural Person) that is
not an existing Lender and that has agreed to provide Refinancing Commitments
pursuant to Section 2.15(b).

“Additional Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“Additional Revolving Credit Loan” shall have the meaning provided in
Section 2.14(b).

“Additional Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Adjusted Total Extended Revolving Credit Commitment” shall mean, at any time,
with respect to any Extension Series of Extended Revolving Credit Commitments,
the Total Extended Revolving Credit Commitment for such Extension Series less
the aggregate Extended Revolving Credit Commitments of all Defaulting Lenders in
such Extension Series.

“Adjusted Total New Revolving Credit Commitment” shall mean at any time, with
respect to any tranche of New Revolving Credit Commitments, the Total New
Revolving Credit Commitment for such tranche less the aggregate New Revolving
Credit Commitments of all Defaulting Lenders in such tranche.

“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

“Administrative Agent” shall mean (a) prior to the Seventh Amendment Effective
Date, Deutsche Bank AG New York Branch, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents and (b) on and after
the Seventh Amendment Effective Date, Credit Suisse AG, Cayman Islands Branch,
as the administrative agent for the Lenders under this Agreement and the other
Credit Documents, or any successor administrative agent pursuant to
Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

 

3



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

“Advisors” shall mean legal counsel, financial advisors and third-party
appraisers and consultants advising the Agents, the Letter of Credit Issuers,
the Lenders and their Related Parties in connection with this Agreement, the
other Credit Documents and the consummation of the Transactions, limited in the
case of legal counsel to one primary counsel for the Agents (as of the
Conversion Date, White & Case LLP) and, if necessary, one firm of regulatory
counsel and/or one firm of local counsel in each appropriate jurisdiction (and,
in the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Borrower of such conflict and thereafter,
after receipt of the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), retains its own counsel, of another firm of
counsel for all such affected Persons (taken as a whole)).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities or by contract. The terms “controlling” and
“controlled” shall have meanings correlative thereto.

“Affiliated Lender” shall mean any direct Affiliated Parent Company or
Subsidiary of Holdings or the Borrower (other than a Restricted Subsidiary of
the Borrower) that purchases or acquires Term Loans or Term C Loans pursuant to
Section 13.6(h).

“Affiliated Parent Company” shall mean a direct or indirect parent entity of
Holdings and the Borrower that (i) owns, directly or indirectly, 100% of the
Stock of the Borrower, and (ii) operates as a “passive holding company”, subject
to customary exceptions of the type described in Section 10.12 (it being
understood, for the avoidance of doubt, that no Permitted Holder or affiliated
investment fund shall be construed to be an “Affiliated Parent Company”).

“Agent Parties” shall have the meaning provided in Section 13.17(d).

“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger.

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

“Agreement” shall mean this Credit Agreement.

“AHYDO Catch-Up Payment” means any payment or redemption of Indebtedness,
including subordinated debt obligations, to avoid the application of Code
Section 163(e)(5) thereto.

“Alcoa” shall have the meaning provided in Section 10.2(z).

“Alternative Acceptable Plan” shall mean a plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, for the TCEH Debtors which satisfies the following requirements
in all material respects:

(a)    upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, no

 

4



--------------------------------------------------------------------------------

person or group acting collectively owns, directly or indirectly, beneficially
and of record, at least a majority of the voting Stock of the ultimate parent
company of the Borrower other than the holders of TCEH First Lien Claims (as
defined in the Existing Plan);

(b)    upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the amount of all Indebtedness outstanding under the Credit
Facility (excluding any amount owing under the Term C Loan Facility to the
extent of the amount of funds held in the Term C Loan Collateral Accounts) plus
the aggregate principal amount of all other Indebtedness of Holdings, the
Borrower and its Restricted Subsidiaries as described in clauses (a) and (b) of
the definition of “Indebtedness”, but excluding, for the avoidance of doubt,
(1) Capitalized Lease Obligations and purchase money debt obligations of
Holdings, the Borrower and its Restricted Subsidiaries and (2) the Preferred
Stock (if any) of (x) PrefCo, (y) the ultimate parent company of the Borrower,
or (z) a Subsidiary of the ultimate parent company of the Borrower, shall not
exceed the sum of (i) $3,600,000,000 plus (ii) $750,000,000 so long as such
amount under clause (ii) has been incurred for any purpose other than to make
any dividends, stock repurchases and redemptions of equity interests;

(c)    upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Lien and payment priority of the Credit Facility is as set
forth in the Credit Documents;

(d)    upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Borrower shall have a Minimum Liquidity of at least
$500 million as of such date;

(e)    upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Borrower and its Restricted Subsidiaries (1) own each of
the Principal Properties and (2) operate a retail electric business
substantially as described in the Existing Plan, with such changes as are
necessary or desirable to continue operating such business in the Borrower’s
good faith business judgment, in each case, unless sold or otherwise disposed of
after the Closing Date in accordance with Section 10.4 of the Existing DIP
Agreement; and

(f)     upon substantial consummation of such plan of reorganization or any
other restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the aggregate liquidation preference of the Preferred Stock (if
any) of (x) PrefCo, (y) the ultimate parent company of the Borrower or (z) a
Subsidiary of the ultimate parent company of the Borrower shall not exceed the
amount that is determined in connection with such plan of reorganization or
restructuring transaction to be reasonably necessary or desirable, as reasonably
determined by the proponent of such plan or restructuring transaction, to
achieve a step-up in the tax basis of certain assets; provided that (i) any
entity that owns or holds material assets contributed to achieve a step-up in
the basis of those assets in connection with such reorganization or transaction
shall be a Restricted Subsidiary of the Borrower and become a Credit Party and
(ii) all of the Stock or Stock Equivalents of such entity shall be, subject to
the other restrictions in this Agreement, pledged pursuant to the Pledge
Agreement, to the extent owned by another Credit Party.

 

5



--------------------------------------------------------------------------------

“Applicable ABR Margin” shall mean at any date:

(a) in the case of each ABR Loan that is an Initial Term Loan, (i) at any date
prior to the Second Amendment Effective Date, 3.00% per annum, (ii) at any date
on and after the Second Amendment Effective Date but prior to the Fifth
Amendment Effective Date, 1.75% per annum, (iii) at any date on and after the
Fifth Amendment Effective Date but prior to the Seventh Amendment Effective
Date, 1.50% per annum, and (iv) at any date on and after the Seventh Amendment
Effective Date, 1.00% per annum,

(b) [reserved],

(c) in the case of each ABR Loan that is a 2016 Incremental Term Loan, (i) at
any date prior to the Fourth Amendment Effective Date, 2.25% per annum, (ii) at
any date on and after the Fourth Amendment Effective Date but prior to the Sixth
Amendment Effective Date, 1.75% per annum, and (iii) at any date on and after
the Sixth Amendment Effective Date, (x) if the Ratings Condition has been
satisfied, 1.00% per annum and (y) if the Ratings Condition has not been
satisfied, 1.25% per annum,

(d) in the case of each ABR Loan that is a 2018 Incremental Term Loan, (i) at
any date on and after the Seventh Amendment Effective Date but prior to the
Tenth Amendment Effective Date, 1.00% per annum, and (ii) at any date on and
after the Tenth Amendment Effective Date, 0.75% per annum, and

(e) in the case of each ABR Loan that is a Revolving Credit Loan, (i) at any
date prior to the Second Amendment Effective Date, 2.25% per annum, (ii) at any
date on and after the Second Amendment Effective Date but prior to the Fifth
Amendment Effective Date, 1.75% per annum, (iii) at any date on and after the
Fifth Amendment Effective Date but prior to the Sixth Amendment Effective Date,
1.50% per annum, (iv) at any date on and after the Sixth Amendment Effective
Date but prior to the Seventh Amendment Effective Date, (x) if the Ratings
Condition has been satisfied, 1.00% per annum and (y) if the Ratings Condition
has not been satisfied, 1.25% per annum and (v) at any date on and after the
Seventh Amendment Effective Date, 0.75% per annum.

It is understood and agreed that any change in the Applicable ABR Margin
occurring as a result of the Ratings Condition having been satisfied shall be
effective as of the first Business Day after the day on which the Ratings
Condition has been satisfied.

“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount equal to (a) the sum, without duplication, of:

(i)    the greater of (x) $200,000,000 and (y) 20% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis);

(ii)    50% of Cumulative Consolidated Net Income (which amount, if less than
zero, shall be deemed to be zero for such period) of the Borrower and the
Restricted Subsidiaries for the period from the first day of the first fiscal
quarter commencing after the Closing Date until the last day of the then-most
recent fiscal quarter or Fiscal Year, as applicable, for which Section 9.1
Financials have been delivered;

(iii)    all cash repayments of principal received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
on account of loans made by the Borrower or any Restricted Subsidiary to such
Minority Investments or Unrestricted Subsidiaries during the period from and
including the Business Day immediately following the Closing Date through and
including the Applicable Amount Reference Time;

 

6



--------------------------------------------------------------------------------

(iv)    100% of the aggregate amount received in cash and the fair market value
of marketable securities or other property received by means of (A) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Investments made pursuant to Section 10.5(v)(y), (w) and (nn) by the Borrower or
any Restricted Subsidiary and repurchases and redemptions of such Investments
from the Borrower or any Restricted Subsidiary and repayments of loans or
advances, and releases of guarantees constituting such Investments made by the
Borrower or any Restricted Subsidiary, in each case, after the Closing Date; and
(B) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock or other ownership interest of Minority Investments, any Unrestricted
Subsidiary or Excluded Project Subsidiary or a dividend or distribution from a
Minority Investment, Unrestricted Subsidiary or Excluded Project Subsidiary
(other than in each case to the extent the Investment in such Minority
Investment, Unrestricted Subsidiary or Excluded Project Subsidiary was made by
the Borrower or a Restricted Subsidiary pursuant to the proviso in
Section 10.5(i) and other than to the extent such dividend or distribution from
an Unrestricted Subsidiary or Excluded Project Subsidiary is applied to make a
distribution pursuant to Section 10.6 to fund tax or other liabilities of such
Unrestricted Subsidiary or Excluded Project Subsidiary that are payable by a
direct or indirect parent of the Borrower on behalf of such Unrestricted
Subsidiary or Excluded Project Subsidiary), in each case, after the Closing
Date;

(v)     in the case of the redesignation of an Unrestricted Subsidiary or an
Excluded Project Subsidiary as, or merger, consolidation or amalgamation of an
Unrestricted Subsidiary or Excluded Project Subsidiary with or into, a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary or Excluded Project Subsidiary at the
time of the redesignation of such Unrestricted Subsidiary or Excluded Project
Subsidiary as, or merger, consolidation or amalgamation of such Unrestricted
Subsidiary or Excluded Project Subsidiary with or into, a Restricted Subsidiary,
other than to the extent the Investment in such Unrestricted Subsidiary or
Excluded Project Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to the proviso in Section 10.5(i);

(vi)    100% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower since
immediately after the Closing Date (other than net cash proceeds from Cure
Amounts) from the issue or sale of Indebtedness or Disqualified Stock of the
Borrower or a Restricted Subsidiary that has been converted into or exchanged
for Stock of the Borrower or any direct or indirect parent of the Borrower;
provided that this clause (vii) shall not include the proceeds from (a) Stock or
Stock Equivalents or Indebtedness that has been converted or exchanged for Stock
or Stock Equivalents of the Borrower sold to a Restricted Subsidiary, as the
case may be, (b) Disqualified Stock or Indebtedness that has been converted or
exchanged into Disqualified Stock or (c) any contribution or issuance that
increases the Applicable Equity Amount;

(vii)     without duplication of any amounts above, any returns, profits,
distributions and similar amounts received on account of Investments made
pursuant to Section 10.5(v)(y); and

(viii)    the aggregate amount of Retained Declined Proceeds (other than those
used pursuant to Section 10.5(h)(iii) and Section 10.6(q)) retained by the
Borrower during the period from and including the Business Day immediately
following the Closing Date through and including the Applicable Amount Reference
Time;

 

7



--------------------------------------------------------------------------------

minus (b) the sum, without duplication, of:

(i)    the aggregate amount of Investments made pursuant to Section 10.5(h)(iii)
and Section 10.5(v)(y) following the Closing Date and prior to the Applicable
Amount Reference Time;

(ii)    the aggregate amount of dividends pursuant to Section 10.6(c)(y)
following the Closing Date and prior to the Applicable Amount Reference Time;
and

(iii)    the aggregate amount of prepayments, repurchases, redemptions and
defeasances made pursuant to Section 10.7(a)(i)(3) following the Closing Date
and prior to the Applicable Amount Reference Time.

Notwithstanding the foregoing, in making any calculation or other determination
under this Agreement involving the Applicable Amount, if the Applicable Amount
at such time is less than zero, then the Applicable Amount shall be deemed to be
zero for purposes of such calculation or determination.

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication, (a) the amount
of any capital contributions (other than any Cure Amount) made in cash,
marketable securities or other property to, or any proceeds of an equity
issuance received by the Borrower during the period from and including the
Business Day immediately following the Closing Date through and including the
Applicable Equity Amount Reference Time (taking the fair market value of any
marketable securities or property other than cash), including proceeds from the
issuance of Stock or Stock Equivalents of Holdings or any direct or indirect
parent of Holdings (to the extent the proceeds of any such issuance are
contributed to the Borrower), but excluding all proceeds from the issuance of
Disqualified Stock and any Cure Amount,

minus (b) the sum, without duplication, of:

(i)    the aggregate amount of Investments made pursuant to Section 10.5(h)(ii)
and Section 10.5(v)(x) following the Closing Date and prior to the Applicable
Equity Amount Reference Time;

(ii)    the aggregate amount of dividends pursuant to Section 10.6(c)(x)
following the Closing Date and prior to the Applicable Equity Amount Reference
Time;

(iii)    the aggregate amount of prepayments, repurchases, redemptions and
defeasances pursuant to Section 10.7(a)(i)(2) following the Closing Date and
prior to the Applicable Equity Amount Reference Time; and

(iv)     the aggregate amount of Indebtedness incurred pursuant to
Section 10.1(aa) and outstanding at the Applicable Equity Amount Reference Time;

provided that issuances and contributions pursuant to Sections 10.5(f)(ii),
10.6(a) and 10.6(b)(i) shall not increase the Applicable Equity Amount.

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority
(including the PUCT and ERCOT), in each case applicable to or binding on such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject.

 

8



--------------------------------------------------------------------------------

“Applicable LIBOR Margin” shall mean at any date:

(a) in the case of each LIBOR Loan that is an Initial Term Loan, (i) at any date
prior to the Second Amendment Effective Date, 4.00% per annum, (ii) at any date
on and after the Second Amendment Effective Date but prior to the Fifth
Amendment Effective Date, 2.75% per annum, (iii) at any date on and after the
Fifth Amendment Effective Date but prior to the Seventh Amendment Effective
Date, 2.50% per annum, and (iv) at any date on and after the Seventh Amendment
Effective Date, 2.00% per annum,

(b) [reserved],

(c) in the case of each LIBOR Loan that is a 2016 Incremental Term Loan, (i) at
any date prior to the Fourth Amendment Effective Date, 3.25% per annum, (ii) at
any date on and after the Fourth Amendment Effective Date but prior to the Sixth
Amendment Effective Date, 2.75% per annum, and (iii) at any date on or after the
Sixth Amendment Effective Date (x) if the Ratings Condition has been satisfied,
2.00% per annum and (y) if the Ratings Condition has not been satisfied, 2.25%
per annum,

(d) in the case of each LIBOR Loan that is a 2018 Incremental Term Loan, (i) at
any date on and after the Seventh Amendment Effective Date but prior to the
Tenth Amendment Effective Date, 2.00% per annum, and (ii) at any date on and
after the Tenth Amendment Effective Date, 1.75% per annum, and

(d) in the case of each LIBOR Loan that is a Revolving Credit Loan, (i) at any
date prior to the Second Amendment Effective Date, 3.25% per annum, (ii) at any
date on and after the Second Amendment Effective Date but prior to the Fifth
Amendment Effective Date, 2.75% per annum, (iii) at any date on and after the
Fifth Amendment Effective Date but prior to the Sixth Amendment Effective Date,
2.50% per annum, (iv) at any date on and after the Sixth Amendment Effective
Date but prior to the Seventh Amendment Effective Date, (x) if the Ratings
Condition has been satisfied, 2.00% per annum and (y) if the Ratings Condition
has not been satisfied, 2.25% per annum and (v) at any date on and after the
Seventh Amendment Effective Date, 1.75% per annum.

It is understood and agreed that any change in the Applicable LIBOR Margin
occurring as a result of the Ratings Condition having been satisfied shall be
effective as of the first Business Day after the day on which the Ratings
Condition has been satisfied.

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Borrower and the Restricted Subsidiaries not in
the ordinary course of business (including any Disposition of any Stock or Stock
Equivalents of any Subsidiary of the Borrower owned by the Borrower or any
Restricted Subsidiary). Notwithstanding the foregoing, the term “Asset Sale
Prepayment Event” shall not include any transaction permitted by Section 10.4
(other than transactions outside the ordinary course of business (as determined
by the Borrower in good faith) and transactions permitted by Section 10.4(b),
Section 10.4(g), and Section 10.4(v), which shall constitute Asset Sale
Prepayment Events).

“Assignment and Acceptance” shall mean (a) an assignment and acceptance
substantially in the form of Exhibit J, or such other form as may be approved by
the Administrative Agent and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a).

“Assignment and Assumption” shall mean an agreement substantially in the form
annexed hereto as Exhibit R.

 

9



--------------------------------------------------------------------------------

“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Borrower or any
Subsidiary thereof (whether or not an Affiliate of the Administrative Agent) to
act as an arranger in connection with any Permitted Debt Exchange pursuant to
Section 2.17 or Dutch auction pursuant to Section 13.6(h); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, any
Assistant Treasurer, the Controller, any Senior Vice President, with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, managing member or general partner thereof, any other senior
officer of Holdings, the Borrower or any other Credit Party designated as such
in writing to the Administrative Agent by Holdings, the Borrower or any other
Credit Party, as applicable, and, with respect to any document delivered on the
Conversion Date, the Secretary or any Assistant Secretary of any Credit Party.
Any document (other than a solvency certificate) delivered hereunder that is
signed by an Authorized Officer shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of Holdings, the Borrower or any other Credit
Party and such Authorized Officer shall be conclusively presumed to have acted
on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

“Available Revolving Commitment” shall mean, as of any date, an amount equal to
the excess, if any, of (a) the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans then outstanding and (ii) the aggregate Revolving Letters of Credit
Outstanding at such time.

“Available RP Capacity Amount” shall mean, at any time, the amount of payments
that may be made at such time pursuant to Section 10.6(b), (c), (j), (o), (q) or
(r) of this Agreement.

“Backstopped” shall mean, with respect to any Letter of Credit, that such Letter
of Credit is back-stopped by another letter of credit on terms reasonably
satisfactory to the Letter of Credit Issuer of such Letter of Credit.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Bankruptcy Court” shall have the meaning provided in the preamble to this
Agreement.

“Benefit Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by the Borrower, any Subsidiary or ERISA
Affiliate or with respect to which the Borrower or any Subsidiary could incur
liability pursuant to Title IV of ERISA.

 

10



--------------------------------------------------------------------------------

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement,
and on the Conversion Date, the Borrower shall assume all of the obligations of
the DIP Borrower under the Existing DIP Agreement and the other Credit Documents
(as defined in the Existing DIP Agreement) pursuant to the Assignment and
Assumption and the DIP Borrower shall be automatically released from such
obligations under the Existing DIP Agreement and the other Credit Documents (as
defined in the Existing DIP Agreement).

“Borrowing” shall mean and include the incurrence of one Class and Type of Loan
on a given date (or resulting from conversions on a given date) having a single
Maturity Date and in the case of LIBOR Loans, the same Interest Period (provided
that ABR Loans incurred pursuant to Section 2.10(b) shall be considered part of
any related Borrowing of LIBOR Loans). It is understood and agreed that
immediately following the incurrence of the 2019 Incremental Term Loans and the
2019 Incremental Term Loan Conversion on the Tenth Amendment Effective Date, the
term “Borrowing” shall include each consolidated “Borrowing” of the 2018
Incremental Term Loans and the 2019 Incremental Term Loans described in
Section 2.6(d).

“Broker-Dealer Subsidiary” shall mean any Subsidiary that is registered as a
broker-dealer under the Exchange Act or any other applicable law requiring
similar registration.

“Bundled Payment” shall mean an amount paid or payable by an obligor to a Credit
Party pursuant to a bundled bill, which amount includes both (a) Excluded
Property under clauses (a) or (c) (or both such clauses) of the definition of
such term, and (b) other amounts.

“Bundled Payment Amount” shall mean amounts paid or payable to any Credit Party
and described in clause (b) of the definition of “Bundled Payment”.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan, (b) any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or (c) any other dealings pursuant
to this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower.

“Capital Lease” shall mean, as applied to the Borrower and the Restricted
Subsidiaries, any lease of any property (whether real, personal or mixed) by the
Borrower or any Restricted Subsidiary as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of the Borrower; provided, however, that notwithstanding anything to the
contrary in this Agreement or in any other Credit Document, any leases that were
not capital leases when entered into or would not be capital leases as of the
Closing Date (whether or not such leases were in effect on such date) but are
recharacterized as capital leases due to a change in accounting rules that
becomes effective after the Closing Date shall for all purposes of this
agreement not be treated as Capital Leases.

 

11



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, as applied to the Borrower and the
Restricted Subsidiaries at the time any determination is to be made, the amount
of the liability in respect of a Capital Lease that would at such time be
required to be capitalized and reflected as a liability on the balance sheet
(excluding the footnotes thereto) of the Borrower in accordance with GAAP, and
the Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such Capital Lease prior to the first date upon which
such Capital Lease may be prepaid by the lessee without payment of a penalty;
provided, however, that notwithstanding anything to the contrary in this
Agreement or in any other Credit Document, any obligations that were not
required to be included on the balance sheet of the Borrower as capital lease
obligations when incurred but are recharacterized as capital lease obligations
due to a change in accounting rules that becomes effective after the Closing
Date shall for all purposes of this Agreement not be treated as Capitalized
Lease Obligations.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP are or are required to be reflected as capitalized
costs on the consolidated balance sheet of the Borrower.

“Captive Insurance Subsidiary” shall mean a Subsidiary of the Borrower
established for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by the Borrower or any
of its Subsidiaries or joint ventures or to insure related or unrelated
businesses.

“Case” shall have the meaning provided in the preamble to this Agreement.

“Cash Collateral” shall have the meaning provided in Section 3.8(c).

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

“Cash Management Bank” shall mean any Person that enters into a Cash Management
Agreement or provides Cash Management Services, in its capacity as a party to
such Cash Management Agreement or a provider of such Cash Management Services.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services or under any Cash Management Agreement.

“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer (including automated
clearing house fund transfer services), merchant services (other than those
constituting a line of credit) and other cash management services.

“Certificated Securities” shall have the meaning provided in Section 8.17.

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

 

12



--------------------------------------------------------------------------------

“CFC Holding Company” shall mean a Subsidiary of the Borrower that has no
material assets other than (i) the equity interests (including, for this
purpose, any debt or other instrument treated as equity for U.S. federal income
tax purposes) in (x) one or more Foreign Subsidiaries that are CFCs or (y) one
or more other CFC Holding Companies and (ii) cash and Permitted Investments and
other assets being held on a temporary basis incidental to the holding of assets
described in clause (i) of this definition.

“Change in Law” shall mean (a) the adoption of any Applicable Law after the
Closing Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any party with any guideline, request, directive or order
issued or made after the Closing Date by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law);
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Closing Date), but excluding (x) any employee benefit plan of
such Person and its subsidiaries and any Person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan, (y) any
Permitted Holders, and (z) any one or more direct or indirect parent companies
of the Borrower in which no Person or “group” (other than any persons described
in the preceding clause (y)), directly or indirectly, holds beneficial ownership
of Voting Stock representing more than 50.1% of the aggregate voting power
represented by the issued and outstanding Voting Stock of such parent, shall
have, directly or indirectly, acquired beneficial ownership of Voting Stock
representing more than 50.1% of the aggregate voting power represented by the
issued and outstanding Voting Stock of Holdings. Notwithstanding the preceding
or any provision of Rule 13d-3 or 13d-5 of the Exchange Act, (i) a Person or
“group” shall not be deemed to beneficially own securities subject to an equity
or asset purchase agreement, merger agreement or similar agreement (or voting or
option or similar agreement related thereto) until the consummation of the
transactions contemplated by such agreement and (ii) a Person or “group” will
not be deemed to beneficially own the Voting Stock of another Person as a result
of its ownership of Voting Stock or other securities of such other Person’s
Parent Entity (or related contractual rights) unless it owns more than 50.0% of
the total voting power of the Voting Stock of such Parent Entity.

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan or the Loans comprising such Borrowing, are Revolving Credit Loans,
Initial Term Loans, Incremental Term Loans of a given Series, Initial Term C
Loans, Incremental Term C Loans of a given Series, Extended Term Loans of a
given Extension Series, Extended Revolving Credit Loans of a given Extension
Series, Extended Term C Loans of a given Extension Series, Refinancing Term
Loans of a given designated tranche, Refinancing Term C Loans of a given
designated tranche, Refinancing Revolving Credit Loans of a given designated
tranche, Replacement Term Loans or a given designated tranche or Replacement
Term C Loans of a given designated tranche and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
an Extended Term Loan Commitment of a given Extension Series, an Incremental
Term Loan Commitment of a given Series, an Initial Term C Loan Commitment, an
Incremental Term C Loan Commitment of a given Series, an Incremental Revolving
Credit Commitment of a given Series, a Refinancing Term Loan Commitment of a
given designated tranche, a Refinancing Term C Loan Commitment of a given
designated tranche, a Refinancing Revolving Credit Commitment of a given
designated tranche, a Replacement Term Loan

 

13



--------------------------------------------------------------------------------

Commitment of a given designated tranche or a Replacement Term C Commitment of a
given designated tranche. Notwithstanding the foregoing, (i) with respect to a
Borrowing of 2019 Incremental Term Loans incurred on the Tenth Amendment
Effective Date, the 2019 Incremental Term Loans shall constitute a separate
“Class” at the time of the incurrence thereof, and (ii) immediately after the
incurrence of the 2019 Incremental Term Loans and the occurrence of the 2019
Incremental Term Loan Conversion on the Tenth Amendment Effective Date, all 2018
Incremental Term Loans and all 2019 Incremental Term Loans shall be deemed to
constitute a single “Class” of 2018 Incremental Term Loans for all purposes of
this Agreement and the other Credit Documents.

“Class C3 TCEH First Lien Secured Claims” shall mean the “Class C3 TCEH First
Lien Secured Claims” as defined in the Plan.

“Closing Date” shall mean August 4, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefore.

“Collateral” shall mean all property pledged, mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents (excluding, for the
avoidance of doubt, all Excluded Collateral).

“Collateral Agent” shall mean (a) prior to the Seventh Amendment Effective Date,
Deutsche Bank AG New York Branch, in its capacity as collateral agent for the
Secured Bank Parties under this Agreement and the Security Documents and (b) on
and after the Seventh Amendment Effective Date, Credit Suisse AG, Cayman Islands
Branch, in its capacity as collateral agent for the Secured Bank Parties under
this Agreement and the Security Documents, or any successor collateral agent
appointed pursuant hereto.

“Collateral Representative” shall mean (i) initially, the Collateral Trustee or
(ii) after the termination of the Collateral Trust Agreement, the Collateral
Agent.

“Collateral Trust Agreement” shall mean that certain Collateral Trust Agreement,
dated as of October 3, 2016, by and among the Borrower, the RCT, the Collateral
Agent, the Collateral Trustee and certain other First Lien Secured Parties from
time to time party thereto.

“Collateral Trustee” shall mean Delaware Trust Company, and any permitted
successors and assigns.

“Commitment Letter” shall mean the commitment letter, dated May 31, 2016, among
TCEH, Deutsche Bank and the other Commitment Parties.

“Commitment Parties” shall mean the “Commitment Parties” as defined in the
Commitment Letter.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, Incremental Term Loan
Commitments, Incremental Term C Loan Commitment, Refinancing Term Loan
Commitment, Refinancing Term C Loan Commitment, Replacement Term Loan Commitment
or Replacement Term C Loan Commitment.

 

14



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedging Agreement” shall mean any agreement (including each
confirmation pursuant to any Master Agreement) or transaction providing for one
or more swaps, caps, collars, floors, futures, options, spots, forwards,
derivatives, any physical or financial commodity contracts or agreements, power
purchase or sale agreements, fuel purchase or sale agreements, environmental
credit purchase or sale agreements, power transmission agreements, commodity
transportation agreements, fuel storage agreements, netting agreements
(including Netting Agreements), capacity agreements or commercial or trading
agreements, each with respect to the purchase, sale or exchange of (or the
option to purchase, sell or exchange), transmission, transportation, storage,
distribution, processing, lease or hedge of, any Covered Commodity, price or
price indices for any such Covered Commodity or services or any other similar
derivative agreements, and any other similar agreements.

“Communications” shall have the meaning provided in Section 13.17(a).

“Company Material Adverse Change” shall mean, a material adverse effect on the
business, operations, assets, liabilities, properties or financial condition of
the Borrower and its Restricted Subsidiaries, taken together as a whole;
provided, however, that in determining whether a Company Material Adverse Change
has occurred, there shall not be taken into account any effect resulting from
any of the following circumstances, occurrences, changes, events, developments
or states of facts: (a) any change in general legal, regulatory, economic or
business conditions generally, financial markets generally or in the industry or
markets in which the Borrower or any of its Restricted Subsidiaries operates or
is involved, (b) any natural disasters, change in political conditions,
including any commencement, continuation or escalation of war, material armed
hostilities, sabotage or terrorist activities or other material international or
national calamity or act of terrorism directly or indirectly involving or
affecting the U.S., (c) any changes in accounting rules or principles (or any
interpretations thereof), including changes in GAAP, (d) any change in any
Applicable Laws (including environmental laws and laws regulating energy or
commodities), (e) any change in the costs of commodities or supplies, including
fuel, or the price of electricity, (f) the announcement of the execution of the
Commitment Letter, any Credit Document (or any other agreement to be entered
into pursuant to the Commitment Letter or the Credit Documents) or the pendency
of or consummation of the Transactions or the transactions contemplated by the
Commitment Letter or any other document or any actions required to be taken
hereunder or under the Commitment Letter and (g) any actions to be taken or not
taken pursuant to or in accordance with the Credit Documents or the Commitment
Letter or any other document entered into in connection herewith; provided that,
in the case of clauses (a), (b), (d) or (e), only to the extent such changes do
not have a materially disproportionately adverse effect on the Borrower and its
Restricted Subsidiaries, taken as a whole, compared to other persons operating
in the same industry and jurisdictions in which the Borrower and its Restricted
Subsidiaries operate.

“Company Model” shall mean the model filed with the Bankruptcy Court on May 11,
2016 as Exhibit E to the Disclosure Statement (as defined in the Existing Plan
as in effect on the Closing Date) (together with any updates or modifications
thereto prior to the Conversion Date reasonably agreed between the Borrower and
the Joint Lead Arrangers) Docket No. 8423.

“Compliance Period” shall mean any period during which the sum of (i) the
aggregate principal amount of all Revolving Credit Loans then outstanding and
(ii) the Revolving Letters of Credit Outstanding (excluding (x) the Stated
Amount of up to $300,000,000 of undrawn Revolving Letters of Credit and (y) Cash
Collateralized or Backstopped Revolving Letters of Credit) exceeds 30% of the
amount of the Total Revolving Credit Commitment.

 

15



--------------------------------------------------------------------------------

“Confidential Information” shall have the meaning provided in Section 13.16.

“Confirmation/Approval Order” shall mean that certain order of the Bankruptcy
Court entered on August 29, 2016 [Docket No. 9421] confirming (or in the case of
a Plan effectuated through a sale pursuant to section 363 of the Bankruptcy
Code, approving) the Plan with respect to the TCEH Debtors.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Borrower and the Restricted Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of deferred
financing fees or costs, nuclear fuel costs, depletion of coal or lignite
reserves, debt issuance costs, commissions, fees and expenses, capitalized
expenditures, Capitalized Software Expenditures, amortization of expenditures
relating to software, license and intellectual property payments, amortization
of any lease related assets recorded in purchase accounting, customer
acquisition costs, unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits, amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par and incentive payments, conversion costs, and contract acquisition costs of
the Borrower and the Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a)    without duplication and (except in the case of the add-backs set forth in
clauses (ix), (xiii) and (xix) below) to the extent deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for the Borrower and the Restricted Subsidiaries for such period:

(i)    Consolidated Interest Expense (including (x) net losses on Hedging
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities in each case to the extent included in Consolidated
Interest Expense), together with items excluded from Consolidated Interest
Expense pursuant to clause (1)(u), (v), (w), (x), (y) and (z) of the definition
thereof,

(ii)    provision for taxes based on income or profits or capital gains,
including federal, foreign, state, franchise, excise, value-added and similar
taxes and foreign withholding taxes (including penalties and interest related to
such taxes or arising from tax examinations) paid or accrued during such period,

(iii)    Consolidated Depreciation and Amortization Expense for such period,

(iv)    [reserved],

(v)    the amount of any restructuring cost, charge or reserve (including any
costs incurred in connection with acquisitions after the Closing Date and costs
related to the closure and/or consolidation of facilities) and any one time
expense relating to enhanced accounting function or other transaction costs,
public company costs, costs, charges and expenses in connection with fresh start
accounting, and costs related to the implementation of operational and reporting
systems and technology initiatives (provided such costs related to the
implementation of operation and reporting systems and technology initiatives
shall not exceed $100,000,000 for any such period),

 

16



--------------------------------------------------------------------------------

(vi)    any other non-cash charges, expenses or losses, including any non-cash
asset retirement costs, non-cash increase in expenses resulting from the
revaluation of inventory (including any impact of changes to inventory valuation
policy methods including changes in capitalization of variances) or other
inventory adjustments or due to purchase accounting, or any other acquisition,
non-cash compensation charges, non-cash expense relating to the vesting of
warrants, write-offs or write-downs for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

(vii)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,

(viii)    [reserved],

(ix)    the amount of net cost savings projected by the Borrower in good faith
to be realizable as a result of specified actions, operational changes and
operational initiatives (including, to the extent applicable, resulting from the
Transactions) taken or to be taken prior to or during such period (including any
“run-rate” synergies, operating expense reductions and improvements and cost
savings determined in good faith by the Borrower to result from actions which
have been taken or with respect to which substantial steps have been taken or
are expected to be taken no later than 24 months following any such specified
actions, operational changes and operational initiatives (which “run-rate”
synergies, operating expense reductions and improvements and cost savings shall
be added to Consolidated EBITDA until fully realized, shall be subject to
certification by management of the Borrower and shall be calculated on a Pro
Forma Basis as though such “run-rate” synergies, operating expense reductions
and improvements and cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that no “run-rate” synergies, operating expense
reductions and improvements and cost savings shall be added pursuant to this
clause (ix) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (v) above with respect to such
period,

(x)    the amount of losses on Dispositions of receivables and related assets in
connection with any Permitted Receivables Financing and any losses, costs, fees
and expenses in connection with the early repayment, accelerated amortization,
repayment, termination or other payoff (including as a result of the exercise of
remedies) of any Permitted Receivables Financing,

(xi)    contract termination costs and any costs, charges or expenses incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement or other equity-based compensation, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or net cash proceeds of an issuance of Stock or Stock
Equivalents (other than Disqualified Stock) of the Borrower (or any direct or
indirect parent thereof) solely to the extent that such net cash proceeds are
excluded from the calculation of the Applicable Equity Amount,

 

17



--------------------------------------------------------------------------------

(xii)    Expenses Relating to a Unit Outage (if positive); provided that the
only Expenses Relating to a Unit Outage that may be included as Consolidated
EBITDA shall be, without duplication, (A) up to $250,000,000 per Fiscal Year of
Expenses Relating to a Unit Outage incurred within the first 12 months of any
planned or unplanned outage of any Unit by reason of any action by any
regulatory body or other Governmental Authority or to comply with any Applicable
Law, (B) up to $100,000,000 per Fiscal Year of Expenses Relating to a Unit
Outage incurred within the first 12 months of any planned outage of any Unit for
purposes of expanding or upgrading such Unit and (C) solely for the purposes of
calculating “Consolidated EBITDA” for purposes of Section 10.9, all Expenses
Relating to a Unit Outage incurred within the first 12 months of any unplanned
outage of any Unit,

(xiii)    the proceeds of any business interruption insurance and, without
duplication of such amounts, all EBITDA Lost as a Result of a Unit Outage and
all EBITDA Lost as a Result of a Grid Outage less, in all such cases, the
absolute value of Expenses Relating to a Unit Outage (if negative); provided
that the amount calculated pursuant to this clause (xiii) shall not be less than
zero,

(xiv)    [reserved],

(xv)    extraordinary, unusual or non-recurring charges, expenses or losses
(including unusual or non-recurring expenses), transaction fees and expenses and
consulting and advisory fees, indemnities and expenses, severance, integration
costs, costs of strategic initiatives, relocation costs, consolidation and
closing costs, facility opening and pre-opening costs, business optimization
expenses or costs, transition costs, restructuring costs, signing, retention,
recruiting, relocation, signing, stay or completion bonuses and expenses
(including payments made to employees or producers who are subject to
non-compete agreements), and curtailments or modifications to pension and
post-retirement employee benefit plans for such period,

(xvi)    any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and Investments in debt and equity securities, in each
case pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP,

(xvii)    cash receipts (or any netting arrangements resulting in increased cash
receipts) not added in arriving at Consolidated EBITDA or Consolidated Net
Income in any period to the extent the non-cash gains relating to such receipts
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added,

(xviii)    charges, losses or expenses to the extent covered by insurance or
otherwise reimbursable or indemnifiable by a third party and actually reimbursed
or reimbursable or indemnifiable,

(xix)    adjustments identified in the Company Model, and

(xx)    adjustments evidenced by or contained in a due diligence quality of
earnings report made available to the Administrative Agent (who may share with
the Lenders) (subject, in each case, to customary access letters) prepared with
respect to the target of a Permitted Acquisition or other investment permitted
hereunder by (x) a “big-four” nationally recognized accounting firm or (y) any
other accounting firm that shall be reasonably acceptable to the Administrative
Agent, less

 

18



--------------------------------------------------------------------------------

(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income for the Borrower and the Restricted Subsidiaries, the
sum of the following amounts for such period:

(i)    non-cash gains increasing Consolidated Net Income for such period
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated Net
Income or Consolidated EBITDA in any prior period),

(ii)    extraordinary, unusual or non-recurring gains,

(iii)    cash expenditures (or any netting arrangements resulting in increased
cash expenditures) not deducted in arriving at Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash losses relating to
such expenditures were added in the calculation of Consolidated EBITDA pursuant
to paragraph (a) above for any previous period and not deducted, and

(iv)    the amount of any minority interest income consisting of Subsidiary
losses attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that

(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA any gain or loss resulting in such
period from currency translation gains and losses related to currency
remeasurements of Indebtedness or intercompany balances (including the net loss
or gain resulting from Hedging Obligations for currency exchange risk),

(ii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property, assets, division or line of business acquired
by the Borrower or any Restricted Subsidiary during such period (or any
property, assets, division or line of business subject to a letter of intent or
purchase agreement at such time) (but not the Acquired EBITDA of any related
Person or business or any Acquired EBITDA attributable to any property, assets,
division or line of business, in each case to the extent not so acquired) to the
extent not subsequently sold, transferred, abandoned or otherwise disposed by
the Borrower or such Restricted Subsidiary (each such Person, property, assets,
division or line of business acquired and not subsequently so disposed of, an
“Acquired Entity or Business”) and the Acquired EBITDA of any Unrestricted
Subsidiary or Excluded Project Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Pro Forma Entity for such
period (including the portion thereof occurring prior to such acquisition or
conversion) and (B) an adjustment in respect of each Pro Forma Entity equal to
the amount of the Pro Forma Adjustment with respect to such Pro Forma Entity for
such period (including the portion thereof occurring prior to such acquisition),

 

19



--------------------------------------------------------------------------------

(iii)    [reserved],

(iv)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary or Excluded Project Subsidiary) sold, transferred, abandoned or
otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold, transferred, abandoned or otherwise
disposed of, or closed or so classified, a “Sold Entity or Business”), and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) and any Excluded Project Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Excluded Project
Subsidiary”), in each case based on the actual Disposed EBITDA of such Sold
Entity or Business, Converted Unrestricted Subsidiary or Converted Excluded
Project Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition, closure, classification or
conversion).

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes the four fiscal quarters (or any month) ended prior to the Conversion
Date, the Consolidated EBITDA for such fiscal quarter (or month) shall be the
Consolidated EBITDA (as defined in the Existing DIP Agreement or the Existing
DIP Credit Agreement (as defined in the Existing DIP Agreement)) that was
calculated under the Existing DIP Agreement (or, if applicable, the Existing DIP
Credit Agreement (as defined in the Existing DIP Agreement)) for such quarter
(or month), adjusted as if calculated pursuant to the definition of Consolidated
EBITDA under this Agreement in the good faith determination of the Borrower,
which adjustments shall be set forth a certificate of an Authorized Officer of
the Borrower. Notwithstanding anything to the contrary contained herein, to the
extent any financial calculation, information, or definition includes any period
prior to the Conversion Date, such financial calculation, information or
definition shall not be required hereunder to be in accordance with GAAP.

“Consolidated First Lien Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the sum, without duplication, of
(i) Consolidated Secured Debt that is secured by a Lien on the Collateral that
is pari passu with the Liens securing the Obligations and (ii) Consolidated
Secured Debt of the type described in clause (ii) of the definition thereof, in
each case as of such date of determination to (b) Consolidated EBITDA for the
most recent four fiscal quarter period for which financial statements described
in Section 9.1(a) or (b) are available.

“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:

(1)    consolidated interest expense of the Borrower and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptances or collateral posting facilities,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (v) accretion of asset retirement obligations and accretion or accrual
of discounted liabilities not

 

20



--------------------------------------------------------------------------------

constituting Indebtedness, (w) any expense resulting from the discounting of any
Indebtedness in connection with the application of purchase accounting,
(x) amortization of reacquired Indebtedness, deferred financing fees, debt
issuance costs, commissions, fees and expenses, (y) any expensing of bridge,
commitment and other financing fees and (z) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Permitted
Receivables Financing); plus

(2)    consolidated capitalized interest of the Borrower and the Restricted
Subsidiaries, in each case for such period, whether paid or accrued; less

(3)    interest income for such period; plus

(4)    all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; plus

(5)    all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication, the
net after-tax effect of,

(a)    any extraordinary losses and gains for such period,

(b)    Transaction Expenses,

(c)    the cumulative effect of a change in accounting principles during such
period,

(d)    any income (or loss) from disposed, abandoned or discontinued operations
and any gains or losses on disposal of disposed, abandoned, transferred, closed
or discontinued operations,

(e)    any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or abandonments other than in the ordinary
course of business, as determined in good faith by the Borrower,

(f)    any income (or loss) during such period of any Person that is an
Unrestricted Subsidiary or an Excluded Project Subsidiary, and any income (or
loss) during such period of any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting; provided that the Consolidated
Net Income of the Borrower and the Restricted Subsidiaries shall be increased by
the amount of dividends or distributions or other payments that are actually
paid in cash (or to the extent converted into cash) to the Borrower or any
Restricted Subsidiary during such period,

(g)    solely for the purpose of determining the Applicable Amount, any income
(or loss) during such period of any Restricted Subsidiary (other than any Credit
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of

 

21



--------------------------------------------------------------------------------

its Organizational Documents or any agreement, instrument or Applicable Law
applicable to that Restricted Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
(i) has been legally waived or otherwise released, (ii) is imposed pursuant to
this Agreement and the other Credit Documents, Permitted Debt Exchange Notes,
Incremental Loans, Incremental Loan Commitments or Permitted Other Debt,
(iii) any working capital line permitted by Section 10.2 incurred by a Foreign
Subsidiary, or (iv) arises pursuant to an agreement or instrument if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Secured Parties than
the encumbrances and restrictions contained in the Credit Documents (as
determined by the Borrower in good faith); provided that Consolidated Net Income
of the Borrower and the Restricted Subsidiaries will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to the extent converted into cash) to the Borrower or any Restricted Subsidiary
during such period, to the extent not already included therein,

(h)    effects of all adjustments (including the effects of such adjustments
pushed down to the Borrower and the Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP, net of taxes, resulting from
(i) the application of fresh start accounting principles as a result of the TCEH
Debtors’ emergence from bankruptcy or (ii) the application of purchase
accounting in relation to the Transactions or any consummated acquisition, in
each case, including the amortization or write-off of any amounts related
thereto and, whether consummated before or after the Closing Date,

(i)    any income (or loss) for such period attributable to the early
extinguishment of Indebtedness (other than Hedging Obligations, but including,
for the avoidance of doubt, debt exchange transactions and the extinguishment of
pre-petition indebtedness in connection with the Transactions),

(j)    any unrealized income (or loss) for such period attributable to Hedging
Obligations or other derivative instruments,

(k)    any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and investments in debt and equity securities to the
extent relating to changes in commodity prices, in each case pursuant to GAAP to
the extent offset by gains from Hedging Obligations,

(l)    any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights,
and any cash charges associated with the rollover, acceleration or payout of
Stock or Stock Equivalents by management of the Borrower or any of its direct or
indirect parent companies in connection with the Transactions,

(m)    accruals and reserves established or adjusted within twelve months after
the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP or changes as a result of adoption of or
modification of accounting policies during such period,

(n)    any accruals, payments, fees, expenses or charges (including
rationalization, legal, tax, structuring, and other costs and expenses, but
excluding depreciation or amortization expense) related to, or incurred in
connection with, the Transactions (including letter of credit fees), the Plan,
any offering of Stock or Stock Equivalents (including any Equity Offering),
Investment, acquisition (including any Permitted Acquisition and any
acquisitions subject to a letter of intent or purchase

 

22



--------------------------------------------------------------------------------

agreement), Disposition, dividends, restricted payments, recapitalization or the
issuance or incurrence of Indebtedness permitted to be incurred by the Borrower
and the Restricted Subsidiaries pursuant hereto (including any refinancing
transaction or amendment, waiver, or other modification of any debt instrument),
in each case whether or not consummated, including (A) such fees, expenses or
charges related to the negotiation, execution and delivery and other
transactions contemplated by this Agreement, the other Credit Documents and any
Permitted Receivables Financing, (B) any amendment or other modification of this
Agreement and the other Credit Documents, (C) any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed,
(D) any charges or non-recurring merger costs as a result of any such
transaction, and (E) earnout obligations paid or accrued during such period with
respect to any acquisition or other Investment,

(o)    the amount of management, monitoring, consulting and advisory fees and
related indemnities and expenses paid in such period to the extent otherwise
permitted pursuant to Section 9.9, and

(p)    restructuring-related or other similar charges, fees, costs, commissions
and expenses or other charges incurred during such period in connection with
this Agreement, the other Credit Documents, the Credit Facilities, the Case, any
reorganization plan in connection with the Case, and any and all transactions
contemplated by the foregoing, including the write-off of any receivables, the
termination or settlement of executory contracts, professional and accounting
costs fees and expenses, management incentive, employee retention or similar
plans (in each case to the extent such plan is approved by the Bankruptcy Court
to the extent required), litigation costs and settlements, asset write-downs,
income and gains recorded in connection with the corporate reorganization of the
TCEH Debtors.

“Consolidated Secured Debt” shall mean, as of any date of determination,
Consolidated Total Debt at such date which either (i) is secured by a Lien on
the Collateral (and other assets of the Borrower or any Restricted Subsidiary
pledged to secure the Obligations pursuant to Section 10.2(cc)) or
(ii) constitutes Capitalized Lease Obligations or purchase money Indebtedness of
the Borrower or any Restricted Subsidiary.

“Consolidated Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Secured Debt as of such date of
determination to (b) Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements described in Section 9.1(a) or (b) are
available.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption), after intercompany eliminations, on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date (or, if such date of determination is a date prior to the first date
on which such consolidated balance sheet has been (or is required to have been)
delivered pursuant to Section 9.1, on the pro forma financial statements
delivered pursuant to Section 6.11 (and, in the case of any determination
relating to any Specified Transaction, on a Pro Forma Basis including any
property or assets being acquired in connection therewith)).

“Consolidated Total Debt” shall mean, as of any date of determination, (a)
(x) (i) the aggregate outstanding principal amount of all Indebtedness of the
types described in clause (a) (solely to the extent such Indebtedness matures
more than one year from the date of its creation or matures within one year from
such date that is renewable or extendable, at the sole option of the Borrower or
any Restricted

 

23



--------------------------------------------------------------------------------

Subsidiary, to a date more than one year from the date of its creation), clause
(d) (but, in the case of clause (d), only to the extent of any unreimbursed
drawings under any letter of credit which are not cash collateralized or
backstopped) and clause (f) of the definition thereof, in each case actually
owing by the Borrower and the Restricted Subsidiaries on such date and to the
extent appearing on the balance sheet of the Borrower determined on a
consolidated basis in accordance with GAAP and (ii) purchase money Indebtedness
(and excluding, for the avoidance of doubt, Hedging Obligations and Cash
Management Obligations) and (y) Guarantee Obligations for the benefit of any
Person (other than of the Borrower or any Restricted Subsidiary) of the type
described in clause (x) above minus (b) the aggregate amount of all Unrestricted
Cash minus (c) amounts in the Term C Loan Collateral Accounts, if any.

“Consolidated Total Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of such date of
determination to (b) Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements described in Section 9.1(a) or (b) are
available.

“Contingent Obligation” shall mean indemnification Obligations and other similar
contingent Obligations for which no claim has been made in writing (but
excluding, for the avoidance of doubt, amounts available to be drawn under
Letters of Credit).

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Conversion Date” shall have the meaning provided in Section 6.

“Converted Excluded Project Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Corrective Extension Amendment” shall have the meaning provided in
Section 2.15(c).

“Covered Commodity” shall mean any energy, electricity, generation capacity,
power, heat rate, congestion, natural gas, nuclear fuel (including enrichment
and conversion), diesel fuel, fuel oil, other petroleum-based liquids, coal,
lignite, weather, emissions and other environmental credits, waste by-products,
renewable energy credit, or any other energy related commodity or service
(including ancillary services and related risks (such as location basis)).

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Collateral Trust Agreement, each Letter of Credit and any
promissory notes issued by the Borrower hereunder, provided that, for the
avoidance of doubt, Cash Management Agreements, Hedging Agreements and Secured
Hedging Agreements shall not be Credit Documents.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facility” shall mean any category of Commitments and extensions of
credit thereunder.

 

24



--------------------------------------------------------------------------------

“Credit Party” shall mean each of Holdings, the Borrower, each of the Subsidiary
Guarantors and each other Subsidiary of the Borrower that is a party to a Credit
Document.

“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.

“Cure Amount” shall have the meaning provided in Section 11.13(a).

“Cure Period” shall have the meaning provided in Section 11.13(a).

“Cure Right” shall have the meaning provided in Section 11.13(a).

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (other than
as permitted to be issued or incurred under Section 10.1).

“Declined Proceeds” shall have the meaning provided in Section 5.2(h).

“Default” shall mean any event, act or condition that with notice or lapse of
time hereunder, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(d).

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.

“Depositary Bank” shall have the meaning provided in Section 3.9.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 10.4(b) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of the Borrower, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition). A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 10.4.

“Deutsche Bank” shall mean Deutsche Bank AG New York Branch.

“DIP Administrative Agent” shall mean Deutsche Bank, in its capacity as
administrative agent under the Existing DIP Agreement.

“DIP Borrower” shall mean TCEH.

 

25



--------------------------------------------------------------------------------

“DIP Facilities” shall mean, collectively, the credit facilities providing for
the DIP Revolving Credit Loans, DIP Term Loans and DIP Term C Loans.

“DIP Facilities Documentation” shall mean the definitive documentation with
respect to the DIP Facilities.

“DIP Revolving Credit Loans” shall mean with respect to each Lender, such
Lender’s Revolving Credit Loans (as defined in the Existing DIP Agreement)
outstanding immediately prior to the occurrence of the Conversion Date.

“DIP Revolving Letters of Credit” shall mean the collective reference to the
letters of credit issued and outstanding under the Existing DIP Agreement as of
the Conversion Date for the account of the Borrower (as defined in the Existing
DIP Agreement) and identified as “Revolving Letters of Credit” on Schedule
1.1(b) and deemed to be issued as “Revolving Letters of Credit” under this
Agreement pursuant to Section 3.10.

“DIP Term C Loan Collateral Accounts” shall mean the Term C Loan Collateral
Accounts (as defined in the Existing DIP Agreement).

“DIP Term C Loans” shall mean, with respect to each Lender, such Lender’s Term C
Loans (as defined in the Existing DIP Agreement) outstanding immediately prior
to the occurrence of the Conversion Date.

“DIP Term Letters of Credit” shall mean the collective reference to the letters
of credit issued and outstanding under the Existing DIP Agreement as of the
Conversion Date for the account of the Borrower (as defined in the Existing DIP
Agreement) and identified as “Term Letters of Credit” on Schedule 1.1(b) and
deemed to be issued as “Term Letters of Credit” under this Agreement pursuant to
Section 3.10.

“DIP Term Loans” shall mean with respect to each Lender, such Lender’s Term
Loans (as defined in the Existing DIP Agreement) outstanding immediately prior
to the occurrence of the Conversion Date.

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business, any
Converted Unrestricted Subsidiary or any Converted Excluded Project Subsidiary
for any period, the amount for such period of Consolidated EBITDA of such Sold
Entity or Business, Converted Unrestricted Subsidiary or Converted Excluded
Project Subsidiary (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business, Converted Unrestricted Subsidiary or Converted
Excluded Project Subsidiary, as applicable, and its respective Subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business,
Converted Unrestricted Subsidiary or Converted Excluded Project Subsidiary, as
the case may be.

“Disposition” shall have the meaning provided in Section 10.4.

“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other Persons separately identified in writing by the Borrower to the
Administrative Agent on or prior to May 31, 2016, or as the Borrower and the
Joint Lead Arrangers shall mutually agree after such date and prior to the
Closing Date, or to any affiliates of such banks, financial institutions or
other persons identified by the Borrower in writing or that are readily
identifiable as affiliates on the basis of their name, (b) competitors
identified in writing to the Administrative Agent from time to time (or
affiliates thereof identified by the Borrower in writing or that are readily
identifiable as affiliates on the basis of their name) of the Borrower

 

26



--------------------------------------------------------------------------------

or any of its Subsidiaries (other than such affiliate that is a bona fide debt
fund or an investment vehicle that is engaged in the making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of business and whose managers have fiduciary
duties to the third-party investors in such fund or investment vehicle
independent from their duties owed to such competitor); provided that no such
identification after the date of a relevant assignment shall apply retroactively
to disqualify any person that has previously acquired an assignment or
participation of an interest in any of the Credit Facilities with respect to
amounts previously acquired, (c) Excluded Affiliates (it being understood that
ordinary course trading activity shall not be considered to be providing
advisory services for purposes of determining whether such Excluded Affiliate is
a Disqualified Institution) and (d) any Defaulting Lender. The list of all
Disqualified Institutions set forth in clauses (a), (b) and (d) shall be made
available to all Lenders upon request.

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control, asset sale or similar event so long as
any rights of the holders thereof upon the occurrence of such change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations (other than Hedging Obligations under
Secured Hedging Agreements, Cash Management Obligations under Secured Cash
Management Agreements or Contingent Obligations and the termination of the
Commitments), pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than as a result of a
change of control, asset sale or similar event so long as any rights of the
holders thereof upon the occurrence of such change of control, asset sale or
similar event shall be subject to the prior repayment in full of the Loans and
all other Obligations (other than Hedging Obligations under Secured Hedging
Agreements, Cash Management Obligations under Secured Cash Management Agreements
or Contingent Obligations and the termination of the Commitments), in whole or
in part, in each case prior to the date that is ninety-one (91) days after the
Latest Maturity Date; provided that if such Stock or Stock Equivalents are
issued to any plan for the benefit of employees of the Borrower or any of its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower (or any direct or indirect parent
company thereof) or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Stock or Stock
Equivalents held by any present or former employee, officer, director, manager
or consultant, of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the Borrower or any
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower, in each case pursuant to
any stockholders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement or otherwise in order
to satisfy applicable statutory or regulatory obligations or as a result of the
termination, death or disability of such employee, officer, director, manager or
consultant shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or any of its Subsidiaries.

“Dividends” or “dividends” shall have the meaning provided in Section 10.6.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

 

27



--------------------------------------------------------------------------------

“EBITDA Lost as a Result of a Grid Outage” shall mean, to the extent that any
transmission or distribution lines go out of service, the revenue not actually
earned by the Borrower and its Restricted Subsidiaries that would otherwise have
been earned with respect to any Unit within the first 12 month period that such
transmission or distribution lines were out of service had such transmission or
distribution lines not been out of service during such period.

“EBITDA Lost as a Result of a Unit Outage” shall mean, to the extent that any
Unit is out of service as a result of any unplanned outage or shut down, the
revenue not actually earned by the Borrower and its Restricted Subsidiaries that
would otherwise have been earned with respect to any such Unit during the first
12 month period of any such outage or shut down had such Unit not been out of
service during such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EFCH” shall have the meaning provided in the preamble to this Agreement.

“Eighth Amendment” means that certain Eighth Amendment, dated as of March 29,
2019, among Holdings, the Borrower, the other Credit Parties, the Administrative
Agent, the Collateral Agent, the Required Revolving Credit Lenders, the
Revolving Letter of Credit Issuers and the various other parties party thereto.

“Eighth Amendment Effective Date” shall have the meaning provided in the Eighth
Amendment.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by Holdings, Borrower or any Subsidiary (or, with respect to an
employee benefit plan subject to Title IV of ERISA, any ERISA Affiliate).

“Environmental CapEx” shall mean Capital Expenditures deemed reasonably
necessary by the Borrower or any Restricted Subsidiary or otherwise undertaken
voluntarily by the Borrower or any Restricted Subsidiary, to comply with, or in
anticipation of having to comply with, applicable Environmental Laws or Capital
Expenditures otherwise undertaken voluntarily by the Borrower or any Restricted
Subsidiary in connection with environmental matters.

“Environmental Claims” shall mean any and all actions, suits, proceedings,
orders, decrees, demands, demand letters, claims, liens, notices of
noncompliance, violation or potential responsibility or investigation (other
than reports prepared by or on behalf of Holdings, the Borrower or any other
Subsidiary of Holdings (a) in the ordinary course of such Person’s business or
(b) as required in connection with a financing transaction or an acquisition or
disposition of Real Estate) or proceedings in

 

28



--------------------------------------------------------------------------------

each case relating in any way to any applicable Environmental Law or any permit
issued, or any approval given, under any applicable Environmental Law
(hereinafter, “Claims”), including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief relating to the presence,
release or threatened release into the environment of Hazardous Materials or
arising from alleged injury or threat of injury to human health or safety (to
the extent relating to human exposure to Hazardous Materials), or to the
environment, including ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or,
with respect to any post-Closing Date requirements of the Credit Documents,
hereafter in effect, and in each case as amended, and any legally binding
judicial or administrative interpretation thereof, including any legally binding
judicial or administrative order, consent decree or judgment, relating to the
protection of the environment, including ambient air, indoor air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or to human health or safety (to the extent relating to human exposure
to Hazardous Materials), or Hazardous Materials.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than: (a) public offerings with
respect to the Borrower’s or any direct or indirect parent company’s common
stock registered on Form S-8; (b) issuances to any Subsidiary of the Borrower or
any such parent; and (c) any Cure Amount.

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (i) the failure of any Benefit Plan to comply with any
provisions of ERISA and/or the Code or with the terms of such Benefit Plan;
(ii) any Reportable Event; (iii) the existence with respect to any Benefit Plan
of a non-exempt Prohibited Transaction; (iv) any failure by any Pension Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (v) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (vi) the occurrence of any event or condition which
would reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (vii) the receipt by any
Credit Party or any of its ERISA Affiliates from the PBGC or a plan
administrator of any written notice to terminate any Pension Plan under
Section 4042(a) of ERISA or to

 

29



--------------------------------------------------------------------------------

appoint a trustee to administer any Pension Plan under Section 4042(b)(1) of
ERISA; (viii) the incurrence by any Credit Party or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan (or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA) or Multiemployer Plan; or (ix) the receipt by
any Credit Party or any of its ERISA Affiliates of any notice concerning the
imposition on it of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, Insolvent or in Reorganization, or terminated
(within the meaning of Section 4041A of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m. (London time) on such day on the Reuters World Currency
Page for such currency. In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later.

“Excluded Affiliates” shall mean members of any Joint Lead Arranger or any of
its affiliates that are engaged as principals primarily in private equity,
mezzanine financing or venture capital or are known by the Joint Lead Arrangers
to be engaged in advising creditors receiving distributions in connection with
the Plan or any other Person involved in the negotiation of the Plan (other than
Holdings, any direct or indirect parent of Holdings, the Borrower and its
Subsidiaries), including through the provision of advisory services other than a
limited number of senior employees who are required, in accordance with industry
regulations or such Joint Lead Arranger’s internal policies and procedures to
act in a supervisory capacity and the Joint Lead Arrangers’ internal legal,
compliance, risk management, credit or investment committee members.

“Excluded Collateral” shall mean (a) Excluded Subsidiaries and (b) Excluded
Property.

“Excluded Information” shall have the meaning provided in Section 13.6.

“Excluded Project Subsidiary” shall mean (a) any Non-Recourse Subsidiary of the
Borrower that is formed or acquired after the Conversion Date; provided that at
such time (or promptly thereafter) the Borrower designates such Subsidiary an
“Excluded Project Subsidiary” in a written notice to the Administrative Agent,
(b) any Restricted Subsidiary subsequently designated as an “Excluded Project
Subsidiary” by the Borrower in a written notice to the Administrative Agent and
(c) each Subsidiary of an Excluded Project Subsidiary; provided that in the case
of clauses (a) and (b), (x) such designation shall be deemed to be an Investment
(or reduction in an outstanding Investment, in the case of a designation of an
Excluded Project Subsidiary as a Restricted Subsidiary, to the extent not
resulting in an increase to the Applicable Amount) on the date of such
designation in an amount equal to the net book value of the

 

30



--------------------------------------------------------------------------------

investment therein and such designation shall be permitted only to the extent
permitted under Section 10.5 on the date of such designation, (y) no Event of
Default exists or would result from such designation after giving Pro Forma
Effect thereto and (z) in the case of (b), the Restricted Subsidiary to be so
designated as an Excluded Project Subsidiary, does not (directly or indirectly
through its Subsidiaries) at such time own any Stock of, or own or hold any Lien
on any property of, the Borrower or any of its Restricted Subsidiaries. No
Subsidiary may be designated as an Excluded Project Subsidiary if, after such
designation, it would be “Restricted Subsidiary” for the purpose of any Material
Indebtedness. The Borrower may, by written notice to the Administrative Agent,
re-designate any Excluded Project Subsidiary as a Restricted Subsidiary, and
thereafter, such Subsidiary shall no longer constitute an Excluded Project
Subsidiary, but only if (x) to the extent such Subsidiary has outstanding
Indebtedness on the date of such designation, immediately after giving effect to
such designation, the Borrower shall be in compliance, on a Pro Forma Basis,
after giving effect to the incurrence of such Indebtedness, with the covenant
set forth in Section 10.9 (to the extent such covenant is then required to be
tested) and (y) no Event of Default exists or would result from such
re-designation. If, at any time, any Excluded Project Subsidiary remains a
Subsidiary of the Borrower, but fails to meet the requirements set forth in the
definition of “Non-Recourse Subsidiary” or this definition of “Excluded Project
Subsidiary”, it will thereafter cease to be an Excluded Project Subsidiary for
the purposes of this Agreement and, unless it is, or has been, designated as an
Unrestricted Subsidiary at or prior to the time of such failure, such Subsidiary
shall be deemed to be a Restricted Subsidiary for all purposes of this Agreement
and the other Credit Documents and any then outstanding Indebtedness of such
Subsidiary that would otherwise only have been permitted to have been incurred
by an Excluded Project Subsidiary will be deemed to be incurred by a Restricted
Subsidiary that is not an Excluded Project Subsidiary as of such date.

“Excluded Property” shall mean (i) a security interest or Lien pursuant to this
Agreement or any other Credit Document in the applicable Credit Party’s right,
title or interest in any property that would result in material adverse
accounting or regulatory consequences, as reasonably determined by the Borrower
in consultation with the Collateral Agent, (ii) any vehicles, airplanes and
other assets subject to certificates of title; (iii) letter-of-credit rights to
the extent a security interest therein cannot be perfected by a UCC filing
(other than supporting obligations); (iv) any property subject to a Permitted
Lien securing a purchase money agreement, Capital Lease or similar arrangement
permitted under the Credit Agreement to the extent, and for so long as, the
creation of a security interest therein is prohibited thereby (or otherwise
requires consent, provided that there shall be no obligation to seek such
consent) or creates a right of termination or favor of a third party, in each
case, excluding the proceeds and receivables thereof to the extent not otherwise
constituting Excluded Property; (v) (x) all leasehold interests in real property
(including, for the avoidance of doubt, any requirement to obtain any landlord
or other third party waivers, estoppels, consents or collateral access letters
in respect of such leasehold interests), (y) any parcel of Real Estate located
in the United States and the improvements thereto owned in fee by a Credit Party
with a book value of $50,000,000 or less (determined at the time of acquisition
or contribution thereof) (but not any Collateral located thereon) or any parcel
of Real Estate and the improvements thereto owned in fee by a Credit Party
outside the United States and (z) any parcel of Real Estate and the improvements
thereon related to the assets listed on Schedule 10.4 hereto (as in effect on
the Seventh Amendment Effective Date) unless, within 180 days after the Seventh
Amendment Effective Date (as such time period may be extended by the Collateral
Agent in its reasonable discretion), any such parcel of Real Estate (and
improvements thereon) has not been disposed of or is not subject to a binding
sale agreement; (vi) any “intent to use” trademark application filed and
accepted in the United States Patent and Trademark Office unless and until an
amendment to allege use or a statement of use has been filed and accepted by the
United States Patent and Trademark Office to the extent, if any, that, and
solely during the period, if any, in which the grant of security interest
therein could impair the validity or enforceability of such “intent to use”
trademark application under federal law; (vii) any charter, permit, franchise,
authorization, lease, license or agreement, in each case, only to the extent and
for so long as the grant of a security interest therein (or the assets subject

 

31



--------------------------------------------------------------------------------

thereto) by the applicable Credit Party (x) could violate, or could invalidate,
such charter, permit, franchise, authorization, lease, license, or agreement or
(y) would give any party (other than a Credit Party) to any such charter,
permit, franchise, authorization, lease, license or agreement the right to
terminate its obligations thereunder or (z) is permitted under such charter,
permit, franchise, lease, license or agreement only with consent of the parties
thereto (other than consent of a Credit Party) and such necessary consents to
such grant of a security interest have not been obtained (it being understood
and agreed that no Credit Party or Restricted Subsidiary has any obligation to
obtain such consents) other than, in each case referred to in clauses (x) and
(y) and (z), as would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code of any relevant jurisdiction, in
each case excluding the proceeds and receivables thereof which are not otherwise
Securitization Assets; (viii) any Commercial Tort Claim (as defined in the
Security Agreement) for which no claim has been made or with a value of less
than $50,000,000 for which a claim has been made; (ix) any Excluded Stock and
Stock Equivalents; (x) assets of Unrestricted Subsidiaries, Excluded Project
Subsidiaries, Immaterial Subsidiaries (other than to the extent a perfected
security interest therein can be obtained by filing a UCC-1 financing
statement), Captive Insurance Subsidiaries and special purposes entities,
including any Receivables Entity or any Securitization Subsidiary or are in an
account subject to an intercreditor agreement related to Transition Charges or
Transition Property; (xi) any assets with respect to which, the Borrower and the
Collateral Agent reasonably determine, the cost or other consequences of
granting a security interest or obtaining title insurance in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom; (xii) any assets with
respect to which granting a security interest in such assets in favor of the
Secured Parties under the Security Documents could reasonably be expected to
result in an adverse tax consequence as reasonably determined by the Borrower in
consultation with the Collateral Agent; (xiii) any margin stock; (xiv) any
Bundled Payment Amounts, while such Bundled Payment Amounts are in a lockbox,
collateral account or similar account established pursuant to a Permitted
Receivables Financing to receive collections of Receivables Facility Assets or
are in an account subject to an intercreditor agreement related to Transition
Charges or Transition Property; (xv) amounts payable to any Credit Party that
such Credit Party is collecting on behalf of Persons that are not Credit
Parties, including Transition Property and Transition Charges; and (xvi) any
assets with respect to which granting a security interest in such assets is
prohibited by or would violate law, treaty, rule, or regulation (including
regulations adopted by Federal Energy Regulatory Commission and/or the Nuclear
Regulatory Commission) or determination of an arbitrator or a court or other
Governmental Authority or which would require obtaining the consent, approval,
license or authorization of any Governmental Authority (unless such consent,
approval, license or authorization has been received; provided that there shall
be no obligation to obtain such consent) or create a right of termination in
favor of any governmental or regulatory third party, in each case after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code
of any relevant jurisdiction or other Applicable Law, excluding the proceeds and
receivables thereof (to the extent not otherwise constituting Excluded
Collateral); provided that with respect to clauses (iv), (vii) and (xvi), such
property shall be Excluded Property only to the extent and for so long as such
prohibition, violation, invalidation or consent right, as applicable, is in
effect and in the case of any such agreement or consent, was not created in
contemplation thereof or of the creation of a security interest therein.

“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent and the Borrower, the burden or cost of pledging such Stock or Stock
Equivalents in favor of the Collateral Representative under the Security
Documents shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (ii) (A) solely in the case of any pledge of Voting Stock of
any Foreign Subsidiary that is a CFC or any CFC Holding Company, in each case,
owned directly by a Credit Party, any Voting Stock in excess of 65% of each
outstanding class of Voting Stock of such Foreign Subsidiary that is a CFC or
any CFC Holding Company and (B) any Stock or Stock Equivalents of any Foreign
Subsidiary that is a CFC or any CFC

 

32



--------------------------------------------------------------------------------

Holding Company not owned directly by a Credit Party, (iii) any Stock or Stock
Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law or any Contractual Requirement (including any legally
effective requirement to obtain the consent or approval of, or a license from,
any Governmental Authority or any other regulatory third party unless such
consent, approval or license has been obtained (it being understood that the
foregoing shall not be deemed to obligate the Borrower or any Subsidiary of the
Borrower to obtain any such consent, approval or license)), (iv) any Stock or
Stock Equivalents of each Subsidiary to the extent that a pledge thereof to
secure the Obligations is prohibited by any applicable Organizational Document
of such Subsidiary or requires third party consent (other than the consent of a
Credit Party), unless consent has been obtained to consummate such pledge (it
being understood that the foregoing shall not be deemed to obligate the Borrower
or any Subsidiary to obtain any such consent), (v) Stock or Stock Equivalents of
any non-Wholly Owned Subsidiary (other than PrefCo and PrefCo Subsidiaries),
(vi) any Stock or Stock Equivalents of any Subsidiary to the extent that the
pledge of such Stock or Stock Equivalents could reasonably be expected to result
in adverse tax or accounting consequences to the Borrower or any Subsidiary as
reasonably determined by the Borrower in consultation with the Collateral Agent,
(vi) any Stock or Stock Equivalents that are margin stock, (viii) any Stock or
Stock Equivalents owned by a CFC or a CFC Holding Company, and (ix) any Stock
and Stock Equivalents of any Unrestricted Subsidiary, any Excluded Project
Subsidiary, any Immaterial Subsidiary (other than to the extent a perfected
security interest therein can be obtained by filing a UCC-1 financing
statement), any Captive Insurance Subsidiary, any Broker-Dealer Subsidiary, any
not-for-profit Subsidiary and any special purpose entity (including any
Receivables Entity and any Securitization Subsidiary); provided that Excluded
Stock and Stock Equivalents shall not include proceeds of the foregoing property
to the extent otherwise constituting Collateral.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(d) hereto and each future Domestic Subsidiary, in each case, for so long as
any such Subsidiary does not constitute a Material Subsidiary as of the most
recently ended fiscal quarter, (b) each Domestic Subsidiary that is not a Wholly
Owned Subsidiary (other than PrefCo and PrefCo Subsidiaries) or otherwise
constitutes a joint venture (for so long as such Subsidiary remains a non-Wholly
Owned Restricted Subsidiary or joint venture), (c) any CFC or CFC Holding
Company, (d) each Domestic Subsidiary that is (i) prohibited by any applicable
(x) Contractual Requirement, (y) Applicable Law (including without limitation as
a result of applicable financial assistance, directors’ duties or corporate
benefit requirements) or (z) Organizational Document (in the case of clauses
(x) and (z), in effect on the Conversion Date or any date of acquisition of such
Subsidiary (to the extent such prohibition was not entered into in contemplation
of the Guarantee)) from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), or
(ii) required to obtain consent, approval, license or authorization of a
Governmental Authority for such guarantee or grant (unless such consent,
approval, license or authorization has already been received); provided that
there shall be no obligation to obtain such consent, (e) each Domestic
Subsidiary that is a Subsidiary of a CFC or CFC Holding Company, (f) any other
Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the cost or other consequences (including
any adverse tax or accounting consequences) of guaranteeing the Obligations
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (g) each Unrestricted Subsidiary, (h) any Foreign Subsidiary, (i) any
special purpose “bankruptcy remote” entity, including any Receivables Entity and
any Securitization Subsidiary, (j) any Subsidiary to the extent that the
guarantee of the Obligations by could reasonably be expected to result in
adverse tax or accounting consequences (as determined by the Borrower in
consultation with the Administrative Agent), (k) any Captive Insurance
Subsidiary, (l) any non-profit Subsidiary, (m) any Broker-Dealer Subsidiary, or
(n) any Excluded Project Subsidiary.

 

33



--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (i) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder (determined after giving pro forma
effect to any applicable keep well, support, or other agreement for the benefit
of such Guarantor and any and all applicable guarantees of such Guarantor’s Swap
Obligations by other Credit Parties), at the time the guarantee of (or grant of
such security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Credit Parties
and Hedge Bank applicable to such Swap Obligations. If a Swap Obligation arises
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
Swap for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a) net
income Taxes and franchise and excise Taxes (imposed in lieu of net income
Taxes) imposed on such Agent or Lender, (b) any Taxes imposed on any Agent or
any Lender as a result of any current or former connection between such Agent or
Lender and the jurisdiction of the Governmental Authority imposing such Tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or Lender having executed, delivered or
performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (c) any U.S.
federal withholding Tax that is imposed on amounts payable to any Lender under
the law in effect at the time such Lender becomes a party to this Agreement (or
designates a new lending office other than a new lending office designated at
the request of the Borrower); provided that this subclause (c) shall not apply
to the extent that (x) the indemnity payments or additional amounts any Lender
would be entitled to receive (without regard to this subclause (c)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or designation of a new
lending office by such Lender) would have been entitled to receive in the
absence of such assignment or (y) any Tax is imposed on a Lender in connection
with an interest in any Loan or other obligation that such Lender was required
to acquire pursuant to Section 13.8(a) or that such Lender acquired pursuant to
Section 13.7 (it being understood and agreed, for the avoidance of doubt, that
any withholding Tax imposed on a Lender as a result of a Change in Law occurring
after the time such Lender became a party to this Agreement (or designates a new
lending office) shall not be an Excluded Tax under this subclause (c)) and
(d) any Tax to the extent attributable to such Lender’s failure to comply with
Sections 5.4(d), (e) (in the case of any Non-U.S. Lender) or Section 5.4(h) (in
the case of a U.S. Lender) and (f) any Taxes imposed by FATCA.

“Existing Class” shall mean Existing Term Loan Classes, Existing Term C Loan
Classes and Existing Revolving Credit Classes.

“Existing DIP Agreement” shall have the meaning provided in the preamble to this
Agreement.

 

34



--------------------------------------------------------------------------------

“Existing DIP Lenders” shall have the meaning provided in the preamble to this
Agreement.

“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.1(b).

“Existing Plan” means the Amended Joint Plan of Reorganization of Energy Future
Holdings Corp., et al. filed in the Bankruptcy Court on May 10, 2016 [Docket
No. 8422] (together with all schedules, documents and exhibits contained
therein), as amended, supplemented, modified or waived from time to time in
accordance with the terms thereof; provided that such Existing Plan shall not be
waived, amended, supplemented or otherwise modified in any respect that is, in
the aggregate, materially adverse to the rights and interests of the Existing
DIP Lenders (taken as a whole) (in their capacity as such), unless consented to
in writing by the Requisite DIP Roll Lenders (such consent not to be
unreasonably withheld, delayed, conditioned or denied and provided that the
Requisite DIP Roll Lenders shall be deemed to have consented to such waiver,
amendment, supplement or other modification unless they shall object thereto
within ten (10) Business Days after either (x) their receipt from the Borrower
of written notice of such waiver, amendment, supplement or other modification or
(y) such waiver, amendment, supplement or other modification is publicly filed
with the Bankruptcy Court, unless the Administrative Agent has given written
notice to the Borrower within such ten (10) Business Day period that the
Requisite DIP Roll Lenders are continuing to review and evaluate such amendment
or waiver, in which case the Requisite DIP Roll Lenders shall be deemed to have
consented to such amendment or waiver unless they object within ten
(10) Business Days after such notice is given to the Borrower).

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.15(a)(ii).

“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

“Existing Term C Loan Class” shall have the meaning provided in
Section 2.15(a)(iii).

“Existing Term Loan Class” shall have the meaning provided in
Section 2.15(a)(i).

“Expenses Relating to a Unit Outage” shall mean an amount (which may be
negative) equal to (x) any expenses or other charges as a result of any outage
or shut-down of any Unit, including any expenses or charges relating to
(a) restarting any such Unit so that it may be placed back in service after such
outage or shut-down, (b) purchases of power, natural gas or heat rate to meet
commitments to sell, or offset a short position in, power, natural gas or heat
rate that would otherwise have been met or offset from production generated by
such Unit during the period of such outage or shut-down and (c) starting up,
operating, maintaining and shutting down any other Unit that would not otherwise
have been operating absent such outage or shut-down, including the fuel and
other operating expenses, incurred to start-up, operate, maintain and shut-down
such Unit and that are required during the period of time that the shut-down or
outaged Unit is out of service in order to meet the commitments of such
shut-down or outaged Unit to sell, or offset a short position in, power, natural
gas or heat rate less (y) any expenses or charges not in fact incurred
(including fuel and other operating expenses) that would have been incurred
absent such outage or shut-down.

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

 

35



--------------------------------------------------------------------------------

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

“Extended Term C Loans” shall have the meaning provided in Section 2.15(b)(iii).

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i).

“Extending Lender” shall have the meaning provided in Section 2.15(a)(iv).

“Extension Amendment” shall have the meaning provided in Section 2.15(a)(v).

“Extension Date” shall have the meaning provided in Section 2.15(a)(vi).

“Extension Election” shall have the meaning provided in Section 2.15(a)(iv).

“Extension Minimum Condition” shall mean a condition to consummating any
Extension Series that a minimum amount (to be determined and specified in the
relevant Extension Request, in the Borrower’s sole discretion) of any or all
applicable Classes be submitted for extension.

“Extension Request” shall mean Term Loan Extension Requests, Term C Loan
Extension Requests and Revolving Credit Loan Extension Requests.

“Extension Series” shall mean all Extended Term Loans, Extended Term C Loans,
and Extended Revolving Credit Commitments that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Term Loans,
Extended Term C Loans, or Extended Revolving Credit Commitments, as applicable,
provided for therein are intended to be a part of any previously established
Extension Series) and that provide for the same interest margins, extension fees
and amortization schedule.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law implementing an intergovernmental
approach thereto.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” shall mean the fee letter, dated May 31, 2016, among the Borrower
and the Joint Lead Arrangers.

 

36



--------------------------------------------------------------------------------

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of December 14, 2017, among Holdings, the Borrower, the Administrative
Agent and the Lenders, Letter of Credit Issuers and other Credit Parties party
thereto.

“Fifth Amendment Effective Date” shall have the meaning provided in the Fifth
Amendment.

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement among
the representative of such holders of First Lien Obligations, the Collateral
Representative, the Credit Parties and any other First Lien Secured Parties from
time to time party thereto, whether on the Conversion Date or at any time
thereafter, in a form that is reasonably satisfactory in form and substance to
the Borrower and the Collateral Agent.

“First Lien Obligations” shall mean, collectively, (i) the Obligations and
(ii) the Indebtedness and related obligations which are permitted hereunder to
be secured by Liens on the Collateral that rank pari passu (but without regard
to the control of remedies) with the Liens securing the Obligations.

“First Lien Secured Parties” shall mean, collectively, the Secured Bank Parties
and (ii) the holders from time to time of First Lien Obligations (other than the
Secured Bank Parties) and any representative on their behalf for such purposes.

“Fiscal Year” shall have the meaning provided in Section 9.10.

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Recovery Event” shall have the meaning provided in Section 5.2(i).

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement,
dated as of August 17, 2017, among Holdings, the Borrower, the Administrative
Agent and the Lenders and other Credit Parties party thereto.

“Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment.

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative

 

37



--------------------------------------------------------------------------------

Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank, stock exchange, PUCT or ERCOT.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean the Guarantee made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Bank Parties, substantially
in the form of Exhibit B.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Conversion Date or entered
into in connection with any acquisition or disposition of assets permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean (a) Holdings, (b) each Domestic Subsidiary (other than
an Excluded Subsidiary) on the Conversion Date, and (c) each Domestic Subsidiary
that becomes a party to the Guarantee on or after the Conversion Date pursuant
to Section 9.11 or otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products spilled
or released into the environment, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, for which a release into the environment is prohibited, limited or
regulated by any Environmental Law.

 

38



--------------------------------------------------------------------------------

“Hedge Bank” shall mean any Person (other than Holdings, the Borrower or any
other Subsidiary of the Borrower) that is a party to a Hedging Agreement and
either (x) is a signatory to the Collateral Trust Agreement (including by
execution of a Collateral Trust Joinder (as defined in the Collateral Trust
Agreement) pursuant to Section 3.8 of the Collateral Trust Agreement) or (y) at
the time it enters into a Hedging Agreement, on the Conversion Date or as of the
Seventh Amendment Effective Date, is or becomes a Lender or an Affiliate of a
Lender, in its capacity as a party to such Hedging Agreement.

“Hedging Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (c) physical
or financial commodity contracts or agreements, power purchase or sale
agreements, fuel purchase or sale agreements, environmental credit purchase or
sale agreements, power transmission agreements, ancillary service agreements,
commodity transportation agreements, fuel storage agreements, weather
derivatives, netting agreements (including Netting Agreements), capacity
agreements, Commodity Hedging Agreements and other commercial or trading
agreements, each with respect to the purchase, sale or exchange of (or the
option to purchase, sell or exchange), transmission, transportation, storage,
distribution, processing, sale, lease or hedge of, any Covered Commodity, price
or price indices for any such Covered Commodity or services or any other similar
derivative agreements, and any other similar agreements.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

“Holdings” shall mean, (a) prior to the Conversion Date, EFCH, and, (b) after
giving effect to the Conversion Date, (x) TEX Intermediate Company LLC, a
Delaware limited liability company, or any successor thereto, which shall assume
all of the obligations of EFCH under the Existing DIP Agreement and any other
Credit Document (as defined in the Existing DIP Agreement) pursuant to the
Assignment and Assumption; or (y) any other partnership, limited partnership,
corporation, limited liability company, or business trust or any successor
thereto organized under the laws of the United States or any state thereof or
the District of Columbia (the “New Holdings”) that is a Subsidiary of TEX
Intermediate Company LLC or that has merged, amalgamated or consolidated with
TEX Intermediate Company LLC (or, in either case, the previous New Holdings, as
the case may be) (the “Previous Holdings”); provided that, to the extent
applicable, (a) such New Holdings owns directly or indirectly 100% of the Stock
and Stock Equivalents of the Borrower, (b) the New Holdings shall expressly
assume all the obligations of the Previous Holdings under this Agreement and the
other Credit Documents to which it is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (c) such
substitution and any supplements to the Credit Documents shall preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents, and New Holdings shall have delivered to the
Administrative Agent an officer’s certificate to that effect and (d) all assets
of the Previous Holdings are contributed or otherwise transferred to such New
Holdings; provided, further, that if the foregoing are satisfied, the Previous
Holdings shall be automatically released of all its obligations under the Credit

 

39



--------------------------------------------------------------------------------

Documents and any reference to “Holdings” in the Credit Documents shall be meant
to refer to the “New Holdings”. Notwithstanding anything to the contrary
contained in this Agreement, Holdings or any New Holdings may change its
jurisdiction of organization or location for purposes of the UCC or its identity
or type of organization or corporate structure, subject to compliance with the
terms and provisions of the Pledge Agreement.

“Immaterial Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Material Subsidiary.

“Incremental Amendment” shall mean an agreement substantially in the form of
Exhibit L.

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

“Incremental Facilities” shall mean the facilities represented by the
Incremental Loan Commitments and the related Incremental Loans.

“Incremental Loans” shall have the meaning provided in Section 2.14(c).

“Incremental Loan Commitments” shall have the meaning provided in
Section 2.14(a).

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“Incremental Revolving Credit Loans” shall have the meaning provided in
Section 2.14(b).

“Incremental Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Incremental Term C Loan Commitment” shall mean the commitment of any lender to
make Incremental Term C Loans of a particular tranche pursuant to
Section 2.14(a).

“Incremental Term C Loan Facility” shall mean each tranche of Incremental Term C
Loans made pursuant to Section 2.14.

“Incremental Term C Loan Lender” shall have the meaning provided in
Section 2.14(c).

“Incremental Term C Loan Maturity Date” shall mean, with respect to any tranche
of Incremental Term C Loans made pursuant to Section 2.14, the final maturity
date thereof.

“Incremental Term C Loans” shall have the meaning provided in Section 2.14(c).

“Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.14(c).

“Incremental Term Loan Commitment” shall mean the commitment of any lender to
make Incremental Term Loans of a particular tranche pursuant to Section 2.14(a).

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(c).

 

40



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” shall mean, (a) with respect to the 2016
Incremental Term Loans, the 2016 Incremental Term Loan Maturity Date, (b) with
respect to the 2018 Incremental Term Loans, the 2018 Incremental Term Loan
Maturity Date and (c) with respect to any other tranche of Incremental Term
Loans made pursuant to Section 2.14, the final maturity date thereof.

“Incremental Term Loans” shall have the meaning provided in Section 2.14(c).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) the Swap
Termination Value of Hedging Obligations of such Person, (h) without
duplication, all Guarantee Obligations of such Person, (i) Disqualified Stock of
such Person and (j) Receivables Indebtedness of such Person; provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iv) amounts payable by and between Holdings, the
Borrower and any of its Subsidiaries in connection with retail clawback or other
regulatory transition issues, (v) any Indebtedness defeased by such Person or by
any Subsidiary of such Person, (vi) contingent obligations incurred in the
ordinary course of business, (vii) [reserved], (viii) Performance Guaranties,
and (ix) earnouts until earned, due and payable and not paid for a period of
thirty (30) days. The amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid
principal amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

For all purposes hereof, the Indebtedness of the Borrower and the Restricted
Subsidiaries shall (i) exclude all intercompany Indebtedness among the Borrower
and its Subsidiaries having a term not exceeding 365 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business,
and (ii) obligations constituting Non-Recourse Debt shall only constitute
“Indebtedness” for purposes of Section 10.1, Section 10.2 and Section 10.10 and
not for any other purpose hereunder.

“indemnified liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
(i) Excluded Taxes and (ii) any interest, penalties or expenses caused by an
Agent’s or Lender’s gross negligence or willful misconduct.

“Indenture Principal Property” shall mean, with respect to any Reference
Indenture (and any series of Specified Indebtedness issued thereunder), at any
date of determination, “Principal Property” or any functionally equivalent term
as defined in any Reference Indenture in effect on such date; provided, that,
the term “Principal Property” (or its functional equivalent) as used in any such
Reference Indenture and the property constituting “Principal Property” (or its
functional equivalent) therein shall not be expanded relative to the term
“Principal Property” or the property encompassed by the definition of “Principal
Property” under any Reference Indenture as in effect on the Seventh Amendment
Effective Date, unless such expansion is immaterial to the Lenders’ collateral
coverage and approved by the Administrative Agent.

 

41



--------------------------------------------------------------------------------

“Indenture Principal Property Cap” shall mean, as of any date of determination,
the greater of (x) $1.7 billion and (y) 30% of Specified Total Assets as
determined on such date under the applicable Reference Indenture and without
giving effect to subsequent changes thereto (it being understood that (i) if the
amount of Specified Total Assets is not equivalent under each Reference
Indenture, the Indenture Principal Property Cap shall be determined with
reference to the Reference Indenture (and series of Specified Indebtedness
issued thereunder) for which the amount of Specified Total Assets is the least
and (ii) if the limitation on Specified Indebtedness secured by a Lien on
Indenture Principal Property under all Reference Indentures (and series of
Specified Indebtedness issued thereunder) is increased above the greater of (x)
$1.7 billion and (y) 30% of Specified Total Assets, unless the Administrative
Agent notifies the Borrower in writing to the contrary, the reference to the
greater of (x) $1.7 billion and (y) 30% of Specified Total Assets in this
Indenture Principal Property Cap definition shall be automatically increased to
be the lesser of (x) the lowest dollar basket and (y) the lowest percentage of
Specified Total Assets, in either case, permitted under all Reference Indentures
(and series of Specified Indebtedness issued thereunder) with respect to the
limitation on Specified Indebtedness secured by a Lien on Indenture Principal
Property.

“Indenture Trigger” shall have the meaning provided in Section 9.14(h).

“Independent Financial Advisor” shall mean an accounting firm, appraisal firm,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Borrower, qualified to perform the task for
which it has been engaged and that is disinterested with respect to the
applicable transaction.

“Initial Credit Facilities” shall mean the Initial Term Loans, the Initial Term
C Loans and the Initial Revolving Credit Loans (and the related Revolving Credit
Exposure with respect to the Revolving Credit Commitments).

“Initial Financial Statements Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent for the first
full fiscal quarter commencing after the Conversion Date.

“Initial Pricing Certificate” shall mean the certificate of an Authorized
Officer of the Borrower, which certificate shall certify, and set forth in
reasonable detail, the calculation of the Consolidated First Lien Net Leverage
Ratio as of the date of such certificate (if the Initial Pricing Certificate is
delivered on the Conversion Date, after giving Pro Forma Effect to the
Transactions).

“Initial Revolving Credit Loans” shall have the meaning provided in
Section 2.1(c).

“Initial Term C Loan” shall have the meaning provided in Section 2.1(b)(i).

“Initial Term Loan” shall have the meaning provided in Section 2.1(a)(i).

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Intercompany Subordinated Note” shall mean the Intercompany Note, dated as of
October 3, 2016, executed by Holdings, the Borrower and each Restricted
Subsidiary of the Borrower.

“Interest Period” shall mean, with respect to any Term Loan, Term C Loan,
Revolving Credit Loan, New Revolving Credit Loan or Extended Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

42



--------------------------------------------------------------------------------

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership, limited liability company membership or
other ownership interests or other securities of any other Person (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such other Person) (including any partnership or joint venture); (c) the
entering into of any Guarantee Obligation with respect to, Indebtedness; or
(d) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person; provided that, in the event that any Investment is made
by the Borrower or any Restricted Subsidiary in any Person through substantially
concurrent interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5. The amount of any Investment
outstanding at any time shall be the original cost of such Investment reduced
(except in the case of (x) Investments made using the Applicable Amount pursuant
to Section 10.5(h)(iii) and Section 10.05(v)(y) and (y) Returns which increase
the Applicable Amount pursuant to clauses (a)(iii), (iv), (v) and (vii) of the
definition thereof) by any Returns of the Borrower or a Restricted Subsidiary in
respect of such Investment (provided that, with respect to amounts received
other than in the form of cash or Permitted Investments, such amount shall be
equal to the fair market value of such consideration).

“IPO Reorganization Transaction” shall mean transactions taken in connection
with and reasonably related to consummating a Qualifying IPO, so long as, after
giving effect thereto, the security interest of the Lenders in the Collateral,
taken as a whole, is not materially impaired.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by a Letter of Credit Issuer and Holdings, the Borrower or any of its
Subsidiaries or in favor of a Letter of Credit Issuer and relating to such
Letter of Credit.

“Joint Lead Arrangers” shall mean (a) Deutsche Bank Securities Inc., Barclays
Bank PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, RBC
Capital Markets, LLC, UBS Securities LLC and Natixis, New York Branch, as joint
lead arrangers and joint bookrunners for the Lenders under this Agreement and
the other Credit Documents with respect to the Initial Credit Facilities made
available on the Closing Date, (b) Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA, RBC Capital Markets, LLC, UBS Securities LLC and Natixis, New
York Branch, as joint lead arrangers and joint bookrunners for the Lenders under
the 2016 Incremental Amendment and with respect to the 2016 Incremental Term
Loans contemplated thereby, (c) Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA, RBC Capital Markets, LLC, UBS Securities LLC and Natixis, New
York Branch, as joint lead arrangers and joint bookrunners for the Lenders with
respect to the Second Amendment, the Fourth Amendment, the Fifth Amendment and
the Sixth Amendment, and in each case, the transactions contemplated thereby,
(d) (i) (x) Credit Suisse Loan Funding LLC, Citigroup Global Markets Inc.,
Barclays Bank PLC, BNP Paribas Securities Corp., Credit Agricole Corporate and
Investment Bank, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, JPMorgan
Chase Bank, N.A., Mizuho Bank, Ltd., Morgan Stanley Senior Funding, Inc,

 

43



--------------------------------------------------------------------------------

MUFG Bank, Ltd., Natixis Securities Americas LLC and RBC Capital Markets, as
joint lead arrangers and joint bookrunners and (y) SunTrust Robinson Humphrey,
Inc. and UBS Securities LLC, as co-arrangers and co-bookrunners, in each case,
for the Lenders under the Seventh Amendment and with respect to the 2018
Incremental Term Loans contemplated thereby and (ii) (x) Citigroup Global
Markets Inc., Credit Suisse Loan Funding LLC, Barclays Bank PLC, BNP Paribas
Securities Corp., Credit Agricole Corporate and Investment Bank, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Mizuho Bank,
Ltd., Morgan Stanley Senior Funding, Inc, MUFG Bank, Ltd., Natixis Securities
Americas LLC and RBC Capital Markets, as joint lead arrangers and joint
bookrunners and (y) SunTrust Robinson Humphrey, Inc. and UBS Securities LLC, as
co-arrangers and co-bookrunners, in each case, for the Lenders under the Seventh
Amendment and with respect to the Incremental Revolving Commitments contemplated
thereby and, (e) BMO Capital Markets, as lead arranger and lead bookrunner with
respect to the Eighth Amendment and the transactions contemplated thereby. and
(f) Credit Suisse Loan Funding LLC, Barclays Bank PLC, BMO Capital Markets
Corp., BNP Paribas Securities Corp., Citigroup Global Markets Inc., Credit
Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc., Goldman
Sachs Bank USA, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., Morgan Stanley
Senior Funding, Inc., MUFG Bank, Ltd., Natixis Securities, Americas LLC, RBC
Capital Markets and SunTrust Robinson Humphrey, Inc., as joint lead arrangers
and joint bookrunners, in each case with respect to the Tenth Amendment and the
2019 Incremental Term Loans contemplated thereby.

“Junior Indebtedness” shall have the meaning provided in Section 10.7(a).

“Junior Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
among the representative of such holders of Indebtedness junior to the
Obligations, the Collateral Agent, the Collateral Trustee (if applicable), the
Borrower and any other First Lien Secured Parties from time to time party
thereto, whether on the Conversion Date or at any time thereafter, substantially
in the form of Exhibit M or in a form that is reasonably satisfactory in form
and substance to the Borrower and the Collateral Agent.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Loans or Commitments hereunder as of
such date of determination.

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
Latest Maturity Date applicable to any Term Loan hereunder as of such date of
determination, including the latest maturity date of any Replacement Term Loan,
any Replacement Term C Loan, any Refinancing Term Loan, any Refinancing Term C
Loan, any Extended Term Loan or any Extended Term C Loan, in each case as
extended in accordance with this Agreement from time to time.

“L/C Obligations” shall mean the Revolving L/C Obligations and the Term L/C
Obligations.

“LCT Election” shall have the meaning provided in Section 1.11.

“LCT Test Date” shall have the meaning provided in Section 1.11.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (a) the refusal or failure (which has not been
cured) of a Lender to make available its portion of any Borrowing or to fund its
portion of any Unpaid Drawing under Section 3.4 that it is required to make
hereunder, (b) a Lender having notified the Administrative Agent and/or the
Borrower that it does not intend to comply with its funding obligations under
this Agreement or has made a public statement to that effect with respect to its
funding obligations under this Agreement, (c)

 

44



--------------------------------------------------------------------------------

a Lender has failed to confirm (within one Business Day after a request for such
confirmation is received by such Lender) in a manner reasonably satisfactory to
the Administrative Agent, the Borrower and, in the case of a Revolving Credit
Lender, each Revolving Letter of Credit Issuer that it will comply with its
funding obligations under this Agreement, (d) a Lender being deemed insolvent or
becoming the subject of a bankruptcy or insolvency proceeding or has admitted in
writing that it is insolvent; provided that a Lender Default shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any Stock
in the applicable Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide the applicable Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit the applicable Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with the applicable Lender, or (e) a Lender that has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.

“Lender Presentation” shall mean the Lender Presentation dated July 12, 2016,
relating to the Credit Facilities and the Transactions.

“Letter of Credit” shall mean each Term Letter of Credit and each Revolving
Letter of Credit.

“Letter of Credit Issuer” shall mean, with respect to any Term Letter of Credit,
each Term Letter of Credit Issuer, and with respect to any Revolving Letter of
Credit, any Revolving Letter of Credit Issuer.

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

“Level I Status” shall mean, on any date of determination, the circumstance that
the Consolidated First Lien Net Leverage Ratio is (a) prior to the Seventh
Amendment Effective Date, greater than 2.25 to 1.00 as of such date and (b) on
and after the Seventh Amendment Effective Date, greater than 2.00 to 1.00 as of
such date.

“Level II Status” shall mean, on any date of determination, the circumstance
that Level I Status does not exist and the Consolidated First Lien Net Leverage
Ratio is (a) prior to the Seventh Amendment Effective Date, less than or equal
to 2.25 to 1.00 as of such date and (b) on and after the Seventh Amendment
Effective Date, less than or equal to 2.00 to 1.00 as of such date.

“LIBOR Loan” shall mean any Term Loan, Term C Loan or Revolving Credit Loan
bearing interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan
the rate per annum equal to the ICE Benchmark Administration (or any successor
organization) LIBOR Rate (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “LIBOR Rate” for such Interest Period, as
applicable, shall be the rate per annum as may be agreed upon by the Borrower
and the Administrative Agent to be a rate at which the Administrative Agent
could borrow funds in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period, were it to do so by asking for and then accepting offers in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loans for which the LIBOR Rate is then being determined and with maturities
comparable to such Interest Period. Notwithstanding anything to the contrary
contained herein, in no event shall the LIBOR Rate be less than 0.00% per annum.

 

45



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
collateral assignment, lien (statutory or other) or similar encumbrance
(including any conditional sale or other title retention agreement or any lease
or license in the nature thereof); provided that in no event shall an operating
lease be deemed to be a Lien.

“Limited Condition Transaction” shall mean (i) any Permitted Acquisition or
other permitted acquisition whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment.

“Loan” shall mean any Revolving Credit Loan, Term Loan or Term C Loan made by
any Lender hereunder.

“Market Convention Rate” shall have the meaning provided in Section 2.10(d).

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement”.

“Material Adverse Effect” shall mean any circumstances or conditions affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries, taken as a whole (excluding any matters publicly
disclosed prior to May 31, 2016 (i) in connection with the Case and the events
and conditions related and/or leading up to the Case and the effects thereof or
(ii) in the Annual Report on Form 10-K of Energy Future Competitive Holdings
Company LLC and/or any quarterly or periodic report of EFCH publicly filed
thereafter and prior to May 31, 2016), that would, in the aggregate, materially
adversely affect (a) the ability of the Borrower and its Restricted
Subsidiaries, taken as a whole, to perform their payment obligations under this
Agreement or any of the other Credit Documents (taken as a whole) or (b) the
material rights or remedies (taken as a whole) of the Administrative Agent, the
Collateral Representative and the Lenders under the Credit Documents.

“Material DIP Event of Default” means (x) an “Event of Default” under
Section 11.3(a) (solely in respect of defaults in performance of Section 10 of
the Existing DIP Agreement), 11.11, or 11.15(i), (ii), or (vi) of the Existing
DIP Agreement which has occurred and continued for more than ten (10) days after
written notice thereof by the DIP Administrative Agent to the Borrower, (y) an
“Event of Default” under Section 11.1(b) of the Existing DIP Agreement (other
than with respect to the payment of interest), which has occurred and continued
for more than five (5) days from the time of written notice thereof by the DIP
Administrative Agent to the Borrower, and (z) a “Default” or “Event of Default”
under Section 11.1(a) or (b) (in the case of clause (b) solely with respect to
the payment of interest), of the Existing DIP Agreement has occurred and is
continuing.

“Material Indebtedness” shall mean any Indebtedness (other than the Obligations)
of the Borrower or any Restricted Subsidiary in an outstanding amount exceeding
$300,000,000 at any time.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period for which
Section 9.1 Financials have been delivered were equal to or greater than 5.0% of
the Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose total

 

46



--------------------------------------------------------------------------------

revenues (when combined with the revenues of such Restricted Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) during such Test
Period were equal to or greater than 5.0% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Restricted Subsidiaries that are not Material
Subsidiaries have, in the aggregate, (x) total assets (when combined with the
assets of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) at the last day of such Test Period equal to or
greater than 10.0% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (y) total revenues (when combined with
the revenues of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) during such Test Period equal to or greater than 10.0%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which the officer’s certificate delivered pursuant to
Section 9.1(c) of this Agreement, designate in writing to the Administrative
Agent one or more of such Restricted Subsidiaries as “Material Subsidiaries” so
that such condition no longer exists. It is agreed and understood that no
Receivables Entity shall be a Material Subsidiary.

“Maturity Date” shall mean the Term Loan Maturity Date, the Term C Loan Maturity
Date, the Revolving Credit Maturity Date, any Incremental Term Loan Maturity
Date, any Incremental Term C Loan Maturity Date, any maturity date related to
any Extension Series of Extended Term Loans, any maturity date related to any
Extension Series of Extended Term C Loans and any maturity date related to any
Extension Series of Extended Revolving Credit Commitments, any maturity date
related to any Refinancing Term Loan, any maturity date related to any
Refinancing Term C Loan, any maturity date related to any Refinancing Revolving
Credit Loan, any maturity date related to any Replacement Term Loan, or any
maturity date related to any Replacement Term L/ C Loan, as applicable.

“Maximum Incremental Facilities Amount” shall mean, at any date after the
Seventh Amendment Effective Date, the sum of (1) the greater of (x)
$1,000,000,000 and (y) an amount equal to 60.0% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis), plus (2) all
voluntary prepayments of the Term Loans, Term C Loans, Incremental Term Loans,
Permitted Other Debt and Incremental Term C Loans and commitment reductions of
the Revolving Credit Commitment (in each case except to the extent (i) funded
with proceeds of long term refinancing Indebtedness or (ii) the prepaid
Indebtedness was originally incurred under clause (3) below) plus (3) an
unlimited amount so long as, in the case of this clause (3) only, such amount at
such time could be incurred without causing (x) in the case of Indebtedness
secured by Liens on the Collateral that rank pari passu with the Liens securing
the Term Loans, Term C Loans and Revolving Credit Loans, the Consolidated First
Lien Net Leverage Ratio (calculated on a Pro Forma Basis) to exceed 3.00:1.00,
(y) in the case of Indebtedness secured by Liens on the Collateral that rank
junior to the Liens on the Collateral securing the Credit Facilities, the
Consolidated Secured Net Leverage Ratio (calculated on a Pro Forma Basis) to
exceed 4.00:1.00, and (z) in the case of unsecured Indebtedness or Indebtedness
secured only by Liens on assets that do not constitute Collateral, the
Consolidated Total Net Leverage Ratio (calculated on a Pro Forma Basis) to
exceed 4.50:1.00, in each case, after giving effect to any acquisition
consummated in connection therewith and all other appropriate pro forma
adjustments (including giving effect to the prepayment of Indebtedness in
connection therewith), and assuming for purposes of this calculation that
(i) the full committed amount of any Additional Revolving Credit Commitments
then being incurred shall be treated as outstanding for such purpose and
(ii) cash proceeds of any such Incremental Facility or Permitted Other Debt then
being incurred shall not be netted from Consolidated Total Debt Indebtedness for
purposes of calculating such Consolidated First Lien Net Leverage Ratio,
Consolidated Secured Net Leverage Ratio or Consolidated Total Net Leverage
Ratio, as applicable; provided, however, that if amounts incurred under this
clause (3) are incurred concurrently with the incurrence of Incremental
Facilities in reliance on clause (1) and/or clause (2) above or under any other
fixed dollar basket set forth in this Agreement (other than

 

47



--------------------------------------------------------------------------------

the Revolving Credit Facility), the Consolidated First Lien Net Leverage Ratio,
the Consolidated Secured Net Leverage Ratio or the Consolidated Total Net
Leverage Ratio shall be permitted to exceed the Consolidated First Lien Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio or Consolidated
Total Net Leverage Ratio, as applicable, set forth in clause (3) above to the
extent of such amounts incurred in reliance on clause (1) and/or clause (2) or
such fixed dollar basket solely for the purpose of determining whether such
concurrently incurred amounts incurred under this clause (3) are permissible)
(it being understood that (A) if the Consolidated First Lien Net Leverage Ratio,
the Consolidated Secured Net Leverage Ratio or the Consolidated Total Net
Leverage Ratio, as applicable, incurrence test is met, then, at the election of
the Borrower, any Incremental Facility or Permitted Other Debt may be incurred
under clause (3) above regardless of whether there is capacity under clause
(1) and/or clause (2) above or such fixed dollar basket and (B) any portion of
any Incremental Facility or Permitted Other Debt incurred in reliance on clause
(1) and/or clause (2) or such fixed dollar basket may be reclassified, as the
Borrower may elect from time to time, as incurred under clause (3) if the
Borrower meets the applicable leverage ratio under clause (3) at such time on a
Pro Forma Basis); provided that in connection with complying with RCT
Reclamation Obligations, if, at any time, the Borrower is not permitted to
secure such obligations by “self-bonding” on an unsecured basis or by
maintaining in effect the super-priority Liens in favor of the RCT, the Borrower
may incur additional Incremental Facilities in the form of an Incremental Term C
Loan Facility in an aggregate amount not to exceed, when combined with the
aggregate amount of RCT Reclamation Obligations secured by Liens as permitted by
Section 10.2(a)(i), $975,000,000; provided that the proceeds thereof are used to
cash collateralize Term Letters of Credit issued in favor of the RCT.

“Maximum Tender Condition” shall have the meaning provided in Section 2.17(b).

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 (or, if less, the entire remaining Commitments of any
applicable Credit Facility at the time of such Borrowing), and (b) with respect
to a Borrowing of ABR Loans, $1,000,000 (or, if less, the entire remaining
Commitments of any applicable Credit Facility at the time of such Borrowing).

“Minimum Liquidity” shall mean, on the Conversion Date (and after giving effect
to the consummation of the Transactions), the sum of (i) the amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries as of such
date, (ii) the amount on deposit in the Term C Loan Collateral Accounts in
excess of the sum of (x) the Stated Amount of all Term Letters of Credit
outstanding as of such date and (y) all Term Letter of Credit Reimbursement
Obligations as of such date and (iii) the unused availability under the
Revolving Credit Facility.

“Minimum Tender Condition” shall have the meaning provided in Section 2.17(b).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents,
including any joint venture (regardless of form of legal entity).

“MNPI” shall mean, with respect to any Person, information and documentation
that is (a) of a type that would not be publicly available (and could not be
derived from publicly available information) if such Person and its Subsidiaries
were public reporting companies and (b) material with respect to such Person,
its Subsidiaries or the respective securities of such Person and its
Subsidiaries for purposes of U.S. federal and state securities laws, in each
case, assuming such laws were applicable to such Person and its Subsidiaries.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

48



--------------------------------------------------------------------------------

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property and the Collateral Representative for the benefit of the Secured
Parties in respect of that Mortgaged Property, in a form to be mutually agreed
with the Administrative Agent.

“Mortgaged Property” shall mean all Real Estate (i) set forth on Schedule 1.1(c)
and (ii) with respect to which a Mortgage is required to be granted pursuant to
Section 9.14.

“Multiemployer Plan” shall mean a plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA (i) to which any of the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is then making or has an obligation to
make contributions or (ii) with respect to which the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate could incur liability pursuant to Title IV
of ERISA.

“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a management’s discussion and analysis
of the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries for the applicable period to which such financial
statements relate.

“Necessary CapEx” shall mean Capital Expenditures that are required by
Applicable Law (other than Environmental Law) or otherwise undertaken
voluntarily for health and safety reasons (other than as required by
Environmental Law). The term “Necessary CapEx” does not include any Capital
Expenditure undertaken primarily to increase the efficiency of, expand or
re-power any power generation facility.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any Restricted Subsidiary in respect of such Prepayment Event, as the case
may be, less (b) the sum of:

(i)    the amount, if any, of (A) all taxes (including in connection with any
repatriation of funds) paid or estimated by the Borrower in good faith to be
payable by Holdings (or any direct or indirect parent thereof), the Borrower or
any Restricted Subsidiary and (B) all payments paid or estimated by the Borrower
in good faith to be payable by Holdings (or any direct or indirect parent
thereof), the Borrower or any Restricted Subsidiary pursuant to the Shared
Services and Tax Agreements in connection with such Prepayment Event,

(ii)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by the Borrower or any Restricted Subsidiary
(including any pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction); provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such
Prepayment Event occurring on the date of such reduction,

(iii)    the amount of any Indebtedness (other than Indebtedness hereunder and
any other Indebtedness secured by a Lien that ranks pari passu with or is
subordinated to the Liens securing the Obligations) secured by a Lien on the
assets that are the subject of such Prepayment Event, to the extent that the
instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Prepayment Event,

 

49



--------------------------------------------------------------------------------

(iv)    in the case of any Asset Sale Prepayment Event or Recovery Prepayment
Event, the amount of any proceeds of such Prepayment Event that the Borrower or
any Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period, has entered into an Acceptable Reinvestment Commitment
prior to the last day of the Reinvestment Period to reinvest or, with respect to
any Recovery Prepayment Event, provided an Acceptable Reinvestment Commitment or
a Restoration Certification prior to the last day of the Reinvestment Period) in
the business of the Borrower or any Restricted Subsidiary (subject to
Section 9.16), including for the repair, restoration or replacement of an asset
or assets subject to such Prepayment Event; provided that any portion of such
proceeds that has not been so reinvested within such Reinvestment Period (with
respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless the Borrower or any Restricted Subsidiary has entered into an Acceptable
Reinvestment Commitment or provided a Restoration Certification prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of such Prepayment Event occurring on the last day of such
Reinvestment Period or, if later, 180 days after the date the Borrower or such
Restricted Subsidiary has entered into such Acceptable Reinvestment Commitment
or provided such Restoration Certification, as applicable (such last day or
180th day, as applicable, the “Deferred Net Cash Proceeds Payment Date”), and
(y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i),

(v)    in the case of any Asset Sale Prepayment Event, any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition; provided that the amount of any
subsequent reduction of such escrow (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such a
Prepayment Event occurring on the date of such reduction solely to the extent
that the Borrower and/or any Restricted Subsidiaries receives cash in an amount
equal to the amount of such reduction,

(vi)    in the case of any Asset Sale Prepayment Event or Recovery Prepayment
Event by a non-Wholly Owned Restricted Subsidiary, the pro rata portion of the
Net Cash Proceeds thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly Owned Restricted Subsidiary as a result
thereof, and

(vii)    reasonable and customary fees, commissions, expenses (including
attorney’s fees, investment banking fees, survey costs, title insurance premiums
and recording charges, transfer taxes, deed or mortgage recording taxes and
other customary expenses and brokerage, consultant and other customary fees),
issuance costs, premiums, discounts and other costs paid by the Borrower or any
Restricted Subsidiary, as applicable, in connection with such Prepayment Event,
in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

“Netting Agreement” shall mean a netting agreement, master netting agreement or
other similar document having the same effect as a netting agreement or master
netting agreement and, as applicable, any collateral annex, security agreement
or other similar document related to any master netting agreement or Permitted
Contract.

 

50



--------------------------------------------------------------------------------

“New Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
the Borrower or any of the Restricted Subsidiaries of any Indebtedness permitted
to be issued or incurred under Section 10.1(y)(i), and any Refinancing Loans,
any Replacement Term Loans, any Replacement Term C Loans and any loans under any
Replacement Facility.

“New Refinancing Revolving Credit Commitments” shall have the meaning provided
Section 2.15(b).

“New Refinancing Term Loan Commitments” shall have the meaning provided in
Section 2.15(b)(i).

“New Refinancing Term Loan Commitments” shall have the meaning provided in
Section 2.15(b)(i).

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

“Ninth Amendment” means that certain Ninth Amendment, dated as of May 29, 2019,
among Holdings, the Borrower, the other Credit Parties, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

“Ninth Amendment Effective Date” shall have the meaning provided in the Ninth
Amendment.

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for a
project, which Indebtedness does not provide for recourse against the Borrower
or any Restricted Subsidiary of the Borrower (excluding, for the avoidance of
doubt, a Non-Recourse Subsidiary and such recourse as exists under a Performance
Guaranty) or any property or asset of the Borrower or any Restricted Subsidiary
of the Borrower (other than the Stock in, or the property or assets of, a
Non-Recourse Subsidiary).

“Non-Recourse Subsidiary” means (i) any Subsidiary of the Borrower whose
principal purpose is to incur Non-Recourse Debt and/or construct, lease, own or
operate the assets financed thereby, or to become a direct or indirect partner,
member or other equity participant or owner in a Person created for such
purpose, and substantially all the assets of which Subsidiary and such Person
are limited to (x) those assets being financed (or to be financed), or the
operation of which is being financed (or to be financed), in whole or in part by
Non-Recourse Debt, or (y) Stock in, or Indebtedness or other obligations of, one
or more other such Subsidiaries or Persons, or (z) Indebtedness or other
obligations of the Borrower or its Subsidiaries or other Persons and (ii) any
Subsidiary of a Non-Recourse Subsidiary.

 

51



--------------------------------------------------------------------------------

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for U.S. federal
income tax purposes, (a) an individual who is a citizen or resident of the U.S.,
(b) a corporation, partnership or entity treated as a corporation or partnership
created or organized in or under the laws of the U.S., or any political
subdivision thereof, (c) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (d) a trust if a court within the
U.S. is able to exercise primary supervision over the administration of such
trust and one or more U.S. persons have the authority to control all substantial
decisions of such trust or a trust that has a valid election in effect under
applicable U.S. Treasury regulations to be treated as a U.S. person.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

“Notice Period” shall have the meaning provided in Section 2.10(d).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedging Agreement, in each case, entered into
with Holdings, the Borrower or any Restricted Subsidiary, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, in each case, other than (x) Excluded Swap
Obligations and (y) RCT Reclamation Obligations and Permitted Other Debt
Obligations secured pursuant to the Security Documents. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Restricted Subsidiaries to the extent they
have obligations under the Credit Documents) (i) include the obligation
(including guarantee obligations) to pay principal, interest, charges, expenses,
fees, attorney costs, indemnities and other amounts payable by any Credit Party
under any Credit Document and (ii) exclude, notwithstanding any term or
condition in this Agreement or any other Credit Documents, any Excluded Swap
Obligations, RCT Reclamation Obligations and Permitted Other Debt Obligations
secured pursuant to the Security Documents.

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original 2018 Incremental Term Loan Borrowing” shall have the meaning provided
in Section 2.6(d).

 

52



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Revolving Letter of Credit Issuer or the Term Letter of Credit Issuer, as
the case may be, in accordance with banking industry rules on interbank
compensation.

“Parent” shall mean Vistra Energy Corp. (as successor by merger to Dynegy Inc.).

“Parent Credit Facilities” shall mean that certain Credit Agreement, dated as of
April 23, 2013, among Credit Suisse AG, Cayman Islands Branch, as administrative
agent and as collateral trustee, Dynegy Inc., as borrower, and the financial
institutions party thereto from time to time as lenders and issuing lenders.

“Parent Letter of Credit” shall mean any letter of credit issued by an issuing
bank under the Parent Credit Facilities.

“Parent Subsidiary Guarantor” shall mean any Subsidiary of Parent which
guarantees the obligations of Parent under any Reference Indenture.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).

“Participating Receivables Grantor” shall mean the Borrower or any Restricted
Subsidiary that is or that becomes a participant or originator in a Permitted
Receivables Financing.

“Patriot Act” shall have the meaning provided in Section 13.8.

“Payment Default” shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default under Section 11.1.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be reasonably expected to be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Perfection Certificate” shall mean a certificate of the Borrower substantially
in the form of Exhibit D or any other form approved by the Administrative Agent.

 

53



--------------------------------------------------------------------------------

“Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt that (i) if secured, is secured only by assets of, or Stock
in, an Excluded Project Subsidiary, and (ii) guarantees to the provider of such
Non-Recourse Debt or any other Person the (a) performance of the improvement,
installation, design, engineering, construction, acquisition, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or any portion of the project that is financed by such
Non-Recourse Debt, (b) completion of the minimum agreed equity contributions to
the relevant Excluded Project Subsidiary, or (c) performance by an Excluded
Project Subsidiary of obligations to Persons other than the provider of such
Non-Recourse Debt.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any Restricted Subsidiary of assets (including assets
constituting a business unit, line of business or division) or Stock or Stock
Equivalents, so long as (a) if such acquisition involves any Stock or Stock
Equivalents, such acquisition shall result in the issuer of such Stock or Stock
Equivalents and its Subsidiaries becoming a Restricted Subsidiary and a
Subsidiary Guarantor, to the extent required by Section 9.11 or designated as an
Unrestricted Subsidiary pursuant to the terms hereof, (b) such acquisition shall
result in the Collateral Representative, for the benefit of the applicable
Secured Parties, being granted a security interest in any Stock, Stock
Equivalent or any assets so acquired, to the extent required by Sections 9.11,
9.12 and/or 9.14, and (c) after giving effect to such acquisition, the Borrower
and the Restricted Subsidiaries shall be in compliance with Section 9.16.

“Permitted Contract” shall have the meaning provided in Section 10.2(bb).

“Permitted Debt Exchange” shall have the meaning provided in Section 2.17(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.17(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.17(a).

“Permitted Holders” shall mean each member of the TCEH First Lien Ad Hoc
Committee (and its affiliates) owning, in the aggregate, directly or indirectly,
at least 10% of the Class C3 TCEH First Lien Secured Claims, as described in the
Plan as of May 31, 2016.

“Permitted Indenture Principal Property Liens” shall mean, with respect to any
Reference Indenture (and any series of Specified Indebtedness issued
thereunder), at any date of determination, “Permitted Liens” (other than, in
each case, any “Permitted Lien” based on an Indenture Principal Property Cap) or
any functionally equivalent term (subject to any functionally equivalent
exception) as defined in any Reference Indenture in effect on such date;
provided, that, the term “Permitted Lien” (or its functional equivalent) as used
in any such Reference Indenture and the liens constituting “Permitted Liens” (or
its functional equivalent) therein shall not be narrowed or limited relative to
the term “Permitted Lien “ or the liens encompassed by the definition of
“Permitted Lien” under any Reference Indenture as in effect on the Seventh
Amendment Effective Date, unless such narrowing or limitation is immaterial to
the Lenders’ collateral coverage and approved by the Administrative Agent.

“Permitted Investments” shall mean:

(a)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

(b)    securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of

 

54



--------------------------------------------------------------------------------

any such state or any public instrumentality thereof having maturities of not
more than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);

(c)    commercial paper or variable or fixed rate notes maturing no more than
12 months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-3 or P-3 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

(d)    time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, the Administrative Agent (or any Affiliate
thereof), any Lender or any other bank having combined capital and surplus of
not less than $500,000,000 in the case of domestic banks and $100,000,000 (or
the dollar equivalent thereof) in the case of foreign banks;

(e)    repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

(f)    marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-3 or P-3
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g)    shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above;
provided that, in order for such Permitted Investment to constitute a Term L/C
Permitted Investment, such investment company must have an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such investment company, then from
another nationally recognized rating service); and

(h)    in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

“Permitted Liens” shall mean:

(a)    Liens for taxes, assessments or governmental charges or claims not yet
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP or that are not required to be paid
pursuant to Section 9.4;

(b)    Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary of the Borrower imposed by Applicable Law, such as carriers’,
landlords’, construction contractors’, warehousemen’s and mechanics’ Liens and
other similar Liens, arising in the ordinary course of business or in connection
with the construction or restoration of facilities for the generation,
transmission or distribution of electricity, in each case so long as such Liens
arise in the ordinary course of business and do not individually or in the
aggregate have a Material Adverse Effect;

 

55



--------------------------------------------------------------------------------

(c)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.11;

(d)    Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance, employee benefit and pension liability and other types
of social security or similar legislation, or to secure the performance of
tenders, statutory obligations, trade contracts (other than for payment of
Indebtedness), leases, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, surety, performance and
return-of-money bonds and other similar obligations, in each case incurred in
the ordinary course of business (including in connection with the construction
or restoration of facilities for the generation, transmission or distribution of
electricity) or otherwise constituting Investments permitted by Section 10.5;

(e)    ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of the
Restricted Subsidiaries of the Borrower are located;

(f)    easements, rights-of-way, licenses, reservations, servitudes, permits,
conditions, covenants, rights of others, restrictions (including zoning
restrictions), oil, gas and other mineral interests, royalty interests and
leases, minor defects, exceptions or irregularities in title or survey,
encroachments, protrusions and other similar charges or encumbrances (including
those to secure health, safety and environmental obligations), which do not
interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries of the Borrower, taken as a whole;

(g)    any exception shown on a final Survey incidental to the conduct of the
business of the Borrower or any of the Restricted Subsidiaries or to the
ownership of its properties which were not incurred in connection with
Indebtedness for borrowed money and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of the Borrower or any of the Restricted
Subsidiaries and any exception on the title policies issued in connection with
any Mortgaged Property;

(h)    any interest or title of a lessor, sublessor, licensor, sublicensor or
grantor of an easement or secured by a lessor’s, sublessor’s, licensor’s,
sublicensor’s interest or grantor of an easement under any lease, sublease,
license, sublicense or easement to be entered into by the Borrower or any
Restricted Subsidiary of the Borrower as lessee, sublessee, licensee, grantee or
sublicensee to the extent permitted by this Agreement;

(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(j)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or banker’s acceptance
issued or created for the account of the Borrower or any Restricted Subsidiary
of the Borrower; provided that such Lien secures only the obligations of the
Borrower or such Restricted Subsidiary in respect of such letter of credit or
banker’s acceptance to the extent permitted under Section 10.1;

(k)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and the
Restricted Subsidiaries of the Borrower, taken as a whole;

 

56



--------------------------------------------------------------------------------

(l)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Borrower or any Restricted Subsidiary of the Borrower;

(m)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts of the
Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business;

(n)    Liens arising under Section 9.343 of the Texas Uniform Commercial Code or
similar statutes of states other than Texas;

(o)    (i) Liens on accounts receivable, other Receivables Facility Assets, or
accounts into which collections or proceeds of Receivables Facility Assets are
deposited, in each case arising in connection with a Permitted Receivables
Financing and (ii) Liens on Securitization Assets and related assets arising in
connection with a Qualified Securitization Financing;

(p)    any zoning, land use, environmental or similar law or right reserved to
or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Borrower and the Restricted Subsidiaries of the Borrower,
taken as a whole;

(q)     any Lien arising by reason of deposits with or giving of any form of
security to any Governmental Authority for any purpose at any time as required
by Applicable Law as a condition to the transaction of any business or the
exercise of any privilege or license, or to enable the Borrower or any
Restricted Subsidiary to maintain self-insurance or to participate in any fund
for liability on any insurance risks;

(r)    Liens, restrictions, regulations, easements, exceptions or reservations
of any Governmental Authority applying to nuclear fuel;

(s)    rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
Applicable Law, to terminate or modify such right, power, franchise, grant,
license or permit or to purchase or recapture or to designate a purchaser of any
of the property of such person;

(t)    Liens arising under any obligations or duties affecting any of the
property, the Borrower or any Restricted Subsidiary to any Governmental
Authority with respect to any franchise, grant, license or permit which do not
materially impair the use of such property for the purposes for which it is
held;

(u)    rights reserved to or vested in any Governmental Authority to use,
control or regulate any property of such Person, which do not materially impair
the use of such property for the purposes for which it is held;

(v)    any obligations or duties, affecting the property of the Borrower or any
Restricted Subsidiary, to any Governmental Authority with respect to any
franchise, grant, license or permit;

 

57



--------------------------------------------------------------------------------

(w)    a set-off or netting rights granted by the Borrower or any Restricted
Subsidiary of the Borrower pursuant to any Hedging Agreements, Netting
Agreements or Permitted Contracts solely in respect of amounts owing under such
agreements;

(x)     Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(y)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(z)    Liens on cash and Permitted Investments that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Permitted
Investments are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Permitted Investments are deposited and are solely in
favor of the Person or Persons holding the Indebtedness (or any agent or trustee
for such Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;

(aa)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Applicable Laws; and

(bb)    Liens on Stock of an Unrestricted Subsidiary that secure Indebtedness or
other obligations of such Unrestricted Subsidiary.

“Permitted Other Debt” shall mean, collectively, Permitted Other Loans and
Permitted Other Notes.

“Permitted Other Debt Documents” shall mean any agreement, document or
instrument (including any guarantee, security agreement or mortgage and which
may include any or all of the Credit Documents) issued or executed and delivered
with respect to any Permitted Other Debt by any Credit Party.

“Permitted Other Debt Obligations” shall mean, if any Permitted Other Debt is
issued, all advances to, and debts, liabilities, obligations, covenants and
duties of, any Credit Party arising under any Permitted Other Debt Document and,
if applicable, under any Security Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Debt Obligations of the applicable Credit Parties
under the Permitted Other Debt Documents and, if applicable, under any Security
Document (and any of their Restricted Subsidiaries to the extent they have
obligations under the Permitted Other Debt Documents and, if applicable, under
any Security Document) include the obligation (including guarantee obligations)
to pay principal, interest, charges, expenses, fees, attorney costs, indemnities
and other amounts payable by any such Credit Party under any Permitted Other
Debt Document and, if applicable, under any Security Document.

“Permitted Other Debt Secured Parties” shall mean the holders from time to time
of secured Permitted Other Debt Obligations (and any representative on their
behalf).

 

58



--------------------------------------------------------------------------------

“Permitted Other Loans” shall mean senior secured or unsecured loans (which
loans, if secured, may either be secured pari passu with the Obligations
(without regard to control of remedies) or may be secured by a Lien ranking
junior to the Lien securing the Obligations), in either case issued by the
Borrower or a Guarantor, (a) if such Permitted Other Loans are incurred (and for
the avoidance of doubt, not “assumed”), the scheduled final maturity and
Weighted Average Life to Maturity of which are no earlier than the scheduled
final maturity and Weighted Average Life to Maturity, respectively, of the
Initial Term Loans or, in the case of any Permitted Other Loans that are issued
or incurred in exchange for, or which modify, replace, refinance, refund, renew,
restructure or extend any other Indebtedness permitted by Section 10.1, no
earlier than the scheduled final maturity and Weighted Average Life to Maturity
of such exchanged, modified, replaced, refinanced, refunded, renewed,
restructured or extended Indebtedness (other than customary scheduled principal
amortization payments, customary offers to repurchase upon a change of control,
asset sale or casualty or condemnation event, customary acceleration rights
after an event of default, and AHYDO Catch-Up Payments), (b) of which no
Subsidiary of the Borrower (other than a Guarantor) is an obligor and (c) if
secured, are not secured by any assets other than all or any portion of the
Collateral, provided, the requirements of the foregoing clause (a) shall not
apply to any customary bridge facility so long as the Indebtedness into which
such customary bridge facility is to be converted complies with such
requirements.

“Permitted Other Notes” shall mean senior secured or unsecured notes (which
notes, if secured, may either be secured pari passu with the Obligations
(without regard to control of remedies) or may be secured by a Lien ranking
junior to the Lien securing the Obligations), in either case issued by the
Borrower or a Guarantor, (a) if such Permitted Other Notes are incurred (and for
the avoidance of doubt, not “assumed”), the terms of which do not provide for
any scheduled repayment, mandatory redemption or sinking fund obligations (other
than customary scheduled principal amortization payments, customary offers to
repurchase upon a change of control, asset sale or casualty or condemnation
event, customary acceleration rights after an event of default, and AHYDO
Catch-Up Payments) prior to, at the time of incurrence, the Latest Term Loan
Maturity Date or, in the case of any Permitted Other Notes that are issued or
incurred in exchange for, or which modify, replace, refinance, refund, renew or
extend any other Indebtedness permitted by Section 10.1, prior to the scheduled
maturity date of such exchanged, modified, replaced, refinanced, refunded,
renewed or extended Indebtedness, (b) other than as required by clauses (a) and
(c) of this definition, the covenants and events of default of which, taken as a
whole, are not materially more restrictive to the Borrower and the Restricted
Subsidiaries than the terms of the Initial Term Loans, the 2016 Incremental Term
Loans or the 2018 Incremental Term Loans unless (1) Lenders under the Initial
Term Loans, the 2016 Incremental Term Loans and the 2018 Term Incremental Term
Loans also receive the benefit of such more restrictive terms, (2) such terms
reflect market terms and conditions (taken as a whole) at the time of incurrence
or issuance (as determined in good faith by the Borrower) (it being understood
that to the extent that any financial maintenance covenant is included for the
benefit of any Permitted Other Notes, such financial maintenance covenant shall
be added for the benefit of any Loans outstanding hereunder at the time of
incurrence of such Permitted Other Notes (except for any financial maintenance
covenants applicable only to periods after the Latest Term Loan Maturity Date,
as determined at the time of issuance or incurrence of such Permitted Other
Notes) or (3) any such provisions apply after the Latest Term Loan Maturity
Date), (c) of which no Subsidiary of the Borrower (other than a Guarantor) is an
obligor, and (d) if secured, are not secured by any assets other than all or any
portion of the Collateral; provided, the requirements of the foregoing clause
(a) shall not apply to any customary bridge facility so long as the Indebtedness
into which such customary bridge facility is to be converted complies with such
requirements.

“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and

 

59



--------------------------------------------------------------------------------

indemnities and other customary forms of support, in each case made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
(other than a Receivables Entity) providing for the sale, conveyance, or
contribution to capital of Receivables Facility Assets by Participating
Receivables Grantors in transactions purporting to be sales of Receivables
Facility Assets to either (a) a Person that is not a Restricted Subsidiary or
(b) a Receivables Entity that in turn funds such purchase by the direct or
indirect sale, transfer, conveyance, pledge, or grant of participation or other
interest in such Receivables Facility Assets to a Person that is not a
Restricted Subsidiary.

“Permitted Reorganization” shall mean re-organizations and other activities
related to tax planning and re-organization, so long as, after giving effect
thereto, the security interest of the Lenders in the Collateral, taken as a
whole, is not materially impaired (as determined by the Borrower in good faith).

“Permitted Sale Leaseback” shall mean any Sale Leaseback existing on the Closing
Date or consummated by the Borrower or any Restricted Subsidiary after the
Closing Date; provided that any such Sale Leaseback consummated after the
Closing Date not between (a) a Credit Party and another Credit Party or (b) a
Restricted Subsidiary that is not a Credit Party and another Restricted
Subsidiary that is not a Credit Party is consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $100,000,000,
the board of directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Permitted Synthetic Letter of Credit Facility” shall mean a synthetic letter of
credit facility made available to the Borrower or any of its Restricted
Subsidiaries; provided that the aggregate amount of all Indebtedness outstanding
thereunder shall not exceed $250,000,000.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean the Existing Plan or an Alternative Acceptable Plan, as
applicable.

“Plan Effective Date” shall have the meaning provided in the preamble to this
Agreement.

“Platform” shall have the meaning provided in Section 13.17(c).

“Pledge Agreement” shall mean (a) the Amended and Restated Pledge Agreement,
dated as of the date hereof (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified or replaced from time to time),
entered into by the Credit Parties party thereto, the Collateral Agent, the
Collateral Trustee and the Collateral Representative for the benefit of the
Secured Parties, and (b) any other Pledge Agreement with respect to any or all
of the Obligations delivered pursuant to Section 9.12.

“Post-Transaction Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“PrefCo” shall mean the “Preferred Stock Entity” (as defined in the Plan).

“PrefCo Subsidiary” shall mean any Subsidiary of PrefCo.

 

60



--------------------------------------------------------------------------------

“Preferred Stock” shall mean any Stock or Stock Equivalents with preferential
rights of payment of dividends or upon liquidation, dissolution or winding up.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event, Debt Incurrence Prepayment Event or New Debt Incurrence
Prepayment Event.

“Principal Properties” shall mean (i) the approximately 800 megawatt (net load),
lignite coal-fired, power generation facility, excluding mining properties,
known as “Oak Grove Unit 1”, being operated and owned by Oak Grove Management
Company LLC in Robertson County, Texas; (ii) the approximately 800 megawatt (net
load), lignite coal-fired, power generation facility, excluding mining
properties, known as “Oak Grove Unit 2”, being operated and owned by Oak Grove
Management Company LLC in Robertson County, Texas; (iii) the approximately 1,150
megawatt (net load) nuclear fueled power generation facility known as “Comanche
Peak Unit 1” being operated and owned by Luminant Generation Company LLC in
Somervell County and Hood County, Texas; (v) the approximately 1,792 megawatt
(nominal nameplate) natural gas-fired combined-cycle electric generating plant
known as the “Forney Energy Center” being operated and owned by Luminant Holding
Company LLC in Forney, Texas; (vi) the approximately 580 megawatt (net load),
lignite coal fired, circulating fluidized bed power generation facility,
excluding mining properties, known as “Sandow Unit 5” being operated and owned
by Sandow Power Company LLC in Milam County, Texas; and (vii) the approximately
1,000 megawatt (nominal nameplate) natural gas-fired combined-cycle electric
generating plant known as the “Lamar Energy Center” being operated and owned by
Luminant Holding Company LLC in Paris, Texas.

“Priority Lien Obligations” shall have the meaning provided in the Collateral
Trust Agreement.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period, with respect
to the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA (including as the result of any “run-rate”
synergies, operating expense reductions and improvements and cost savings and
other adjustments evidenced by or contained in a due diligence quality of
earnings report made available to the Administrative Agent prepared with respect
to such Pro Forma Entity by a “big-four” nationally recognized accounting firm
or any other accounting firm reasonably acceptable to the Administrative Agent),
as the case may be, projected by the Borrower in good faith as a result of
(a) actions taken or with respect to which substantial steps have been taken or
are expected to be taken, prior to or during such Post-Transaction Period for
the purposes of realizing cost savings or (b) any additional costs incurred
prior to or during such Post-Transaction Period, in each case in connection with
the combination of the operations of such Pro Forma Entity with the operations
of the Borrower and the Restricted Subsidiaries; provided that (A) at the
election of the Borrower, such Pro Forma Adjustment shall not be required to be
determined for any Pro Forma Entity to the extent the aggregate consideration
paid in connection with such acquisition was less than $50,000,000 or the
aggregate Pro Forma Adjustment would be less than $50,000,000 and (B) so long as
such actions are taken, or to be taken, prior to or during such Post-Transaction
Period or such costs are incurred prior to or during such Post-Transaction
Period, as applicable, it may be assumed, for purposes of projecting such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that the applicable amount of such “run rate”
synergies, operating expense reductions and improvements and cost savings and
other adjustments will be realizable during the entirety of such Test Period, or
the applicable amount of such additional “run rate” synergies, operating expense
reductions and improvements and cost savings and other adjustments, as
applicable, will be incurred during the entirety of such Test Period; provided,
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
“run rate” synergies, operating expense reductions and improvements and cost
savings and other adjustments or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.

 

61



--------------------------------------------------------------------------------

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Stock in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any Subsidiary of the Borrower,
shall be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement or repayment of Indebtedness, and (c) any incurrence or
assumption of Indebtedness by the Borrower or any Restricted Subsidiary in
connection therewith (it being agreed that (x) if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, (y) interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by an Authorized Officer of the Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP
and (z) interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate as
the Borrower or any applicable Restricted Subsidiary may designate); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above (but without duplication thereof), the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (i) (x)
directly attributable to such transaction and (y) reasonably identifiable and
factually supportable in the good faith judgment of the Borrower or
(ii) otherwise consistent with the definition of Pro Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA or Section 4975(c) of the Code.

“Projections” shall have the meaning provided in Section 9.1(g).

“PUCT” shall mean the Public Utility Commission of Texas or any successor.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Securitization Financing” shall mean any Securitization Facility (and
any guarantee of such Securitization Facility), that meets the following
conditions: (i) the Borrower shall have

 

62



--------------------------------------------------------------------------------

determined in good faith that such Securitization Facility (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the Restricted
Subsidiaries; (ii) all sales of Securitization Assets and related assets by the
Borrower or any Restricted Subsidiary to the Securitization Subsidiary or any
other Person are made at fair market value (as determined in good faith by the
Borrower); (iii) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings; and (iv) the
obligations under such Securitization Facility are nonrecourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any Restricted Subsidiary
(other than a Securitization Subsidiary).

“Qualifying IPO” shall mean the issuance by Holdings or any other direct or
indirect parent of Holdings of its common Stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

“Ratings Condition” shall mean the delivery by the Borrower to the
Administrative Agent of written evidence reasonably satisfactory to the
Administrative Agent that, pursuant to Section 9.15 of this Agreement, the
Borrower has obtained a public corporate family rating from Moody’s of equal to
or higher than Ba1 (with at least a stable outlook) (it being understood that
the Ratings Condition shall be deemed to continue to be satisfied
notwithstanding any subsequent change in such rating).

“RCT” shall mean the Railroad Commission of Texas.

“RCT Reclamation Obligations” shall mean all amounts required to be paid by the
Credit Parties or their Subsidiaries to the RCT or the State of Texas (x) in
respect of reclamation obligations incurred by the RCT (or which may be incurred
by the RCT) and for which any of the Credit Parties or their Subsidiaries may be
liable under Applicable Law and (y) in respect of any other First-Out
Obligations (as defined in the Collateral Trust Agreement).

“Real Estate” shall mean any interest in land, buildings and improvements owned,
leased or otherwise held by any Credit Party, but excluding all operating
fixtures and equipment.

“Receivables Entity” shall mean any Person formed solely for the purpose of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto.

“Receivables Facility Assets” shall mean currently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the UCC) owed or payable to any Participating
Receivables Grantor, and to the extent related to or supporting any Accounts,
Chattel Paper or Payment Intangibles, or constituting a receivable, all General
Intangibles (as each such term is defined in the UCC) and other forms of
obligations and receivables owed or payable to any Participating Receivables
Grantor, including the right to payment of any interest, finance charges, late
payment fees or other charges with respect thereto (the foregoing, collectively,
being “receivables”), all of such Participating Receivables Grantor’s rights as
an unpaid vendor (including rights in any goods the sale of which gave rise to
any receivables), all security interests or liens and property subject to such
security interests or liens from time to time purporting to secure payment of
any receivables or other items described in this definition, all guarantees,
letters of credit, security agreements, insurance and other agreements or
arrangements from time to time supporting or securing payment of any receivables
or other items described

 

63



--------------------------------------------------------------------------------

in this definition, all customer deposits with respect thereto, all rights under
any contracts giving rise to or evidencing any receivables or other items
described in this definition, and all documents, books, records and information
(including computer programs, tapes, disks, data processing software and related
property and rights) relating to any receivables or other items described in
this definition or to any obligor with respect thereto and any other assets
customarily transferred together with receivables in connection with a
non-recourse accounts receivable factoring arrangement and which are sold,
conveyed assigned or otherwise transferred or pledge in connection with a
Permitted Receivables Financing, and all proceeds of the foregoing.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with any Permitted
Receivables Financing.

“Receivables Indebtedness” shall mean, at any time, with respect to any
receivables, securitization or similar facility (including any Permitted
Receivables Financing or any Securitization Facility but excluding a any account
receivable factoring facility entered into incurred in the ordinary course of
business), the aggregate principal, or stated amount, of the “indebtedness”,
fractional undivided interests (which stated amount may be described as a “net
investment” or similar term reflecting the amount invested in such undivided
interest) or other securities incurred or issued pursuant to such receivables,
securitization or similar facility, at such time, in each case outstanding at
such time.

“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking (or transfer under threat of condemnation) under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset.

“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event.

“Redemption Notice” shall have the meaning provided in Section 10.7(a).

“Reference Indenture” shall mean (i) the Indenture, dated as of October 27,
2014, between Dynegy Finance II, Inc. and Wilmington Trust, National
Association, pursuant to which the 7.375% Senior Notes due 2022 were issued, as
amended, supplemented, modified or restated; (ii) the Indenture, dated as of
May 20, 2013, by and among Dynegy Inc., the Subsidiary Guarantors and Wilmington
Trust, National Association, pursuant to which the 5.875% Senior Notes due 2023
were issued, as amended, supplemented, modified or restated; (iiiii) the
Indenture, dated as of October 27, 2014, between Dynegy Finance II, Inc. and
Wilmington Trust, National Association, pursuant to which the 7.625% Senior
Notes due 2024 were issued, as amended, supplemented, modified or restated;
(iv) the Indenture, dated as of February 2, 2017, by and among Dynegy Inc., each
of the Subsidiary Guarantors party thereto and Wilmington Trust, National
Association, pursuant to which the 8.034% Senior Notes due 2024 were issued, as
amended, supplemented, modified, or restated; (v) the Indenture, dated as of
October 11, 2016, by and among Dynegy Inc., the Subsidiary Guarantors and
Wilmington Trust, National Association, pursuant to which the 8.000% Senior
Notes due 2025 were issued, as amended, supplemented, modified or restated; and
(viiii) the Indenture, dated as of August 21, 2017, by and among Dynegy Inc.,
the Subsidiary Guarantors and Wilmington Trust, National Association, pursuant
to which the 8.125% Senior Notes due 2026 were issued, as amended, supplemented,
modified or restated; provided that, no such indenture, supplement

 

64



--------------------------------------------------------------------------------

thereto or other debt document described above shall be a Reference Indenture or
part thereof to the extent identified in writing to the Administrative Agent by
the Borrower if the relevant Indebtedness permits all the Specified Secured
Obligations to be secured by Indenture Principal Property (or its functional
equivalent) without regard to a “cap” and without “equally and ratably” securing
the obligations under the applicable indenture, supplement or other debt
document.

“Reference Indenture Permitted Refinancing” shall mean, with respect to any
Indebtedness incurred pursuant to any Reference Indenture (“Refinanced Reference
Indenture Indebtedness”), any supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension (the Indebtedness incurred to effect any such supplement, amendment,
amendment and restatement, modification, replacement, refinancing, refunding,
restructuring, renewal or extension, “Refinancing Reference Indenture
Indebtedness”) of any such Indebtedness; provided that:

(i)    such Refinancing Reference Indenture Indebtedness is unsecured;

(ii)    such Refinancing Reference Indenture Indebtedness is guaranteed by the
same guarantors that guaranteed the applicable Refinanced Reference Indenture
Indebtedness (except that any Credit Party and any subsidiary of the Parent that
is not also a subsidiary of Holdings may be added as a guarantor in respect of
such Refinancing Reference Indenture Indebtedness);

(iii)    the principal amount of any such Refinancing Reference Indenture
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the applicable Refinanced Reference Indenture Indebtedness
outstanding immediately prior to such supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension except by an amount equal to the unpaid accrued interest,
dividends and premium (including tender premiums) thereon plus any unused
commitments plus amounts paid in respect of defeasance costs, underwriting
discounts, fees, premiums, costs and expenses (including OID, closing payments,
upfront fees and similar fees) incurred in connection with such supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, renewal or extension;

(iv)    such Refinancing Reference Indenture Indebtedness shall not have a
maturity date that is earlier than the maturity date of the applicable
Refinanced Reference Indenture Indebtedness;

(v)    such Refinancing Reference Indenture Indebtedness shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Reference Indenture Indebtedness on the
date of incurrence of such Refinancing Reference Indenture Indebtedness;

(vi)    the terms contained in the documentation governing such Refinancing
Reference Indenture Indebtedness shall not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations (other than customary scheduled
principal amortization payments, customary offers to repurchase upon a change of
control, asset sale or casualty or condemnation event, customary acceleration
rights after an event of default, and AHYDO Catch-Up Payments) prior to, at the
time of issuance or incurrence thereof, the Latest Maturity Date; and

 

65



--------------------------------------------------------------------------------

(vii)    the covenants and events of default provisions applicable to such
Refinancing Reference Indenture Indebtedness shall be determined by the Borrower
to not be materially more restrictive (when taken as a whole) on the Credit
Parties than the covenants and events of default contained in this Agreement
(when taken as a whole) , except to the extent necessary to provide for
covenants and other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to such refinancing; provided that, if
the documentation governing such Refinancing Reference Indenture Indebtedness
contains a materially more restrictive covenant or event of default, the
Administrative Agent shall have been given prompt written notice thereof and
this Agreement shall be amended to include any such covenant or event of default
to the extent required to satisfy this clause (vii).

“Refinanced Debt” shall have the meaning provided in Section 2.15(b)(i).

“Refinanced Term C Loans” shall have the meaning provided in Section 13.1.

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

“Refinancing Amendment” shall have the meaning provided in Section 2.15(b)(vii).

“Refinancing Commitments” shall have the meaning provided in Section 2.15(b)(i).

“Refinancing Facility” shall mean any new Class of Loans or Commitments or
increases to existing Classes of Loans or Commitments established pursuant to
Section 2.15(b).

“Refinancing Facility Closing Date” shall have the meaning provided in
Section 2.15(b)(iv).

“Refinancing Lenders” shall have the meaning provided in Section 2.15(b)(iii).

“Refinancing Loan” shall have the meaning provided in Section 2.15(b)(ii).

“Refinancing Loan Request” shall have the meaning provided in
Section 2.15(b)(i).

“Refinancing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(b)(i).

“Refinancing Revolving Credit Lender” shall have the meaning provided in
Section 2.15(b)(iii).

“Refinancing Revolving Credit Loan” shall have the meaning provided in
Section 2.15(b)(ii).

“Refinancing Term C Lender” shall have the meaning provided in
Section 2.15(b)(iii).

“Refinancing Term C Loan” shall have the meaning provided in
Section 2.15(b)(ii).

“Refinancing Term C Loan Commitments” shall have the meaning provided in
Section 2.15(b)(i).

“Refinancing Term Lender” shall have the meaning provided in
Section 2.15(b)(iii).

 

66



--------------------------------------------------------------------------------

“Refinancing Term Loan” shall have the meaning provided in Section 2.15(b)(ii).

“Refinancing Term Loan Commitments” shall have the meaning provided in
Section 2.15(b)(i).

“Refinancing Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Reinvestment Period” shall mean 15 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment Event.

“Rejection Notice” shall have the meaning provided in Section 5.2(h).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Repayment Amount” shall mean a Term Loan Repayment Amount, an Extended Term
Loan Repayment Amount with respect to any Extension Series, an Incremental Term
Loan Repayment Amount, a Refinancing Term Loan Repayment Amount, and a
Replacement Term Loan Repayment Amount scheduled to be repaid on any date.

“Replaced Revolving Credit Loans” shall have the meaning provided in
Section 13.1.

“Replaced Term C Loans” shall have the meaning provided in Section 13.1.

“Replacement Facility” shall have the meaning provided in Section 13.1.

“Replacement Revolving Credit Commitments” shall mean commitments to make
Permitted Other Loans that are provided by one or more lenders, in exchange for,
or which are to be used to refinance, replace, renew, modify, refund or extend
Revolving Credit Commitments (and related Revolving Credit Loans), Extended
Revolving Credit Commitments (and related Extended Revolving Credit Loans), New
Revolving Credit Commitments (and related New Revolving Credit Loans) or
previous Replacement Revolving Credit Commitments (and related Permitted Other
Loans); provided that,

 

67



--------------------------------------------------------------------------------

substantially contemporaneously with the provision of such Replacement Revolving
Credit Commitments, Commitments of the Classes being exchanged, refinanced,
replaced, renewed, modified refunded or extended (the “Replaced Classes”) are
reduced and permanently terminated (and any corresponding Loans outstanding
prepaid) in the manner (except with respect to Replacement Revolving Credit
Commitments and related Permitted Other Loans) set forth in Section 5.2(e), in
an amount such that, after giving effect to such replacement, the aggregate
principal amount of Replacement Revolving Credit Commitments plus the aggregate
principal amount of Commitments or commitments of the Replaced Classes remaining
outstanding after giving effect to such replacement do not exceed the aggregate
principal amount of Commitments or commitments of the Replaced Classes that was
in effect immediately prior to the replacement.

“Replacement Term C Loans” shall have the meaning provided in Section 13.1.

“Replacement Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (a) the outstanding amount of the Term Loans in
the aggregate at such date, (b) the outstanding amount of Term C Loans in the
aggregate at such date, (c)(i) the Adjusted Total Revolving Credit Commitment at
such date or (ii) if the Total Revolving Credit Commitment has been terminated
or for the purposes of acceleration pursuant to Section 11, the outstanding
principal amount of the Revolving Credit Loans and Revolving Letter of Credit
Exposure (excluding the Revolving Credit Loans and Revolving Letter of Credit
Exposure of Defaulting Lenders) in the aggregate at such date, (d)(i) the
Adjusted Total Extended Revolving Credit Commitments of each Extension Series at
such date or (ii) if the Total Extended Revolving Credit Commitment of any
Extension Series has been terminated or for the purposes of acceleration
pursuant to Section 11, the outstanding principal amount of the Extended
Revolving Credit Loans of such Extension Series and the related Revolving Letter
of Credit Exposure (excluding the Revolving Credit Loans and Revolving Letter of
Credit Exposure of Defaulting Lenders) in the aggregate at such date, and (e)(i)
the Adjusted Total New Revolving Credit Commitments of each tranche of New
Revolving Credit Commitments at such date or (ii) if the Total New Revolving
Credit Commitment of any tranche of New Revolving Credit Commitments has been
terminated or for the purposes of acceleration pursuant to Section 11, the
outstanding principal amount of the New Revolving Credit Loans of such tranche
and the related revolving letter of credit exposure (excluding the New Revolving
Credit Loans and revolving letter of credit exposure of Defaulting Lenders) in
the aggregate at such date.

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

“Required Term C Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the aggregate outstanding principal amount of the Term C
Loans at such date.

 

68



--------------------------------------------------------------------------------

“Required Term Loan Lenders” shall mean, at any date, Lenders having or holding
a majority of the aggregate outstanding principal amount of the Term Loans at
such date.

“Requirement of Law” shall mean, as to any Person, and any law, treaty, rule, or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or assets or to which such Person or any of its property or assets is
subject.

“Requisite DIP Roll Lenders” shall mean, at any date, the Existing DIP Lenders
holding more than 50% of the aggregate amount of loans and commitments under the
DIP Facilities.

“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or any
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event (x) to repair, restore, refurbish or replace the
property or assets in respect of which such Recovery Prepayment Event occurred
or (y) or to invest in assets used or useful in a Similar Business, (b) the
approximate costs of completion of such repair, restoration, refurbishment or
replacement and (c) that such repair, restoration or replacement will be
completed within the later of (x) fifteen months after the date on which cash
proceeds with respect to such Recovery Prepayment Event were received and (y)
180 days after delivery of such Restoration Certification.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; provided, however, that, after any Restricted
Subsidiary is designated as an “Excluded Project Subsidiary” in accordance with
the definition thereof (and until such time as such “Excluded Project
Subsidiary” is redesignated as a “Restricted Subsidiary”), such Excluded Project
Subsidiary shall not constitute a Restricted Subsidiary for purposes of this
Agreement, other than for purposes of Sections 9.16, 10.1, 10.2, and 10.11.

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(h).

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender on the
date hereof, the amount set forth opposite such Lender’s name on Schedule 1.1(a)
as such Lender’s “Revolving Credit Commitment”, (b) in the case of any Lender
that becomes a Lender after the date hereof, the amount specified as such
Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total Revolving Credit Commitment,
and (c) in the case of any Lender that agrees to provide an Incremental
Revolving Credit Commitment or becomes an Incremental Revolving Loan Lender
pursuant to Section 2.14, in each case, the amount specified in the applicable
Incremental Amendment, in each case as such Revolving Credit Commitment may be
changed from time to time pursuant to the terms hereof, including, unless the
context shall otherwise require, the term “Revolving Credit Commitment”, any
Extended Revolving Credit Commitments and any Refinancing Revolving Credit
Commitments and Replacement Revolving Commitments of such Lender. Prior to the
2016 Incremental Amendment Effective Date, the aggregate amount of the Revolving
Credit Commitments

 

69



--------------------------------------------------------------------------------

of all Lenders was $750,000,000, from and after the 2016 Incremental Amendment
Effective Date and prior to the Seventh Amendment Effective Date, the aggregate
amount of the Revolving Credit Commitments of all Lenders was $860,000,000, from
and after the Seventh Amendment Effective Date and prior to the Eighth Amendment
Effective Date, the aggregate amount of the Revolving Credit Commitments of all
Lenders was $2,500,000,000, from and after the Eighth Amendment Effective Date
and prior to the Ninth Amendment Effective Date, the aggregate amount of the
Revolving Credit Commitments of all Lenders was $2,675,000,000, and on the Ninth
Amendment Effective Date, the aggregate amount of the Revolving Credit
Commitments of all Lenders is $2,725,000,000.

“Revolving Credit Commitment Fee” shall have the meaning provided in
Section 4.1(a).

“Revolving Credit Commitment Fee Rate” shall mean with respect to the Available
Revolving Commitment applicable to all Revolving Credit Lenders, on any date,
the rate per annum set forth below based upon the Status in effect on such day:

 

Status

   Revolving Credit Commitment
Fee Rate  

Level I Status

     0.50 % 

Level II Status

     0.375 % 

Notwithstanding the foregoing or anything contained in the definition of
“Status,” the term “Revolving Credit Commitment Fee Rate” shall mean 0.375%
during the period from and including the Seventh Amendment Effective Date to,
but excluding, the date on which the Borrower delivers an Initial Pricing
Certificate to the Administrative Agent.

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then-outstanding and (b) such Lender’s Revolving Letter of Credit
Exposure at such time.

“Revolving Credit Facility” shall mean the revolving credit facility represented
by the Revolving Credit Commitments.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time (or, after the termination of its
Revolving Credit Commitment, Revolving Credit Exposure at such time).

“Revolving Credit Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(iii).

“Revolving Credit Loans” shall mean the Initial Revolving Credit Loans, each
additional Loan made by a Revolving Credit Lender pursuant to Section 2.1(c),
any Incremental Revolving Credit Loans, loans under any Replacement Facility,
any Refinancing Revolving Credit Loans or any Extended Revolving Credit Loans,
as applicable.

 

70



--------------------------------------------------------------------------------

“Revolving Credit Maturity Date” shall mean June 14, 2023.

“Revolving Credit Termination Date” shall mean the earlier to occur of (a) the
Revolving Credit Maturity Date and (b) the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Revolving Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.

“Revolving L/C Borrowing” shall mean an extension of credit resulting from a
drawing under any Revolving Letter of Credit which has not been reimbursed on
the date when made or refinanced as a Borrowing.

“Revolving L/C Maturity Date” shall mean the date that is five Business Days
prior to the Revolving Credit Maturity Date.

“Revolving L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Revolving Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Revolving Letters of
Credit, including all Revolving L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Revolving Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Revolving Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Revolving L/C Participant” shall have the meaning provided in Section 3.3(a).

“Revolving L/C Participation” shall have the meaning provided in Section 3.3(a).

“Revolving Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(a)(i) (including DIP Revolving Letters of Credit deemed issued as
Revolving Letters of Credit pursuant to Section 3.10).

“Revolving Letter of Credit Commitment” shall mean $2,350,000,000, as the same
may be reduced from time to time pursuant to Section 4.2(c).

“Revolving Letter of Credit Exposure” shall mean, with respect to any Revolving
Credit Lender, at any time, the sum of (a) the principal amount of any Unpaid
Drawings under Revolving Letters of Credit in respect of which such Lender has
made (or is required to have made) payments to the Revolving Letter of Credit
Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving
Credit Commitment Percentage of the Revolving Letters of Credit Outstanding at
such time (excluding the portion thereof consisting of Unpaid Drawings under
Revolving Letters of Credit in respect of which the Lenders have made (or are
required to have made) payments to the Revolving Letter of Credit Issuer
pursuant to Section 3.4(a)).

“Revolving Letter of Credit Fee” shall have the meaning provided in
Section 4.1(c).

“Revolving Letter of Credit Issuers” shall mean (a) on the Eighth Amendment
Effective Date, (i) Citibank, N.A. and its Affiliates, (ii) Credit Suisse AG,
Cayman Islands Branch and its Affiliates, (iii) Royal Bank of Canada and its
Affiliates, (iv) solely with respect to Parent Letters of Credit issued by UBS
AG, Stamford Branch (or any Affiliate thereof) prior to the Seventh Amendment
Effective Date, UBS AG, Stamford Branch and its Affiliates, (v) Natixis, New
York Branch and its Affiliates, (vi) Deutsche Bank AG New York Branch and its
Affiliates, (vii) Barclays Bank PLC and its Affiliates, (viii) BNP Paribas and
its Affiliates, (ix) Credit Agricole Corporate and Investment Bank and its
Affiliates, (x) Goldman Sachs

 

71



--------------------------------------------------------------------------------

Bank USA and its Affiliates, (xi) JPMorgan Chase Bank, N.A. and its Affiliates,
(xii) Mizuho Bank, Ltd. and its Affiliates, (xiii) Morgan Stanley Bank, N.A. and
its Affiliates, (xiv) MUFG Bank, Ltd. and its Affiliates and (xv) Bank of
Montreal, Chicago Branch and its Affiliates (and, in the case of such Affiliates
referenced in this clause (a), solely to the extent reasonably acceptable to the
Borrower), and (b) at any time such Person who shall become a Revolving Letter
of Credit Issuer pursuant to Section 3.6 (it being understood that if any such
Person ceases to be a Revolving Credit Lender hereunder, such Person will remain
a Revolving Letter of Credit Issuer with respect to any Revolving Letters of
Credit issued by such Person that remained outstanding as of the date such
Person ceased to be a Lender). Any Revolving Letter of Credit Issuer may, in its
discretion, arrange for one or more Revolving Letters of Credit to be issued by
Affiliates of such Revolving Letter of Credit Issuer reasonably acceptable to
the Borrower, and in each such case the term “Revolving Letter of Credit Issuer”
shall include any such Affiliate or Lender with respect to Revolving Letters of
Credit issued by such Affiliate or Lender. References herein and in the other
Credit Documents to the Revolving Letter of Credit Issuer shall be deemed to
refer to the Revolving Letter of Credit Issuer in respect of the applicable
Letter of Credit or to all Revolving Letter of Credit Issuers, as the context
requires.

“Revolving Letters of Credit Outstanding” shall mean, at any time, with respect
to any Revolving Letter of Credit Issuer, the sum of, without duplication,
(a) the aggregate Stated Amount of all outstanding Revolving Letters of Credit
issued by such Revolving Letter of Credit Issuer and (b) the aggregate principal
amount of all Unpaid Drawings in respect of all such Revolving Letters of
Credit. References herein and in the other Credit Documents to the Revolving
Letters of Credit Outstanding shall be deemed to refer to the Revolving Letters
of Credit Outstanding in respect of all Revolving Letters of Credit issued by
the applicable Revolving Letter of Credit Issuer or to the Revolving Letters of
Credit Outstanding in respect of all Revolving Letters of Credit, as the context
requires.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property that it intends to use for substantially the same purpose
or purposes as the property being sold, transferred or disposed.

“Sanctions” shall have the meaning provided in Section 8.19.

“Sanctions Laws” shall have the meaning provided in Section 8.19.

“Sandow Unit 4” shall mean the approximately 557 megawatt (net load) lignite
fired power generation facility, excluding mining properties, known as “Sandow
Unit 4” being operated and owned by Luminant Generation Company LLC in Milam
County, Texas.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of February 1, 2017, among Holdings, the Borrower, the Administrative
Agent and the Lenders and other Credit Parties party thereto.

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

 

72



--------------------------------------------------------------------------------

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).

“Section 2.15(a) Additional Amendment” shall have the meaning provided in
Section 2.15(a)(v).

“Secured Bank Parties” shall mean the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuers, each Lender, each Hedge Bank that is party
to any Secured Hedging Agreement, each Cash Management Bank that is a party to a
Secured Cash Management Agreement and each sub-agent pursuant to Section 12
appointed by the Administrative Agent with respect to matters relating to the
Credit Facilities or appointed by the Collateral Agent with respect to matters
relating to any Security Document.

“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between the Borrower or any
Restricted Subsidiary and any Cash Management Bank (it being understood and
agreed that each Secured Cash Management Agreement (as defined in the Existing
DIP Agreement) entered into during the period commencing on the Closing Date and
ending on the Conversion Date shall be a Secured Cash Management Agreement
hereunder and under the other Credit Documents, but only to the extent that the
underlying Cash Management Agreement does not terminate due to the occurrence of
the Conversion Date).

“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between the Borrower or any Restricted Subsidiary and any Hedge Bank
(it being understood and agreed that each Secured Hedging Agreement (as defined
in the Existing DIP Agreement) entered into during the period commencing on the
Closing Date and ending on the Conversion Date shall be a Secured Hedging
Agreement hereunder and under the other Credit Documents, but only to the extent
that the underlying Hedging Agreement does not terminate due to the occurrence
of the Conversion Date).

“Secured Parties” shall mean the Secured Bank Parties, the Collateral Trustee
(for so long as the Collateral Trust Agreement is in effect), the RCT (at all
times prior to the Discharge of the First-Out Obligations (as defined in the
Collateral Trust Agreement)), each other First Lien Secured Party (other than
the Secured Bank Parties) and each sub-agent appointed by the Collateral
Representative with respect to matters relating to any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.

“Securitization Asset” shall mean (a) any accounts receivable or related assets
and the proceeds thereof, in each case, subject to a Securitization Facility and
(b) all collateral securing such receivable or asset, all contracts and contract
rights, guaranties or other obligations in respect of such receivable or asset,
lockbox accounts and records with respect to such account or asset and any other
assets customarily transferred (or in respect of which security interests are
customarily granted), together with accounts or assets in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged in connection with a Qualified
Securitization Financing.

 

73



--------------------------------------------------------------------------------

“Securitization Facility” shall mean any transaction or series of securitization
financings that may be entered into by the Borrower or any Restricted Subsidiary
pursuant to which the Borrower or any such Restricted Subsidiary may sell,
convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not the Borrower or a Restricted
Subsidiary, or may grant a security interest in, any Securitization Assets of
the Borrower or any of its Subsidiaries.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any Securitization Asset or participation
interest therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that
is not the Borrower or a Restricted Subsidiary in connection with, any Qualified
Securitization Financing.

“Securitization Repurchase Obligation” shall mean any obligation of a seller (or
any guaranty of such obligation) of (i) Receivables Facility Assets under a
Permitted Receivables Financing to repurchase Receivables Facility Assets or
(ii) Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets, in either case, arising as a result of a breach of a
representation, warranty or covenant or otherwise, including, without
limitation, as a result of a receivable or portion thereof becoming subject to
any asserted defense, dispute, offset or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.

“Securitization Subsidiary” shall mean any Subsidiary of the Borrower in each
case formed for the purpose of, and that solely engages in, one or more
Qualified Securitization Financings and other activities reasonably related
thereto or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the Borrower or any Restricted Subsidiary
makes an Investment and to which the Borrower or such Restricted Subsidiary
transfers Securitization Assets and related assets.

“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the date hereof (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified or replaced from time to time),
entered into by the Borrower, the other grantors party thereto, the Collateral
Agent, the Collateral Trustee and the Collateral Representative for the benefit
of the Secured Parties.

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, (d) the Collateral Trust Agreement,
the First Lien Intercreditor Agreement, the Junior Lien Intercreditor Agreement,
and any other intercreditor agreement executed and delivered pursuant to
Section 10.2 and (e) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11, 9.12, or 9.14 or
pursuant to any other such Security Documents.

“Series” shall have the meaning provided in Section 2.14(a).

“Settlement Agreement” shall mean the Settlement Agreement as defined in the
Existing Plan as in effect on May 31, 2016.

“Settlement Order” shall mean the Settlement Order as defined in the Existing
Plan as in effect on May 31, 2016.

“Seventh Amendment” shall mean that certain Seventh Amendment to Credit
Agreement, dated as of June 14, 2018, among Holdings, the Borrower, the
Administrative Agent, Deutsche Bank AG New York Branch, as resigning
Administrative Agent, and the Lenders, Letter of Credit Issuers and other Credit
Parties party thereto.

 

74



--------------------------------------------------------------------------------

“Seventh Amendment Effective Date” shall have the meaning provided in the
Seventh Amendment.

“Seventh Amendment Repricing Transaction” shall mean (i) any prepayment or
repayment of Initial Term Loans or 2018 Incremental Term Loans with the proceeds
of, or any conversion of Initial Term Loans or 2018 Incremental Term Loans into,
any substantially concurrent issuance of new or replacement tranche of broadly
syndicated senior secured first lien term loans under credit facilities the
primary purpose of which is to reduce the Yield applicable to the Initial Term
Loans or 2018 Incremental Term Loans and (ii) any amendment to the Initial Term
Loans or the 2018 Incremental Term Loans (or any exercise of any “yank-a-bank”
rights in connection therewith) the primary purpose of which is to reduce the
Yield applicable to the Initial Term Loans or 2018 Incremental Term Loans;
provided that a Seventh Amendment Repricing Transaction shall not include any
such prepayment, repayment or amendment in connection with (x) a Change of
Control or other “change of control” transaction, (y) initial public offering or
other offering of the equity interests of the Borrower, Holdings or any direct
or indirect parent thereof or (z) a Permitted Acquisition or other Investment by
the Borrower or any Restricted Subsidiary that is either (a) not permitted by
the terms of this Agreement immediately prior to the consummation of such
Permitted Acquisition or other Investment or (b) if permitted by the terms of
this Agreement immediately prior to the consummation of such Permitted
Acquisition or other Investment, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under this Agreement for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Shared Services and Tax Agreements” shall mean, collectively, (i) any shared
services or similar agreement to which the Borrower or any of its Restricted
Subsidiaries is a party, (ii) any tax sharing agreements to which the Borrower
or any of its Restricted Subsidiaries is a party, (iii) the Tax Receivable
Agreement and (iv) the Tax Matters Agreement (as defined in the Existing Plan).

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries, taken as a whole, on the
Closing Date or any other business activities which are reasonable extensions
thereof or otherwise similar, incidental, corollary, complementary, synergistic,
reasonably related, or ancillary to any of the foregoing (including non-core
incidental businesses acquired in connection with any Permitted Acquisition or
permitted Investment), in each case as determined by the Borrower in good faith.

“Sixth Amendment” shall mean that certain Sixth Amendment to Credit Agreement,
dated as of February 20, 2018, among Holdings, the Borrower, the Administrative
Agent and the Lenders and other Credit Parties party thereto.

“Sixth Amendment Effective Date” shall have the meaning provided in the Sixth
Amendment.

“Sixth Amendment Repricing Transaction” shall mean (i) any prepayment or
repayment of 2016 Incremental Term Loans with the proceeds of, or any conversion
of 2016 Incremental Term Loans into, any substantially concurrent issuance of
new or replacement tranche of broadly syndicated senior secured first lien term
loans under credit facilities the primary purpose of which is to reduce the
Yield applicable to the 2016 Incremental Term Loans and (ii) any amendment to
the 2016 Incremental Term Loans (or any exercise of any “yank-a-bank” rights in
connection therewith) the primary purpose of which

 

75



--------------------------------------------------------------------------------

is to reduce the Yield applicable to the 2016 Incremental Term Loans; provided
that a Sixth Amendment Repricing Transaction shall not include any such
prepayment, repayment or amendment in connection with (x) a Change of Control or
other “change of control” transaction, (y) initial public offering or other
offering of the equity interests of the Borrower, Holdings or any direct or
indirect parent thereof or (z) a Permitted Acquisition or other Investment by
the Borrower or any Restricted Subsidiary that is either (a) not permitted by
the terms of this Agreement immediately prior to the consummation of such
Permitted Acquisition or other Investment or (b) if permitted by the terms of
this Agreement immediately prior to the consummation of such Permitted
Acquisition or other Investment, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under this Agreement for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

“Solvent” shall mean, with respect to any Person, that as of the Conversion
Date, (i) the present fair saleable value of the property (on a going concern
basis) of such Person is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business,
(ii) such Person is not engaged in, and are not about to engage in, business
contemplated as of the date hereof for which they have unreasonably small
capital and (iii) such Person is able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured in the ordinary course of business, and (iv) the fair value of the
assets (on a going concern basis) of such Person exceeds, their debts and
liabilities, subordinated, contingent or otherwise. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Affiliates” shall mean, collectively, the following affiliates of the
Borrower: EFH Corporate Services Company and EFH Properties Company.

“Specified Default” shall mean any Event of Default under Sections 11.1 or 11.5.

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.15(a)(ii).

“Specified Indebtedness” shall mean, as of any date of determination,
“indebtedness for borrowed money”, “evidences of indebtedness”, “Indebtedness of
borrowed money” or “evidences of Indebtedness” or any functionally equivalent
term as used or defined in any Reference Indenture in effect on such date
issued, assumed, incurred or guaranteed by the Parent or any Parent Subsidiary
Guarantor; provided that, the term “indebtedness for borrowed money”, “evidences
of indebtedness”, “Indebtedness of borrowed money” or “evidences of
Indebtedness” (or its functional equivalent) as used in any such Reference
Indenture and the categories of indebtedness constituting “indebtedness for
borrowed money”, “evidences of indebtedness”, “Indebtedness of borrowed money”
or “evidences of Indebtedness” (or its functional equivalent) therein shall not
be expanded relative to such term used or defined in any Reference Indenture as
in effect on the Seventh Amendment Effective Date, unless such expansion is
immaterial to the Lenders’ collateral coverage and approved by the
Administrative Agent. For the avoidance of doubt, “Specified Indebtedness” shall
exclude any Secured Hedging Agreements or Hedging Obligations arising
thereunder.

 

76



--------------------------------------------------------------------------------

“Specified Representations” shall mean the representations and warranties made
by the Borrower and, and to the extent applicable, the Guarantors, set forth in
(i) Section 8.1(a) (solely with respect to valid existence), (ii) Section 8.2,
(iii) Section 8.3(c) (solely with respect to the Organizational Documents of any
Credit Party), (iv) Section 8.5, (v) Section 8.7, (vi) Section 8.16 (which shall
be satisfied by the delivery of a solvency certificate substantially in the form
of the solvency certificate attached as Annex III to Exhibit C of the Commitment
Letter), (vii) Section 8.17, and (viii) the last sentence of Section 8.19.

“Specified Revolving Letter of Credit Commitment” shall mean, with respect to
any Revolving Letter of Credit Issuer (other than UBS AG, Stamford Branch or any
Affiliate thereof), (a) in the case of each Revolving Letter of Credit Issuer
that is a Revolving Letter of Credit Issuer on the Eighth Amendment Effective
Date (other than UBS AG, Stamford Branch or any Affiliate thereof), the
percentage of the Revolving Letter of Credit Commitment set forth opposite such
Revolving Letter of Credit Issuer’s name on Schedule 1.1(a) (as amended by the
Seventh Amendment) as such Revolving Letter of Credit Issuer’s “Specified
Revolving Letter of Credit Commitment” or such other percentage as the Borrower
and such Revolving Letter of Credit Issuer may agree in writing from time to
time, and (b) in the case of any other Revolving Letter of Credit Issuer (other
than UBS AG, Stamford Branch or any Affiliate thereof), 100% of the Revolving
Letter of Credit Commitment or such lower percentage as is specified in the
agreement pursuant to which such Person becomes a Revolving Letter of Credit
Issuer entered into pursuant to Section 3.6(a) hereof.

“Specified Schedule” shall have the meaning providing in Section 1.12.

“Specified Secured Obligations” shall mean, at any time, all Specified
Indebtedness secured by Liens on Indenture Principal Properties at such time;
provided that any Specified Indebtedness secured by any Permitted Indenture
Principal Property Liens shall be excluded from such calculation.

“Specified Term Letter of Credit Commitment” shall mean, with respect to any
Term Letter of Credit Issuer, 100% of the Term Letter of Credit Commitment or
such lower percentage as is specified in the agreement pursuant to which such
Person becomes a Term Letter of Credit Issuer entered into pursuant to
Section 3.6(a) hereof.

“Specified Transaction” shall mean, with respect to any period, any Investment,
the signing of a letter of intent or purchase agreement with respect to any
Investment, any Disposition of assets, Permitted Sale Leaseback, incurrence or
repayment of Indebtedness, dividend, Subsidiary designation, Incremental Term
Loan, Incremental Term C Loan, Incremental Revolving Credit Commitments,
Incremental Revolving Credit Loans or other event that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”.

“Specified Total Assets” shall mean, with respect to any Reference Indenture
(and any series of Specified Indebtedness issued thereunder), as of any date of
determination, “Total Assets” or any functionally equivalent term as defined in
any Reference Indenture in effect on such date; provided, that, the term “Total
Assets” (or its functional equivalent) as used in any such Reference Indenture
shall not be modified to the extent that the amount of “Total Assets” (or its
functional equivalent) calculated thereunder would be less than the least of any
amount as of such date that is calculated in accordance with the definition of
“Total Assets” under any Reference Indenture as in effect on the Seventh
Amendment Effective Date (unless such modification to the definition of “Total
Assets” is approved by the Administrative Agent and the amount of such reduction
is immaterial to the Lenders’ collateral coverage).

“SPV” shall have the meaning provided in Section 13.6(g).

 

77



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary which the Borrower has determined in good faith to be customary in a
Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for payment thereof; provided that, with respect to any
pollution control revenue bonds or similar instruments, the Stated Maturity of
any series thereof shall be deemed to be the date set forth in any instrument
governing such Indebtedness for the remarketing of such Indebtedness.

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status or Level II Status, as the case may be, on such date. Changes in Status
resulting from changes in the Consolidated First Lien Net Leverage Ratio shall
become effective as of the first day following each date that (a) Section 9.1
Financials are delivered to the Administrative Agent under Section 9.1 and
(b) an officer’s certificate is delivered by the Borrower to the Administrative
Agent setting forth, with respect to such Section 9.1 Financials, the
then-applicable Status, and shall remain in effect until the next change to be
effected pursuant to this definition; provided that each determination of the
Consolidated First Lien Net Leverage Ratio pursuant to this definition shall be
made as of the end of the Test Period ending at the end of the fiscal period
covered by the relevant Section 9.1 Financials.

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting, provided that any instrument
evidencing Indebtedness convertible or exchangeable for Stock shall not be
deemed to be Stock unless and until such instrument is so converted or
exchanged.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable,
provided that any instrument evidencing Indebtedness convertible or exchangeable
for Stock Equivalents shall not be deemed to be Stock Equivalents unless and
until such instrument is so converted or exchanged.

“Subsequent Transaction” shall have the meaning provided in Section 1.11.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time or is a controlling general partner. Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the
Borrower.

 

78



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.

“Successor Benchmark Rate” shall have the meaning provided in Section 2.10(d).

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon), including a survey based on aerial photography that is (a) (i)
prepared by a licensed surveyor or engineer, (ii) certified by the surveyor (in
a manner reasonable in light of the size, type and location of the Real Estate
covered thereby) to the Administrative Agent, the Collateral Agent and the Title
Company and (iii) sufficient, either alone or in connection with a survey (or
“no change”) affidavit in form and substance customary in the applicable
jurisdiction, for the Title Company to remove (to the extent permitted by
Applicable Law) or amend all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue such
endorsements or other survey coverage, to the extent available in the applicable
jurisdiction, as the Collateral Agent may reasonably request or (b) otherwise
reasonably acceptable to the Collateral Agent, taking into account the size,
type and location of the Real Estate covered thereby.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Tax Receivable Agreement” shall mean the Spin-Off Tax Receivable Agreement (as
defined in the Existing Plan), including any agreement or arrangement thereunder
pursuant to which any direct or indirect parent of Holdings (or any subsidiary
of such direct or indirect parent) shall be obligated from time to time to make
payments (including those related to early termination, if any) to or for the
benefit of certain holders of rights under such agreement or arrangement
(including through a transfer agent or similar agent, trustee or other
intermediary) or to or for the benefit of one or more entities interests in
which may be held by such holders, in all cases with respect to specified tax
items of such direct or indirect parent (or any subsidiary thereof).

“TCEH” shall have the meaning provided in the preamble to this Agreement.

 

79



--------------------------------------------------------------------------------

“TCEH Debtors” shall have the meaning set forth in the Recitals hereto.

“TCEH First Lien Ad Hoc Committee” shall mean the “TCEH First Lien Ad Hoc
Committee” as defined in the Plan.

“Tenth Amendment” shall mean that certain Tenth Amendment to Credit Agreement,
dated as of November 15, 2019, among Holdings, the Borrower, the other Credit
Parties party thereto, the Administrative Agent, the Collateral Agent and the
Lenders party thereto.

“Tenth Amendment Effective Date” shall have the meaning provided in the Tenth
Amendment.

“Tenth Amendment Repricing Transaction” shall mean (i) any prepayment or
repayment of 2018 Incremental Term Loans with the proceeds of, or any conversion
of 2018 Incremental Term Loans into, any substantially concurrent issuance of
new or replacement tranche of broadly syndicated senior secured first lien term
loans under credit facilities the primary purpose of which is to reduce the
Yield applicable to the 2018 Incremental Term Loans and (ii) any amendment to
the 2018 Incremental Term Loans (or any exercise of any “yank-a-bank” rights in
connection therewith) the primary purpose of which is to reduce the Yield
applicable to the 2018 Incremental Term Loans; provided that a Tenth Amendment
Repricing Transaction shall not include any such prepayment, repayment,
conversion or amendment in connection with (x) a Change of Control or other
“change of control” transaction, (y) any initial public offering or other
offering of the equity interests of the Borrower, Holdings or any direct or
indirect parent thereof or (z) a Permitted Acquisition or other Investment by
the Borrower or any Restricted Subsidiary that is either (a) not permitted by
the terms of this Agreement immediately prior to the consummation of such
Permitted Acquisition or other Investment or (b) if permitted by the terms of
this Agreement immediately prior to the consummation of such Permitted
Acquisition or other Investment, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under this Agreement for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Term C Loan” shall mean the Initial Term C Loans, any Incremental Term C Loan,
any Extended Term C Loan, any Refinancing Term C Loan, or any Replacement Term C
Loan, as applicable.

“Term C Loan Collateral Account” shall mean one or more cash collateral accounts
or securities accounts established pursuant to, and subject to the terms of,
Section 3.9 for the purpose of cash collateralizing the Term L/C Obligations in
respect of Term Letters of Credit.

“Term C Loan Collateral Account Balance” shall mean, at any time, with respect
to any Term C Loan Collateral Account, the aggregate amount on deposit in such
Term C Loan Collateral Account. References herein and in the other Credit
Documents to the Term C Loan Collateral Account Balance shall be deemed to refer
to the Term C Loan Collateral Account Balance in respect of the applicable Term
C Loan Collateral Account or to the Term C Loan Collateral Account Balance in
respect of all Term C Loan Collateral Accounts, as the context may require.

“Term C Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(iii).

“Term C Loan Facility” shall mean the facility providing for the Term C Loans.

“Term C Loan Increase” shall have the meaning provided in Section 2.14(a).

 

80



--------------------------------------------------------------------------------

“Term C Loan Lender” shall mean each Lender holding a Term C Loan.

“Term C Loan Maturity Date” shall mean August 4, 2023.

“Term L/C Cash Coverage Requirement” shall have the meaning provided in
Section 3.9.

“Term L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Term Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Term Letters of
Credit. For all purposes of this Agreement, if on any date of determination a
Term Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Term Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Term L/C Permitted Investments” shall mean:

(a) any Permitted Investments described in clauses (a) through (g) of the
definition thereof; and

(b) such other securities as agreed to by the Borrower and the applicable Term
Letter of Credit Issuer from time to time.

“Term L/C Termination Date” shall mean the date that is five Business Days prior
to any applicable Incremental Term C Loan Maturity Date.

“Term Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(b)(i).

“Term Letter of Credit Commitment” shall mean (a) prior to the Seventh Amendment
Effective Date, $500,000,000, as the same may be reduced from time to time
pursuant to Section 2.5(a) or Section 5.2(d), and (b) on the Seventh Amendment
Effective Date, $0.

“Term Letter of Credit Issuer” shall mean at any time such Person who shall
become a Term Letter of Credit Issuer pursuant to Section 3.6 (it being
understood that if any such Person ceases to be a Lender hereunder, such Person
will remain a Term Letter of Credit Issuer with respect to any Term Letters of
Credit issued by such Person that remained outstanding as of the date such
Person ceased to be a Lender). Any Term Letter of Credit Issuer may, in its
discretion, arrange for one or more Term Letters of Credit to be issued by
Affiliates of such Term Letter of Credit Issuer reasonably acceptable to the
Borrower, and in each such case the term “Term Letter of Credit Issuer” shall
include any such Affiliate or Lender with respect to Term Letters of Credit
issued by such Affiliate or Lender. References herein and in the other Credit
Documents to the Term Letter of Credit Issuer shall be deemed to refer to the
Term Letter of Credit Issuer in respect of the applicable Term Letter of Credit
or to all Term Letter of Credit Issuers, as the context requires.

“Term Letters of Credit Outstanding” shall mean, at any time, with respect to
any Term Letter of Credit Issuer, the sum of, without duplication, (a) the
aggregate Stated Amount of all outstanding Term Letters of Credit issued by such
Term Letter of Credit Issuer and (b) the aggregate principal amount of all
Unpaid Drawings in respect of all such Term Letters of Credit. References herein
and in the other Credit Documents to the Term Letters of Credit Outstanding
shall be deemed to refer to the Term Letters of Credit Outstanding in respect of
all Term Letters of Credit issued by the applicable Term Letter of Credit Issuer
or to the Term Letters of Credit Outstanding in respect of all Term Letters of
Credit, as the context requires.

 

81



--------------------------------------------------------------------------------

“Term Letter of Credit Reimbursement Obligations” shall mean the obligations of
the Credit Parties to reimburse and repay Unpaid Drawings on any Term Letter of
Credit pursuant to the terms and conditions set forth in Section 3.4 of this
Agreement.

“Term Loan Facility” shall mean the facility providing for the Term Loans.

“Term Loan Increase” shall have the meaning provided in Section 2.14(a).

“Term Loan Lender” shall mean each Lender holding a Term Loan.

“Term Loans” shall mean the Initial Term Loans, any Incremental Term Loan, any
Replacement Term Loan, any Refinancing Term Loans or any Extended Term Loans, as
applicable.

“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(i).

“Term Loan Maturity Date” shall mean August 4, 2023.

“Term Loan Repayment Amount” shall have the meaning provided in Section 2.5(b).

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been or were required to have been delivered (or,
for purposes of any calculation of a financial ratio under this Agreement, for
which the financial statements described in Section 9.1(a) or (b) are otherwise
available).

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement,
dated as of February 28, 2017, among Holdings, the Borrower, the Administrative
Agent, the Collateral Agent and each Term Letter of Credit Issuer.

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.

“Title Company” shall mean Fidelity National Title Insurance Company.

“Total Commitment” shall mean the sum of the Commitments of all Lenders.

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Commitment at such date, (b) if any of the Total Extended
Revolving Credit Commitment of any Extension Series, the Total New Revolving
Credit Commitment of any tranche of New Revolving Credit Commitments shall have
terminated on or prior to such date, the sum of (i) the aggregate outstanding
principal amount of all Revolving Credit Loans, Extended Revolving Credit Loans,
New Revolving Credit Loans in respect of such tranche of the Lenders most
recently holding such terminated Commitments at such date and (ii) the aggregate
exposure in respect of Revolving Letters of Credit of such Lenders at such date
(which sum of the foregoing clauses (i) and (ii) shall, in the case of any such
Lenders that are Revolving Credit Lenders, be equal to the aggregate Revolving
Credit Exposure of such Lenders), (c) the aggregate outstanding principal amount
of all Term Loans at such date and (d) the aggregate outstanding principal
amount of all Term C Loans at such date.

“Total Extended Revolving Credit Commitment” shall mean the sum of the Extended
Revolving Credit Commitments on such date of all Lenders of each Extension
Series.

 

82



--------------------------------------------------------------------------------

“Total New Revolving Credit Commitment” shall mean the sum of the New Revolving
Credit Commitments of all the Lenders.

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“TPL” shall have the meaning provided in Section 10.2(z).

“Transaction Expenses” shall mean any fees, costs, liabilities or expenses
incurred or paid by Holdings, the Borrower or any of its respective Subsidiaries
in connection with the Transactions, this Agreement and the other Credit
Documents and the transactions contemplated hereby and thereby including in
respect of the commitments, negotiation, syndication, documentation and closing
(and post-closing actions in connection with the Collateral) of the Credit
Facilities.

“Transactions” shall mean, collectively, the (i) consummation of the
transactions contemplated by the Existing DIP Agreement, including the Closing
Refinancing (as defined in the Existing DIP Agreement) and (ii) transactions
contemplated by this Agreement to occur on or around the Conversion Date
(including the entering into and funding hereunder) and the transactions in
connection with the consummation of the Plan, and the payment of fees, costs,
liabilities and expenses in connection with each of the foregoing and the
consummation of any other transaction connected with the foregoing.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Transition Charges” shall have the meaning provided in in Section 39.302(7) of
the Texas Utilities Code.

“Transition Property” shall have the meaning provided in Section 39.302(8) of
the Texas Utilities Code.

“Trust Indenture Act” shall have the meaning provided in Section 12.11.

“Type” shall mean, (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan, (b) as to any Term C Loan, its nature as an ABR Loan or a LIBOR Loan, and
(c) as to any Revolving Credit Loan, Extended Revolving Credit Loan or New
Revolving Credit Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or the
State of Texas, as applicable, or of any other state the laws of which are
required to be applied in connection with the perfection of security interests
in any Collateral.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
Closing Date, exceeds the fair market value of the assets allocable thereto.

“Unit” shall mean an individual power plant generation system comprised of all
necessary physically connected generators, reactors, boilers, combustion
turbines and other prime movers operated together to independently generate
electricity.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

83



--------------------------------------------------------------------------------

“Unrestricted Cash” shall mean, without duplication, (a) all cash and Permitted
Investments included in the cash and Permitted Investments accounts listed on
the consolidated balance sheet of the Borrower and the Restricted Subsidiaries
as at such date (other than any such amounts listed as “restricted cash”
thereon) and (b) all margin deposits related to commodity positions listed as
assets on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries; provided that Unrestricted Cash shall not include any amounts on
deposit in or credited to any Term C Loan Collateral Account.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary pursuant to, and in accordance with the terms of, the Existing DIP
Agreement; provided that any Unrestricted Subsidiary existing on the Conversion
Date shall be required to be permitted as an Investment on the Closing Date of
the Existing DIP Agreement or if designated thereafter under an applicable
basket in Section 10.5 as required by Section 1.12, (b) any Subsidiary of the
Borrower that is formed or acquired after the Conversion Date; provided that at
such time (or promptly thereafter) the Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (c) any
Restricted Subsidiary subsequently designated as an Unrestricted Subsidiary by
the Borrower in a written notice to the Administrative Agent; provided that in
the case of (b) and (c), (x) such designation shall be deemed to be an
Investment (or reduction in an outstanding Investment, in the case of a
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) on the
date of such designation in an amount equal to the net book value of the
investment therein and such designation shall be permitted only to the extent
permitted under Section 10.5 on the date of such designation and (y) no Event of
Default exists or would result from such designation after giving Pro Forma
Effect thereto and (d) each Subsidiary of an Unrestricted Subsidiary. No
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be “Restricted Subsidiary” for the purpose of any Material
Indebtedness. The Borrower may, by written notice to the Administrative Agent,
re-designate any Unrestricted Subsidiary as a Restricted Subsidiary, and
thereafter, such Subsidiary shall no longer constitute an Unrestricted
Subsidiary, but only if (x) to the extent such Subsidiary has outstanding
Indebtedness on the date of such designation, immediately after giving effect to
such designation, the Borrower shall be in compliance, on a Pro Forma Basis,
after giving effect to the incurrence of such Indebtedness, with the covenant
set forth in Section 10.9 (to the extent such covenant is then required to be
tested) and (y) no Event of Default exists or would result from such
re-designation.

“U.S. Lender” shall have the meaning provided in Section 5.4(h).

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the
then-outstanding principal amount of such Indebtedness; provided that for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended (the “Applicable Indebtedness”), the effects of any prepayments or
amortization made on such Applicable Indebtedness prior to the date of the
applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

 

84



--------------------------------------------------------------------------------

“Wholly Owned” shall mean, with respect to the ownership by a Person of a
Subsidiary, that all of the Stock of such Subsidiary (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Applicable Law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield” shall mean, with respect to any Commitments and/or Loans, on any date of
determination, the yield to maturity, in each case, based on the interest rate
applicable to such Commitments and/or Loans on such date and giving effect to
interest rate floors applicable to the initial applicable Term Loans shall be
increased to the extent of such differential between interest rate floors and
any original issue discount or upfront fees (amortized over four years), but
excluding any structuring, underwriting, ticking, arrangement, commitment and
other similar fees not payable to all Lenders generally providing such
Commitments and/or Loans).

1.2.    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)    The words “asset” and “property” shall be construed to have the same
meaning and effect and refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(g)    All references to “knowledge” or “awareness” of any Credit Party or a
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of a Credit Party or such Restricted Subsidiary.

 

85



--------------------------------------------------------------------------------

(h)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(i)    Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all of the functions thereof.

(j)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.

(k)    For purposes of determining compliance with any one of Sections 10.1,
10.2, 10.3, 10.4, 10.5, 10.6, 10.7 and 1.1, (i) in the event that any Lien,
Investment, Indebtedness, merger, consolidation, amalgamation or similar
fundamental change, Disposition, dividend, Affiliate transaction, contractual
obligation or prepayment of Indebtedness meets the criteria of more than one of
the categories of transactions permitted pursuant to any clause of such Section,
such transaction (or portion thereof) at any time and from time to time shall be
permitted under one or more of such clauses as determined by the Borrower (and
the Borrower shall be entitled to redesignate use of any such clauses from time
to time) in its sole discretion at such time; provided that all Indebtedness
outstanding under the Credit Documents will be deemed at all times to have been
incurred in reliance only on the exception in clause (a) of Section 10.1 and
(ii) with respect to any Lien, Investment, Indebtedness, merger, consolidation,
amalgamation or similar fundamental change, Disposition, dividend, Affiliate
transaction, contractual obligation or prepayment of Indebtedness or other
applicable transaction in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Lien, Investment,
Indebtedness, merger, consolidation, amalgamation or similar fundamental change,
Disposition, dividend, Affiliate transaction, contractual obligation or
prepayment of Indebtedness or other applicable transaction is made (so long as
such Lien, Investment, Indebtedness, merger, consolidation, amalgamation or
similar fundamental change, Disposition, dividend, Affiliate transaction,
contractual obligation or prepayment of Indebtedness or other applicable
transaction at the time incurred or made was permitted hereunder.

(l)    All references to “in the ordinary course of business” of the Borrower or
any Subsidiary thereof means (i) in the ordinary course of business of, or in
furtherance of an objective that is in the ordinary course of business of the
Borrower or such Subsidiary, as applicable, (ii) customary and usual in the
industry or industries of the Borrower and its Subsidiaries in the United States
or any other jurisdiction in which the Borrower or any Subsidiary does business,
as applicable, or (iii) generally consistent with the past or current practice
of the Borrower or such Subsidiary, as applicable, or any similarly situated
businesses in the United States or any other jurisdiction in which the Borrower
or any Subsidiary does business, as applicable.

1.3.    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP.

(b)     Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios

 

86



--------------------------------------------------------------------------------

referred to herein shall be made, without giving effect to any election under
the Financial Accounting Standards Board’s Accounting Standards Codification No.
825—Financial Instruments, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Holdings, the
U.S. Borrower or any Subsidiary at “fair value” as defined therein.

(c)    Notwithstanding anything to the contrary herein, (i) for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs (or,
for purposes of determining compliance with any test or covenant governing the
permissibility of any transaction hereunder, during such period and thereafter
and on or prior to such date of determination), the Consolidated Total Net
Leverage Ratio, the Consolidated First Lien Net Leverage Ratio, and the
Consolidated Secured Net Leverage Ratio shall each be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis and (ii) for
purposes of determining compliance with any ratio governing the permissibility
of any transaction to be consummated on a Pro Forma Basis hereunder, (A) the
cash proceeds of any incurrence of debt then being incurred in connection with
such transaction shall not be netted from Consolidated Total Debt and
(B) Consolidated Total Debt shall be calculated after giving effect to any
prepayment of Indebtedness, in each case for purposes of calculating the
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio or Consolidated Total Net Leverage Ratio, as applicable. If since the
beginning of any applicable Test Period, any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of the Restricted Subsidiaries, in each case, since the
beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this definition, then such financial
ratio or test (or Consolidated EBITDA or Consolidated Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this definition.

1.4.    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.5.    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6.    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).

1.7.    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

1.8.    Currency Equivalents Generally. For purposes of determining compliance
under Sections 10.4, 10.5 and 10.6 with respect to any amount denominated in any
currency other than Dollars

 

87



--------------------------------------------------------------------------------

(other than with respect to (a) any amount derived from the financial statements
of the Borrower and the Subsidiaries of the Borrower or (b) any Indebtedness
denominated in a currency other than Dollars), such amount shall be deemed to
equal the Dollar equivalent thereof based on the average Exchange Rate for such
other currency for the most recent twelve-month period immediately prior to the
date of determination determined in a manner consistent with that used in
calculating Consolidated EBITDA for the related period. For purposes of
determining compliance with Sections 10.1, 10.2 and 10.5, with respect to any
amount of Indebtedness in a currency other than Dollars, compliance will be
determined at the time of incurrence or advancing thereof using the Dollar
equivalent thereof at the Exchange Rate in effect at the time of such incurrence
or advancement.

1.9.    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Credit
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Credit Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “LIBOR
Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Credit Borrowing”).

1.10.    Hedging Agreements. For the avoidance of doubt, it is understood that
the following Hedging Agreements and/or Commodity Hedging Agreements shall not
be deemed speculative or entered into for speculative purposes for any purpose
of this Agreement and all other Credit Documents: (a) any Commodity Hedging
Agreement intended, at inception or execution, to hedge or manage any of the
risks related to existing and/or forecasted power generation or load of the
Borrower or the Restricted Subsidiaries (whether owned or contracted), (b) any
Hedging Agreement intended, at inception or execution, (i) to hedge or manage
the interest rate exposure associated with any debt securities, debt facilities
or leases (existing or forecasted) of the Borrower or the Restricted
Subsidiaries, (ii) for foreign exchange or currency exchange management,
(iii) to manage commodity portfolio exposure associated with changes in interest
rates or (iv) to hedge any exposure that the Borrower or the Restricted
Subsidiaries may have to counterparties under other Hedging Agreements such that
the combination of such Hedging Agreements is not speculative taken as a whole
and (c) any Hedging Agreement and/or Commodity Hedging Agreement, as applicable,
entered into by the Borrower or any Restricted Subsidiary (in each case, entered
into in the ordinary course of business or consistent with past practice) that
was intended, at inception or execution, to unwind or offset any Hedging
Agreement and/or Commodity Hedging Agreement, as applicable, described in
clauses (a) and (b) of this Section 1.10.

1.11.    Limited Condition Transactions. In connection with any action being
taken in connection with a Limited Condition Transaction, for purposes of
(i) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test or (ii) testing availability
under baskets set forth in this Agreement (including baskets measured as a
percentage of Consolidated EBITDA or Consolidated Total Assets), in each case,
at the option of the Borrower (the Borrower’s election to exercise such option
in connection with any Limited Condition Transaction, an “LCT Election”), the
date of determination of whether any such action is permitted hereunder shall be
deemed to be the date the definitive agreement for such Limited Condition
Transaction is entered into (the “LCT Test Date”), and if, after giving Pro
Forma Effect to the Limited Condition Transaction, the Borrower or any of its
Restricted Subsidiaries would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and, following the
LCT Test Date, any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
satisfied as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated EBITDA, Consolidated Interest
Expense or Consolidated Total Assets following the LCT Test Date but at or prior
to the consummation of the relevant Limited Condition Transaction, such baskets,
tests or ratios will not be deemed to have failed

 

88



--------------------------------------------------------------------------------

to have been satisfied as a result of such fluctuations. If the Borrower has
made an LCT Election for any Limited Condition Transaction, then in connection
with any event or transaction occurring after the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement or date for redemption,
repurchase, defeasance, satisfaction and discharge or repayment specified in an
irrevocable notice for such Limited Condition Transaction is terminated, expires
or passes, as applicable, without consummation of such Limited Condition
Transaction (a “Subsequent Transaction”) in connection with which a ratio, test
or basket availability calculation must be made on a Pro Forma Basis or giving
Pro Forma Effect to such Subsequent Transaction, for purposes of determining
whether such ratio, test or basket availability has been complied with under
this Agreement, any such ratio, test or basket shall be required to be satisfied
on a Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated.

1.12.    Conversion Date; Conversion Date Schedules. The parties hereto hereby
agree that Schedules 8.4, 8.12, 8.15, 9.9, 10.1, 10.2, 10.4 and 10.5 (each, a
“Specified Schedule”) annexed hereto shall contain all items reflected on
Schedules 8.4, 8.12, 8.15, 9.9, 10.1, 10.2, 10.4 and 10.5, as applicable, to the
Existing DIP Agreement as in effect immediately prior to the Conversion Date;
provided, that (i) items shall be deleted from any Specified Schedules if the
Borrower elects such deletion on or prior to the Conversion Date, (ii) items
shall be added or modified on Schedules 8.4, 8.12, 8.15, 9.9, 10.1, 10.2, 10.4
and 10.5 to this Agreement to the extent the Borrower elects on or prior to the
Conversion Date to add or modify such items to reflect changes resulting from
the consummation of the Plan and the reinstatement, assumption or rejection of
prepetition agreements in the Case, in each case taking effect on or prior to
the Conversion Date and (iii) in addition to all deletions, additions and
modifications to such Schedules permitted pursuant to clauses (i) and (ii),
items shall be added to such Schedules as may be requested by the Borrower and
agreed to by the Administrative Agent. Usage under any “basket” set forth in any
covenant, exception or definition in the Existing DIP Agreement resulting from a
transaction consummated on or after the Closing Date and prior to the Conversion
Date shall represent usage under an applicable available “basket” under this
Agreement on the Conversion Date, it being understood that (i) the Borrower
shall have the right to allocate such usage to applicable available “baskets” in
accordance with clauses (i) through (iii) above on the Conversion Date and
thereafter in accordance with Section 1.2(k) and (ii) “builders” and usage under
specific provisions of the definitions of “Applicable Amount” and “Applicable
Equity Amount” after the Closing Date and prior to the Conversion Date shall
apply to the corresponding provisions of such definitions under this Agreement.
In addition, the Borrower may propose Schedules to this Agreement (other than
the Specified Schedules) that reflect the facts and circumstances relating to
the Borrower and its Subsidiaries as of the Conversion Date, and the
Administrative Agent shall negotiate in good faith the contents of each such
Schedule so as to reach agreement on such Schedules that are reasonably
satisfactory to the Borrower and the Administrative Agent. The Administrative
Agent is hereby authorized to remove footnotes and brackets and insert dates in
this Agreement and the other Credit Documents, as appropriate and agreed with
the Borrower, in order to finalize the Credit Documents on the Conversion Date.

SECTION 2.    Amount and Terms of Credit

2.1.    Commitments.

(a)    (i) Subject to and upon the terms and conditions set forth in this
Agreement, each Term Loan Lender holding a DIP Term Loan (including for the
avoidance of doubt any Incremental Term Loans incurred under (and as defined in)
the Existing DIP Agreement and outstanding under the Existing DIP Agreement
immediately prior to the Conversion Date) shall be deemed, on the Conversion
Date, to have made a loan or loans (each, an “Initial Term Loan” and,
collectively, the “Initial Term Loans”)

 

89



--------------------------------------------------------------------------------

in Dollars to the Borrower, equal to the aggregate principal amount of such
Lender’s DIP Term Loans outstanding immediately prior to the Conversion Date and
all of such Term Loan Lender’s DIP Term Loans shall automatically be converted
into, and deemed continued as, Initial Term Loans in Dollars and in a like
principal amount (with the tenor therefor described in the definition of Term
Loan Maturity Date) without further action by any party to this Agreement.

(ii)    The Initial Term Loans shall be made on the Conversion Date and may be
repaid or prepaid in accordance with the provisions hereof, but once repaid or
prepaid may not be reborrowed. The Initial Term Loans shall, to the extent
converted from a DIP Term Loan that was a LIBOR Loan (as defined in the Existing
DIP Agreement) on the Conversion Date be continued as a LIBOR Loan hereunder
with the same Interest Period immediately following the Conversion Date (for the
avoidance of doubt, without any breakage or other termination cost), and, to the
extent such DIP Term Loan was an ABR Loan (as defined in the Existing DIP
Agreement) on the Conversion Date, be continued as an ABR Loan hereunder
immediately following the Conversion Date.

(b)    (i) Subject to and upon the terms and conditions set forth in this
Agreement, each Term C Loan Lender holding a DIP Term C Loan (including for the
avoidance of doubt any Incremental Term C Loans incurred under (and as defined
in) the Existing DIP Agreement and outstanding under the Existing DIP Agreement
immediately prior to the Conversion Date) shall be deemed, on the Conversion
Date, to have made a loan or loans (each, an “Initial Term C Loan” and,
collectively, the “Initial Term C Loans”) in Dollars to the Borrower, equal to
the aggregate principal amount of such Lender’s DIP Term C Loans outstanding
immediately prior to the Conversion Date and all of such Term C Loan Lender’s
DIP Term C Loans shall automatically be converted into, and deemed continued as,
Initial Term C Loans in Dollars and in a like principal amount (and with the
tenor therefor described in the definition of Term C Loan Maturity Date) without
further action by any party to this Agreement.

(ii)    The Term C Loans shall be made on the Conversion Date and may be repaid
or prepaid in accordance with the provisions hereof, but once repaid or prepaid
may not be reborrowed. The Term C Loans shall, to the extent converted from a
DIP Term C Loan that was a LIBOR Loan (as defined in the Existing DIP Agreement)
on the Conversion Date be continued as a LIBOR Loan hereunder with the same
Interest Period immediately following the Conversion Date (for the avoidance of
doubt, without any breakage or other termination cost), and, to the extent such
DIP Term C Loan was an ABR Loan (as defined in the Existing DIP Agreement) on
the Conversion Date, be continued as an ABR Loan hereunder immediately following
the Conversion Date.

(c)    (i) Subject to and upon the terms and conditions set forth in this
Agreement, each Revolving Credit Lender having a Revolving Credit Commitment
(x) holding DIP Revolving Credit Loans (including for the avoidance of doubt any
Incremental Revolving Credit Loans incurred under (and as defined in) the
Existing DIP Agreement and outstanding under the Existing DIP Agreement
immediately prior to the Conversion Date) shall be deemed, on the Conversion
Date, to have made a loan or loans (each, an “Initial Revolving Credit Loan”
and, collectively, the “Initial Revolving Credit Loans”) in Dollars to the
Borrower, equal to the aggregate principal amount of such Lender’s DIP Revolving
Credit Loans outstanding immediately prior to the Conversion Date and all of
such Revolving Credit Lender’s DIP Revolving Credit Loans shall automatically be
converted into, and deemed continued as, Initial Revolving Credit Loans in
Dollars and in a like principal amount (and with the tenor therefor described in
the definition of Revolving Credit Maturity Date) without further action by any
party to this Agreement and (y) severally but, not jointly, agrees to make a
Revolving Credit Loans in Dollars to the Borrower.

 

90



--------------------------------------------------------------------------------

(ii)    Such Revolving Credit Loans (A) shall be made (or in the case of Initial
Revolving Credit Loans, deemed made) at any time and from time to time on and
after the Conversion Date and prior to the Revolving Credit Termination Date,
(B) may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans; provided that Initial Revolving Credit
Loans shall be deemed issued on the Conversion Date in accordance with
Section 2.1(c)(i)(y) above, and to the extent such DIP Revolving Credit Loan was
a LIBOR Loan (as defined in the Existing DIP Agreement) on the Conversion Date,
shall be continued as a LIBOR Loan hereunder with the same Interest Period
immediately following the Conversion Date (for the avoidance of doubt, without
any breakage or other termination cost), and, to the extent such DIP Revolving
Credit Loan was an ABR Loan (as defined in the Existing DIP Agreement) on the
Conversion Date, shall be continued as an ABR Loan hereunder immediately
following the Conversion Date; provided that all Revolving Credit Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid and reborrowed in accordance with the provisions
hereof, (D) shall not, for any Lender at any time with respect to any Class of
Revolving Credit Loan, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Revolving Credit Exposure with respect
to such Class at such time exceeding such Lender’s Revolving Credit Commitment
with respect to such Class at such time, and (E) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Lenders’ Revolving Credit Exposures at such time
exceeding the Total Revolving Credit Commitment then in effect.

(d)    [Reserved].

(e)    Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in material
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous in any material respect to it and
in the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply).

2.2.    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Loans shall be in a minimum
amount of at least the Minimum Borrowing Amount for such Type of Loans and in a
multiple of $1,000,000 in excess thereof (except borrowings to reimburse Unpaid
Drawings under Revolving Letters of Credit). More than one Borrowing may be
incurred on any date; provided that at no time shall there be outstanding more
than (i) 25, in the case of Revolving Credit Loans, (ii) thirteen, in the case
of Term Loans, (iii) five, in the case of Term C Loans, and (iv) up to an
additional three Borrowings in respect of each Incremental Facility, Borrowings
of LIBOR Loans under this Agreement. For the avoidance of doubt, unless
otherwise determined by the Borrower, all Loans of the same Class and subject to
the same Interest Period will constitute one Borrowing.

2.3.    Notice of Borrowing; Determination of Class of Loans.

(a)    Whenever the Borrower desires to incur Revolving Credit Loans (other than
borrowings to reimburse Unpaid Drawings under Revolving Letters of Credit), the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office, (i) prior to 2:00 p.m. at least three

 

91



--------------------------------------------------------------------------------

Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Revolving Credit Loans if all or any of such
Revolving Credit Loans are to be initially LIBOR Loans (or, in the case of
Borrowings on the Conversion Date, prior to 10:00 a.m. on the date of the
proposed Borrowing) and (ii) prior to 1:00 p.m. on the date of the proposed
Borrowing of each Borrowing of Revolving Credit Loans if all or any of such
Revolving Credit Loans are to be ABR Loans. Each such Notice of Borrowing shall
specify (i) the aggregate principal amount of the Revolving Credit Loans to be
made pursuant to such Borrowing, (ii) the date of the Borrowing (which shall be
a Business Day), and (iii) whether the Borrowing shall consist of ABR Loans
and/or LIBOR Loans and, if LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each Revolving
Credit Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
Revolving Credit Commitment Percentage thereof and of the other matters covered
by the related Notice of Borrowing.

(b)    Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Revolving Letters of Credit shall be made upon the notice specified in
Section 3.4(a).

(c)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4.    Disbursement of Funds.

(a)    No later than 2:00 p.m. on the date specified in each Notice of Borrowing
(including Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings
under Revolving Letters of Credit), each Lender will make available its pro rata
portion, if any, of each Borrowing requested to be made on such date in the
manner provided below.

(b)    Each Lender shall make available all amounts required under any Borrowing
for its applicable Commitments in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will (except in the case of Borrowings of Revolving Credit
Loans to reimburse Unpaid Drawings under Revolving Letters of Credit) make
available to the Borrower, by depositing to an account designated by the
Borrower to the Administrative Agent the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower in writing and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent in Dollars. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the Loans of
the applicable Class.

 

92



--------------------------------------------------------------------------------

(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5.    Repayment of Loans; Evidence of Debt.

(a)    The Borrower shall repay to the Administrative Agent, for the benefit of
the applicable Lenders, on the Maturity Date, (i) the then outstanding Term
Loans and Term C Loans and (ii) the then outstanding Revolving Credit Loans.
Upon the repayment of the then outstanding Term C Loans on the Maturity Date,
the Term Letter of Credit Commitment shall be reduced by an amount equal to the
portion of such repayment constituting principal as provided in Section 4.3(b)
and the Borrower shall be permitted to withdraw an amount up to the amount of
such prepayment from the Term C Loan Collateral Accounts to complete such
repayment as, and to the extent, provided in Section 4.3(b).

(b)    The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders of the Initial Term Loans, on the last Business Day of
each March, June, September and December commencing March 31, 2017, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of all Initial
Term Loans outstanding on the Conversion Date (each such repayment amount, a
“Term Loan Repayment Amount”), which payments shall be reduced as a result of
prepayments of the Initial Term Loans in accordance with this Agreement,
including Sections 5.1, 5.2 and 13.6(h).

(c)    The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders of the 2016 Incremental Term Loans, on the last Business
Day of each March, June, September and December commencing March 31, 2017, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all 2016 Incremental Term Loans outstanding on the 2016 Incremental Amendment
Effective Date (each such repayment amount, a “2016 Incremental Term Loan
Repayment Amount”), which payments shall be reduced as a result of prepayments
of the 2016 Incremental Term Loans in accordance with this Agreement, including
Sections 5.1, 5.2 and 13.6(h). The Borrower shall repay to the Administrative
Agent, in Dollars, for the benefit of the Lenders of the 2018 Incremental Term
Loans, on the last Business Day of each March, June, September and December
commencing September 30March 31, 20182020, an aggregate principal amount equal
to 0.25% of the sum of (i) the initial aggregate principal amount of all 2018
Incremental Term Loans outstanding on the Seventh Amendment Effective Date plus
(ii) the initial aggregate principal amount of all 2019 Incremental Term Loans
converted into (and deemed to constitute) 2018 Incremental Term Loans on the
Tenth Amendment Effective Date pursuant to the 2019 Incremental Term Loan
Conversion (each such repayment amount, a “2018 Incremental Term Loan Repayment
Amount”), which payments shall be reduced as a result of prepayments of the 2018
Incremental Term Loans in accordance with this Agreement, including Sections
5.1, 5.2 and 13.6(h). In the event any Incremental Term Loans or any Incremental
Term C Loans are made after the Seventh Amendment Effective Date, such
Incremental Term Loans or Incremental Term C Loans, as applicable, shall be
repaid in amounts (each, an “Incremental Term Loan Repayment Amount”) and on
dates as agreed between the Borrower and the relevant Lenders of such
Incremental Term Loans or Incremental Term C Loans, subject to the requirements
set forth in Section 2.14. Each of the 2016 Incremental Term Loan Repayment
Amount and the 2018 Incremental Term Loan Repayment Amount shall be “Incremental
Term Loan Repayment

 

93



--------------------------------------------------------------------------------

Amounts” hereunder. In the event that any Extended Term Loans or Extended Term C
Loans are established, such Extended Term Loans or Extended Term C Loans shall,
subject to Section 2.15, be repaid by the Borrower in the amounts (each, an
“Extended Term Loan Repayment Amount”) and on the dates set forth in the
applicable Extension Amendment. In the event any Extended Revolving Credit
Commitments are established, such Extended Revolving Credit Commitments shall,
subject to Section 2.15, be terminated (and all Extended Revolving Credit Loans
of the same Extension Series repaid) on the dates set forth in the applicable
Extension Amendment. In the event that any Refinancing Term Loans or Refinancing
Term C Loans are established, such Refinancing Term Loans or Refinancing Term C
Loans shall, subject to Section 2.15, be repaid by the Borrower in the amounts
(each, a “Refinancing Term Loan Repayment Amount”) and on the dates set forth in
the applicable Refinancing Amendment. In the event that any Replacement Term
Loans or Replacement Term C Loans are established, such Replacement Term Loans
or Replacement Term C Loans shall, subject to Section 13.1, be repaid by the
Borrower in the amounts (each, an “Replacement Term Loan Repayment Amount”) and
on the dates set forth in the applicable amendment to this Agreement in respect
of Replacement Term Loans or Replacement Term C Loans.

(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

(e)    The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Term Loan, a Term C Loan or a Revolving Credit
Loan, as applicable, and, if applicable, the relevant tranche thereof and the
Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, (iii) the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof, and (iv) any cancellation or retirement of Loans as contemplated by
Section 13.6(h).

(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

2.6.    Conversions and Continuations.

(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of any
Term Loans, any Term C Loans or any Revolving Credit Loans of one Type into a
Borrowing or Borrowings of another Type and (y) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that
(i) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR Loans
if

 

94



--------------------------------------------------------------------------------

a Payment Default or Event of Default is in existence on the date of the
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Required Lenders have determined in their sole discretion
not to permit such continuation, and (iv) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2. Each such conversion or continuation shall be effected by the
Borrower by giving the Administrative Agent at the Administrative Agent’s Office
prior to 1:00 p.m. at least (i) three Business Days’, in the case of a
continuation of, or conversion to, LIBOR Loans or (ii) one Business Day’s in the
case of a conversion into ABR Loans, prior written notice (or telephonic notice
promptly confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are to be converted into, or
continued as, LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.

(b)    If any Payment Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans and the Required Lenders have
determined in their sole discretion not to permit such continuation, such LIBOR
Loans shall be automatically converted on the last day of the current Interest
Period into ABR Loans. If upon the expiration of any Interest Period in respect
of LIBOR Loans, the Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in clause (a) above, the Borrower shall be deemed
to have elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period.

(c)    Notwithstanding anything to the contrary herein, the Borrower may deliver
a Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Term Loans or Term
C Loans subject to an interest rate Hedging Agreement as LIBOR Loans for each
Interest Period until the expiration of the term of such applicable Hedging
Agreement.

(d)     Notwithstanding anything to the contrary contained in the definition of
“Interest Period” or elsewhere in this Agreement or any other Credit Document
(including the Tenth Amendment), (i) each Borrowing of 2018 Incremental Term
Loans on the Tenth Amendment Effective Date and maintained as LIBOR Loans (each,
an “Original 2018 Incremental Term Loan Borrowing”) shall, upon the incurrence
of the 2019 Incremental Term Loans on the Tenth Amendment Effective Date,
continue to remain outstanding, (ii) the 2019 Incremental Term Loans shall be
initially incurred pursuant to a Borrowing of LIBOR Loans which shall be added
to (and thereafter deemed to constitute a part of) each then outstanding
Original 2018 Incremental Term Loan Borrowing on a pro rata basis (based on the
relative sizes of the various Original 2018 Incremental Term Loan Borrowings
outstanding on the Tenth Amendment Effective Date), with such new Borrowing
subject to (x) an Interest Period which commences on the Tenth Amendment
Effective Date and ends on the last day of the Interest Period applicable to
each Original 2018 Incremental Term Loan Borrowing to which it is so added and
(y) the same LIBOR Rate applicable to the Original 2018 Incremental Term Loan
Borrowing to which it is so added and (iii) in connection with the foregoing,
the Administrative Agent shall (and is hereby authorized to) take all
appropriate actions to ensure that all Term Loan Lenders with 2018 Incremental
Term Loans participate in each Borrowing of 2018 Incremental Term Loans (after
giving effect to the incurrence of the 2019 Incremental Term Loans pursuant to
the Tenth Amendment and the 2019 Incremental Term Loan Conversion described
therein) on a pro rata basis (based upon the then-outstanding principal amount
of all 2018 Incremental Term Loans held by the Term Loan Lenders with 2018
Incremental Term Loans at such time).

 

95



--------------------------------------------------------------------------------

2.7.    Pro Rata Borrowings. Subject to Section 2.1(c), each Borrowing of
Revolving Credit Loans under this Agreement shall be made by the Lenders pro
rata on the basis of their then applicable Revolving Credit Commitments without
regard to the Class of Revolving Credit Commitments held by such Lender. It is
understood that (a) no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender severally
but not jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

2.8.    Interest.

(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.

(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable LIBOR Margin plus the relevant LIBOR Rate, in each case in effect
from time to time.

(c)    [Reserved].

(d)    If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), and an Event
of Default under Sections 11.1 or 11.5 shall have occurred and be continuing,
then, upon the giving of written notice by the Administrative Agent to the
Borrower (except in the case of an Event of Default under Section 11.5, for
which no notice is required), such overdue amount (other than any such amount
owed to a Defaulting Lender) shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest or other amounts due hereunder, to the extent permitted by Applicable
Law, the rate described in Section 2.8(a) plus 2% from the date of written
notice to the date on which such amount is paid in full (after as well as before
judgment) (or if an Event of Default under Section 11.5 shall have occurred and
be continuing, the date of the occurrence of such Event of Default).

(e)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the tenth Business Day following the end of each March, June, September and
December, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, and (iii) in respect of each Loan, (A) on any
prepayment; provided that interest on ABR Loans shall only become due pursuant
to this subclause (A) if the aggregate principal amount of the ABR Loans
then-outstanding is repaid in full, (B) at maturity (whether by acceleration or
otherwise) and (C) after such maturity, on demand.

 

96



--------------------------------------------------------------------------------

(f)    All computations of interest hereunder shall be made in accordance with
Section 5.5.

(g)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9.    Interest Periods. At the time the Borrower gives a Notice of Borrowing
or Notice of Conversion or Continuation in respect of the making of, or
conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a), the Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower, be a one week (solely (x) with respect to LIBOR Loans which are
Revolving Credit Loans and (y) with the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed)), or a one, two, three or six or (if approved by all relevant
Lenders participating in the relevant Credit Facility) a stub period determined
on the Seventh Amendment Effective Date, a stub period determined on the Tenth
Amendment Effective Date, a twelve month period or a period of less than one
month; provided that, notwithstanding the foregoing, the initial Interest Period
beginning on the Conversion Date may be for a period of less than one month if
required to effect the continuation of Interest Periods in respect of DIP Term
Loans, DIP Term C Loans and DIP Revolving Credit Loans immediately prior to the
Conversion Date in accordance with Section 2.1 hereof.

Notwithstanding anything to the contrary contained above:

(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires, provided that with respect to any LIBOR Loan that had
been a LIBOR Loan (as defined in the Existing DIP Agreement) that is converted
on the Conversion Date into Loans that are LIBOR Loans, the initial Interest
Period for such Loans shall commence on the borrowing date under the Existing
DIP Agreement and end on the date selected as the final day of such Interest
Period (as defined in the Existing DIP Agreement) in accordance with the terms
of the Existing DIP Agreement;

(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.

 

97



--------------------------------------------------------------------------------

2.10.    Increased Costs, Illegality, Etc.

(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, the Required Lenders
shall have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):

(i)    on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or
(y) by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or

(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any increase or reduction attributable to (i) Indemnified Taxes and
Taxes indemnifiable under Section 5.4, (ii) net income Taxes and franchise and
excise Taxes (imposed in lieu of net income Taxes) imposed on any Agent or
Lender or (iii) Taxes included under clauses (c) through (f) of the definition
of “Excluded Taxes”) because of (x) any change since the Closing Date in any
Applicable Law (or in the interpretation or administration thereof and including
the introduction of any new Applicable Law), such as, for example, without
limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank LIBOR market or the position of such
Lender in such market; or

(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Applicable Law (or would conflict with any such Applicable Law not having the
force of law even though the failure to comply therewith would not be unlawful),
or has become impracticable as a result of a contingency occurring after the
Closing Date that materially and adversely affects the interbank LIBOR market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion or Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed rescinded by the Borrower, as
applicable, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of or a different method of
calculating, interest or otherwise, as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of
subclause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by Applicable Law.

 

98



--------------------------------------------------------------------------------

(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan, affected pursuant to Section 2.10(a)(iii) shall) either (x) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR
Loan is then-outstanding, upon at least three Business Days’ notice to the
Administrative Agent require the affected Lender to convert each such LIBOR Loan
into an ABR Loan; provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).

(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Affiliates’ capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or any Affiliate thereof could have
achieved but for such Change in Law (taking into consideration such Lender’s or
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after written demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any Applicable Law as in
effect on the Closing Date. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.

(d)    Notwithstanding any of the provisions in this Agreement (including
Section 2.11) to the contrary, if (i) the Borrower and the Administrative Agent
reasonably determine in good faith that an interest rate is not ascertainable
pursuant to the provisions of the definition of “LIBOR Rate” and the inability
to ascertain such rate is unlikely to be temporary or (ii) (w) the supervisor
for the administrator of the “LIBOR Rate” has made a public statement that the
administrator of the “LIBOR Rate” is insolvent (and there is no successor
administrator that will continue publication of the “LIBOR Rate”), (x) the
administrator of the “LIBOR Rate” has made a public statement identifying a
specific date after which the “LIBOR Rate” will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the “LIBOR Rate”), (y) the supervisor for the
administrator of the “LIBOR Rate” has made a public statement identifying a
specific date after which the “LIBOR Rate” will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the “LIBOR
Rate” or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
“LIBOR Rate” may no longer be used for determining interest rates for loans, the
“LIBOR Rate” shall be an alternate rate that is reasonably commercially
practicable for the Administrative Agent to administer (as determined by the
Administrative Agent in its reasonable discretion) that is either: (i) an
alternate rate established by the Administrative Agent and the Borrower that is
generally accepted as the then prevailing market convention for determining a
rate of interest for syndicated leveraged loans of this type in the United
States at such time, in which case, the Administrative Agent and the Borrower
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (including the making of appropriate adjustments to such alternate
rate and this Agreement (x) to preserve pricing in effect at the time of
selection of such alternate rate (but

 

99



--------------------------------------------------------------------------------

for the avoidance of doubt which would not reduce the Applicable LIBOR Margin)
and (y) other changes necessary to reflect the available interest periods for
such alternate rate) (the “Market Convention Rate”) or (ii) if a Market
Convention Rate is not available in the reasonable determination of the
Administrative Agent and the Borrower acting in good faith, an alternate rate,
at the option of the Borrower, either (x) established by the Administrative
Agent and the Borrower, so long as the Lenders shall have received at least five
Business Days’ prior written notice thereof (the “Notice Period”), in which
case, the Administrative Agent and the Borrower shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that such alternate
rate shall not apply to (and any such amendment shall not be effective with
respect to) any Class for which the Administrative Agent has received a written
objection within the Notice Period from the Required Lenders of such Class (with
the Required Lenders of such Class determined as if such Class of Lenders were
the only Class of Lenders hereunder at the time), or (y) selected by the
Borrower and the Required Lenders of any applicable Class (with the Required
Lenders of such Class determined as if such Class of Lenders were the only
Class of Lenders hereunder at the time) solely with respect to such Class, in
which case, the Required Lenders of such Class and the Borrower shall, subject
to 5 Business Days’ prior written notice to the Administrative Agent, enter into
an amendment to this Agreement to reflect such alternate rate of interest for
such Class and make such other related changes to this Agreement as may be
necessary to reflect such alternate rate applicable to such Class) (any such
alternate rate so established in accordance with the foregoing provisions of
this clause (d), the “Successor Benchmark Rate”); provided that, in the case of
each of clauses (i) and (ii), any such amendment shall become effective without
any further action or consent of any other party to this Agreement,
notwithstanding anything to the contrary in Section 13.1; provided, further,
that until such Successor Benchmark Rate has been determined pursuant to this
paragraph, (A) any request for Borrowing, the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
(B) all outstanding Borrowings shall be converted to an ABR Borrowing.

(e)    Notwithstanding the foregoing, no Lender shall demand compensation
pursuant to this Section 2.10 if it shall not at the time be the general policy
or practice of such Lender to demand such compensation in substantially the same
manner as applied to other similarly situated borrowers under comparable
syndicated credit facilities.

2.11.    Compensation. If (i) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (ii) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (iii) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (iv) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (v) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan. Notwithstanding the foregoing, no Lender shall demand
compensation pursuant to this Section 2.11 if it shall not at the time be the
general policy or practice of such Lender to demand such compensation in
substantially the same manner as applied to other similarly situated borrowers
under comparable syndicated credit facilities.

 

100



--------------------------------------------------------------------------------

2.12.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13.    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower.

2.14.    Incremental Facilities.

(a)    The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more (x) additional term loans, which may be
of the same Class as any then-existing Term Loans (a “Term Loan Increase”) or a
separate Class of Term Loans (the commitments for additional term loans of the
same Class or a separate Class, collectively, the “Incremental Term Loan
Commitments”), (y) additional term letter of credit loans, which may be of the
same Class as any then-existing Term C Loans (a “Term C Loan Increase”) or a
separate Class of Term C Loans (the commitments for additional term loans of the
same Class or a separate Class, collectively, the “Incremental Term C Loan
Commitments”) and/or (z) revolving credit commitments, which may be of the same
Class as any then-existing Revolving Credit Commitments (the commitments
thereto, the “New Revolving Credit Commitments”) or a separate Class of
Revolving Credit Commitments (the commitments thereto, the “Additional Revolving
Credit Commitments” and, together with the New Revolving Credit Commitments, the
“Incremental Revolving Credit Commitments”; together with the Incremental Term
Loan Commitments and the Incremental Term C Loan Commitments, the “Incremental
Loan Commitments”), by an aggregate amount, when combined with the aggregate
principal amount of all Permitted Other Debt incurred in reliance on Sections
10.1(y)(iii) and (iv) (solely to the extent of refinancing Indebtedness incurred
in reliance on clause (iii) of Section 10.(y)), not in excess of the Maximum
Incremental Facilities Amount at the time of incurrence thereof and not less
than $10,000,000 individually (or such lesser amount as (x) may be approved by
the Administrative Agent or (y) shall constitute the Maximum Incremental
Facilities Amount at such time). Each such notice shall specify the date (each,
an “Increased Amount Date”) on which the Borrower proposes that the Incremental
Loan Commitments shall be effective. The Borrower may approach any Lender or any
Person (other than a natural Person) to provide all or a portion of the
Incremental Loan Commitments; provided that any Lender offered or approached to
provide all or a portion of the Incremental Loan Commitments may elect or
decline, in its sole discretion, to provide an Incremental Loan Commitment, and
the Borrower shall have no obligation to approach any existing Lender to provide
any Incremental Loan Commitment. In each case, such Incremental Loan Commitments
shall become effective as of the applicable Increased Amount Date; provided
that, (i) (x) other than as described in the immediately succeeding clause (y),
no Event of Default shall exist on such Increased Amount Date immediately before

 

101



--------------------------------------------------------------------------------

or immediately after giving effect to such Incremental Loan Commitments and the
borrowing of any Incremental Loans thereunder or (y) if such Incremental Loan
Commitment is being provided in connection with a Permitted Acquisition or other
acquisition constituting a permitted Investment, or in connection with
refinancing of any Indebtedness that requires an irrevocable prepayment or
redemption notice, then no Event of Default under (A) Section 11.1 or
Section 11.5 shall exist on such Increased Amount Date and (B) such other
provisions of Section 11 as may otherwise be required by the Lenders providing
the applicable Incremental Loan Commitment immediately before or immediately
after giving effect to such Incremental Loan Commitment and the borrowing of any
Incremental Loans thereunder, (ii) in connection with any incurrence of
Incremental Loans, or establishment of Incremental Loan Commitments, on an
Increased Amount Date, there shall be no requirement for the Borrower to bring
down the representations and warranties under the Credit Documents unless and
until requested by the Persons holding more than 50% of the applicable
Incremental Loans or Incremental Loan Commitments (provided that, in the case of
Incremental Loans or Incremental Loan Commitments used to finance a Permitted
Acquisition or other acquisition constituting a permitted Investment, only the
Specified Representations (conformed as necessary for such acquisition) shall be
required to be true and correct in all material respects if requested by the
Persons holding more than 50% of the applicable Incremental Loans or Incremental
Loan Commitments), (iii) the Incremental Loan Commitments shall be effected
pursuant to one or more Incremental Amendments executed and delivered by the
Borrower and the Administrative Agent, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in
Section 5.4(e), and (iv) the Borrower shall make any payments required pursuant
to Section 2.11 in connection with the Incremental Loan Commitments, as
applicable. No Lender shall have any obligation to provide any Commitments
pursuant to this Section 2.14(a). For all purposes of this Agreement, (a) any
Incremental Term Loans made on an Increased Amount Date shall be designated
(x) a separate series of Term Loans or (y) in the case of a Term Loan Increase,
a part of the series of existing Term Loans subject to such increase, (b) any
Incremental Term C Loans made on an Increased Amount Date shall be designated
(x) a separate series of Term C Loans or (y) in the case of a Term C Loan
Increase, a part of the series of existing Term C Loans subject to such
increase, and (c) any Incremental Revolving Credit Commitments made on an
Increased Amount Date shall be designated (x) a separate series of Revolving
Credit Commitments or (y) in the case of a New Revolving Credit Commitment, a
part of the series of existing Revolving Credit Commitments subject to such
increase (such new or existing series of Term Loans, Term C Loans or Revolving
Credit Commitments, each, a “Series”).

(b)    On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction (or waiver) of the
following terms and conditions, (x) with respect to New Revolving Credit
Commitments, each of the Revolving Credit Lenders with an existing Revolving
Credit Commitment of the Class being increased by such New Revolving Credit
Commitments shall automatically and without further act be deemed to have
assigned to each Revolving Credit Lender with a New Revolving Credit Commitment
of such Class (each, a “New Revolving Loan Lender”), and each of such New
Revolving Loan Lenders shall automatically and without further act be deemed to
have purchased and assumed, (i) a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Revolving Letters of Credit, so that
after giving effect to each such deemed assignment and assumption and
participation, the percentage of the aggregate outstanding participations
hereunder in such Revolving Letters of Credit held by each Revolving Credit
Lender holding Revolving Credit Loans (including each such New Revolving Loan
Lender), as applicable, will equal the percentage of the aggregate Total
Revolving Credit Commitments of all Revolving Credit Lenders under the Credit
Facilities, and (ii) at the principal amount thereof, such interests in the
Revolving Credit Loans of such Class outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and assumptions, the Revolving Credit Loans of such Class will be held by
existing Revolving Credit Lenders under such Class and New Revolving Loan
Lenders under such Class

 

102



--------------------------------------------------------------------------------

ratably in accordance with their respective Revolving Credit Commitments of such
Class after giving effect to the addition of such New Revolving Credit
Commitments to such existing Revolving Credit Commitments (the Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
(x)), and (y) with respect to any Incremental Revolving Credit Commitments,
(i) each Incremental Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each loan made under a New Revolving
Credit Commitment (each, a “New Revolving Credit Loan”) and each loan made under
an Additional Revolving Credit Commitment (each, an “Additional Revolving Credit
Loan” and, together with New Revolving Credit Loans, the “Incremental Revolving
Credit Loans”) shall be deemed, for all purposes, Revolving Credit Loans and
(ii) each New Revolving Loan Lender and each Revolving Credit Lender with an
Additional Revolving Credit Commitment (each, an “Additional Revolving Loan
Lender” and, together with the New Revolving Loan Lenders, the “Incremental
Revolving Loan Lenders”) shall become a Revolving Credit Lender with respect to
the applicable Incremental Revolving Credit Commitment and all matters relating
thereto.

(c)    On any Increased Amount Date (x) on which any Incremental Term Loan
Commitments of any Series are effective, subject to the satisfaction (or waiver)
of the foregoing terms and conditions, (i) each Lender with an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) of any Series shall
make a term loan to the Borrower (an “Incremental Term Loan”) in an amount equal
to its Incremental Term Loan Commitment of such Series, and (ii) each
Incremental Term Loan Lender of any Series shall become a Lender hereunder with
respect to the Incremental Term Loan Commitment of such Series and the
Incremental Term Loans of such Series made pursuant thereto and (y) on which any
Incremental Term C Loan Commitments of any Series are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each Lender with an
Incremental Term C Loan Commitment (each, a “Incremental Term C Loan Lender”) of
any Series shall make a term letter of credit loan to the Borrower (a
“Incremental Term C Loan” and, together with the Incremental Term Loans and the
Incremental Revolving Credit Loans, collectively the “Incremental Loans”) in an
amount equal to its Incremental Term C Loan Commitment of such Series, and
(ii) each Incremental Term C Loan Lender of any Series shall become a Lender
hereunder with respect to the Incremental Term C Loan Commitment of such Series
and the Incremental Term C Loans of such Series made pursuant thereto. The
Borrower shall use the proceeds, if any, of the Incremental Loans for any
purpose not prohibited by this Agreement and as agreed by the Borrower and the
lender(s) providing such Incremental Loans.

(d)    The terms and provisions of any Incremental Term Loan Commitments and any
Incremental Term C Loan Commitments and the respective related Incremental Term
Loans and Incremental Term C Loans, in each case effected pursuant to a Term
Loan Increase or Term C Loan Increase shall be substantially identical to the
terms and provisions applicable to the Class of Term Loans or Term C Loans
subject to such increase; provided, that underwriting, arrangement, structuring,
ticking, commitment, original issue discount, upfront or similar fees, and other
fees payable in connection therewith that are not generally shared with all
relevant lenders providing such Incremental Term Loan Commitments and any
Incremental Term C Loan Commitments and the respective related Incremental Term
Loans and Incremental Term C Loans, that may be agreed to among the Borrower and
the lender(s) providing and/or arranging such Incremental Term Loan Commitments
or Incremental Term C Loan Commitments may be paid in connection with such
Incremental Term Loan Commitments or Incremental Term C Loan Commitments,
provided, that, upon any repayment of Incremental Term C Loans or reduction in
related term letter of credit commitments, any excess cash collateral funded by
such Incremental Term C Loans shall be withdrawn from the applicable funded term
loan letter of credit cash collateral account. The terms and provisions of any
Incremental Term Loan Commitments and any

 

103



--------------------------------------------------------------------------------

Incremental Term C Loan Commitments and the respective related Incremental Term
Loans and Incremental Term C Loans of any Series not effected pursuant to a Term
Loan Increase or Term C Loan Increase shall be on terms and documentation set
forth in the applicable Incremental Amendment as determined by the Borrower;
provided that:

(i)    (x) the applicable Incremental Term Loan Maturity Date of each Series
shall be no earlier than the Initial Term Loan Maturity Date and (y) the
applicable Incremental Term C Loan Maturity Date of each Series shall be no
earlier than the Initial Term C Loan Maturity Date, provided, the requirements
of the foregoing clause (i) shall not apply to any customary bridge facility so
long as the Indebtedness into which such customary bridge facility is to be
converted complies with such requirements;

(ii)    (x) the Weighted Average Life to Maturity of the applicable Incremental
Term Loans of each Series shall be no shorter than the Weighted Average Life to
Maturity of the Initial Term Loans (without giving effect to any previous
amortization payments or prepayments of the Initial Term Loans) and (y) the
Weighted Average Life to Maturity of the applicable Incremental Term C Loans of
each Series shall be no shorter than the Weighted Average Life to Maturity of
the Initial Term C Loans (without giving effect to any previous amortization
payments or prepayments of the Initial Term Loans);

(iii)    the Incremental Term Loans, Incremental Term Loan Commitments,
Incremental Term C Loans and Incremental Term C Loan Commitments (x) may
participate on a pro rata basis, greater than pro rata basis or less than pro
rata basis in any voluntary prepayment of any Class of Term Loans hereunder and
may participate on a pro rata basis or less than pro rata basis (but, except as
otherwise permitted by this Agreement, not on a greater than pro rata basis) in
any mandatory prepayments of any Class of Term Loans hereunder; provided that if
such Incremental Term Loans or Incremental Term C Loans are unsecured or rank
junior in right of payment or as to security with the First Lien Obligations,
such Incremental Term Loans or Incremental Term C Loans shall participate on a
junior basis with respect to mandatory repayments of Term Loans and Term C Loans
hereunder (except in connection with any refinancing, extension, renewal,
replacement, repurchase or retirement thereof permitted by this Agreement), (y)
shall not be guaranteed by any Subsidiary other than a Guarantor hereunder and
(z) shall be unsecured or rank pari passu or junior in right of security with
any First Lien Obligations outstanding under this Agreement and, if secured,
shall not be secured by assets other than Collateral (and, if applicable, shall
be subject to a subordination agreement and/or the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, the Collateral Trust
Agreement and/or other lien subordination and intercreditor arrangement
reasonably satisfactory to the Borrower and the Administrative Agent, as
applicable);

(iv)    the pricing, interest rate margins, discounts, premiums, interest rate
floors, fees, and amortization schedule applicable to any Incremental Term Loans
or Incremental Term C Loans shall be determined by the Borrower and the
lender(s) thereunder; provided, however, that, with respect to any Incremental
Term Loans or Incremental Term C Loans made under Incremental Term Loan
Commitments or Incremental Term C Loan Commitments, if the Yield in respect of
any Incremental Term Loans or Incremental Term C Loans that rank pari passu in
right of payment and security with the Initial Term Loans, the Initial Term C
Loans, the 2016 Incremental Term Loans and the 2018 Incremental Loans as of the
date of funding thereof exceeds the Yield in respect of any Initial Term Loans,
Initial Term C Loans, 2016 Incremental Term Loans or 2018 Incremental Term Loans
by more than 0.50%, then the Applicable ABR Margin or the Applicable LIBOR
Margin, as applicable, in respect of such Initial Term Loans, Initial Term C
Loans, 2016

 

104



--------------------------------------------------------------------------------

Incremental Term Loans or 2018 Incremental Term Loans, as applicable, shall be
adjusted so that the Yield in respect of such Initial Term Loans, Initial Term C
Loans, 2016 Incremental Term Loans or 2018 Incremental Term Loans, as
applicable, is equal to the Yield in respect of such Incremental Term Loans or
Incremental Term C Loans minus 0.50%; provided, further, to the extent any
change in the Yield of the Initial Term Loans, the Initial Term C Loans, the
2016 Incremental Term Loans or 2018 Incremental Term Loans, as applicable, is
necessitated by this clause (iv) on the basis of an effective interest rate
floor in respect of the Incremental Term Loans or Incremental Term C Loans, the
increased Yield in the Initial Term Loans, Initial Term C Loans, 2016
Incremental Term Loans or 2018 Incremental Term Loans, as applicable, shall
(unless otherwise agreed in writing by the Borrower) have such increase in the
Yield effected solely by increases in the interest rate floor(s) applicable to
the Initial Term Loans, Initial Term C Loans, 2016 Incremental Term Loans or
2018 Incremental Term Loans, as applicable; and

(v)    all other terms of any Incremental Term Loans or Incremental Term C Loans
(other than as described in clauses (i), (ii), (iii) and (iv) above) may differ
from the terms of the Initial Term Loans or Initial Term C Loans if reasonably
satisfactory to the Borrower and the lender(s) providing such Incremental Term
Loans or Incremental Term C Loans.

(e)    The terms and provisions of any New Revolving Credit Commitments and the
related New Revolving Credit Loans shall be substantially identical to the
Class of Commitments and related Revolving Credit Loans subject to increase by
such New Revolving Credit Commitments and New Revolving Credit Loans; provided,
that underwriting, arrangement, structuring, ticking, commitment, upfront or
similar fees, and other fees payable in connection therewith that are not shared
with all relevant lenders providing such New Revolving Credit Commitments and
related New Revolving Credit Loans, that may be agreed to among the Borrower and
the lender(s) providing and/or arranging such New Revolving Credit Commitments
may be paid in connection with such New Revolving Credit Commitments. Additional
Revolving Credit Commitments and Additional Revolving Credit Loans shall be on
terms and documentation set forth in the applicable Incremental Amendment as
determined by the Borrower; provided, further, that notwithstanding anything to
the contrary in this Section 2.14 or otherwise:

(i)    the Weighted Average Life to Maturity of the applicable Additional
Revolving Credit Commitments and Additional Revolving Credit Loans shall be no
shorter than the Weighted Average Life to Maturity of the Initial Revolving
Credit Loans and Revolving Credit Commitments (without giving effect to any
previous prepayments of the Initial Revolving Credit Loans);

(ii)    any such Additional Revolving Credit Commitments and Additional
Revolving Credit Loans shall rank pari passu or junior in right of payment and
of security with the Revolving Credit Loans (and, if applicable, shall be
subject to a subordination agreement and/or the Junior Lien Intercreditor
Agreement, the Collateral Trust Agreement or other lien subordination and
intercreditor arrangement reasonably satisfactory to the Borrower and the
Administrative Agent);

(iii)    any such Additional Revolving Credit Commitments and Additional
Revolving Credit Loans (x) shall not be guaranteed by any Subsidiary other than
a Guarantor hereunder and (y) if secured, shall not be secured by assets other
than Collateral (and, if applicable, shall be subject to a subordination
agreement and/or the First Lien Intercreditor Agreement, the Junior Lien
Intercreditor Agreement, the Collateral Trust Agreement and/or other lien
subordination and intercreditor arrangement reasonably satisfactory to the
Borrower and the Administrative Agent, as applicable); and

 

105



--------------------------------------------------------------------------------

(iv)    any such Additional Revolving Credit Commitments and Additional
Revolving Credit Loans shall not mature earlier than the Revolving Credit
Maturity Date as in effect on the Conversion Date.

(f)    The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.14 and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, any pro rata payment or amendment section) or any other Credit
Document that may otherwise prohibit or restrict any such extension or any other
transaction contemplated by this Section 2.14. Each Incremental Amendment may,
without the consent of any other Lenders, effect technical and corresponding
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14. For the avoidance of
doubt, each of the 2016 Incremental Term Loans and New Revolving Credit
Commitments made or effected pursuant to the 2016 Incremental Amendment, the
2018 Incremental Term Loans and New Revolving Credit Commitments made or
effected pursuant to the Seventh Amendment, the New Revolving Credit Commitments
effected pursuant to the Eighth Amendment and, the New Revolving Credit
Commitment effected pursuant to the Ninth Amendment and the 2019 Incremental
Term Loans made pursuant to the Tenth Amendment all constitute Incremental Term
Loan Commitments and Incremental Revolving Credit Commitments, as applicable,
established pursuant to and in accordance with this Section 2.14.

2.15.    Extensions of Term Loans and Revolving Credit Loans and Revolving
Credit Commitments; Refinancing Facilities.

(a)    Extensions.

(i)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.15. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall either, at the option of the Borrower, (A) reflect market terms and
conditions (taken as a whole) at the time of incurrence or issuance (as
determined in good faith by the Borrower) or (B) if not consistent with the
terms of the applicable Existing Term Loan Class, shall not be materially more
restrictive to the Credit Parties (as determined in good faith by the Borrower),
when taken as a whole, than the terms of the Term Loans of the Existing Term
Loan Class unless (x) the Lenders of the Term Loans of such applicable Existing
Term Loan Class receive the benefit of such more restrictive terms or (y) any
such provisions apply after the Latest Term Loan Maturity Date; provided,
however, that (1) the scheduled final maturity date shall be extended and all or
any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization of principal
of the Term Loans of such Existing Term Loan Class (with any such delay
resulting in a corresponding adjustment to the scheduled amortization payments
reflected in Section 2.5 or in the Extension Amendment, as the case may be, with
respect to the Existing Term Loan Class from which such

 

106



--------------------------------------------------------------------------------

Extended Term Loans were converted, in each case as more particularly set forth
in Section 2.15(a)(v)), (2)(A) pricing, fees, optional prepayment or redemption
terms shall be determined in good faith by the Borrower and the interest rates,
interest margins, upfront fees, funding discounts, original issue discounts and
premiums (including through fixed rate interest) with respect to the Extended
Term Loans may be higher or lower than the interest margins and floors for the
Term Loans of such Existing Term Loan Class and/or (B) additional fees, premiums
or AHYDO Catch-Up Payments may be payable to the Lenders providing such Extended
Term Loans in addition to or in lieu of any of the items contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (3) the Extended Term Loans may participate on a pro rata
basis, greater than pro rata basis or less than pro rata basis in any voluntary
prepayment of any Class of Term Loans hereunder and may participate on a pro
rata basis or less than pro rata basis (but, except as otherwise permitted by
this Agreement, not on a greater than pro rata basis) in any mandatory
prepayments of any Class of Term Loans hereunder; provided that if such Extended
Term Loans are unsecured or rank junior in right of payment or as to security
with the First Lien Obligations, such Extended Term Loans shall participate on a
junior basis with respect to mandatory repayments of Term Loans hereunder
(except in connection with any refinancing, extension, renewal, replacement,
repurchase or retirement thereof permitted by this Agreement), (4) Extended Term
Loans may have call protection and prepayment premiums and, subject to clause
(3) above, other redemption terms as may be agreed by the Borrower and the
Lenders thereof and (5) the Extension Amendment may provide for other covenants
and terms that apply solely to any period after the Latest Term Loan Maturity
Date, provided that the principal amount of the Extended Term Loans shall not
exceed the principal amount of the Term Loans being extended except as otherwise
permitted herein. No Lender shall have any obligation to agree to have any of
its Term Loans of any Existing Term Loan Class converted into Extended Term
Loans pursuant to any Term Loan Extension Request. Any Extended Term Loans of
any Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class from which they were converted; provided that any
Extended Term Loans converted from an Existing Term Loan Class may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any then outstanding Class of Term Loans other than the Existing
Term Loan Class from which such Extended Term Loans were converted (in which
case scheduled amortization with respect thereto shall be proportionally
increased).

(ii)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, each existing at the
time of such request (each, an “Existing Revolving Credit Commitment” and any
related Revolving Credit Loans thereunder, “Existing Revolving Credit Loans”;
each Existing Revolving Credit Commitment and related Existing Revolving Credit
Loans together being referred to as an “Existing Revolving Credit Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Existing Revolving Credit Loans related to such Existing
Revolving Credit Commitments (any such Existing Revolving Credit Commitments
which have been so extended, “Extended Revolving Credit Commitments” and any
related Revolving Credit Loans, “Extended Revolving Credit Loans”) and to
provide for other terms consistent with this Section 2.15(a). In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Revolving Credit
Commitments which such request shall be offered equally to all such Lenders) (a
“Revolving Credit Loan Extension Request”) setting forth the proposed terms of
the Extended Revolving Credit Commitments to be established, which, shall
either, at the option of the Borrower, (A) reflect market terms and conditions
(taken as a whole) at the time of incurrence or issuance (as determined in good
faith by the Borrower) or (B) if not

 

107



--------------------------------------------------------------------------------

consistent with the terms of the applicable Existing Revolving Credit
Commitments, shall not be materially more restrictive to the Credit Parties (as
determined in good faith by the Borrower), when taken as a whole, than the terms
of such Existing Revolving Credit Commitments (the “Specified Existing Revolving
Credit Commitment”) unless (x) the Lenders providing Existing Revolving Credit
Loans receive the benefit of such more restrictive terms or (y) any such
provisions apply after the Latest Maturity Date of any Revolving Credit
Commitments then outstanding under this Agreement, in each case, to the extent
provided in the applicable Extension Amendment; provided, however, that (w) all
or any of the final maturity dates of such Extended Revolving Credit Commitments
may be delayed to later dates than the final maturity dates of the Specified
Existing Revolving Credit Commitments, (x) (A) the interest rates, interest
margins, rate floors, upfront fees, funding discounts, original issue discount
and premiums with respect to the Extended Revolving Credit Commitments may be
higher or lower than the interest margins rate floors, upfront fees, funding
discounts, original issue discount and premiums for the Specified Existing
Revolving Credit Commitments and/or (B) additional fees and premiums may be
payable to the Lenders providing such Extended Revolving Credit Commitments in
addition to or in lieu of any of the items contemplated by the preceding
clause (A), (y) the commitment fee rate with respect to the Extended Revolving
Credit Commitments may be higher or lower than the commitment fee rate for the
Specified Existing Revolving Credit Commitment and (z) unless otherwise
permitted hereby, the amount of the Extended Revolving Credit Commitments and
the principal amount of the Extended Revolving Credit Loans shall not exceed the
amount of the Specified Existing Revolving Credit Commitments being extended and
the principal amount of the related Existing Revolving Credit Loans being
extended, respectively, and provided further that, notwithstanding anything to
the contrary in this Section 2.15(a) or otherwise, (1) the borrowing and
repayment (other than in connection with a permanent repayment and termination
of commitments) of the Extended Revolving Credit Loans under any Extended
Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Specified Existing Revolving Credit Commitments
and each other Class of Existing Revolving Credit Commitments (the mechanics for
which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and repayment procedures of
the applicable Credit Facility) and (2) assignments and participations of
Extended Revolving Credit Commitments and Extended Revolving Credit Loans shall
be governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and the Revolving Credit Loans related to such
Commitments set forth in Section 13.6. No Lender shall have any obligation to
agree to have any of its Revolving Credit Loans or Revolving Credit Commitments
of any Existing Revolving Credit Class converted into Extended Revolving Credit
Loans or Extended Revolving Credit Commitments pursuant to any Revolving Credit
Loan Extension Request. Any Extended Revolving Credit Commitments of any
Extension Series shall constitute a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitments and from
any other Existing Revolving Credit Commitments; provided that any Extended
Revolving Credit Commitments converted from an Existing Revolving Credit
Class may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any then outstanding Class of Revolving Credit
Commitments other than the Existing Revolving Credit Class from which such
Extended Revolving Credit Commitments were converted.

(iii)    The Borrower may at any time and from time to time request that all or
a portion of the Term C Loans of any Class (an “Existing Term C Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term C Loans
(any such Term C Loans which have been so converted, “Extended Term C Loans”)
and to provide for other terms consistent with this Section 2.15(a). In order to
establish any Extended Term C Loans, the Borrower shall provide a

 

108



--------------------------------------------------------------------------------

notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Existing Term C Loan Class which such
request shall be offered equally to all such Lenders) (a “Term C Loan Extension
Request”) setting forth the proposed terms of the Extended Term C Loans to be
established, which, shall either, at the option of the Borrower, (A) reflect
market terms and conditions (taken as a whole) at the time of incurrence or
issuance (as determined in good faith by the Borrower) or (B) if not consistent
with the terms of the applicable Existing Term C Loan Class, shall not be
materially more restrictive to the Credit Parties (as determined in good faith
by the Borrower), when taken as a whole, than the terms of the Term C Loans of
the Existing Term C Loan Class unless (x) the Lenders of the Term C Loans of
such applicable Existing Term C Loan Class receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Latest Term C Loan
Maturity Date; provided, however, that (1) the scheduled final maturity date
shall be extended to a later date than the scheduled maturity of the Existing
Term C Loan Class and there shall not be any scheduled amortization payments of
principal in respect of Extended Term C Loans, (2)(A) pricing, fees, optional
prepayment or redemption terms shall be determined in good faith by the Borrower
and the interest rates, interest margins, upfront fees, funding discounts,
original issue discounts and premiums (including through fixed interest rates)
with respect to the Extended Term C Loans may be higher or lower than the
interest margins rate floors, interest margins, upfront fees, funding discounts,
original issue discounts and premiums (including through fixed interest rates)
for the Term Loans of such Existing Term C Loan Class and/or (B) additional
fees, premiums or AHYDO Catch-Up Payments may be payable to the Lenders
providing such Extended Term C Loans in addition to or in lieu of any of the
items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (3) the Extended Term C Loans
may participate on a pro rata basis, greater than pro rata basis or less than
pro rata basis in any voluntary prepayment of any Class of Term C Loans
hereunder and may participate on a pro rata basis or less than pro rata basis
(but, except as otherwise permitted by this Agreement, not on a greater than pro
rata basis) in any mandatory prepayments of any Class of Term C Loans hereunder;
provided that if such Extended Term C Loans are unsecured or rank junior in
right of payment or as to security with the First Lien Obligations, such
Extended Term C Loans shall participate on a junior basis with respect to
mandatory repayments of Term C Loans hereunder (except in connection with any
refinancing, extension, renewal, replacement, repurchase or retirement thereof
permitted by this Agreement), (4) Extended Term C Loans may have call protection
and prepayment premiums and, subject to clause (3) above redemption terms as may
be agreed by the Borrower and the Lenders thereof, (5) to the extent that any
such provision applicable after the Initial Term C Loan Maturity Date pursuant
to clause (y) is added for the benefit of any such Indebtedness, no consent
shall be required by the Administrative Agent or any of the Lenders and
(6) unless otherwise permitted hereby, the principal amount of the Extended Term
C Loans shall not exceed the principal amount of the Term C Loans being
extended. No Lender shall have any obligation to agree to have any of its Term C
Loans of any Existing Term C Loan Class converted into Extended Term C Loans
pursuant to any Term C Loan Extension Request. Any Extended Term C Loans of any
Extension Series shall constitute a separate Class of Term C Loans from the
Existing Term C Loan Class from which they were converted; provided that any
Extended Term C Loans converted from an Existing Term C Loan Class may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any then outstanding Class of Term C Loans other than the Existing
Term C Loan Class from which such Extended Term C Loans were converted (in which
case scheduled amortization with respect thereto shall be proportionally
increased).

(iv)    Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Term Loans, Term C Loans or Revolving Credit Commitment of the Existing
Class or Existing Classes subject to such Extension Request converted into
Extended Term Loans, Extended Term

 

109



--------------------------------------------------------------------------------

C Loans or Extended Revolving Credit Commitments, as applicable, shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans, Term C
Loans or Revolving Credit Commitments of the Existing Class or Existing Classes
subject to such Extension Request that it has elected to convert into Extended
Term Loans, Extended Term C Loans or Extended Revolving Credit Commitments, as
applicable. In the event that the aggregate amount of Term Loans, Term C Loans
or Revolving Credit Commitments of the Existing Class or Existing Classes
subject to Extension Elections exceeds the amount of Extended Term Loans,
Extended Term C Loans or Extended Revolving Credit Commitments, as applicable,
requested pursuant to the Extension Request, Term Loans, Term C Loans or
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to Extension Elections shall be converted to Extended Term Loans, Extended Term
C Loans or Extended Revolving Credit Commitments, as applicable, on a pro rata
basis based on the amount of Term Loans, Term C Loans or Revolving Credit
Commitments included in each such Extension Election. Notwithstanding the
conversion of any Existing Revolving Credit Commitment into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically to all then-outstanding Revolving Credit Commitments for
purposes of the obligations of a Revolving Credit Lender in respect of Letters
of Credit under Section 3, except that the applicable Extension Amendment may
provide that the Revolving L/C Maturity Date may be extended and the related
obligations to issue Revolving Letters of Credit may be continued so long as the
applicable Revolving Letter of Credit Issuer has consented to such extensions in
its sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension). Notwithstanding the
conversion of any Term C Loans of an Existing Term C Loan Class into Extended
Term C Loans, the applicable Extension Amendment may provide that the Term C
Loan Maturity Date may be extended and the related obligations to issue Term
Letters of Credit may be continued so long as the applicable Term Letter of
Credit Issuer has consented to such extensions in its sole discretion (it being
understood that no consent of any other Lender shall be required in connection
with any such extension)

(v)    Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the last sentence of this Section 2.15(a)(v) and notwithstanding
anything to the contrary set forth in Section 13.1, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Term Loans, Extended Term C Loans or Extended Revolving Credit
Commitments, as applicable, established thereby) executed by the Credit Parties,
the Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any Class of Extended Term Loans, Extended Term C Loans or Extended
Revolving Credit Commitments in an aggregate principal amount that is less than
$10,000,000 and the Borrower may condition the effectiveness of any Extension
Amendment on an Extension Minimum Condition, which may be waived by the Borrower
in its sole discretion. In addition to any terms and changes required or
permitted by Section 2.15(a), each Extension Amendment (x) shall amend the
scheduled amortization payments pursuant to Section 2.5 or the applicable
Incremental Amendment with respect to the Class of Existing Term Loans from
which the Extended Term Loans were converted to reduce each scheduled Repayment
Amount for the Existing Term Loan Class in the same proportion as the amount of
Term Loans of the Existing Term Loan Class is to be converted pursuant to such
Extension Amendment (it being understood that the amount of any Repayment Amount
payable with respect to any individual Term Loan of such Existing Term Loan
Class that is not an Extended Term Loan shall not be reduced as a result
thereof) and (y) may, but shall not be required to, impose additional
requirements (not inconsistent with the provisions of this Agreement in effect
at such time) with respect to the final maturity and Weighted Average Life to
Maturity of Incremental Term Loans and Incremental Term

 

110



--------------------------------------------------------------------------------

C Loans incurred following the date of such Extension Amendment. Notwithstanding
anything to the contrary in this Section 2.15, and without limiting the
generality or applicability of Section 13.1 to any Section 2.15(a) Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.15(a) Additional Amendment”) to this
Agreement and the other Credit Documents; provided that such Section 2.15(a)
Additional Amendments comply with the requirements of Section 2.15(a) and do not
become effective prior to the time that such Section 2.15(a) Additional
Amendments have been consented to (including, without limitation, pursuant to
(1) consents applicable to holders of Incremental Term Loans, Incremental Term C
Loans and Incremental Revolving Credit Commitments provided for in any
Incremental Amendment and (2) consents applicable to holders of any Extended
Term Loans, Extended Term C Loans or Extended Revolving Credit Commitments
provided for in any Extension Amendment) by such of the Lenders, Credit Parties
and other parties (if any) as may be required in order for such Section 2.15(a)
Additional Amendments to become effective in accordance with Section 13.1.

(vi)    Notwithstanding anything to the contrary contained in this Agreement,
(A) on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with paragraph (a) above (an “Extension
Date”), (I) in the case of the existing Term Loans of each Extending Lender, the
aggregate principal amount of such existing Term Loans shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date, and the Extended Term Loans shall be
established as a separate Class of Term Loans, provided that any Extended Term
Loans converted from an Existing Term Loan Class may, to the extent provided in
the applicable Extension Amendment, be designated as an increase in any then
outstanding Class of Term Loans other than the Existing Term Loan Class from
which such Extended Term Loans were converted (in which case scheduled
amortization with respect thereto shall be proportionally increased), (II) in
the case of the existing Term C Loans of each Extending Lender, the aggregate
principal amount of such existing Term C Loans shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Term C Loans so
converted by such Lender on such date, and the Extended Term C Loans shall be
established as a separate Class of Term C Loans, provided that any Extended Term
C Loans converted from an Existing Term C Loan Class may, to the extent provided
in the applicable Extension Amendment, be designated as an increase in any then
outstanding Class of Term C Loans other than the Existing Term C Loan Class from
which such Extended Term C Loans were converted, and (III) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so exchanged by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments, provided that any Extended Revolving Credit
Commitments converted from an Existing Revolving Credit Class may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any then outstanding Class of Revolving Credit Commitments other than the
Existing Revolving Credit Class from which such Extended Term C Loans were
converted and (B) if, on any Extension Date, any Loans of any Extending Lender
are outstanding under the applicable Specified Existing Revolving Credit
Commitments, such Loans (and any related participations) shall be deemed to be
allocated as Extended Revolving Credit Loans (and related participations) and
Existing Revolving Credit Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Revolving Credit
Commitments to Extended Revolving Credit Commitments.

 

111



--------------------------------------------------------------------------------

(vii)    The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.15(a)
(including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.15(a).

(viii)    No conversion of Loans or Commitments pursuant to any Extension
Amendment in accordance with this Section 2.15(a) shall constitute a voluntary
or mandatory payment or prepayment for purposes of this Agreement.

(b)    Refinancing Facilities.

(i)    The Borrower may, at any time or from time to time after the Conversion
Date, by notice to the Administrative Agent (a “Refinancing Loan Request”),
request (A) (i) the establishment of one or more new Classes of term loans under
this Agreement (any such new Class, “New Refinancing Term Loan Commitments”) or
(ii) increases to one or more existing Classes of term loans under this
Agreement (provided that the loans under such new commitments shall be fungible
for U.S. federal income tax purposes with the existing Class of Term Loans
proposed to be increased on the Refinancing Facility Closing Date for such
increase) (any such increase to an existing Class, collectively with New
Refinancing Term Loan Commitments, “Refinancing Term Loan Commitments”), or
(B) (i) the establishment of one or more new Classes of term letter of credit
loans under this Agreement (any such new Class, “New Refinancing Term C Loan
Commitments”) or (ii) increases to one or more existing Classes of term letter
of credit loans under this Agreement (provided that the loans under such new
commitments shall be fungible for U.S. federal income tax purposes with the
existing Class of Term C Loans proposed to be increased on the Refinancing
Facility Closing Date for such increase) (any such increase to an existing
Class, collectively with New Refinancing Term C Loan Commitments, “Refinancing
Term C Loan Commitments”), or (C) (i) the establishment of one or more new
Classes of revolving credit commitments under this Agreement (any such new
Class, “New Refinancing Revolving Credit Commitments”), or (ii) increases to one
or more existing Classes of Revolving Credit Commitments (any such increase to
an existing Class, collectively with the New Refinancing Revolving Credit
Commitments, “Refinancing Revolving Credit Commitments” and, collectively with
any Refinancing Term Loan Commitments and Refinancing Term C Loan Commitments,
“Refinancing Commitments”), in each case, established in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part, as
selected by the Borrower, any one or more then existing Class or Classes of
Loans or Commitments (with respect to a particular Refinancing Commitment or
Refinancing Loan, such existing Loans or Commitments, “Refinanced Debt”),
whereupon the Administrative Agent shall promptly deliver a copy of each such
notice to each of the Lenders.

(ii)    Any Refinancing Term Loans made pursuant to New Refinancing Term Loan
Commitments, any Refinancing Term C Loans made pursuant to New Refinancing Term
C Loan Commitments or any New Refinancing Revolving Credit Commitments made on a
Refinancing Facility Closing Date shall be designated a separate Class of
Refinancing Term Loans, Refinancing Term C Loans or Refinancing Revolving Credit
Commitments, as applicable, for all purposes of this Agreement unless designated
as a part of an existing Class of Term Loans, Term C Loans or Revolving Credit
Commitments in accordance with this Section 2.15(b). On any

 

112



--------------------------------------------------------------------------------

Refinancing Facility Closing Date on which any Refinancing Term Loan Commitments
of any Class are effected, subject to the satisfaction or waiver of the terms
and conditions in this Section 2.15(b), (x) each Refinancing Term Lender of such
Class shall make a term loan to the Borrower (each, a “Refinancing Term Loan”)
in an amount equal to its Refinancing Term Loan Commitment of such Class and
(y) each Refinancing Term Lender of such Class shall become a Lender hereunder
with respect to the Refinancing Term Loan Commitment of such Class and the
Refinancing Term Loans of such Class made pursuant thereto. On any Refinancing
Facility Closing Date on which any Refinancing Term C Loan Commitments of any
Class are effected, subject to the satisfaction or waiver of the terms and
conditions in this Section 2.15(b), (x) each Refinancing Term C Loan Lender of
such Class shall make a term loan to the Borrower (each, a “Refinancing Term C
Loan”) in an amount equal to its Refinancing Term C Loan Commitment of such
Class and (y) each Refinancing Term C Loan Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term C Loan Commitment of such
Class and the Refinancing Term C Loans of such Class made pursuant thereto. On
any Refinancing Facility Closing Date on which any Refinancing Revolving Credit
Commitments of any Class are effected, subject to the satisfaction or waiver of
the terms and conditions in this Section 2.15(b), (x) each Refinancing Revolving
Credit Lender of such Class shall make its Refinancing Revolving Credit
Commitment available to the Borrower (when borrowed, a “Refinancing Revolving
Credit Loan” and collectively with any Refinancing Term Loan and Refinancing
Term C Loan, a “Refinancing Loan”) and (y) each Refinancing Revolving Credit
Lender of such Class shall become a Lender hereunder with respect to the
Refinancing Revolving Credit Commitment of such Class and the Refinancing
Revolving Credit Loans of such Class made pursuant thereto.

(iii)    Each Refinancing Loan Request from the Borrower pursuant to this
Section 2.15(b) shall set forth the requested amount and proposed terms of the
relevant Refinancing Term Loans, Refinancing Term C Loans or Refinancing
Revolving Credit Commitments and identify the Refinanced Debt with respect
thereto. Refinancing Term Loans or Refinancing Term C Loans may be made, and
Refinancing Revolving Credit Commitments may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Refinancing
Commitment, nor will the Borrower have any obligation to approach any existing
Lender to provide any Refinancing Commitment) or by any Additional Lender (each
such existing Lender or Additional Lender providing such Commitment or Loan, a
“Refinancing Revolving Credit Lender”, a “Refinancing Term C Lender” or
“Refinancing Term Lender,” as applicable, and, collectively, “Refinancing
Lenders”).

(iv)    The effectiveness of any Refinancing Amendment, and the Refinancing
Commitments thereunder, shall be subject to the satisfaction (or waiver) on the
date thereof (each, a “Refinancing Facility Closing Date”) of each of the
following conditions, together with any other conditions set forth in the
Refinancing Amendment:

(A)    each Refinancing Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 (provided that such amount may be less than
$10,000,000 if such amount is equal to (x) the entire outstanding principal
amount of Refinanced Debt that is in the form of Term Loans or Term C Loans or
(y) the entire outstanding principal amount of Refinanced Debt (or commitments)
that is in the form of Revolving Credit Commitments),

(B)    the Refinancing Term Loans made pursuant to any increase in any existing
Class of Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans under the respective Class so incurred on a pro rata
basis (based on the principal amount of each Borrowing) so that each Lender
under such Class will participate proportionately in each then outstanding
Borrowing of Term Loans under such Class, and

 

113



--------------------------------------------------------------------------------

(C)    the Refinancing Term C Loans made pursuant to any increase in any
existing Class of Term C Loans shall be added to (and form part of) each
Borrowing of outstanding Term C Loans under the respective Class so incurred on
a pro rata basis (based on the principal amount of each Borrowing) so that each
Lender under such Class will participate proportionately in each then
outstanding Borrowing of Term C Loans under such Class.

(v)    Upon any Refinancing Facility Closing Date on which Refinancing Revolving
Credit Commitments are effected, (a) there shall be an automatic adjustment to
the participations hereunder in Letters of Credit held by each Revolving Credit
Lender under the Revolving Credit Commitments so that each such Revolving Credit
Lender shares ratably in such participations in accordance with its Revolving
Credit Commitments (after giving effect to the establishment of such Refinancing
Revolving Credit Commitments), (b) each Refinancing Revolving Credit Commitment
shall be deemed for all purposes a Revolving Credit Commitment and each
Refinancing Revolving Credit Loan made thereunder shall be deemed, for all
purposes, a Revolving Credit Loan and (c) each Refinancing Revolving Credit
Lender shall become a Lender with respect to the Refinancing Revolving Credit
Commitments and all matters relating thereto. Upon any Refinancing Facility
Closing Date on which Refinancing Revolving Credit Commitments are effected
through the establishment of a new Class of Revolving Credit Commitments
pursuant to this Section 2.15(b), if, on such date, there are any Revolving
Credit Loans under any Revolving Credit Commitments then outstanding, such
Revolving Credit Loans shall be prepaid from the proceeds of a new Borrowing of
the Refinancing Revolving Credit Loans under such new Class of Refinancing
Revolving Credit Commitments in such amounts as shall be necessary in order
that, after giving effect to such Borrowing and all such related prepayments,
all Revolving Credit Loans under all Revolving Credit Commitments will be held
by all Revolving Credit Lenders with Revolving Credit Commitments (including
Lenders providing such Refinancing Revolving Credit Commitments) ratably in
accordance with all of their respective Revolving Credit Commitments of all
Classes (after giving effect to the establishment of such Refinancing Revolving
Credit Commitments). Upon any Refinancing Facility Closing Date on which
Refinancing Revolving Credit Commitments are effected through the increase to
any existing Class of Revolving Credit Commitments pursuant to this
Section 2.15(b), if, on the date of such increase, there are any Revolving
Credit Loans outstanding under such Class of Revolving Credit Commitments being
increased, each of the Revolving Credit Lenders under such Class shall
automatically and without further act be deemed to have assigned to each of the
Refinancing Revolving Credit Lenders under such Class, and each of such
Refinancing Revolving Credit Lenders shall automatically and without further act
be deemed to have purchased and assumed, at the principal amount thereof, such
interests in the Revolving Credit Loans of such Class outstanding on such
Refinancing Facility Closing Date as shall be necessary in order that, after
giving effect to all such assignments and assumptions, such Revolving Credit
Loans of such Class will be held by existing Revolving Credit Lenders under such
Class and Refinancing Revolving Credit Lenders under such Class ratably in
accordance with their respective Revolving Credit Commitments of such
Class after giving effect to the addition of such Refinancing Revolving Credit
Commitments to such existing Revolving Credit Commitments under such Class. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the two
preceding sentences.

 

114



--------------------------------------------------------------------------------

(vi)    The terms, provisions and documentation of the Refinancing Term Loans
and Refinancing Term Loan Commitments, the Refinancing Term C Loans and
Refinancing Term C Loan Commitments, or the Refinancing Revolving Credit Loans
and Refinancing Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Borrower and the applicable Refinancing
Lenders providing such Refinancing Commitments, and except as otherwise set
forth herein, to the extent not identical to (or constituting a part of) any
Class of Term Loans, Term C Loans or Revolving Credit Commitments, as
applicable, each existing on the Refinancing Facility Closing Date, shall be
consistent with clauses (A) or (B) below, as applicable, and the other terms and
conditions shall either, at the option of the Borrower, (x) reflect market terms
and conditions (taken as a whole) at the time of incurrence or issuance (as
determined by the Borrower) or (y) if not consistent with the terms of the
corresponding Class of Term Loans, Term C Loans or Revolving Credit Commitments,
as applicable, not be materially more restrictive to the Borrower (as determined
by the Borrower), when taken as a whole, than the terms of the applicable
Class of Term Loans, Term C Loans or Revolving Credit Commitments being
refinanced or replaced (except (1) covenants or other provisions applicable only
to periods after the Latest Maturity Date (as of the applicable Refinancing
Facility Closing Date) and (2) pricing, fees, rate floors, premiums, optional
prepayment or redemption terms (which shall be determined by the Borrower)
unless the Lenders under the Term Loans, Term C Loans or Revolving Credit
Commitments, as applicable, each existing on the Refinancing Facility Closing
Date, receive the benefit of such more restrictive terms. In any event:

(A)    the Refinancing Term Loans and Refinancing Term C Loans:

(1)    (I) shall rank pari passu or junior in right of payment with any First
Lien Obligations outstanding under this Agreement and (II) shall be unsecured or
rank pari passu or junior in right of security with any First Lien Obligations
outstanding under this Agreement and, if secured, shall not be secured by assets
other than Collateral (and, if applicable, shall be subject to a subordination
agreement and/or the Collateral Trust Agreement, the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement and/or any other lien
subordination and intercreditor arrangement reasonably satisfactory to the
Borrower and the Administrative Agent, as applicable);

(2)    as of the Refinancing Facility Closing Date, shall not have a Maturity
Date earlier than the Maturity Date of the Refinanced Debt;

(3)    as of the Refinancing Facility Closing Date, such Refinancing Term Loans
shall have a Weighted Average Life to Maturity not shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Debt on the date of
incurrence of such Refinancing Term Loans (without giving effect to any previous
amortization payments or prepayments of the Refinanced Debt);

(4)    shall have a Yield determined by the Borrower and the applicable
Refinancing Term Lenders or Refinancing Term C Loan Lenders;

(5)     may provide for the ability to participate on a pro rata basis or less
than or greater than a pro rata basis in any voluntary repayments or prepayments
of principal of Term Loans or Term C Loans hereunder and on a pro rata basis or
less than a pro rata basis (but, except as otherwise permitted by this
Agreement, not on a greater than pro rata basis) in any mandatory repayments or
prepayments of principal of Term Loans or Term C Loans hereunder; provided, that
if such Refinancing Term Loans are unsecured or rank

 

115



--------------------------------------------------------------------------------

junior in right of payment or as to security with the First Lien Obligations,
such Refinancing Term Loans shall participate on a junior basis with respect to
mandatory repayments of Term Loans and Term C Loans hereunder (except in
connection with any refinancing, extension, renewal, replacement, repurchase or
retirement thereof permitted by this Agreement);

(6)    unless otherwise permitted hereby, shall not have a greater principal
amount than the principal amount of the Refinanced Debt (plus the amount of any
unused commitments thereunder), plus accrued interest, fees, defeasance costs
and premium (including call and tender premiums), if any, under the Refinanced
Debt, plus underwriting discounts, fees, commissions and expenses (including
original issue discount, upfront fees and similar items) in connection with the
refinancing of such Refinanced Debt and the incurrence or issuance of such
Refinancing Term Loans or Refinancing Term C Loans; and

(7)    may not be guaranteed by any Person other than a Credit Party;

(B)    the Refinancing Revolving Credit Commitments and Refinancing Revolving
Credit Loans:

(1)    (I) shall rank pari passu or junior in right of payment and (II) shall be
pari passu or junior in right of security with the Revolving Credit Loans and,
in each case, shall not be secured by assets other than Collateral (and, if
applicable, shall be subject to a subordination agreement and/or the Collateral
Trust Agreement, the First Lien Intercreditor Agreement, the Junior Lien
Intercreditor Agreement and/or any other lien subordination and intercreditor
arrangement reasonably satisfactory to the Borrower and the Administrative
Agent, as applicable);

(2)    shall not mature earlier than, or provide for mandatory commitment
reductions prior to, the maturity date with respect to the Refinanced Debt;

(3)    shall provide that the borrowing, prepayments and repayment (except for
(1) payments of interest and fees at different rates on Refinancing Revolving
Credit Commitments (and related outstandings), (2) repayments required upon the
maturity date of the Refinancing Revolving Credit Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (4) below)) of Revolving Credit Loans with respect to
Refinancing Revolving Credit Commitments after the associated Refinancing
Facility Closing Date shall be made on a pro rata basis with all other Revolving
Credit Commitments existing on the Refinancing Facility Closing Date; provided,
that if such Refinancing Revolving Credit Commitments (and related Obligations)
are unsecured or rank junior in right of payment or as to security with the
First Lien Obligations, such Refinancing Revolving Credit Commitments may
participate on a “first-in/last-out” basis (but not a “last-in/first-out” basis)
with respect to borrowings, prepayments and repayments of all other Revolving
Credit Commitments existing on the Refinancing Facility Closing Date (except in
connection with any refinancing, extension, renewal, replacement, repurchase or
retirement thereof permitted by this Agreement);

(4)     shall provide that the permanent repayment of Revolving Credit Loans
with respect to, and termination or reduction of, Refinancing Revolving Credit
Commitments after the associated Refinancing Facility Closing Date be made on a
pro rata basis or less than pro rata basis (but not greater than pro rata basis,
except that the

 

116



--------------------------------------------------------------------------------

Borrower shall be permitted to permanently repay and terminate Commitments in
respect of any such Class of Revolving Credit Loans on a greater than pro rata
basis as compared to any other Class of Revolving Credit Loans with a later
maturity date than such Class or in connection with any refinancing, extension,
renewal, replacement, repurchase or retirement thereof permitted by this
Agreement) with all other Revolving Credit Commitments existing on the
Refinancing Facility Closing Date;

(5)     shall have a Yield determined by the Borrower and the applicable
Refinancing Revolving Credit Lenders;

(6)     except as otherwise permitted hereby, shall have a greater principal
amount of Commitments than the principal amount of the utilized Commitments of
the Refinanced Debt (plus the amount of any unused commitments thereunder), plus
accrued interest, fees, defeasance costs and premium (including call and tender
premiums), if any, under the Refinanced Debt, plus underwriting discounts, fees,
commissions and expenses (including original issue discount, upfront fees and
similar items) in connection with the refinancing of such Refinanced Debt and
the incurrence or issuance of such Refinancing Revolving Credit Commitments or
Refinancing Revolving Credit Loans; and

(7)    may not be guaranteed by any Subsidiary other than a Credit Party.

(vii)    Commitments in respect of Refinancing Term Loans and Refinancing
Revolving Credit Commitments shall become additional Commitments under this
Agreement pursuant to an amendment (a “Refinancing Amendment”) to this Agreement
and, as appropriate, the other Credit Documents, executed by the Borrower, each
Refinancing Lender providing such Commitments and the Administrative Agent. The
Refinancing Amendment may, without the consent of any other Credit Party, Agent
or Lender, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15(b). The Borrower will use the proceeds, if any, of the Refinancing
Term Loans, Refinancing Term C Loans and Refinancing Revolving Credit
Commitments in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, and shall permanently terminate applicable commitments under,
substantially concurrently, the applicable Refinanced Debt.

(viii)    The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.15(b)
(including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Refinanced Debt on such terms as may be set forth in
the relevant Refinancing Amendment) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
or amendment section) or any other Credit Document that may otherwise prohibit
or restrict any such refinancing or any other transaction contemplated by this
Section 2.15.

(c)    In the event that the Administrative Agent determines, and the Borrower
agrees (acting reasonably), that the allocation of Extended Term Loans of a
given Extension Series, Extended Term C Loans of a given Extension Series or the
Extended Revolving Credit Commitments of a given Extension Series, in each case
to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Borrower
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this

 

117



--------------------------------------------------------------------------------

Agreement and the other Credit Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall
(i) provide for the conversion and extension of the applicable Term Loans, the
applicable Term C Loans or Existing Revolving Credit Commitments (and related
Revolving Credit Exposure), as the case may be, in such amount as is required to
cause such Lender to hold Extended Term Loans, Extended Term C Loans or Extended
Revolving Credit Commitments (and related Revolving Credit Exposure) of the
applicable Extension Series into which such other Term Loans, Term C Loans or
Revolving Credit Commitments or New Revolving Credit Commitments, as the case
may be, were initially converted, as the case may be, in the amount such Lender
would have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Loans or Commitments to which
it was entitled under the terms of such Extension Amendment, in the absence of
such error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrower and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Amendment described in Section 2.15(a)), and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in Section 2.15(a) to the extent reasonably necessary to effectuate
the purposes of this Section 2.15(c).

2.16.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    (i) No Defaulting Lender shall be entitled to receive any fee payable
under Section 4 or any interest at the Default Rate payable under Section 2.8(d)
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee or interest that otherwise would have
been required to have been paid to that Defaulting Lender).

(i)    Each Defaulting Lender shall be entitled to receive Revolving Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its applicable Revolving Credit Commitment Percentage
of the Stated Amount of Letters of Credit for which it has provided cash
collateral satisfactory to the applicable Revolving Letter of Credit Issuer.

(ii)    With respect to any Revolving Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the Revolving
Letter of Credit Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Revolving Letter of Credit
Issuer’s Revolving Credit Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(b)    If any Revolving Letter of Credit Exposure exists at the time a Lender
becomes a Defaulting Lender, then (i) all or any part of such Revolving Letter
of Credit Exposure of such Defaulting Lender will, subject to the limitation in
the first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Credit Commitment Percentage;
provided that (A) each Non-Defaulting Lender’s Revolving Letter of Credit
Exposure may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) subject to Section 13.22, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent,

 

118



--------------------------------------------------------------------------------

the Revolving Letter of Credit Issuers, or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender, (ii) to the extent that all or any portion of the Defaulting Lender’s
Revolving Letter of Credit Exposure cannot, or can only partially, be so
reallocated to Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.16(b)(i) above or otherwise, the Borrower shall within two Business
Days following written notice by the Administrative Agent Cash Collateralize
such Defaulting Lender’s Revolving Letter of Credit Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above), in accordance
with the procedures set forth in Section 3.8 for so long as such Revolving
Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Revolving Letter of
Credit Exposure pursuant to the requirements of this Section 2.16(b)(i), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 4.1(c) with respect to such Defaulting Lender’s Revolving
Letter of Credit Exposure during the period such Defaulting Lender’s Revolving
Letter of Credit Exposure is Cash Collateralized, (iv) if the Revolving Letter
of Credit Exposure of the Non-Defaulting Lenders is reallocated pursuant to the
requirements of this Section 2.16(b), then the fees payable to the Lenders
pursuant to Section 4.1(c) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Credit Commitment Percentages and the Borrower
shall not be required to pay any fees to the Defaulting Lender pursuant to
Section 4.1(c) with respect to such Defaulting Lender’s Revolving Letter of
Credit Exposure during the period that such Defaulting Lender’s Revolving Letter
of Credit Exposure is reallocated, or (v) if any Defaulting Lender’s Revolving
Letter of Credit Exposure is neither Cash Collateralized nor reallocated
pursuant to the requirements of this Section 2.16(b), then, without prejudice to
any rights or remedies of the applicable Revolving Letter of Credit Issuer or
any Lender hereunder, all fees payable under Section 4.1(c) with respect to such
Defaulting Lender’s Revolving Letter of Credit Exposure shall be payable to the
applicable Revolving Letter of Credit Issuer until such Revolving Letter of
Credit Exposure is Cash Collateralized and/or reallocated.

(c)    No Revolving Letter of Credit Issuer will be required to issue any new
Revolving Letter of Credit or to amend any outstanding Revolving Letter of
Credit to increase the face amount thereof or extend the expiry date thereof,
unless the applicable Revolving Letter of Credit Issuer is reasonably satisfied
that any exposure that would result from the exposure to such Defaulting Lender
is eliminated or fully covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with the requirements of Section 2.16(b) above or otherwise in a
manner reasonably satisfactory to the applicable Revolving Letter of Credit
Issuer and the Borrower.

(d)    If the Borrower, the Administrative Agent and the Revolving Letter of
Credit Issuers agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any Revolving Letter of Credit Exposure of such
Lender reallocated pursuant to the requirements of Section 2.16(b) shall be
reallocated back to such Lender; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

2.17.    Permitted Debt Exchanges.

(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify

 

119



--------------------------------------------------------------------------------

that it is either a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an institutional “accredited investor” (as defined
in Rule 501 under the Securities Act)) with outstanding Term Loans under one or
more Classes of Term Loans (as determined by the Borrower in its sole
discretion) on the same terms, the Borrower may from time to time consummate one
or more exchanges of Term Loans for Permitted Other Notes (such notes,
“Permitted Debt Exchange Notes” and each such exchange, a “Permitted Debt
Exchange”), so long as the following conditions are satisfied or waived: (i) no
Event of Default shall have occurred and be continuing at the time the offering
document in respect of a Permitted Debt Exchange Offer is delivered to the
relevant Lenders, (ii) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans exchanged shall equal the aggregate principal
amount (calculated on the face amount thereof) of Permitted Debt Exchange Notes
issued in exchange for such Term Loans, provided that the aggregate principal
amount of the Permitted Debt Exchange Notes may include accrued interest, fees
and premium (if any) under the Term Loans exchanged and underwriting discounts,
fees, commissions and expenses (including original issue discount, upfront fees
and similar items) in connection with the exchange of such Term Loans and the
issuance of such Permitted Debt Exchange Notes, (iii) the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans exchanged under
each applicable Class by the Borrower pursuant to any Permitted Debt Exchange
shall automatically be cancelled and retired by the Borrower on date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of a given Class tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans under the relevant Class tendered by such
Lenders ratably up to such maximum based on the respective principal amounts so
tendered, or if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Term Loans across all Classes subject to such
Permitted Debt Exchange Offer tendered by such Lenders ratably up to such
maximum amount based on the respective principal amounts so tendered, (v) all
documentation in respect of such Permitted Debt Exchange shall be consistent
with the foregoing, and all written communications generally directed to the
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and made in consultation with the Borrower and the Auction Agent,
and (vi) any applicable Minimum Tender Condition or Maximum Tender Condition, as
the case may be, shall be satisfied or waived by the Borrower.

(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify (A) as a condition (a “Minimum Tender Condition”)

 

120



--------------------------------------------------------------------------------

to consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s sole discretion) of Term Loans of any or all applicable Classes be
tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s sole discretion) of Term Loans of any or all applicable Classes
will be accepted for exchange.

(c)    In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.17 and without conflict
with Section 2.17(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.

(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

SECTION 3.    Letters of Credit.

3.1.    Issuance of Letters of Credit.

(a)    Revolving Letters of Credit. (i) Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on and after the
Conversion Date and prior to the Revolving L/C Maturity Date, each Revolving
Letter of Credit Issuer agrees, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 3, to issue upon the request of the
Borrower and (x) for the direct or indirect benefit of the Borrower and its
direct or indirect Subsidiaries, (y) for the direct or indirect benefit of any
direct or indirect parent of the Borrower or any Subsidiaries of such direct or
indirect parent so long as the aggregate Stated Amount of all Letters of Credit
issued for such parent and its other Subsidiaries’ benefit (excluding Letters of
Credit issued to support the obligations of such direct or indirect parent or
its other Subsidiaries which obligations were entered into primarily to benefit
the business of Borrower and its Subsidiaries) does not exceed the Available RP
Capacity Amount at any time and (z) for the direct or indirect benefit of Energy
Future Holdings Corp. and its subsidiaries and their respective successors and
assigns (excluding Letters of Credit issued to support the obligations of Energy
Future Holdings Corp. and its Subsidiaries which obligations were entered into
primarily to benefit the business of Borrower and its Subsidiaries) to support
insurance policies outstanding on or before October 3, 2016 so long as the
aggregate Stated Amount of all Letters of Credit issued for Energy Future
Holdings Corp. and its successors and assigns does not exceed $25,000,000 at any
time, a letter of credit or letters of credit (the “Revolving Letters of Credit”
and each, a “Revolving Letter of Credit”) in such form and with such Issuer
Documents as may be approved by such Revolving Letter of Credit Issuer in its
reasonable discretion; provided that the Borrower shall be a co-applicant, and
jointly and severally liable with respect to each Revolving Letter of Credit
issued for the account of such Subsidiary or such direct or indirect parent and
its other Subsidiaries; provided further that Revolving Letters of Credit issued
for the direct or indirect benefit of such direct or indirect parent and its
other Subsidiaries other than the Borrower and its Restricted Subsidiaries shall
be subject

 

121



--------------------------------------------------------------------------------

to Section 10.5 hereof; provided further that (x) each Revolving Letter of
Credit Issuer that is an issuer of DIP Revolving Letters of Credit on the
Conversion Date shall be deemed to have issued Revolving Letters of Credit on
the Conversion Date as provided in Section 3.10 and (y) each Term Letter of
Credit and each Parent Letter of Credit, in each case outstanding immediately
prior to the Seventh Amendment Effective Date and issued by a Revolving Letter
of Credit Issuer shall be deemed to be a Revolving Letter of Credit issued
hereunder on the Seventh Amendment Effective Date as provided in Section 3.10.
Notwithstanding anything to the contrary contained herein, (i) other than with
respect to the initial deemed issuance of Parent Letters of Credit as Revolving
Letters of Credit hereunder, neither UBS AG, Stamford Branch nor any Affiliate
thereof shall have any obligation on or after the Seventh Amendment Effective
Date to issue or renew any Revolving Letter of Credit, (ii) none of Barclays
Bank PLC, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA or any
Affiliate thereof that is a Revolving Letter of Credit Issuer shall be required
to issue trade or commercial Revolving Letters of Credit under this Agreement
and (iii) none of Barclays Bank PLC or any Affiliate thereof shall be required
to issue any Revolving Letter of Credit that provides for payment less than
three Business Days after receipt of a draw request from the applicable
beneficiary (unless Barclays Bank PLC or such Affiliate otherwise agrees in its
sole discretion).

(iii)    Notwithstanding the foregoing, (A) no Revolving Letter of Credit shall
be issued the Stated Amount of which, when added to the Revolving Letters of
Credit Outstanding in respect of all Revolving Letters of Credit at such time,
would exceed the Revolving Letter of Credit Commitment then in effect; (B) no
Revolving Letter of Credit shall be issued the Stated Amount of which, when
added to the Revolving Letters of Credit Outstanding with respect to all
Revolving Letters of Credit would cause the aggregate amount of the Revolving
Credit Exposures at such time to exceed the Total Revolving Credit Commitment
then in effect; (C) subject to the provisions of Section 3.10, no Revolving
Letter of Credit shall be issued (or deemed issued) by any Revolving Letter of
Credit Issuer the Stated Amount of which, when added to the Revolving Letters of
Credit Outstanding with respect to such Revolving Letter of Credit Issuer, would
exceed the Specified Revolving Letter of Credit Commitment of such Revolving
Letter of Credit Issuer then in effect; (D) each Revolving Letter of Credit
shall have an expiration date occurring no later than the earlier of (x) one
year after the date of issuance thereof, unless otherwise agreed upon by the
Administrative Agent and the Revolving Letter of Credit Issuer, or if issued to
replace existing Revolving Letters of Credit with a maturity of longer than one
year, or as provided under Section 3.2(b) and (y) the Revolving L/C Maturity
Date; (E) each Revolving Letter of Credit shall be denominated in Dollars;
(F) no Revolving Letter of Credit shall be issued if (i) it would be illegal
under any Applicable Law for the beneficiary of the Revolving Letter of Credit
to have a Revolving Letter of Credit issued in its favor, (ii) the issuance of
such Revolving Letter of Credit would violate any laws binding upon the
applicable Revolving Letter of Credit Issuer, (iii) to the extent the Revolving
Letter of Credit Issuer is Goldman Sachs Bank USA or any Affiliate thereof
(“Goldman”), the issuance of such Revolving Letter of Credit would violate any
policies of Goldman applicable to letters of credit generally; it being agreed
and understood by Goldman that Goldman shall act in good faith and use
commercially reasonable efforts to not change such policies after the 2016
Incremental Amendment Effective Date in a manner that would limit its
obligations under the Credit Agreement (except as required by law, regulation,
rule or regulatory guidance) or (iv) to the extent the Revolving Letter of
Credit Issuer is BNP Paribas or any Affiliate thereof (“BNP”), the issuance of
such Revolving Letter of Credit would violate any policies of BNP applicable to
letters of credit generally; it being agreed and understood by BNP that BNP
shall act in good faith and use commercially reasonable efforts to not change
such policies after the Seventh Amendment Effective Date in a manner that would
limit its obligations under the Credit Agreement (except as required by law,
regulation, rule or regulatory guidance); and (G) no Revolving Letter of Credit
shall be issued after the relevant Revolving Letter of Credit Issuer has

 

122



--------------------------------------------------------------------------------

received a written notice from the Borrower or the Administrative Agent or the
Required Lenders stating that a Default or an Event of Default has occurred and
is continuing until such time as such Revolving Letter of Credit Issuer shall
have received a written notice (x) of rescission of such notice from the party
or parties originally delivering such notice, (y) of the waiver of such Default
or Event of Default in accordance with the provisions of Section 13.1 or
(z) that such Default or Event of Default is no longer continuing.

(b)    Term Letters of Credit. (i) Subject to and upon the terms and conditions
herein set forth, at any time and from time to time on and after the Seventh
Amendment Effective Date and prior to the Term L/C Termination Date, each Term
Letter of Credit Issuer agrees to issue upon the request of the Borrower and
(x) for the direct or indirect benefit of the Borrower and its Subsidiaries,
(y) for the direct or indirect benefit of any direct or indirect parent of the
Borrower and its other Subsidiaries so long as the aggregate Stated Amount of
all Letters of Credit issued for such parent and its other Subsidiaries’ benefit
(excluding Letters of Credit issued to support the obligations of the direct or
indirect parent or its other Subsidiaries which obligations were entered into
primarily to benefit the business of Borrower and its Subsidiaries) does not
exceed the Available RP Capacity Amount at any time and (z) for the direct or
indirect benefit of Energy Future Holdings Corp. and its subsidiaries and their
respective successors and assigns (excluding Letters of Credit issued to support
the obligations of Energy Future Holdings Corp. and its Subsidiaries which
obligations were entered into primarily to benefit the business of Borrower and
its Subsidiaries) to support insurance policies outstanding on or before
October 3, 2016 so long as the aggregate Stated Amount of all Letters of Credit
issued for Energy Future Holdings Corp. and its successors and assigns does not
exceed $25,000,000 at any time, a letter of credit or letters of credit (the
“Term Letters of Credit” and each a “Term Letter of Credit”) in such form and
with such Issuer Documents as may be approved by such Term Letter of Credit
Issuer in its reasonable discretion; provided that the Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Term
Letter of Credit issued for the account of such Subsidiary or the direct or
indirect parent and its other Subsidiaries; provided further that Term Letters
of Credit issued for the direct or indirect benefit of such direct or indirect
parent and its other Subsidiaries other than the Borrower and the Restricted
Subsidiaries shall be subject to Section 10.5; provided further that each Term
Letter of Credit Issuer that is an issuer of DIP Term Letters of Credit on the
Conversion Date shall be deemed to have issued Term Letters of Credit on the
Conversion Date as provided in Section 3.10.

(ii)    Notwithstanding the foregoing, (A) no Term Letter of Credit shall be
issued, the Stated Amount of which, when added to the Term Letters of Credit
Outstanding in respect of all Term Letters of Credit at such time, would exceed
the lesser of (x) the Term Letter of Credit Commitment then in effect and
(y) the Term C Loan Collateral Account Balance, (B) subject to the provisions of
Section 3.9, no Term Letter of Credit shall be issued (or deemed issued) by any
Term Letter of Credit Issuer the Stated Amount of which, when added to the Term
Letters of Credit Outstanding with respect to such Term Letter of Credit Issuer,
would exceed the Specified Term Letter of Credit Commitment of such Term Letter
of Credit Issuer then in effect, (C) no Term Letter of Credit shall be issued
(or deemed issued) by any Term Letter of Credit Issuer the Stated Amount of
which, when added to the Term Letters of Credit Outstanding with respect to such
Term Letter of Credit Issuer, would exceed the Term C Loan Collateral Account
Balance of such Term Letter of Credit Issuer, (D) each Term Letter of Credit
shall have an expiration date occurring no later than the earlier of (x) one
year after the date of issuance thereof, unless otherwise agreed upon by the
Administrative Agent and the Term Letter of Credit Issuer or as provided under
Section 3.2(b) and (y) the Term L/C Termination Date, (E) each Term Letter of
Credit shall be denominated in Dollars, (F) no Term Letter of Credit shall be
issued if (i) it would be illegal under any Applicable Law for the beneficiary
of the Term Letter of Credit to have a Term Letter of Credit issued in its favor
or (ii) the issuance of such Term Letter of Credit would violate any laws
binding upon the

 

123



--------------------------------------------------------------------------------

applicable Term Letter of Credit Issuer, and (G) no Term Letter of Credit shall
be issued after the Term Letter of Credit Issuer has received a written notice
from the Borrower, the Administrative Agent or the Required Lenders stating that
a Default or an Event of Default has occurred and is continuing until such time
as the Term Letter of Credit Issuer shall have received a written notice (x) of
rescission of such notice from the party or parties originally delivering such
notice, (y) of the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1 or (z) that such Default or Event of Default is
no longer continuing; provided, however, that the Stated Amount of any Term
Letter of Credit with respect to which another Term Letter of Credit is to be
(or has been) issued to replace such Term Letter of Credit shall be excluded in
calculating the Term Letters of Credit Outstanding in connection with any
determination of compliance with clause (A)(x) above, so long as (and only so
long as) the Term L/C Cash Coverage Requirement (determined without regard to
the proviso following the definition thereof) shall, at all times prior to the
termination and cancellation of the Term Letter of Credit that is being (or has
been) replaced (as notified to the Administrative Agent and the Borrower by the
Term Letter of Credit Issuer thereof), be satisfied (including with respect to
the Term Letter of Credit that is being (or has been) replaced and the related
replacement Term Letter of Credit).

3.2.    Letter of Credit Requests.

(a)    Whenever the Borrower desires that a Letter of Credit be issued, the
Borrower shall give the Administrative Agent and the applicable Letter of Credit
Issuer a Letter of Credit Request by no later than 1:00 p.m. at least two (or
such shorter time as may be agreed upon by the Administrative Agent and such
Letter of Credit Issuer) Business Days prior to the proposed date of issuance.
Each notice shall be executed by the Borrower, shall specify whether such Letter
of Credit is to be a Revolving Letter of Credit or Term Letter of Credit and
shall be in the form of Exhibit G, or such other form (including by electronic
or fax transmission) as agreed between the Borrower, the Administrative Agent
and the applicable Letter of Credit Issuer (each a “Letter of Credit Request”).

(b)    If the Borrower so requests in any applicable Letter of Credit Request,
any Letter of Credit Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by a Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to such Letter of Credit Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Borrower
and, in the case of Revolving Letters of Credit, the Revolving Credit Lenders,
and in the case of Term Letters of Credit, the Lenders shall be deemed to have
authorized (but may not require) such Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than,
in the case of any Revolving Letter of Credit, the Revolving L/C Maturity Date,
and in the case of any Term Letter of Credit, the Term L/C Termination Date;
provided, however, that such Letter of Credit Issuer shall not permit any such
extension if (A) such Letter of Credit Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) of either Sections 3.1(a) or (b), as applicable,
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date from the Administrative Agent or the Borrower that one
or more of the applicable conditions specified in Section 7 are not then
satisfied (or waived), and in each such case directing such Letter of Credit
Issuer not to permit such extension.

 

124



--------------------------------------------------------------------------------

(c)    Each Letter of Credit Issuer shall, at least once each month, provide the
Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time and specifying
whether such Letters of Credit are Revolving Letters of Credit or Term Letters
of Credit; provided that (i) upon written request from the Administrative Agent,
such Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Letter of Credit Issuer and specifying whether such Letters
of Credit are Revolving Letters of Credit or Term Letters of Credit and (ii) the
failure of a Letter of Credit Issuer to provide such list (A) shall not result
in any liability of such Letter of Credit Issuer to any Person and (B) shall not
impair or otherwise affect the liability or obligation of any Credit Party in
respect of any Letter of Credit.

(d)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(a)(ii) or Section 3.1(b)(ii), as applicable.

3.3.    Revolving Letter of Credit Participations.

(a)    Immediately upon the issuance by the Revolving Letter of Credit Issuer of
any Revolving Letter of Credit, the Revolving Letter of Credit Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender (each such
Revolving Credit Lender, in its capacity under this Section 3.3, a “Revolving
L/C Participant”), and each such Revolving L/C Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the
Revolving Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation, in each Revolving Letter of Credit, each substitute
therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto (each, a “Revolving L/C Participation”) pro
rata based on such Revolving L/C Participant’s Revolving Credit Commitment
Percentage (determined without regard to the Class of Revolving Credit
Commitments held by such Lender), and any security therefor or guaranty
pertaining thereto.

(b)    In determining whether to pay under any Revolving Letter of Credit, the
Revolving Letter of Credit Issuer shall have no obligation relative to the
Revolving L/C Participants other than to confirm that (i) any documents required
to be delivered under such Revolving Letter of Credit have been delivered,
(ii) the Revolving Letter of Credit Issuer has examined the documents with
reasonable care and (iii) the documents appear to comply on their face with the
requirements of such Revolving Letter of Credit. Any action taken or omitted to
be taken by the Revolving Letter of Credit Issuer under or in connection with
any Revolving Letter of Credit issued by it, if taken or omitted in the absence
of gross negligence, bad faith, willful misconduct or a material breach by the
Revolving Letter of Credit Issuer of any Credit Document, shall not create for
the Revolving Letter of Credit Issuer any resulting liability.

(c)    Whenever the Revolving Letter of Credit Issuer receives a payment in
respect of an unpaid reimbursement obligation as to which the Administrative
Agent has received for the account of the Revolving Letter of Credit Issuer any
payments from the Revolving L/C Participants, the Revolving Letter of Credit
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Revolving L/C Participant that has paid its Revolving
Credit Commitment Percentage (determined without regard to the Class of
Revolving Credit Commitments held by such Lender) of such reimbursement
obligation, in Dollars and in immediately available funds, an amount equal to
such Revolving L/C Participant’s share (based upon the proportionate aggregate
amount originally funded by such Revolving L/C Participant to the aggregate
amount funded by all Revolving L/C Participants) of the principal amount so paid
in respect of such reimbursement obligation and interest thereon accruing after

 

125



--------------------------------------------------------------------------------

the purchase of the respective Revolving L/C Participations at the Overnight
Rate. For the avoidance of doubt, all distributions under this Section 3.3(c)
shall be made to each Lender with a Revolving Credit Commitment pro rata based
on each such Lender’s Revolving Credit Commitment Percentage without regard to
the Class of Revolving Credit Commitments held by such Lender.

(d)    The obligations of the Revolving L/C Participants to make payments to the
Administrative Agent for the account of the Revolving Letter of Credit Issuer
with respect to Revolving Letters of Credit shall be irrevocable and not subject
to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including under any of the
following circumstances:

(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Revolving Letter
of Credit, any transferee of any Revolving Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Revolving
Letter of Credit Issuer, any Lender or other Person, whether in connection with
this Agreement, any Revolving Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between the Borrower and the beneficiary named in any such Revolving Letter of
Credit);

(iii)    any draft, certificate or any other document presented under any
Revolving Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)    the occurrence of any Default or Event of Default;

provided, however, that no Revolving L/C Participant shall be obligated to pay
to the Administrative Agent for the account of the Revolving Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by the Revolving Letter of Credit Issuer
under a Revolving Letter of Credit as a result of acts or omissions constituting
gross negligence or willful misconduct by the Revolving Letter of Credit Issuer
(as determined in a final non-appealable judgment of a court of competent
jurisdiction).

3.4.    Agreement to Repay Letter of Credit Drawings.

(a)    The Borrower hereby agrees to reimburse the applicable Letter of Credit
Issuer, by making payment in Dollars to the Administrative Agent in immediately
available funds, for any payment or disbursement made by such Letter of Credit
Issuer under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) on the first Business Day following the date that such Letter
of Credit Issuer provides written notice to the Borrower of such payment or
disbursement (such required date for reimbursement, the “Reimbursement Date”),
with interest on the amount so paid or disbursed by such Letter of Credit
Issuer, from and including the date of such payment or disbursement to but
excluding the Reimbursement Date, at the per annum rate for each day equal to
the Overnight Rate; provided that, notwithstanding anything contained in this
Agreement to the contrary, (i) in the case of any Unpaid Drawings under any
Revolving Letters of Credit, (A) unless the Borrower shall have notified the
Administrative Agent and the relevant Letter of Credit Issuer prior to
10:00 a.m. on the

 

126



--------------------------------------------------------------------------------

Reimbursement Date that the Borrower intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Revolving Credit Loans, the Borrower shall be deemed to have given a Notice
of Borrowing requesting that, with respect to Revolving Letters of Credit, the
Lenders with Revolving Credit Commitments make Revolving Credit Loans (which
shall be ABR Loans) on the Reimbursement Date in the amount of such Unpaid
Drawing and (B) the Administrative Agent shall promptly notify each Revolving
Credit Lender of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof (without regard to the Minimum Borrowing Amount), and
each Revolving L/C Participant shall be irrevocably obligated to make a
Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage
(determined without regard to the Class of Revolving Credit Commitments held by
such Lender) of the applicable Unpaid Drawing by 2:00 p.m. on such Reimbursement
Date by making the amount of such Revolving Credit Loan available to the
Administrative Agent and the Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the relevant Letter of
Credit Issuer for the related Unpaid Drawing or (ii) in the case of any Unpaid
Drawing under any Term Letter of Credit, unless the Borrower shall have notified
the Administrative Agent and the relevant Letter of Credit Issuer prior to 10:00
a.m. on the Reimbursement Date that the Borrower intends to reimburse the
relevant Letter of Credit Issuer for the amount of such drawing with its own
funds, the Collateral Agent shall (or shall instruct the Collateral Trustee to)
instruct the applicable Depositary Bank to cause the amounts on deposit in the
applicable Term C Loan Collateral Account to be disbursed to the applicable Term
Letter of Credit Issuer for application to repay in full the amount of such
Unpaid Drawing. For the avoidance of doubt, all Borrowings of Revolving Credit
Loans under this Section 3.4(a) shall be made by each Lender with a Revolving
Credit Commitment pro rata based on each such Lender’s Revolving Credit
Commitment Percentage (determined without regard to Class of Revolving Credit
Commitments held by such Lender).

In the event that the Borrower fails to Cash Collateralize any Revolving Letter
of Credit that is outstanding on the Revolving L/C Maturity Date, the full
amount of the Revolving Letters of Credit Outstanding in respect of such
Revolving Letter of Credit shall be deemed to be an Unpaid Drawing subject to
the provisions of this Section 3.4 except that the Revolving Letter of Credit
Issuer shall hold the proceeds received from the Lenders as contemplated above
as cash collateral for such Revolving Letter of Credit to reimburse any Drawing
under such Revolving Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Revolving Letter of
Credit following the Revolving L/C Maturity Date, second, to the extent such
Revolving Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Borrower or
as otherwise directed by a court of competent jurisdiction.

(b)    The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuers with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against any
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as a Revolving L/C Participant), including any defense based upon
the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing; provided that
the Borrower shall not be obligated to reimburse any Letter of Credit Issuer for
any wrongful payment made by such Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting gross
negligence, bad faith, willful misconduct or a material breach by such Letter of
Credit Issuer (or any of its Related Parties) of any Credit Document, in each
case, as determined in a final non-appealable judgement of a court of competent
jurisdiction.

 

127



--------------------------------------------------------------------------------

3.5.    Increased Costs. If after the Closing Date, the adoption of any
Applicable Law, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by a Letter of Credit Issuer or any Revolving L/C Participant with
any request or directive made or adopted after the Closing Date (whether or not
having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by any Letter of Credit Issuer, or any Revolving L/C Participant’s
Revolving L/C Participation therein, or (b) impose on any Letter of Credit
Issuer or any Revolving L/C Participant any other conditions or liabilities
affecting its obligations under this Agreement in respect of Letters of Credit
or Revolving L/C Participations therein or any Letter of Credit or such
Revolving L/C Participant’s Revolving L/C Participation therein, and the result
of any of the foregoing is to increase the cost to such Letter of Credit Issuer
or such Revolving L/C Participant of issuing, maintaining or participating in
any Letter of Credit, or to reduce the amount of any sum received or receivable
by such Letter of Credit Issuer or such Revolving L/C Participant hereunder
(other than any such increase or reduction attributable to (i) Indemnified Taxes
and Taxes indemnifiable under Section 5.4, (ii) net income Taxes and franchise
and excise Taxes (imposed in lieu of net income Taxes) imposed on any Letter of
Credit Issuer or such Revolving L/C Participant or (iii) Taxes included under
clauses (c) through (f) of the definition of “Excluded Taxes”) in respect of
Letters of Credit or Revolving L/C Participations therein, then, promptly after
receipt of written demand to the Borrower by such Letter of Credit Issuer or
such Revolving L/C Participant, as the case may be (a copy of which notice shall
be sent by such Letter of Credit Issuer or such Revolving L/C Participant to the
Administrative Agent), the Borrower shall pay to such Letter of Credit Issuer or
such Revolving L/C Participant such additional amount or amounts as will
compensate such Letter of Credit Issuer or such Revolving L/C Participant for
such increased cost or reduction, it being understood and agreed, however, that
any Letter of Credit Issuer or a Revolving L/C Participant shall not be entitled
to such compensation as a result of such Person’s compliance with, or pursuant
to any request or directive to comply with, any such Applicable Law as in effect
on the Closing Date. A certificate submitted to the Borrower by the relevant
Letter of Credit Issuer or a Revolving L/C Participant, as the case may be (a
copy of which certificate shall be sent by such Letter of Credit Issuer or such
Revolving L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate such Letter of Credit Issuer or such Revolving
L/C Participant as aforesaid shall be conclusive and binding on the Borrower
absent clearly demonstrable error. Notwithstanding the foregoing, no Letter of
Credit Issuer or Revolving L/C Participant shall demand compensation pursuant to
this Section 3.5 if it shall not at the time be the general policy or practice
of such Lender to demand such compensation in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities.

3.6.    New or Successor Letter of Credit Issuer.

(a)    Subject to the appointment and acceptance of a successor Letter of Credit
Issuer as provided in this paragraph (with the consent of the Borrower, not to
be unreasonably withheld or delayed), any Letter of Credit Issuer may resign as
a Letter of Credit Issuer upon 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower. The Borrower may add
Revolving Letter of Credit Issuers and/or Term Letter of Credit Issuers at any
time upon notice to the Administrative Agent. If a Letter of Credit Issuer shall
resign or be replaced, or if the Borrower shall decide to add a new Letter of
Credit Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit under the applicable Credit
Facility or a new Letter of Credit

 

128



--------------------------------------------------------------------------------

Issuer under the applicable Credit Facility, as the case may be, or, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, denied, conditioned or delayed), another successor or new issuer of
Letters of Credit under the applicable Credit Facility, whereupon such successor
issuer shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
powers and duties of a Revolving Letter of Credit Issuer or Term Letter of
Credit Issuer, as applicable, hereunder, and the term “Revolving Letter of
Credit Issuer” or “Term Letter of Credit Issuer”, as applicable, shall mean such
successor or include such new issuer of Letters of Credit under the applicable
Credit Facility effective upon such appointment. At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees owing to such
Letter of Credit Issuer pursuant to Section 4.1(d). The acceptance of any
appointment as a Letter of Credit Issuer hereunder whether as a successor issuer
or new issuer of Letters of Credit in accordance with this Agreement, shall be
evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form satisfactory to the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, such new or
successor issuer of Letters of Credit shall become a “Revolving Letter of Credit
Issuer” or “Term Letter of Credit Issuer”, as applicable, hereunder. After the
resignation or replacement of a Letter of Credit Issuer hereunder, the resigning
or replaced Letter of Credit Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of a Letter of Credit Issuer
under this Agreement and the other Credit Documents with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. In connection with any
resignation or replacement pursuant to this clause (a) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (i) the Borrower, the resigning or replaced
Letter of Credit Issuer and the successor issuer of Letters of Credit shall
arrange to have any outstanding Letters of Credit issued by the resigning or
replaced Letter of Credit Issuer replaced with Letters of Credit issued by the
successor issuer of Letters of Credit or (ii) in the case of Revolving Letters
of Credit, the Borrower shall cause the successor issuer of Revolving Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Revolving Letter of Credit Issuer, to issue “back-stop” Revolving
Letters of Credit naming the resigning or replaced Revolving Letter of Credit
Issuer as beneficiary for each outstanding Revolving Letter of Credit issued by
the resigning or replaced Revolving Letter of Credit Issuer, which new Revolving
Letters of Credit shall have a face amount equal to the Revolving Letters of
Credit being back-stopped and the sole requirement for drawing on such new
Revolving Letters of Credit shall be a drawing on the corresponding back-stopped
Revolving Letters of Credit. After any resigning or replaced Letter of Credit
Issuer’s resignation or replacement as Letter of Credit Issuer, the provisions
of this Agreement relating to a Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (A) while it was a
Letter of Credit Issuer under this Agreement or (B) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.

(b)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7.    Role of Letter of Credit Issuer. Each Lender and the Borrower agree
that, in paying any Drawing under a Letter of Credit, the relevant Letter of
Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuers, the Administrative Agent,
any of their respective affiliates nor any correspondent, participant or
assignee of any Letter of Credit Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection

 

129



--------------------------------------------------------------------------------

herewith at the request or with the approval of the Required Lenders; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuers, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of any Letter of
Credit Issuer shall be liable or responsible for any of the matters described in
Section 3.3(d); provided that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against a Letter of Credit
Issuer, and such Letter of Credit Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Letter of Credit Issuer’s willful misconduct, gross negligence,
bad faith or a material breach by such Letter of Credit Issuer of any Credit
Document (as determined in a final non-appealable judgment of a court of
competent jurisdiction) or such Letter of Credit Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
each Letter of Credit Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Letter of Credit Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

3.8.    Cash Collateral.

(a)    Upon the written request of the Required Revolving Credit Lenders if, as
of the Revolving L/C Maturity Date, (i) there are any Revolving Letters of
Credit Outstanding or (ii) the provisions of Section 2.16(b)(ii) are in effect,
the Borrower shall promptly Cash Collateralize the then Revolving Letters of
Credit Outstanding (determined in the case of Cash Collateral provided pursuant
to clause (ii) above, after giving effect to Section 2.16(b)(i)).

(b)    If any Event of Default shall occur and be continuing, the Required
Revolving Credit Lenders may require that the Revolving L/C Obligations be Cash
Collateralized.

(c)    For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Revolving Letter of Credit Issuers as collateral for the Revolving L/C
Obligations, cash or deposit account balances (“Cash Collateral”) in an amount
equal to 100% of the amount of the Revolving Letters of Credit Outstanding
required to be Cash Collateralized pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Borrower and
the Revolving Letter of Credit Issuers (which documents are hereby consented to
by the Revolving Credit Lenders). Derivatives of such terms have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Revolving Letter of Credit Issuers, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
documentation in form and substance reasonably satisfactory to the
Administrative Agent, the Revolving Letter of Credit Issuers (which documents
are hereby consented to by the Revolving Credit Lenders). Such cash collateral
shall be maintained in blocked, interest bearing deposit accounts established by
and in the name of the Administrative Agent (with the interest accruing for the
benefit of the Borrower).

 

130



--------------------------------------------------------------------------------

3.9.    Term C Loan Collateral Account. On the Closing Date or the Third
Amendment Effective Date, as applicable, the Borrower established a Term C Loan
Collateral Account for the benefit of each Term Letter of Credit Issuer for the
purpose of cash collateralizing the Borrower’s obligations (including Term L/C
Obligations) to such Term Letter of Credit Issuer in respect of the Term Letters
of Credit issued or to be issued by such Term Letter of Credit Issuer. On the
Closing Date, the proceeds of the Term C Loans, together with other funds (if
any) provided by the Borrower, were deposited into the applicable Term C Loan
Collateral Accounts such that the Term C Loan Collateral Account Balance of the
Term C Loan Collateral Account established for the benefit of each Term Letter
of Credit Issuer equaled at least the Term Letters of Credit Outstanding of such
Term Letter of Credit Issuer. After the Conversion Date, the Borrower may
establish additional Term C Loan Collateral Accounts for the benefit of any
additional Term Letter of Credit Issuer for the purpose of cash collateralizing
the Borrower’s obligations to such Term Letter of Credit Issuer in respect of
the Term Letters of Credit issued or to be issued by such Term Letter of Credit
Issuer, and may transfer all or any portion of the funds in any Term C Loan
Collateral Account to any other Term C Loan Collateral Account, subject to the
satisfaction (or waiver) of the conditions set forth in this Section 3.9 (and
each Term Letter of Credit Issuer and the Collateral Agent agrees to (or shall
instruct the Collateral Trustee to) instruct the applicable Depositary Bank to
transfer such funds at the discretion of the Borrower within one Business Day
after the Borrower has provided notice to make such transfer); provided that
each Term Letter of Credit Issuer may require that the Depositary Bank for the
Term C Loan Collateral Account corresponding to its Term L/C Obligations is such
Term Letter of Credit Issuer or an Affiliate thereof. The Borrower agrees that
at all times, and shall immediately cause additional funds to be deposited and
held in the Term C Loan Collateral Accounts from time to time in order that
(A) the Term C Loan Collateral Account Balance for all Term C Loan Collateral
Accounts shall at least equal the Term Letters of Credit Outstanding with
respect to all Term Letters of Credit and (B) the Term C Loan Collateral Account
Balance of each Term C Loan Collateral Account established for the benefit of a
Term Letter of Credit Issuer shall equal at least the Term Letters of Credit
Outstanding of such Term Letter of Credit Issuer (the “Term L/C Cash Coverage
Requirement”); provided that in the case of clause (B), such requirement shall
be deemed to have been met at such time if the Borrower shall have instructed
that funds held in one Term C Loan Collateral Account be transferred to the Term
C Loan Collateral Account established for the benefit of another Term Letter of
Credit Issuer so long as after giving effect to such transfer, the Term L/C Cash
Coverage Requirement shall have been met. The Borrower hereby grants to the
Collateral Representative, for the benefit of all Term Letter of Credit Issuers,
a security interest in the Term C Loan Collateral Accounts and all cash and
balances therein and all proceeds of the foregoing, as security for the Term L/C
Obligations (including the Term Letter of Credit Reimbursement Obligations)
(and, in addition, grants a security interest therein, for the benefit of the
Secured Parties as collateral security for the RCT Reclamation Obligations and
the other First Lien Obligations; provided that amounts on deposit in any Term C
Loan Collateral Account shall be applied, first, to repay the corresponding Term
L/C Obligations (including Term Letter of Credit Reimbursement Obligations)
owing to the applicable Term Letter of Credit Issuer, second, to repay the Term
L/C Obligations in respect of all other Term Letters of Credit and, then, to
repay the RCT Obligations and all other First Lien Obligations as provided in
Section 11.12). Except as expressly provided herein or in any other Credit
Document, no Person shall have the right to make any withdrawal from any Term C
Loan Collateral Account or to exercise any right or power with respect thereto;
provided that at any time the Borrower shall fail to reimburse any Term Letter
of Credit Issuer for any Unpaid Drawing in accordance with Section3.4(a), the
Borrower hereby absolutely, unconditionally and irrevocably agrees that the
Collateral Agent shall be entitled to instruct (and shall be entitled to
instruct the Collateral Trustee to instruct) the applicable depositary bank
(each, a “Depositary Bank”) of the applicable Term C Loan Collateral Account to
withdraw therefrom and pay to such Term Letter of Credit Issuer amounts equal to
such Unpaid Drawings. Amounts in any Term C Loan Collateral Account shall be
invested by the applicable Depositary Bank in Term L/C Permitted Investments
(and as reasonably agreed by the applicable Depositary Bank under the applicable
depositary agreement) in the manner instructed by the Borrower (and agreed to by
such Depositary Bank) (and returns

 

131



--------------------------------------------------------------------------------

shall accrue for the benefit of the Borrower); provided, however, that the
applicable Depositary Bank shall determine such investments in Term L/C
Permitted Investments during the existence of any Event of Default as long as
made in Term L/C Permitted Investments, it being understood and agreed that
neither the Borrower nor the applicable Depositary Bank nor any other Person may
direct the investment of funds in any Term C Loan Collateral Account in any
assets other than Term L/C Permitted Investments. The Borrower shall bear the
risk of loss of principal with respect to any investment in any Term C Loan
Collateral Account. So long as no Event of Default shall have occurred and be
continuing and subject to the satisfaction of the Term L/C Cash Coverage
Requirement for each Term Letter of Credit Issuer after giving effect to any
such release, upon at least three Business Days’ prior written notice to the
Collateral Agent and the Administrative Agent, the Borrower may, at any time and
from time to time, request release of and payment to the Borrower of (and the
Collateral Agent hereby agrees to instruct (or to instruct the Collateral
Trustee to instruct) the applicable Depositary Bank to release and pay to the
Borrower) any amounts on deposit in the Term C Loan Collateral Accounts (as
reduced by the aggregate amounts, if any, withdrawn by the Term Letter of Credit
Issuers and not subsequently deposited by the Borrower) in excess of the Term
Letter of Credit Commitment at such time (provided that the Collateral Agent
shall have received prior confirmation of the amount of such excess from the
Administrative Agent). In addition, the Collateral Agent hereby agrees to
instruct (or to instruct the Collateral Trustee to instruct) the Depositary Bank
to release and pay to the Borrower amounts (if any) remaining on deposit in the
Term C Loan Collateral Accounts after the termination or cancellation of all
Term Letters of Credit, the termination of the Term Letter of Credit Commitment
and the repayment in full of all outstanding Term C Loans and Term L/C
Obligations.

3.10.    Rolled Letters of Credit. Subject to the terms and conditions hereof,
(i) each DIP Revolving Letter of Credit that is outstanding on the Conversion
Date, listed on Schedule 1.1(b) shall, effective as of the Conversion Date and
without any further action by the Borrower, be continued (and deemed issued) as
a Revolving Letter of Credit hereunder and from and after the Conversion Date
shall be deemed a Revolving Letter of Credit for all purposes hereof and shall
be subject to and governed by the terms and conditions hereof and (ii) each DIP
Term Letter of Credit that is outstanding on the Conversion Date, listed on
Schedule 1.1(b) shall, effective as of the Conversion Date and without any
further action by the Borrower, be continued (and deemed issued) as a Term
Letter of Credit hereunder and from and after the Conversion Date shall be
deemed a Term Letter of Credit for all purposes hereof and shall be subject to
and governed by the terms and conditions hereof. Subject to the terms and
conditions hereof, each Term Letter of Credit and Parent Letter of Credit that
is outstanding immediately prior to the Seventh Amendment Effective Date shall,
effective as of the Seventh Amendment Effective Date and without any further
action by the Borrower or any other Person, be continued (and deemed issued) as
a Revolving Letter of Credit hereunder and from and after the Seventh Amendment
Effective Date shall be deemed a Revolving Letter of Credit for all purposes
hereof and shall be subject to and governed by the terms and conditions hereof.
Notwithstanding anything to the contrary herein, to the extent necessary, the
Specified Revolving Letter of Credit Commitment of each Revolving Letter of
Credit Issuer of a Term Loan Letter of Credit or Parent Letter of Credit may be
temporarily exceeded to accommodate the deemed reissuance of Term Letters of
Credit and Parent Letters of Credit provided in this Section 3.10; provided that
(x) in no event shall any such Revolving Letter of Credit Issuer be obligated to
issue any further Revolving Letters of Credit unless and until the face amount
of all Revolving Letters of Credit then outstanding and issued by such Revolving
Letter of Credit Issuer no longer exceeds such Revolving Letter of Credit
Issuer’s Specified Revolving Letter of Credit Commitment and (y) the Borrower
shall replace Revolving Letters of Credit issued by any Revolving Letter of
Credit Issuer in order to eliminate such excess within 180 days after the
Seventh Amendment Effective Date (or such later date as the applicable Revolving
Letter of Credit Issuer shall agree). Notwithstanding anything to the contrary
herein, the Borrower shall replace all Revolving Letters of Credit issued by UBS
AG, Stamford Branch (or any Affiliate thereof) within 180 days after the Seventh
Amendment Effective Date (or such later date as UBS AG, Stamford Branch (or such
applicable Affiliate) shall agree).

 

132



--------------------------------------------------------------------------------

3.11.    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Letter of Credit Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an DIP Term Letter of Credit
or a DIP Revolving Letter of Credit), (i) the rules of the ISP shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial letter of credit, and in each case to the extent not inconsistent
with the above referred rules, the laws of the State of New York shall apply to
each Letter of Credit.

3.12.    Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control and any security granted pursuant to any Issuer Document shall be void.

3.13.    Letters of Credit Issued for Others. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, the Borrower’s Subsidiaries or the direct or indirect
parent of Borrower or its other Subsidiaries, the Borrower shall be obligated to
reimburse the relevant Letter of Credit Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries or the direct
or indirect parent of the Borrower or its other Subsidiaries, inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of its Subsidiaries or its direct or indirect
parent and its other Subsidiaries.

SECTION 4.    Fees; Commitments.

4.1.    Fees.

(a)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
the account of each Revolving Credit Lender (in each case pro rata according to
the respective Revolving Credit Commitments of all such Lenders), a commitment
fee (the “Revolving Credit Commitment Fee”) for each day from the Closing Date
to, but excluding, the Revolving Credit Termination Date. The Revolving Credit
Commitment Fee shall be earned, due and payable by the Borrower (x) quarterly in
arrears on the tenth Business Day following the end of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (y) on the Revolving Credit
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above), and shall be computed for each day
during such period at a rate per annum equal to the applicable Revolving Credit
Commitment Fee Rate in effect on such day on the applicable portion of the
Available Revolving Commitment in effect on such day.

(b)    (i) In the event that, after the Sixth Amendment Effective Date and prior
to the six month anniversary of the Sixth Amendment Effective Date, the Borrower
(x) makes any prepayment or repayment of 2016 Incremental Term Loans in
connection with any Sixth Amendment Repricing Transaction or (y) effects any
amendment of this Agreement resulting in a Sixth Amendment Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders holding 2016 Incremental Term Loans,
(I) a prepayment premium of 1.00% of the principal amount of the 2016
Incremental Term Loans being prepaid in connection with such Sixth Amendment
Repricing Transaction and (II) in the case of clause (y), an amount equal to
1.00% of the aggregate amount of the applicable 2016 Incremental Term Loans of
non-consenting Lenders outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such amendment.

 

133



--------------------------------------------------------------------------------

(ii)    In the event that, after the Seventh Amendment Effective Date and prior
to the six month anniversary of the Seventh Amendment Effective Date, the
Borrower (x) makes any prepayment or repayment of Initial Term Loans or 2018
Incremental Term Loans in connection with any Seventh Amendment Repricing
Transaction or (y) effects any amendment of this Agreement resulting in a
Seventh Amendment Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders
holding Initial Term Loans or 2018 Incremental Term Loans, as applicable, (I) a
prepayment premium of 1.00% of the principal amount of the Initial Term Loans
and 2018 Incremental Term Loans being prepaid in connection with such Seventh
Amendment Repricing Transaction and (II) in the case of clause (y), an amount
equal to 1.00% of the aggregate amount of the applicable Initial Term Loans and
2018 Incremental Term Loans of non-consenting Lenders outstanding immediately
prior to such amendment that are subject to an effective pricing reduction
pursuant to such amendment.

(iii)    In the event that, after the Tenth Amendment Effective Date and prior
to the six month anniversary of the Tenth Amendment Effective Date, the Borrower
(x) makes any prepayment or repayment of 2018 Incremental Term Loans in
connection with any Tenth Amendment Repricing Transaction or (y) effects any
amendment of this Agreement resulting in a Tenth Amendment Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders holding 2018 Incremental Term Loans,
as applicable, (I) a prepayment premium of 1.00% of the principal amount of the
2018 Incremental Term Loans being prepaid in connection with such Tenth
Amendment Repricing Transaction and (II) in the case of clause (y), an amount
equal to 1.00% of the aggregate amount of the applicable 2018 Incremental Term
Loans of non-consenting Lenders outstanding immediately prior to such amendment
that are subject to an effective pricing reduction pursuant to such amendment.

(c)    The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Revolving Credit Lender pro rata on the basis of their
respective Revolving Letter of Credit Exposure, a fee in respect of each
Revolving Letter of Credit (the “Revolving Letter of Credit Fee”), for the
period from the date of issuance of such Revolving Letter of Credit to the
termination or expiration date of such Revolving Letter of Credit computed at
the per annum rate for each day equal to the product of (x) the Applicable LIBOR
Margin for Revolving Credit Loans and (y) the average daily Stated Amount of
such Revolving Letter of Credit. The Revolving Letter of Credit Fee shall be due
and payable (x) quarterly in arrears on the tenth Business Day following the end
of each March, June, September and December and (y) on the Revolving Credit
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above). If there is any change in the
Applicable LIBOR Margin during any quarter, the daily maximum amount of each
Revolving Letter of Credit shall be computed and multiplied by the Applicable
LIBOR Margin separately for each period during such quarter that such Applicable
LIBOR Margin was in effect.

(d)    The Borrower agrees to pay to each Letter of Credit Issuer a fee in
respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from the date of issuance of such Letter of Credit to the termination
date of such Letter of Credit, computed at a rate per annum as agreed in writing
between the Borrower and such Letter of Credit Issuer. Such Fronting Fees shall
be earned, due and payable by the Borrower (x) quarterly in arrears on the tenth
Business Day following the end of each March, June, September and December and
(y) (1) in the case of Revolving Letters of Credit, on the later of (A) the
Revolving Credit Termination Date and (B) the day on which the Revolving Letters
of Credit Outstanding shall have been reduced to zero and (2) in the case of
Term Letters of Credit, the Term C Loan Maturity Date or, if earlier, (I) in the
case of any Term Letter of Credit, the date upon which the

 

134



--------------------------------------------------------------------------------

Term Letter of Credit Commitment terminates and the Term Letter of Credit
Outstanding shall have been reduced to zero or (II) in the case of any Term
Letter of Credit constituting a DIP Term Letter of Credit, the date on which
such DIP Term Letter of Credit is cancelled or replaced.

(e)    The Borrower agrees to pay directly to the Letter of Credit Issuer upon
each issuance of, drawing under, and/or amendment of, a Letter of Credit issued
by it such amount as the Letter of Credit Issuer and the Borrower shall have
agreed upon for issuances of, drawings under or amendments of, letters of credit
issued by it.

(f)    The Borrower agrees to pay directly to the Administrative Agent for its
own account the administrative agent fees as set forth in the Fee Letter, or as
otherwise separately agreed in writing.

(g)    Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1 (subject to
Section 2.16).

4.2.    Voluntary Reduction of Revolving Credit Commitments, Revolving Letter of
Credit Commitments and Term Letter of Credit Commitments.

(a)    Upon at least one Business Day’s prior revocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Revolving Credit Lenders), the Borrower shall
have the right, without premium or penalty, on any day, permanently to terminate
or reduce the Revolving Credit Commitments in whole or in part; provided that
(a) any such termination or reduction of Revolving Credit Commitments of any
Class shall apply proportionately and permanently to reduce the Revolving Credit
Commitments of each of the Revolving Credit Lenders of such Class, except that,
notwithstanding the foregoing, the Borrower may allocate any termination or
reduction of Revolving Credit Commitments in its sole discretion among the
Classes of Revolving Credit Commitments as the Borrower may specify, (b) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at
least the Minimum Borrowing Amount and (c) after giving effect to such
termination or reduction and to any prepayments of the Revolving Credit Loans or
cancellation or Cash Collateralization of Revolving Letters of Credit made on
the date thereof in accordance with this Agreement (including pursuant to
Section 5.2(b)), the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Exposures shall not exceed the Total Revolving Credit Commitment.

(b)    [Reserved].

(c)    Upon at least one Business Day’s prior revocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Revolving Letter of Credit Issuers (which notice the Administrative Agent
shall promptly transmit to each of the Revolving Credit Lenders), the Borrower
shall have the right, without premium or penalty, on any day, permanently to
terminate or reduce the Revolving Letter of Credit Commitment in whole or in
part; provided that, after giving effect to such termination or reduction,
(i) the Revolving Letters of Credit Outstanding with respect to all Revolving
Letters of Credit, after giving effect to Cash Collateralization of Revolving
Letters of Credit, shall not exceed the Revolving Letter of Credit Commitment
and (ii) the Revolving Letters of Credit Outstanding with respect to each
Revolving Letter of Credit Issuer shall not exceed the Specified Revolving
Letter of Credit Commitment of such Revolving Letter of Credit Issuer.

(d)    Upon at least one Business Day’s prior revocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Term Letter of Credit Issuers

 

135



--------------------------------------------------------------------------------

(which notice the Administrative Agent shall promptly transmit to each of the
Term C Loan Lenders), the Borrower shall have the right, without premium or
penalty (except as provided in Section 4.1(b)), on any day, permanently to
terminate or reduce the Term Letter of Credit Commitment in whole or in part;
provided that, immediately upon any such termination or reduction, (i) the
Borrower shall prepay the Term C Loans in an aggregate principal amount equal to
the aggregate amount of the Term Letter of Credit Commitment so terminated or
reduced in accordance with the requirements of Sections 5.1 and 5.2(d) and
(ii) the Term Letters of Credit Outstanding with respect to each Term Letter of
Credit Issuer with a Specified Term Letter of Credit Commitment shall not exceed
the Specified Term Letter of Credit Commitment of such Term Letter of Credit
Issuer.

4.3.    Mandatory Termination or Reduction of Commitments.

(a)    The Revolving Credit Commitment shall terminate at 5:00 p.m. on the
Revolving Credit Maturity Date.

(b)    The Term Letter of Credit Commitment shall be reduced by the amount of
any prepayment or repayment of principal of Term C Loans pursuant to
Section 2.5(a), 5.1 or 5.2 and the Borrower shall be permitted to withdraw an
amount up to the amount of such prepayment or repayment from the Term C Loan
Collateral Accounts to complete such prepayment or repayment; provided that
after giving effect to such withdrawal, the Term L/C Cash Coverage Requirement
shall be satisfied.

SECTION 5.    Payments.

5.1.    Voluntary Prepayments. The Borrower shall have the right to prepay Term
Loans, Term C Loans, and Revolving Credit Loans, without premium or penalty
(other than as provided in Section 4.1(b) and Section (A)(4) of the 2016
Incremental Amendment and amounts, if any, required to be paid pursuant to
Section 2.11 with respect to prepayments of LIBOR Loans made on any date other
than the last day of the applicable Interest Period), in whole or in part, from
time to time on the following terms and conditions: (a) the Borrower shall give
the Administrative Agent at the Administrative Agent’s Office revocable written
notice (or telephonic notice promptly confirmed in writing) of its intent to
make such prepayment, the amount of such prepayment and, in the case of LIBOR
Loans, the specific Borrowing(s) pursuant to which made, which notice shall be
given by the Borrower no later than 1:00 p.m. (x) one Business Day prior to (in
the case of ABR Loans) or (y) three Business Days prior to (in the case of LIBOR
Loans), (b) each partial prepayment of any Borrowing of Term Loans, Term C Loans
or Revolving Credit Loans shall be in a multiple of $1,000,000 and in an
aggregate principal amount of at least $5,000,000; provided that no partial
prepayment of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding LIBOR Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount for LIBOR Loans and (c) any prepayment of LIBOR
Loans pursuant to this Section 5.1 on any day prior to the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11. Each prepayment in
respect of any tranche of Term Loans and Term C Loans pursuant to this
Section 5.1 shall be (a) applied to the Class or Classes of Term Loans or Term C
Loans, as applicable, in such manner as the Borrower may determine and (b) in
the case of Term Loans, applied to reduce Repayment Amounts in such order as the
Borrower may determine. In the event that the Borrower does not specify the
order in which to apply prepayments of Term Loans to reduce Repayment Amounts or
prepayments of Term Loans or Term C Loans as between existing Classes of Term
Loans or Term C Loans, as applicable, the Borrower shall be deemed to have
elected that (i) in the case of Term Loans, such prepayments be applied to
reduce the Repayment Amounts of the applicable Class of Term Loans in direct
order of maturity and on a pro rata basis among the applicable Class or Classes,
if a Class or Classes were specified, or among all Classes of Term Loans then
outstanding, if no Class was specified and (ii) in the case of Term C Loans,
such

 

136



--------------------------------------------------------------------------------

prepayments be applied on a pro rata basis among all Classes of Term C Loans
then outstanding. All prepayments under this Section 5.1 shall also be subject
to the provisions of Section 5.2(d) or (e), as applicable. At the Borrower’s
election in connection with any prepayment pursuant to this Section 5.1, such
prepayment shall not be applied to any Loan of a Defaulting Lender.

5.2.    Mandatory Prepayments.

(a)    Loan Prepayments. (i) On each occasion that a Prepayment Event (other
than a Debt Incurrence Prepayment Event or a New Debt Incurrence Prepayment
Event) occurs, the Borrower shall, within ten Business Days after the receipt of
Net Cash Proceeds of such Prepayment Event (or, in the case of Deferred Net Cash
Proceeds, within three Business Days after the Deferred Net Cash Proceeds
Payment Date), prepay (or cause to be prepaid) (subject to Section 11.12 when
applicable), in accordance with clauses (c) and (d) below, Loans in a principal
amount equal to 100% of the Net Cash Proceeds from such Prepayment Event.

(ii)    On each occasion that a Debt Incurrence Prepayment Event occurs, the
Borrower shall, within ten Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such Debt Incurrence Prepayment Event, prepay
Loans in accordance with clauses (c) and (d) below.

(iii)    On each occasion that a New Debt Incurrence Prepayment Event occurs,
the Borrower shall, within five Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such New Debt Incurrence Prepayment Event,
(A) with respect to a New Debt Incurrence Prepayment Event resulting from the
incurrence of Indebtedness pursuant to Section 10.1(y)(i) at the Borrower’s
election as to the allocation of such Net Cash Proceeds as among any and all of
the following Classes, (x) prepay any Class or Classes of Term Loans as selected
by Borrower, (y) prepay, at the Borrower’s option, any Class or Classes of
Revolving Credit Loans (and permanently reduce and terminate the related
Revolving Credit Commitments in the amount of the Net Cash Proceeds allocated to
the prepayment of such Class or Classes of Revolving Credit Loans) and/or
(z) prepay any Class or Classes of Term C Loans as directed by Borrower and
(B) with respect to each other New Debt Incurrence Prepayment Event, prepay the
applicable Class or Classes of Term Loans, Term C Loans or Revolving Credit
Loans that are the subject of the applicable Refinanced Debt, Replaced Revolving
Loans, Refinanced Term Loans or Refinanced Term C Loans, as applicable, in each
case in a principal amount equal to 100% of the Net Cash Proceeds from such New
Debt Incurrence Prepayment Event.

(b)    Repayment of Revolving Credit Loans. If on any date the aggregate amount
of the Lenders’ Revolving Credit Exposures (collectively, the “Aggregate
Revolving Credit Outstandings”) for any reason exceeds 100% of the Total
Revolving Credit Commitment then in effect, the Borrower shall, forthwith repay
within one Business Day of written notice thereof from the Administrative Agent,
the principal amount of the Revolving Credit Loans in an amount necessary to
eliminate such deficiency. If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans, the Aggregate Revolving Credit Outstandings
exceed the Total Revolving Credit Commitment then in effect, the Borrower shall
Cash Collateralize the Revolving L/C Obligations to the extent of such excess.

(c)    Application to Repayment Amounts. Each prepayment of Loans required by
Section 5.2(a) (except as provided in Section 5.2(a)(ii)) shall be allocated
(i) first, to the Term Loans then outstanding (ratably to each Class of Term
Loans (or on a less than ratable basis, if agreed to by the Lenders providing
such Class of Term Loans) based on then remaining principal amounts of the

 

137



--------------------------------------------------------------------------------

respective Classes of Term Loans then outstanding) until paid in full,
(ii) second, to the Term C Loans then outstanding (ratably to each Class of Term
C Loans (or on a less than ratable basis, if agreed by the Lenders providing
such Class of Term C Loans) based on the remaining principal amounts of the
respective Classes of Term C Loans then outstanding) until paid in full and
(iii) thereafter, to the Revolving Credit Facility (ratably to each Class of
Revolving Credit Commitments (or on a less than ratable basis if agreed by the
Lenders providing such Class of Revolving Credit Commitments) based on the
respective Revolving Credit Commitments of each Class) (without any permanent
reduction in commitments thereof); provided that, with respect to the Net Cash
Proceeds of an Asset Sale Prepayment Event, Recovery Prepayment Event or
Permitted Sale Leaseback, in each case solely to the extent with respect to any
Collateral, the Borrower may use a portion of such Net Cash Proceeds to prepay
or repurchase Permitted Other Debt (and with such prepaid or repurchased
Permitted Other Debt permanently extinguished) constituting First Lien
Obligations to the extent any applicable Permitted Other Debt Document requires
the issuer of such Permitted Other Debt to prepay or make an offer to purchase
or prepay such Permitted Other Debt with the proceeds of such Prepayment Event,
in each case in an amount not to exceed the product of (x) the amount of such
Net Cash Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of the Permitted Other Debt constituting First Lien
Obligations and with respect to which such a requirement to prepay or make an
offer to purchase or prepay exists and the denominator of which is the sum of
the outstanding principal amount of such Permitted Other Debt and the
outstanding principal amount of Term Loans and Term C Loans. Each prepayment of
Loans required by Section 5.2(a) shall be applied within each Class of Loans
(i) ratably among the Lenders holding Loans of such Class (unless otherwise
agreed by an applicable affected Lender) and (ii) to scheduled amortization
payments in respect of such Loans in direct forward order of scheduled maturity
thereof or as otherwise directed by the Borrower. Any prepayment of Term Loans,
Term C Loans or Revolving Credit Loans with the Net Cash Proceeds of, or in
exchange for, Permitted Other Debt, Refinancing Term Loans or Replacement Term
Loans pursuant to Section 5.2(a)(iii)(B) shall be applied solely to each
applicable Class or Classes of Term Loans, Term C Loans or Revolving Credit
Loans being refinanced or replaced.

(d)    Application to Term Loans and Term C Loans. With respect to each
prepayment of Term Loans and Term C Loans elected to be made by the Borrower or
required pursuant to Section 5.2(a), subject to Section 11.12 when applicable,
the Borrower may designate the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made; provided that the Borrower pays
any amounts, if any, required to be paid pursuant to Section 2.11 with respect
to prepayments of LIBOR Loans made on any date other than the last day of the
applicable Interest Period. In the absence of a Rejection Notice or a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11. Upon any prepayment of Term C Loans, the Term Letter
of Credit Commitment shall be reduced by an amount equal to such prepayment as
provided in Section 4.3(b) and the Borrower shall be permitted to withdraw an
amount up to the amount of such prepayment from the Term C Loan Collateral
Account to complete such prepayment as, and to the extent, provided in
Section 4.3(b).

(e)    Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans elected to be made by the Borrower pursuant to
Section 5.1 or required by Section 5.2(a) or (b), the Borrower may designate
(i) the Types of Loans that are to be prepaid and the specific Borrowing(s)
pursuant to which made and (ii) the Revolving Credit Loans to be prepaid;
provided that (x) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and (y) notwithstanding the
provisions of the preceding clause (x), no prepayment made pursuant to
Section 5.1 or 5.2(b) of Revolving Credit Loans shall be applied to the
Revolving Credit Loans of any Defaulting Lender. In the absence of a designation
by the Borrower as described in the preceding

 

138



--------------------------------------------------------------------------------

sentence, the Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11. The mandatory prepayments set
forth in this Section 5.2 shall not reduce the aggregate amount of Commitments
and amounts prepaid may be reborrowed in accordance with the terms hereof except
as provided in Section 5.2(a)(iii).

(f)    LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount. Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then customary rate for
accounts of such type. Such deposit shall constitute cash collateral for the
LIBOR Loans to be so prepaid; provided that the Borrower may at any time direct
that such deposit be applied to make the applicable payment required pursuant to
this Section 5.2.

(g)    Minimum Amount. (i) No prepayment shall be required pursuant to
Section 5.2(a)(i) in the case of any Prepayment Event yielding Net Cash Proceeds
of less than $5,000,000 in the aggregate and (ii) unless and until the amount at
any time of Net Cash Proceeds from Prepayment Events required to be applied at
or prior to such time pursuant to such Section and not yet applied at or prior
to such time to prepay Term Loans pursuant to such Section exceeds (x)
$25,000,000 for a single Prepayment Event or (y) $100,000,000 in the aggregate
for all Prepayment Events (other than those that are either under the threshold
specified in subclause (i) or over the threshold specified in subclause (ii)(x))
in any one Fiscal Year, at which time all such Net Cash Proceeds referred to in
this subclause (ii) with respect to such Fiscal Year shall be applied as a
prepayment in accordance with this Section 5.2.

(h)    Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 5.2(a) (other than prepayments made in connection with any Debt
Incurrence Prepayment Event or New Debt Incurrence Prepayment Event), in each
case at least three Business Days prior to the date such prepayment is required
to be made (or such shorter period of time as agreed to by the Administrative
Agent in its reasonable discretion). Each such notice shall be revocable and
specify the anticipated date of such prepayment and provide a reasonably
detailed estimated calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender holding Term Loans to be
prepaid in accordance with such prepayment notice of the contents of the
Borrower’s prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Lender may reject all or a portion of its pro rata share of any
such prepayment of Term Loans required to be made pursuant to Section 5.2(a)
(other than prepayments made in connection with any Debt Incurrence Prepayment
Event or New Debt Incurrence Prepayment Event) (such declined amounts, the
“Declined Proceeds”) by providing written notice (each, a “Rejection Notice”) to
the Administrative Agent and the Borrower no later than 5:00 p.m. one Business
Day after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. Each Rejection Notice shall specify the
principal amount of the mandatory prepayment of Term Loans to be rejected by
such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
prepayment of Term Loans. Any Declined Proceeds remaining thereafter shall be
retained by the Borrower (“Retained Declined Proceeds”).

 

139



--------------------------------------------------------------------------------

(i)    Foreign Net Cash Proceeds. Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any or all of the Net Cash Proceeds from a
Recovery Prepayment Event (a “Foreign Recovery Event”) of, or any Disposition
by, a Restricted Foreign Subsidiary giving rise to an Asset Sale Prepayment
Event are prohibited or delayed by applicable local law or material agreement
(so long as not created in contemplation of such prepayment) or organizational
document from being repatriated to the United States (a “Foreign Asset Sale”),
such portion of the Net Cash Proceeds so affected will not be required to be
applied to repay Term Loans or Term C Loans, as applicable, at the times
provided in this Section 5.2 but may be retained by the applicable Restricted
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
promptly take commercially reasonable actions reasonably required by the
applicable local law or material agreement to permit such repatriation), and
once such repatriation of any of such affected Net Cash Proceeds is permitted
under the applicable local law (and in any event not later than ten
(10) Business Days after such repatriation is permitted to occur) applied (net
of additional taxes payable or reserved against as a result thereof) apply an
amount equal thereto to the repayment of the Term Loans or Term C Loans as
required pursuant to this Section 5.2 and (ii) to the extent that the Borrower
has determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Recovery Event, any Foreign Asset Sale would have an
adverse tax consequence with respect to such Net Cash Proceeds, the Net Cash
Proceeds so affected may be retained by the applicable Restricted Foreign
Subsidiary; provided that, in the case of this clause (ii), on or before the
date on which any Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a), (x) the Borrower applies an amount equal to such Net Cash
Proceeds to such reinvestments or prepayments as if such Net Cash Proceeds had
been received by the Borrower rather than such Restricted Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds had been repatriated (or, if less, the Net
Cash Proceeds that would be calculated if received by such Foreign Subsidiary)
or (y) such Net Cash Proceeds are applied to the repayment of Indebtedness of a
Restricted Foreign Subsidiary. For the avoidance of doubt, so long as an amount
equal to the amount of Net Cash Proceeds required to be applied in accordance
with Section 5.2(a) is applied by the Borrower, nothing in this Agreement
(including this Section 5) shall be construed to require any Restricted Foreign
Subsidiary to repatriate cash.

5.3.    Method and Place of Payment.

(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer entitled thereto, as
the case may be, not later than 2:00 p.m., in each case, on the date when due
and shall be made in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by written notice to the Borrower, it being understood that written
or facsimile notice by the Borrower to the Administrative Agent to make a
payment from the funds in the Borrower’s account at the Administrative Agent’s
Office shall constitute the making of such payment to the extent of such funds
held in such account. All repayments or prepayments of any Loans (whether of
principal, interest or otherwise) hereunder and all other payments under each
Credit Document shall be made in Dollars. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. or, otherwise, on the
next Business Day) like funds relating to the payment of principal or interest
or fees ratably to the Lenders entitled thereto.

(b)    Any payments under this Agreement that are made later than 2:00 p.m.
shall be deemed to have been made on the next succeeding Business Day. Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

140



--------------------------------------------------------------------------------

5.4.    Net Payments.

(a)    Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Indemnified Taxes; provided that if the Borrower or any Guarantor or the
Administrative Agent shall be required by Applicable Law to deduct or withhold
any Indemnified Taxes from such payments, then (i) the sum payable by the
Borrower or any Guarantor shall be increased as necessary so that after making
all such required deductions and withholdings (including such deductions or
withholdings applicable to additional sums payable under this Section 5.4), the
Administrative Agent, the Collateral Agent or any Lender (which term shall
include each Letter of Credit Issuer for purposes of Section 5.4 and for the
purposes of the definition of Excluded Taxes), as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the Borrower or such Guarantor or the
Administrative Agent shall make such deductions or withholdings and (iii) the
Borrower or such Guarantor or the Administrative Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority within the
time allowed and in accordance with Applicable Law. Whenever any Indemnified
Taxes are payable by the Borrower or such Guarantor, as promptly as possible
thereafter, the Borrower or Guarantor shall send to the Administrative Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt (or other evidence acceptable to
such Lender, acting reasonably) received by the Borrower or such Guarantor
showing payment thereof.

(b)    The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority).

(c)    The Borrower shall indemnify and hold harmless the Administrative Agent,
the Collateral Agent and each Lender within fifteen Business Days after written
demand therefor, for the full amount of any Indemnified Taxes imposed on the
Administrative Agent, the Collateral Agent or such Lender as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Credit Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.4) and any reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth reasonable detail as to the amount of
such payment or liability delivered to the Borrower by a Lender, the
Administrative Agent or the Collateral Agent (as applicable) on its own behalf
or on behalf of a Lender shall be conclusive absent manifest error.

(d)    Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Credit Document
shall, to the extent it is legally able to do so, deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. A Lender’s obligation under the prior sentence
shall apply only if the Borrower or the Administrative Agent has made a request
for such documentation. In addition, any

 

141



--------------------------------------------------------------------------------

Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in this Section 5.4(d), the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 5.4(e), 5.4(h) and 5.4(i) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(e)    Each Non-U.S. Lender with respect to any Loan made to the Borrower shall,
to the extent it is legally entitled to do so:

(i)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Non-U.S. Lender is due hereunder, two copies
of (x) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding Tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service
Form W-8BEN or W-8BEN-E (together with a certificate substantially in the form
of Exhibit Q representing that such Non-U.S. Lender is not a bank for purposes
of Section 881(c) of the Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower, any interest
payment received by such Non-U.S. Lender under this Agreement or any other
Credit Document is not effectively connected with the conduct of a trade or
business in the United States and is not a controlled foreign corporation
related to the Borrower (within the meaning of Section 864(d)(4) of the Code)),
(y) Internal Revenue Service Form W-8BEN, Form W-8-BEN-E or Form W-8ECI, in each
case properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or reduced rate of, U.S. Federal withholding Tax on
payments by the Borrower under this Agreement or (z) if a Non-U.S. Lender does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Credit Documents (for
example, in the case of a typical participation or where Non-U.S. Lender is a
pass through entity) Internal Revenue Service Form W-8IMY and all necessary
attachments (including the forms described in clauses (x) and (y) above, as
required); and

(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower.

If in any such case any Change in Law has occurred prior to the date on which
any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it, such Non-U.S. Lender shall promptly
so advise the Borrower and the Administrative Agent.

(f)    If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion exercised in good faith, that it
had received and retained a refund of an Indemnified Tax (including an Other
Tax) for which a payment has been made by the Borrower pursuant to this
Agreement, which refund in the good faith judgment of such Lender, the
Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender, the
Administrative Agent

 

142



--------------------------------------------------------------------------------

or the Collateral Agent, as the case may be, shall reimburse the Borrower for
such amount (net of all out-of-pocket expenses of such Lender, the
Administrative Agent or the Collateral Agent, as the case may be, and without
interest other than any interest received thereon from the relevant Governmental
Authority with respect to such refund) as the Lender, the Administrative Agent
or the Collateral Agent, as the case may be, determines in its sole discretion
exercised in good faith to be the proportion of the refund as will leave it,
after such reimbursement, in no better or worse position (taking into account
expenses or any Taxes imposed on the refund) than it would have been in if the
payment had not been required; provided that the Borrower, upon the request of
the Lender, the Administrative Agent or the Collateral Agent, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Lender, the
Administrative Agent or the Collateral Agent in the event the Lender, the
Administrative Agent or the Collateral Agent is required to repay such refund to
such Governmental Authority. A Lender, the Administrative Agent or the
Collateral Agent shall claim any refund that it determines is available to it,
unless it concludes in its sole discretion that it would be adversely affected
by making such a claim. None of any Lender, the Administrative Agent or the
Collateral Agent shall be obliged to disclose any information regarding its tax
affairs or computations to any Credit Party in connection with this clause (f)
or any other provision of this Section 5.4.

(g)    If the Borrower determines that a reasonable basis exists for contesting
a Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agrees to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

(h)    Each Lender with respect to any Loan made to the Borrower that is a
United States person under Section 7701(a)(30) of the Code and Agent (each, a
“U.S. Lender”) shall deliver to the Borrower and the Administrative Agent two
United States Internal Revenue Service Forms W-9 (or substitute or successor
form), properly completed and duly executed, certifying that such Lender or
Agent is exempt from United States backup withholding (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before the date that such form expires or becomes obsolete,
(iii) after the occurrence of a change in such Agent’s or Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.

(i)    If a payment made to any Lender would be subject to U.S. federal
withholding Tax imposed under FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such other documentation
reasonably requested by the Administrative Agent and the Borrower as may be
necessary for the Administrative Agent and the Borrower to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s FATCA obligations and to determine the amount, if
any, to deduct and withhold from such payment. Solely for purposes of this
subsection (i), “FATCA” shall include any amendments after the date of this
Agreement.

 

143



--------------------------------------------------------------------------------

(j)    The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5.    Computations of Interest and Fees.

(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans and ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the rate of interest in effect for such
day as publicly announced from time to time by the Wall Street Journal as the
“U.S. prime rate” and interest on overdue interest shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

(b)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6.    Limit on Rate of Interest.

(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by Applicable Law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

(d)    Spreading. In determining whether the interest hereunder is in excess of
the amount or rate permitted under or consistent with any Applicable Law, the
total amount of interest shall be spread throughout the entire term of this
Agreement until its payment in full.

(e)    Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent to
obtain reimbursement from that Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by that Lender to the Borrower.

SECTION 6.    Conditions Precedent to Effectiveness.

The automatic conversion of the DIP Revolving Credit Loans, DIP Term C Loans,
DIP Term Letters of Credit, DIP Revolving Letters of Credit and DIP Term Loans
into Loans and Letters of Credit hereunder, is subject to the satisfaction in
all material respects or waiver by the Requisite DIP Roll Lenders of the
conditions precedent set forth in this Section 6 (such date, the “Conversion
Date”).

 

144



--------------------------------------------------------------------------------

6.1.    Credit Documents. The Administrative Agent shall have received (a) the
Assignment and Assumption Agreement, substantially in the form of Exhibit R
hereto, executed and delivered by the Borrower, (b) this Agreement, executed and
delivered by an Authorized Officer of each Credit Party as of the Conversion
Date, (c) the Guarantee, executed and delivered by an Authorized Officer of each
Guarantor as of the Conversion Date, (d) the Pledge Agreement, executed and
delivered by an Authorized Officer of each pledgor party thereto as of the
Conversion Date, (d) the Security Agreement, executed and delivered by an
Authorized Officer of each grantor party thereto as of the Conversion Date,
(e) the Collateral Trust Agreement, executed and delivered by an Authorized
Officer of each of the parties thereto and (f) each other customary security
document (and, if applicable, mortgages, any assumption agreements,
reaffirmation agreements, guaranty joinders and joinders to applicable security
documents) duly authorized, executed and delivered by the applicable parties
thereto and related items to the extent necessary to create and perfect (or
continue the perfection) of the security interests in the Collateral.

6.2.    Collateral.

(a)    All outstanding Stock of the Borrower directly owned by Holdings and all
Stock of each Subsidiary of the Borrower directly owned by the Borrower or any
Subsidiary Guarantor, in each case, as of the Conversion Date, shall have been
pledged pursuant to the Pledge Agreement (except that such Credit Parties shall
not be required to pledge any Excluded Stock and Stock Equivalents) and the
Collateral Representative shall have received all certificates, if any,
representing such securities pledged under the Pledge Agreement, accompanied by
instruments of transfer and undated stock powers endorsed in blank.

(b)    All Indebtedness of the Borrower and each Subsidiary of the Borrower that
is owing to the Borrower or a Subsidiary Guarantor shall, to the extent
exceeding $10,000,000 in aggregate principal amount, be evidenced by one or more
global promissory notes and shall have been pledged pursuant to the Pledge
Agreement, and the Collateral Representative shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank.

(c)    All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document to be executed on the Conversion
Date and to perfect such Liens to the extent required by, and with the priority
required by, such Security Document shall have been delivered to the Collateral
Representative in proper form for filing, registration or recording and none of
the Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted hereunder.

(d)    Holdings and the Borrower shall deliver to the Collateral Agent a
completed Perfection Certificate, executed and delivered by an Authorized
Officer of Holdings and the Borrower, together with all attachments contemplated
thereby.

Notwithstanding anything to the contrary herein, with respect to any security
documents relating to real property to the extent constituting Collateral, to
the extent that any such security interest is not so granted and/or perfected on
or prior to the Conversion Date, then Holdings and the Borrower each agrees to
deliver or cause to be delivered such documents and instruments, and take or
cause to be taken such other actions as may be required to grant and perfect
such security interests, on or prior to the date that is 120 days (or 180 days
in the case of Collateral consisting of mining properties) after the Conversion
Date or such longer period of time as may be agreed to by the Administrative
Agent in its sole discretion.

 

145



--------------------------------------------------------------------------------

6.3.    Legal Opinions. The Administrative Agent shall have received the
executed customary legal opinions of (a) Kirkland & Ellis LLP, special New York
counsel to Holdings and the Borrower, and (b) Gibson, Dunn & Crutcher LLP,
special Texas counsel to Holdings and the Borrower, in each case, solely in
respect of the Security Documents described in Section 6.1. Holdings, the
Borrower, the other Credit Parties and the Administrative Agent hereby instruct
such counsel to deliver such legal opinions.

6.4.    Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Conversion Date, in respect of the
conditions set forth in Sections 6.7, 6.8, 6.12, 6.14, and, if applicable 6.19,
substantially in the form of Exhibit I, with appropriate insertions, executed by
an Authorized Officer of each Credit Party, and attaching the documents referred
to in Section 6.5.

6.5.    Authorization of Proceedings of Each Credit Party. The Administrative
Agent shall have received (a) a copy of the resolutions of the board of
directors, other managers or general partner of each Credit Party (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of the Credit Documents referred to in Section 6.1 (and any
agreements relating thereto) to which it is a party and (ii) in the case of the
Borrower, the extensions of credit contemplated hereunder, (b) true and complete
copies of the Organizational Documents of each Credit Party as of the Conversion
Date, and (c) good standing certificates (to the extent such concept exists in
the relevant jurisdiction of organization) of the Borrower and the Guarantors.

6.6.    Fees. All fees required to be paid on the Conversion Date pursuant to
the Fee Letter and reasonable and documented out-of-pocket expenses required to
be paid on the Conversion Date pursuant to the Existing DIP Agreement, in the
case of expenses, to the extent invoiced at least three (3) Business Days prior
to the Conversion Date, shall have been paid, or shall be paid substantially
concurrently with, the initial Borrowings hereunder.

6.7.    Representations and Warranties. All Specified Representations shall be
true and correct in all material respects on the Conversion Date (except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, it shall be true and correct in all material respects as of such
earlier date).

6.8.    Company Material Adverse Change. No Company Material Adverse Change
shall have occurred since the Closing Date.

6.9.    Solvency Certificate. On the Conversion Date, the Administrative Agent
shall have received a certificate from the chief financial officer of the
Borrower substantially in the form of Annex III to Exhibit C of the Commitment
Letter.

6.10.    Confirmation/Approval Order. The Confirmation/Approval Order, as it
relates to the TCEH Debtors only, and without regard to the confirmation and/or
approval order for the TCEH Debtors’ Debtor-affiliates, shall have been entered
by the Bankruptcy Court, which Confirmation/Approval Order shall be in full
force and effect, shall authorize the TCEH Debtors’ entry into and performance
under the Credit Facilities, as applicable, and shall not otherwise be
materially inconsistent with the Summary of Terms and Conditions attached as
Exhibit B to the Commitment Letter in a manner that is, in the aggregate,
materially adverse to the Existing DIP Lenders (taken as a whole) unless the
Requisite DIP Roll Lenders

 

146



--------------------------------------------------------------------------------

consent in writing, and which such Confirmation/Approval Order shall not be
subject to any stay and shall not be subject to any pending appeals, except for
any of the following, which shall be permissible appeals the pendency of which
shall not prevent the occurrence of the Conversion Date: (a) any appeal brought
by (1) the holders of asbestos claims or any representative thereof to the
extent such appeal is consistent with or otherwise relates to or addresses in
any manner any of the arguments previously raised in any of the asbestos
objections or motions in the Case [Docket Nos. 1791, 1796, 1983, 5072, 5194,
5361, 6344. 6610, 6703, 8244, and 8450], or on appeal at USDC C.A. No. 15-1183
(RGA) (including, in the Case, Docket Nos. 6342, 7414, and 7547), (2) the
holders of PCRB Claims (as such term is defined in the Existing Plan) or any
agent or representative thereof to the extent such appeal is consistent with or
otherwise relates to or addresses in any manner any of the arguments previously
raised in any of the PCRB Trustee’s (as defined in the Plan) objections in the
Case [Docket Nos. 6621 and 6623], (3) the United States Trustee to the extent
such appeal is consistent with or otherwise relates to or addresses in any
manner any of the arguments previously raised in any of the United States
Trustee’s objections in the Case [Docket Nos. 5858, 5872, 6705], or (4) the
Internal Revenue Service or any agent or representative thereof, (b) any appeal
with respect to or relating to the distributions (or the allocation of such
distributions) between and among creditors under the Plan or (c) any other
appeal, the result of which would not have a materially adverse effect on the
rights and interests of the Existing DIP Lenders (taken as a whole and in their
capacities as such). Neither the Plan nor the Confirmation/Approval Order shall
have been waived, amended, supplemented or otherwise modified in any respect
that is in the aggregate materially adverse to the rights and interests of the
Existing DIP Lenders (taken as a whole) in their capacities as such unless
consented to in writing by the Requisite DIP Roll Lenders (such consent not to
be unreasonably withheld, delayed, conditioned or denied and provided that the
Requisite DIP Roll Lenders shall be deemed to have consented to such waiver,
amendment, supplement or other modification unless they shall object thereto
within ten (10) Business Days after either (x) their receipt from TCEH of
written notice of such waiver, amendment, supplement or other modification or
(y) such waiver, amendment, supplement or other modification is publicly filed
with the Bankruptcy Court, unless the DIP Administrative Agent has given written
notice to TCEH within such ten (10) Business Day period that the Requisite DIP
Roll Lenders are continuing to review and evaluate such amendment or waiver, in
which case the Requisite DIP Roll Lenders shall be deemed to have consented to
such amendment or waiver unless they object within ten (10) Business Days after
such notice is given to TCEH). Each condition precedent to the Plan Effective
Date with respect to the TCEH Debtors shall have been satisfied in all material
respects in accordance with its terms (or waived with the prior written consent
of the Requisite DIP Roll Lenders, such consent not to be unreasonably withheld,
conditioned, denied or delayed and provided that the Requisite DIP Roll Lenders
shall be deemed to have consented to such waiver unless they shall object
thereto within ten (10) Business Days after either (x) their receipt from TCEH
of written notice of such waiver or (y) such waiver is publicly filed with the
Bankruptcy Court, unless the DIP Administrative Agent has given written notice
to TCEH within such ten (10) Business Day period that the Requisite DIP Roll
Lenders are continuing to review and evaluate such amendment or waiver, in which
case the Requisite DIP Roll Lenders shall be deemed to have consented to such
amendment or waiver unless they object within ten (10) Business Days after such
notice is given to TCEH; provided no such consent will be required if the waiver
of such condition precedent is not in the aggregate materially adverse to the
rights and interests of any or all of the Existing DIP Lenders (taken as a
whole) in their capacities as such). The TCEH Debtors shall be in compliance in
all material respects with the Confirmation/Approval Order.

6.11.    Financial Statements. The Administrative Agent (for further
distribution to Lenders) shall have received an unaudited pro forma consolidated
balance sheet of TCEH and its subsidiaries as of the last day of the most
recently completed four-fiscal quarter period ended at least 45 days (or 90 days
if such four-fiscal quarter period is the end of the TCEH’s fiscal year) prior
to the Conversion Date, prepared after giving effect to the Transactions as if
the Transactions had occurred on such date (in the case of such pro forma
balance sheet) (which need not be prepared in compliance with

 

147



--------------------------------------------------------------------------------

Regulations S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

6.12.    No Material DIP Event of Default. On the Conversion Date, no Material
DIP Event of Default shall have occurred and be continuing.

6.13.    Extension Notice. The Borrower shall deliver a written notice to the
DIP Administrative Agent electing to extend the maturity date of the DIP
Facilities Documentation.

6.14.    Minimum Liquidity. The Borrower shall have a Minimum Liquidity of at
least $500,000,000 as of the Conversion Date.

6.15.    Plan Consummation. The Plan shall be substantially consummated
substantially concurrently with the occurrence of the Conversion Date, and any
Indebtedness of the Borrower and its Restricted Subsidiaries that is outstanding
immediately after consummation of the Plan shall not exceed the amount
contemplated or otherwise permitted by the Plan.

6.16.    No Settlement Agreement or Settlement Order Amendments. No amendment,
modification, change or supplement to either the Settlement Agreement or the
Settlement Order shall have occurred in a manner that is, in the aggregate,
materially adverse to the Existing DIP Lenders, taken as a whole.

6.17.    Settlement Order. The Bankruptcy Court shall have entered the
Settlement Order, which order shall be final and in full force and effect,
subject to amendments, modifications, changes and supplements permitted by
Section 6.16.

6.18.    Settlement Agreement. The Settlement Agreement shall remain in full
force and effect subject to amendments, modifications, changes and supplements
permitted by Section 6.16.

6.19.    Consolidated First Lien Net Leverage Ratio. Solely in the event that
the Consolidated First Lien Net Leverage Ratio is required to be tested pursuant
to Section 10.9, the Borrower shall be in Pro Forma Compliance with the
Consolidated First Lien Net Leverage Ratio set forth in Section 10.9 after
giving effect to the Transactions.

6.20.    Patriot Act. The Administrative Agent shall have received (at least 3
Business Days prior to the Conversion Date) all documentation and other
information about the Borrower (to the extent the Borrower is a different Person
than the DIP Borrower under the Existing DIP Agreement in connection with the
consummation of the Plan) as has been reasonably requested in writing at least
10 Business Days prior to the Conversion Date by the Administrative Agent or the
Lenders that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.

SECTION 7.    Conditions Precedent to All Credit Events After the Conversion
Date.

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Revolving Credit Loans required to be made by the Revolving
Credit Lenders in respect of Unpaid Drawings pursuant to Section 3.4), and the
obligation of any Letter of Credit Issuer to issue Letters of Credit on any
date, is subject to the satisfaction or waiver of the conditions precedent set
forth in the

 

148



--------------------------------------------------------------------------------

following Sections 7.1 and 7.2, provided that the conditions precedent set forth
in Section 7.1 shall not be required to be satisfied with respect to the
Borrowings on the Conversion Date:

7.1.    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Credit Event on the
Conversion Date) (a) no Default or Event of Default shall have occurred and be
continuing and (b) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

7.2.    Notice of Borrowing.

(a)    Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)), the Administrative Agent
shall have received a Notice of Borrowing (whether in writing or by telephone)
meeting the requirements of Section 2.3.

(b)    Prior to the issuance of each Revolving Letter of Credit, the
Administrative Agent and the applicable Revolving Letter of Credit Issuer shall
have received a Letter of Credit Request meeting the requirements of
Section 3.2(a).

(c)    Prior to the issuance of each Term Letter of Credit, the Administrative
Agent and the applicable Term Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(b).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in this Section 7 have been satisfied or
waived as of that time to the extent required by this Section 7.

SECTION 8.    Representations, Warranties and Agreements.

In order to induce the Lenders and the Letter of Credit Issuers to enter into
this Agreement, to make the Loans and issue or participate in Letters of Credit
as provided for herein, each of Holdings and the Borrower makes (on the
Conversion Date after giving effect to the Transactions, limited solely to the
Specified Representations and on each other date as required or otherwise set
forth in this Agreement) the following representations and warranties to, and
agreements with, the Lenders and the Letter of Credit Issuers, all of which
shall survive the execution and delivery of this Agreement, the making of the
Loans and the issuance of the Letters of Credit:

8.1.    Corporate Status; Compliance with Laws. Each of Holdings, the Borrower
and each Material Subsidiary of the Borrower that is a Restricted Subsidiary
(a) is a duly organized and validly existing corporation or other entity in good
standing (as applicable) under the laws of the jurisdiction of its organization
and has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged, except
as would not reasonably be expected to result in a Material Adverse Effect,
(b) has duly qualified and is authorized to do business and is in good standing
(if applicable) in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect and (c) is in compliance with all Applicable
Laws, except to the extent that the failure to be in compliance would not
reasonably be expected to result in a Material Adverse Effect.

8.2.    Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to

 

149



--------------------------------------------------------------------------------

authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law) (provided that, with respect to the
creation and perfection of security interests with respect to Indebtedness,
Stock and Stock Equivalents of Foreign Subsidiaries, only to the extent the
creation and perfection of such obligation is governed by the Uniform Commercial
Code).

8.3.    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor the compliance
with the terms and provisions thereof nor the consummation of the financing
transactions contemplated hereby and thereby will (a) contravene any applicable
provision of any material Applicable Law (including material Environmental Laws)
other than any contravention which would not reasonably be expected to result in
a Material Adverse Effect, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of any Lien upon any of the property or assets of
Holdings, the Borrower or any Restricted Subsidiary (other than Liens created
under the Credit Documents, Permitted Liens or Liens subject to an intercreditor
agreement permitted hereby or the Collateral Trust Agreement) pursuant to the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust or other material debt agreement or instrument to which Holdings, the
Borrower or any Restricted Subsidiary is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or Lien that
would not reasonably be expected to result in a Material Adverse Effect, or
(c) violate any provision of the Organizational Documents of any Credit Party.

8.4.    Litigation. Except as set forth on Schedule 8.4, there are no actions,
suits or proceedings pending or, to the knowledge of the Borrower, threatened in
writing with respect to Holdings, the Borrower or any of the Restricted
Subsidiaries that have a reasonable likelihood of adverse determination and such
determination could reasonably be expected to result in a Material Adverse
Effect.

8.5.    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, U or X of
the Board.

8.6.    Governmental Approvals. The execution, delivery and performance of the
Credit Documents does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (iii) such licenses, authorizations, consents, approvals, registrations,
filings or other actions the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

8.7.    Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of, and subject to registration under, the
Investment Company Act of 1940, as amended.

8.8.    True and Complete Disclosure.

(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of Holdings,
the Borrower, any of the Subsidiaries of the Borrower or any of their respective
authorized representatives to the Administrative Agent, any Joint Lead Arranger
and/or any Lender on or before the Closing Date (including all such

 

150



--------------------------------------------------------------------------------

information and data contained in the Credit Documents) regarding Holdings, the
Borrower and its Restricted Subsidiaries in connection with the Transactions for
purposes of or in connection with this Agreement or any transaction contemplated
herein contained any untrue statement of any material fact or omitted to state
any material fact necessary to make such information and data (taken as a whole)
not materially misleading at such time in light of the circumstances under which
such information or data was furnished, it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections or estimates (including financial estimates, forecasts and
other forward-looking information) and information of a general economic or
general industry nature.

(b)    The projections contained in the Lender Presentation are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Agents, Joint Lead Arrangers and the
Lenders that such projections, forward-looking statements, estimates and pro
forma financial information are not to be viewed as facts or a guarantee of
performance, and are subject to material contingencies and assumptions, many of
which are beyond the control of the Credit Parties, and that actual results
during the period or periods covered by any such projections, forward-looking
statements, estimates and pro forma financial information may differ materially
from the projected results.

8.9.    Financial Condition; Financial Statements. The financial statements
described in Section 6.11 present fairly, in all material respects, the
financial position and results of operations and cash flows of TCEH and its
consolidated Subsidiaries, in each case, as of the dates thereof and for such
period covered thereby in accordance with GAAP, consistently applied throughout
the periods covered thereby, except as otherwise noted therein, and subject, in
the case of any unaudited financial statements, to changes resulting from normal
year-end adjustments and the absence of footnotes. There has been no Material
Adverse Effect since the Closing Date.

8.10.    Tax Matters. Except where the failure of which could not be reasonably
expected to have a Material Adverse Effect, (a) each of Holdings, the Borrower
and each of the Restricted Subsidiaries has filed all federal income Tax returns
and all other Tax returns, domestic and foreign, required to be filed by it
(after giving effect to all applicable extensions) and has paid all material
Taxes payable by it that have become due (whether or not shown on such Tax
return), other than those (i) not yet delinquent or (ii) contested in good faith
as to which adequate reserves have been provided to the extent required by law
and in accordance with GAAP, (b) each of Holdings, the Borrower and each of the
Restricted Subsidiaries has provided adequate reserves in accordance with GAAP
for the payment of, all federal, state, provincial and foreign Taxes not yet due
and payable, and (c) each of Holdings, the Borrower and each of the Restricted
Subsidiaries has satisfied all of its Tax withholding obligations.

8.11.    Compliance with ERISA.

(a)    Each Employee Benefit Plan is in compliance with ERISA, the Code and any
Applicable Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Benefit Plan; no Multiemployer Plan is Insolvent or
in reorganization (or is reasonably likely to be Insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to the Borrower or any ERISA Affiliate; no Benefit Plan has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Benefit
Plan has satisfied the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Benefit
Plan, and there has been no determination that any such Benefit Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 4010(d)(2) of
ERISA); none of the Borrower or any ERISA Affiliate has incurred (or is
reasonably likely to incur) any liability to or on account of a Benefit Plan
pursuant to Section 409, 502(i),

 

151



--------------------------------------------------------------------------------

502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code; no proceedings have been instituted (or are reasonably likely
to be instituted) to terminate or to reorganize any Benefit Plan or to appoint a
trustee to administer any Benefit Plan, and no written notice of any such
proceedings has been given to the Borrower or any ERISA Affiliate; and no Lien
imposed under the Code or ERISA on the assets of the Borrower or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has the Borrower or any
ERISA Affiliate been notified in writing that such a Lien will be imposed on the
assets of Holdings, the Borrower or any ERISA Affiliate on account of any
Benefit Plan, except to the extent that a breach of any of the representations,
warranties or agreements in this Section 8.11(a) would not result, individually
or in the aggregate, in an amount of liability that would be reasonably likely
to have a Material Adverse Effect. No Benefit Plan has an Unfunded Current
Liability that would, individually or when taken together with any other
liabilities referenced in this Section 8.11(a), be reasonably likely to have a
Material Adverse Effect. With respect to Benefit Plans that are Multiemployer
Plans, the representations and warranties in this Section 8.11(a)), other than
any made with respect to (i) liability under Section 4201 or 4204 of ERISA or
(ii) liability for termination or reorganization of such Multiemployer Plans
under ERISA, are made to the best knowledge of the Borrower.

(b)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and Applicable Law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12.    Subsidiaries. Schedule 8.12 lists each Subsidiary of Holdings (and the
direct and indirect ownership interest of Holdings therein), in each case
existing on the Conversion Date (after giving effect to the Transactions). Each
Material Subsidiary as of the Conversion Date has been so designated on Schedule
8.12.

8.13.    Intellectual Property. Each of Holdings, the Borrower and the
Restricted Subsidiaries has good and marketable title to, or a valid license or
right to use, all patents, trademarks, servicemarks, trade names, copyrights and
all applications therefor and licenses thereof, and all other intellectual
property rights, free and clear of all Liens (other than Liens permitted by
Section 10.2), that are necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
title, license or rights could not reasonably be expected to have a Material
Adverse Effect.

8.14.    Environmental Laws. Except as could not reasonably be expected to have
a Material Adverse Effect: (a) Holdings, the Borrower and the Restricted
Subsidiaries and all Real Estate are in compliance with all Environmental Laws;
(b) Holdings, the Borrower and the Restricted Subsidiaries have, and have timely
applied for renewal of, all permits under Environmental Law to construct and
operate their facilities as currently constructed; (c) except as set forth on
Schedule 8.4, neither Holdings, the Borrower nor any Restricted Subsidiary is
subject to any pending or, to the knowledge of the Borrower, threatened
Environmental Claim or any other liability under any Environmental Law,
including any such Environmental Claim, or, to the knowledge of the Borrower,
any other liability under Environmental Law related to, or resulting from the
business or operations of any predecessor in interest of any of them; (d) none
of Holdings, the Borrower or any Restricted Subsidiary is conducting or
financing or, to the knowledge of the Borrower, is required to conduct or
finance, any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; (e) to the knowledge of the
Borrower, no Hazardous Materials have been released into the environment at, on
or under any Real Estate currently owned or leased by Holdings, the Borrower or
any Restricted Subsidiary and (f) neither Holdings, the

 

152



--------------------------------------------------------------------------------

Borrower nor any Restricted Subsidiary has treated, stored, transported,
released, disposed or arranged for disposal or transport for disposal of
Hazardous Materials at, on, under or from any currently or, to the knowledge of
the Borrower, formerly owned or leased Real Estate or facility. Except as
provided in this Section 8.14, the Borrower and the Restricted Subsidiaries make
no other representations or warranties regarding Environmental Laws.

8.15.    Properties. Except as set forth on Schedule 8.15, Holdings, the
Borrower and the Restricted Subsidiaries have good title to or valid leasehold
or easement interests or other license or use rights in all properties that are
necessary for the operation of their respective businesses as currently
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement) and except where the failure to have such good title, leasehold or
easement interests or other license or use rights could not reasonably be
expected to have a Material Adverse Effect.

8.16.    Solvency. On the Conversion Date, after giving effect to the
Transactions, immediately following the making of each Loan on such date and
after giving effect to the application of the proceeds of such Loans, the
Borrower on a consolidated basis with its Subsidiaries will be Solvent.

8.17.    Security Interests. Subject to the qualifications set forth in
Section 6.2 and the terms, conditions and provisions of the Collateral Trust
Agreement and any other applicable intercreditor agreement then in effect, with
respect to each Credit Party, the Security Documents, taken as a whole, are
effective to create in favor of the Collateral Representative, for the benefit
of the applicable Secured Parties, a legal, valid and enforceable first priority
security interest (subject to Liens permitted hereunder) in the Collateral
described therein and proceeds thereof, in each case, to the extent required
under the Security Documents, the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. In
the case of (i) the Stock described in the Pledge Agreement that is in the form
of securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the New
York UCC (“Certificated Securities”), when certificates representing such Stock
are delivered to the Collateral Representative along with instruments of
transfer in blank or endorsed to the Collateral Representative, and (ii) all
other Collateral constituting Real Estate or personal property described in the
Security Agreement, when financing statements and other required filings,
recordings, agreements and actions in appropriate form are executed and
delivered, performed, recorded or filed in the appropriate offices, as the case
may be, the Collateral Representative, for the benefit of the applicable Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Credit Parties in all Collateral that may be
perfected by filing, recording or registering a financing statement or analogous
document and the proceeds thereof (to the extent such Liens may be perfected by
possession of the Certificated Securities by the Collateral Representative or
such filings, agreements or other actions or perfection is otherwise required by
the terms of any Credit Document), in each case, to the extent required under
the Security Documents, as security for the Obligations, in each case prior and
superior in right to any other Lien (except, in the case of Liens permitted
hereunder).

8.18.    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any Restricted Subsidiary
pending or, to the knowledge of the Borrower, threatened in writing; and
(b) hours worked by and payment made for such work to employees of Holdings, the
Borrower and each Restricted Subsidiary have not been in violation of the Fair
Labor Standards Act or any other applicable Requirement of Law dealing with such
matters.

 

153



--------------------------------------------------------------------------------

8.19.    Sanctioned Persons; Anti-Corruption Laws; Patriot Act. None of
Holdings, the Borrower or any of its Subsidiaries or any of their respective
directors or officers is subject to any economic embargoes or similar sanctions
administered or enforced by the U.S. Department of State or the U.S. Department
of Treasury (including the Office of Foreign Assets Control) or any other
applicable sanctions authority (collectively, “Sanctions”, and the associated
laws, rules, regulations and orders, collectively, “Sanctions Laws”). Each of
Holdings, the Borrower and its Subsidiaries and their respective officers and
directors is in compliance, in all material respects, with (i) all Sanctions
Laws, (ii) the United States Foreign Corrupt Practices Act of 1977, as amended,
and any other applicable anti-bribery or anti-corruption laws, rules,
regulations and orders (collectively, “Anti-Corruption Laws”) and (iii) the
Patriot Act and any other applicable anti-terrorism and anti-money laundering
laws, rules, regulations and orders. No part of the proceeds of the Loans or
Letters of Credit will be used, directly or indirectly, (A) for the purpose of
financing any activities or business of or with any Person or in any country or
territory that at such time is the subject of any Sanctions or (B) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation in any material respect of any Anti-Corruption
Law.

8.20.    Use of Proceeds The Borrower will use the proceeds of the Loans in
accordance with Section 9.13 of this Agreement.

SECTION 9.    Affirmative Covenants.

The Borrower hereby covenants and agrees that on the Conversion Date
(immediately after giving effect to the Transactions) and thereafter, until the
Total Commitments and all Letters of Credit have terminated (unless such Letters
of Credit have been Cash Collateralized, Backstopped or otherwise collateralized
on terms and conditions reasonably satisfactory to the applicable Letter of
Credit Issuer following the termination of the Revolving Credit Commitments or
the termination of the Term Letter of Credit Commitments and the repayment of
the Term C Loans, as the case may be) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations (other than Hedging
Obligations under Secured Hedging Agreements, Cash Management Obligations under
Secured Cash Management Agreements or Contingent Obligations), are paid in full:

9.1.    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    Annual Financial Statements. On or before the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) (or, if such financial statements are not required
to be filed with the SEC, on or before the date that is 90 days after the end of
each such Fiscal Year (or, in the case of financial statements for the Fiscal
Year during which the Conversion Date occurs, on or before the date that is 120
days after the end of such Fiscal Year)), the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such Fiscal Year,
and the related consolidated statements of operations and cash flows for such
Fiscal Year, setting forth comparative consolidated figures for the preceding
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP in
all material respects and, in each case, except with respect to any such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower and its consolidated
Subsidiaries as a going concern (other than any exception or qualification that
is a result of (x) a current maturity date of any Indebtedness or (y) any actual
or prospective default of a financial maintenance covenant), all of which shall
be (i) certified by an Authorized Officer of the

 

154



--------------------------------------------------------------------------------

Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries(or Holdings or an indirect parent of the Borrower
and its consolidated Subsidiaries, as the case may be) in accordance with GAAP
in all material respects, subject to changes resulting from audit, normal
year-end audit adjustments and absence of footnotes and (ii) accompanied by a
Narrative Report with respect thereto.

(b)    Quarterly Financial Statements. On or before the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each Fiscal Year of the Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period (or, in the
case of financial statements for the first three fiscal quarters following the
Conversion Date, on or before the date that is 60 days after the end of such
fiscal quarter) of the first three fiscal quarters of every Fiscal Year), the
consolidated balance sheets of the Borrower and its consolidated Subsidiaries,
in each case, as at the end of such quarterly period and the related
consolidated statements of operations for such quarterly accounting period and
for the elapsed portion of the Fiscal Year ended with the last day of such
quarterly period, and the related consolidated statement of cash flows for such
quarterly accounting period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior Fiscal Year or, in the
case of such consolidated balance sheet, for the last day of the prior Fiscal
Year, all of which shall be (i) certified by an Authorized Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries (or Holdings or an indirect parent of the Borrower
and its consolidated Subsidiaries, as the case may be) in accordance with GAAP
in all material respects, subject to changes resulting from audit, normal
year-end audit adjustments and absence of footnotes and (ii) accompanied by a
Narrative Report with respect thereto.

(c)    Officer’s Certificates. Within five Business Days of the delivery of the
financial statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the provisions of Section 10.9 as at the
end of such Fiscal Year or period (solely to the extent such covenant is
required to be tested at the end of such Fiscal Year or quarter), as the case
may be and (ii) a specification of any change in the identity of the Restricted
Subsidiaries, Unrestricted Subsidiaries and Excluded Project Subsidiaries as at
the end of such Fiscal Year or period, as the case may be, from the Restricted
Subsidiaries, Unrestricted Subsidiaries and Excluded Project Subsidiaries,
respectively, provided to the Lenders on the Conversion Date or the most recent
Fiscal Year or period, as the case may be (including calculations in reasonable
detail of any amount added back to Consolidated EBITDA pursuant to clause
(a)(xii), clause (a)(xiii) and any amount excluded from Consolidated Net Income
pursuant to clause (k) of the definition thereof). Within five Business Days of
the delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of the Borrower setting forth (A) in
reasonable detail the Applicable Amount and the Applicable Equity Amount as at
the end of the Fiscal Year to which such financial statements relate and (B) the
information required pursuant to Section 7 of the Perfection Certificate or
confirming that there has been no change in such information since the
Conversion Date or the date of the most recent certificate delivered pursuant to
this clause (c)(B), as the case may be.

(d)    Notice of Default; Litigation; ERISA Event. Promptly after an Authorized
Officer of the Borrower or any Restricted Subsidiary obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect

 

155



--------------------------------------------------------------------------------

thereto, (ii) any litigation, regulatory or governmental proceeding pending
against the Borrower or any Restricted Subsidiary that has a reasonable
likelihood of adverse determination and such determination could reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect and (iii) the occurrence of any ERISA Event that would
reasonably be expected to result in a Material Adverse Effect.

(e)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by Holdings, the Borrower or any Restricted Subsidiary (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that Holdings, the Borrower or any
Restricted Subsidiary shall send to the holders of any publicly issued debt with
a principal amount in excess of $300,000,000 of Holdings, the Borrower and/or
any Restricted Subsidiary in their capacity as such holders (in each case to the
extent not theretofore delivered to the Administrative Agent pursuant to this
Agreement).

(f)    Requested Information. With reasonable promptness, following the
reasonable request of the Administrative Agent, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time; provided that, notwithstanding anything to
the contrary in this Section 9.1(f), none of Holdings, the Borrower or any of
its Restricted Subsidiaries will be required to provide any such other
information pursuant to this Section 9.1(f) to the extent that (i) the provision
thereof would violate any attorney client privilege (as reasonably determined by
counsel (internal or external) to the Credit Parties), law, rule or regulation,
or any contractual obligation of confidentiality binding on the Credit Parties
or their respective affiliates (so long as not entered into in contemplation
hereof) or (ii) such information constitutes attorney work product (as
reasonably determined by counsel (internal or external) to the Credit Parties).

(g)    Projections. Within 90 days after the commencement of each Fiscal Year of
the Borrower (or, in the case of the budget for the first full Fiscal Year after
the Closing Date, within 120 days after the commencement of such Fiscal Year), a
reasonably detailed consolidated budget for the following Fiscal Year as
customarily prepared by management of the Borrower for its internal use
(including a projected consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were based on good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time of preparation of such Projections, it being understood that such
Projections and assumptions as to future events are not to be viewed as facts or
a guarantee of performance, are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries, and that actual results may vary from such Projections and such
differences may be material.

(h)    Reconciliations. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Sections 9.1(a) and (b) above,
reconciliations for such consolidated financial statements or other
consolidating information reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries and Excluded Project Subsidiaries (if any)
from such

 

156



--------------------------------------------------------------------------------

consolidated financial statements; provided that the Borrower shall be under no
obligation to deliver the reconciliations or other information described in this
clause (h) if the Consolidated Total Assets and the Consolidated EBITDA of the
Borrower and its consolidated Subsidiaries (which Consolidated Total Assets and
Consolidated EBITDA shall be calculated in accordance with the definitions of
such terms, but determined based on the financial information of the Borrower
and its consolidated Subsidiaries, and not the financial information of the
Borrower and its Restricted Subsidiaries) do not differ from the Consolidated
Total Assets and the Consolidated EBITDA, respectively, of the Borrower and its
Restricted Subsidiaries by more than 2.5%.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (e) of
this Section 9.1 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings or any direct or indirect parent of Holdings or
(B) the Borrower’s (or Holdings’ or any direct or indirect parent thereof), as
applicable, Form 8-K, 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of subclauses (A) and (B) of this paragraph, to the
extent such information relates to Holdings or a direct or indirect parent of
Holdings, such information is accompanied by consolidating or other information
that explains in reasonable detail the differences between the information
relating to Holdings or such parent, on the one hand, and the information
relating to the Borrower and its consolidated Restricted Subsidiaries on a
standalone basis, on the other hand (provided, however, that the Borrower shall
be under no obligation to deliver such consolidating or other explanatory
information if the Consolidated Total Assets and the Consolidated EBITDA of the
Borrower and its consolidated Restricted Subsidiaries do not differ from the
Consolidated Total Assets and the Consolidated EBITDA, respectively, of Holdings
or any direct or indirect parent of Borrower and its consolidated Subsidiaries
by more than 2.5%). Documents required to be delivered pursuant to clauses (a),
(b) and (e) of this Section 9.1 (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website as notified to the Administrative Agent; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
or filed with the SEC, and available in EDGAR (or any successor) to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

9.2.    Books, Records and Inspections.

(a)    The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Required Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Restricted
Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection (and shall use commercially reasonable
efforts to cause such inspection to be permitted to the extent that it is not
within such party’s control to permit such inspection), and to examine the books
and records of the Borrower and any such Restricted Subsidiary and discuss the
affairs, finances and accounts of the Borrower and of any such Restricted
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or Required Lenders may desire
(and subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default (a) only the Administrative Agent, whether on its own or in
conjunction with the Required Lenders, may exercise rights of the Administrative
Agent and the Lenders under this Section 9.2, (b) the Administrative Agent shall
not exercise such rights more than one time in any calendar year and (c) only
one such visit shall be at the Borrower’s expense; provided further that when an
Event of Default exists, the Administrative Agent (or any of its representatives
or independent

 

157



--------------------------------------------------------------------------------

contractors) or any representative of any Lender may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Required Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 9.2, neither the Borrower nor any Restricted Subsidiary
will be required under this Section 9.2 to disclose or permit the inspection or
discussion of any document, information or other matter to the extent that such
action would violate any attorney-client privilege (as reasonably determined by
counsel (internal or external) to the Credit Parties), law, rule or regulation,
or any contractual obligation of confidentiality (not created in contemplation
thereof) binding on the Credit Parties or their respective affiliates or
constituting attorney work product (as reasonably determined by counsel
(internal or external) to the Credit Parties).

(b)    The Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity, in all material
respects, with GAAP shall be made of all material financial transactions and
matters involving the assets of the business of the Borrower or such Restricted
Subsidiary, as the case may be (it being understood and agreed that any
Restricted Subsidiary may maintain its individual books and records in
conformity with local standards or customs and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).

9.3.    Maintenance of Insurance. The Borrower will, and will cause each
Material Subsidiary that is a Restricted Subsidiary to, at all times maintain in
full force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower, as applicable) are financially sound and responsible
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business and the availability of insurance on a cost-effective basis; and will
furnish to the Administrative Agent, upon written reasonable request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried, provided, however, that for so long as no Event of Default
has occurred and is continuing, the Administrative Agent shall be entitled to
make such request only once in any calendar year. With respect to each Mortgaged
Property, obtain flood insurance in such total amount as the Administrative
Agent may from time to time require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

9.4.    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of the Restricted Subsidiaries to pay and discharge, all Taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims in respect of any Taxes imposed,
assessed or levied that, if unpaid, could reasonably be expected to become a
material Lien upon any properties of the Borrower or any Restricted Subsidiary
of the Borrower; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim (i) that is being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of management of
the Borrower) with respect thereto in accordance with GAAP or (ii) with respect
to which the failure to pay could not reasonably be expected to result in a
Material Adverse Effect.

 

158



--------------------------------------------------------------------------------

9.5.    Consolidated Corporate Franchises. The Borrower will do, and will cause
each Material Subsidiary that is a Restricted Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and the Restricted Subsidiaries may
consummate any transaction otherwise permitted hereby, including under
Section 10.2, 10.3, 10.4 or 10.5.

9.6.    Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Applicable Laws applicable
to it or its property, including all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

9.7.    Lender Calls. The Borrower shall conduct a conference call that Lenders
may attend to discuss the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries for the most recently ended measurement
period for which financial statements have been delivered pursuant to
Section 9.1(a) or (b) (beginning with the fiscal period of the Borrower ending
December 31, 2016), at a date and time to be determined by the Borrower with
reasonable advance notice to the Administrative Agent, limited to one conference
call per fiscal quarter.

9.8.    Maintenance of Properties. The Borrower will, and will cause the
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition (ordinary wear and
tear, casualty and condemnation excepted), except to the extent that the failure
to do so could reasonably be expected to have a Material Adverse Effect.

9.9.    Transactions with Affiliates. The Borrower will conduct, and cause the
Restricted Subsidiaries to conduct, all transactions with any of its or their
respective Affiliates (other than (x) any transaction or series of related
transactions with an aggregate value that is equal to or less than $25,000,000
or (y) transactions between or among (i) the Borrower and the Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary as a result of
such transactions and (ii) the Borrower, the Restricted Subsidiaries and to the
extent in the ordinary course or consistent with past practice Holdings, any
direct or indirect parent of Holdings, and any of its other Subsidiaries) on
terms that are, taken as a whole, not materially less favorable to the Borrower
or such Restricted Subsidiary as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate (as determined in good faith
by the Borrower); provided that the foregoing restrictions shall not apply to:
(a) the payment of customary fees for management, monitoring, consulting,
advisory, underwriting, placement and financial services rendered to Holdings,
the Borrower and its Restricted Subsidiaries and customary investment banking
fees paid for services rendered to the Holdings, the Borrower and its Restricted
Subsidiaries in connection with divestitures, acquisitions, financings and other
transactions, whether or not consummated,

(b)    transactions permitted by Section 10 (including Section 10.01(e)(iv))
(other than Section 10.6(m) and any provision of Section 10 permitting
transactions by reference to Section 9.9),

(c)    the Transactions and the payment of the Transaction Expenses,

(d)    the issuance of Stock or Stock Equivalents of the Borrower (or any direct
or indirect parent thereof) to the management of the Borrower (or any direct or
indirect parent thereof) or any Subsidiary of the Borrower in connection with
the Transactions or pursuant to arrangements described in clause (f) of this
Section 9.9,

 

159



--------------------------------------------------------------------------------

(e)    loans, advances and other transactions between or among the Borrower, any
Subsidiary of the Borrower or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary of the Borrower has invested
(and which Subsidiary or joint venture would not be an Affiliate of the Borrower
but for the Borrower’s or such Subsidiary’s Subsidiary ownership of Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
under Section 10,

(f)    (i) employment, consulting and severance arrangements between the
Borrower and the Restricted Subsidiaries (or any direct or indirect parent of
the Borrower) and their respective officers, employees, directors or consultants
in the ordinary course of business (including payments, loans and advances in
connection therewith) and (ii) issuances of securities, or other payments,
awards or grants in cash, securities or otherwise and other transactions
pursuant to any equityholder, employee or director equity plan or stock or other
equity option plan or any other management or employee benefit plan or
agreement, other compensatory arrangement or any stock or other equity
subscription, co-invest or equityholder agreement,

(g)    payments (i) by the Borrower and the Subsidiaries of the Borrower to any
direct or indirect parent of the Borrower in an amount sufficient so as to allow
any direct or indirect parent of the Borrower to make when due (but without
regard to any permitted deferral on account of financing agreements) any payment
pursuant to any Shared Services and Tax Agreements and (ii) by the Borrower (and
any direct or indirect parent thereof) and the Subsidiaries of the Borrower
pursuant to the Shared Services and Tax Agreements among the Borrower (and any
such parent) and the Subsidiaries of the Borrower, to the extent attributable to
the ownership or operation of the Borrower and its Subsidiaries; provided that
solely in the case of the payment of Taxes of the type described in
Section 10.6(d)(i) under a Shared Services and Tax Agreement (and in lieu of
making a dividend thereunder as contemplated by Section 10.6(d)(i)) and not (for
the avoidance of doubt) for purposes of payments under the Tax Receivable
Agreement and the Tax Matters Agreement (as defined in the Existing Plan), the
amount of such payments shall not exceed the amount permitted to be paid as
dividends or distributions under Section 10.6(d)(i),

(h)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or, to the extent attributable to the ownership
of the Borrower and its Restricted Subsidiaries, any direct or indirect parent
thereof) and the Subsidiaries of the Borrower,

(i)    the payment of indemnities and reasonable expenses incurred by the
Permitted Holders and their Affiliates in connection with services provided to
the Borrower (or any direct or indirect parent thereof), or any of the
Subsidiaries of the Borrower,

(j)    the issuance of Stock or Stock Equivalents (other than Disqualified
Stock) of the Borrower (or any direct or indirect parent thereof) to Holdings,
any Permitted Holder or to any director, officer, employee or consultant,

(k)    any customary transactions with a Receivables Entity effected as part of
a Permitted Receivables Facility Financing and any customary transactions with a
Securitization Subsidiary effected as part of a Qualified Securitization
Financing,

(l)    the performance of any and all obligations pursuant to the Shared
Services and Tax Agreements (provided that payment obligations shall be subject
to Section 9.9(g)) and other ordinary course transactions under the intercompany
cash management systems with Specified Affiliates and subleases of property from
any Specified Affiliate to the Borrower or any of the Restricted Subsidiaries,

 

160



--------------------------------------------------------------------------------

(m)    transactions pursuant to permitted agreements in existence on the Closing
Date and, to the extent each such transaction is valued in excess of
$15,000,000, set forth on Schedule 9.9 or any amendment, modification,
supplement, replacement, extension, renewal or restructuring thereto to the
extent such an amendment, modification, supplement, replacement, extension
renewal or restructuring (together with any other amendment or supplemental
agreements) is not materially adverse, taken as a whole, to the Lenders (in the
good faith determination of the Borrower),

(n)    transactions in which Holdings (or any indirect parent of the Borrower),
the Borrower or any Restricted Subsidiary, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of Section 9.9,

(o)    the existence and performance of agreements and transactions with any
Unrestricted Subsidiary or Excluded Project Subsidiary that were entered into
prior to the designation of a Restricted Subsidiary as such Unrestricted
Subsidiary or Excluded Project Subsidiary to the extent that the transaction was
permitted at the time that it was entered into with such Restricted Subsidiary
and transactions entered into by an Unrestricted Subsidiary or Excluded Project
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary or Excluded Project Subsidiary as a Restricted Subsidiary; provided
that (i) such transaction was not entered into in contemplation of such
designation or redesignation, as applicable, and (ii) in the case of an Excluded
Project Subsidiary, such agreements and transactions comply with the
requirements of the definitions of “Non-Recourse Subsidiary” and “Non-Recourse
Debt”,

(p)    Affiliate repurchases of the Loans or Commitments to the extent permitted
hereunder and the payments and other transactions reasonably related thereto,

(q)    (i) investments by Permitted Holders in securities of the Borrower or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by such Permitted Holders in connection therewith) so long as the investment is
being offered by the Borrower or such Restricted Subsidiary generally to other
investors on the same or more favorable terms, and (ii) payments to Permitted
Holders in respect of securities or loans of the Borrower or any Restricted
Subsidiary contemplated in the foregoing clause (i) or that were acquired from
Persons other than the Borrower and the Restricted Subsidiaries, in each case,
in accordance with the terms of such securities or loans; provided, that with
respect to securities of the Borrower or any Restricted Subsidiary contemplated
in clause (i) above, such investment constitutes less than 10% of the proposed
or outstanding issue amount of such class of securities, and

(r)    transactions constituting any part of a Permitted Reorganization or an
IPO Reorganization Transaction.

9.10.    End of Fiscal Years. The Borrower will, for financial reporting
purposes, cause each of its, and the Restricted Subsidiaries’ fiscal years to
end on December 31 of each year (each a “Fiscal Year”); provided, however, that
the Borrower may, upon written notice to the Administrative Agent change the
Fiscal Year with the prior written consent of the Administrative Agent (not to
be unreasonably withheld, conditioned, delayed or denied), in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

9.11.    Additional Guarantors and Grantors. Subject to any applicable
limitations set forth in the Guarantee, the Security Documents, the Collateral
Trust Agreement or any applicable intercreditor

 

161



--------------------------------------------------------------------------------

agreement and this Agreement (including Section 9.14), the Borrower will cause
each direct or indirect wholly-owned Domestic Subsidiary of the Borrower
(excluding any Excluded Subsidiary) formed or otherwise purchased or acquired
after the Conversion Date and each other Domestic Subsidiary of the Borrower
that ceases to constitute an Excluded Subsidiary to, within 60 days from the
date of such formation, acquisition or cessation (which in the case of any
Excluded Subsidiary shall commence on the date of delivery of the certificate
required by Section 9.1(c)), as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion), execute (A) a
supplement to each of the Guarantee, the Pledge Agreement and the Security
Agreement in order to become a Guarantor under such Guarantee, a pledgor under
the Pledge Agreement and a grantor under such Security Agreement, (B) a joinder
to the Intercompany Subordinated Note and (C) a joinder to the Collateral Trust
Agreement.

9.12.    Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents, the Collateral Trust
Agreement and any applicable intercreditor agreement, and other than (x) when in
the reasonable determination of the Administrative Agent and the Borrower (as
agreed to in writing), the cost, burden or other consequences of doing so would
be excessive in view of the benefits to be obtained by the Lenders therefrom or
(y) to the extent doing so could result in adverse tax consequences (that are
not de minimis) as reasonably determined by the Borrower, the Borrower will
promptly notify the Administrative Agent in writing of any Stock or Stock
Equivalents constituting Collateral and issued or otherwise purchased or
acquired after the Conversion Date and of any Indebtedness in excess of
$50,000,000 that is owing to the Borrower or any Subsidiary Guarantor (or Person
required to become a Subsidiary Guarantor pursuant to Section 9.11) incurred
(individually or in a series of related transactions) after the Conversion Date
and, in each case, if reasonably requested by the Administrative Agent, will
pledge, and, if applicable, will cause each other Subsidiary Guarantor (or
Person required to become a Subsidiary Guarantor pursuant to Section 9.11), to
pledge to the Collateral Representative for the benefit of the Secured Parties
(in each case, excluding Excluded Collateral), (i) all such Stock and Stock
Equivalents, pursuant to a Pledge Agreement or supplement thereto, and (ii) all
evidences of such Indebtedness, pursuant to a Pledge Agreement or supplement
thereto.

9.13.    Use of Proceeds. The Borrower will use (i) the proceeds of the Initial
Term C Loans and the Initial Term Loans for the purposes set forth in the
recitals to this Agreement and (ii) the proceeds of the Revolving Credit Loans
(a) on the Closing Date and the Conversion Date to fund (i) a portion of the
Transactions, and (ii) any original issue discount or upfront fees required to
be funded in connection with the “market flex” provisions of the Fee Letter,
(b) on and after the Closing Date, to backstop or replace existing letters of
credit or to cash collateralize outstanding letters of credit other than Term
Letters of Credit, (c) on or after the Closing Date, for working capital,
capital expenditures and general corporate purposes (including acquisitions,
Investments, restricted payments and other transactions not prohibited
hereunder), and (d) to fund the transactions contemplated by the Plan and for
other purposes to be mutually agreed by the Borrower and the Administrative
Agent. The Borrower will use the proceeds of the 2016 Incremental Term Loans to
make a cash dividend to Holdings (for the ultimate purpose of the indirect
parent of Borrower making a dividend to its common shareholders) on or after the
2016 Incremental Effective Date and pay fees and expenses incurred in connection
with the 2016 Incremental Amendment and the incurrence of the 2016 Incremental
Term Loans and for other general corporate purposes not prohibited by this
Agreement. The Borrower will use the proceeds of the 2018 Incremental Term Loans
(a) to fund the repayment in full of the Parent Credit Facilities, (b) to pay
fees, premiums, costs and expenses incurred in connection with the Seventh
Amendment and the incurrence of the 2018 Incremental Term Loans and the other
transactions contemplated thereby and (c) for other general corporate purposes
not prohibited by this Agreement. The Borrower will use the proceeds of the 2019
Incremental Term Loans (a) to fund the 2019 Initial Term Loan Repayment (as
defined in the Tenth Amendment), (b) to pay fees, premiums, costs and expenses
incurred in connection with the Tenth Amendment and the incurrence of the 2019
Incremental Term Loans and the other transactions contemplated thereby and
(c) for other general corporate purposes not prohibited by this Agreement.

 

162



--------------------------------------------------------------------------------

9.14.    Further Assurances.

(a)    Subject to the applicable limitations set forth in this Agreement
(including Sections 9.11 and 9.12) and the Security Documents, the Collateral
Trust Agreement and any applicable intercreditor agreement, the Borrower will,
and will cause each other Credit Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents) that may be
required under any Applicable Law, or that the Collateral Agent or the Required
Lenders may reasonably request, in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of Holdings,
the Borrower and the Restricted Subsidiaries.

(b)    Subject to any applicable limitations set forth in the Security Documents
(including in any Mortgage), if any assets (including any owned Real Estate or
improvements thereto constituting Collateral with a book value in excess of
$50,000,000 (determined at the time of acquisition or contribution thereof)) are
acquired by, or contributed to, the Borrower or any Subsidiary Guarantor after
the Conversion Date (other than assets constituting Collateral under the
Security Documents that become subject to the Lien of any Security Document upon
acquisition thereof or assets subject to a Lien granted pursuant to
Section 10.2(d) or 10.2(g)) that are of the nature secured by any Security
Document, the Borrower will promptly notify the Collateral Agent (who shall
thereafter notify the Lenders) thereof and, if requested by the Collateral
Agent, will cause such assets to be subjected to a Lien securing the applicable
Obligations and will take, and cause the other Credit Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent,
as soon as commercially reasonable but in no event later than 120 days (or 180
days in the case of Collateral consisting of mining properties) after the date
of such acquisition or contribution (or, in the case of any Real Estate and the
improvements thereon relating to assets listed on Schedule 10.4 hereto (as in
effect on the Seventh Amendment Effective Date), within 120 days (or 180 days,
as applicable) of the date such Real Estate and improvements no longer
constitutes Excluded Property), unless extended by the Collateral Agent in its
reasonable discretion, to grant and perfect such Liens consistent with the
applicable requirements of the Security Documents, including actions described
in paragraph (a) of this Section, all at the expense of the Credit Parties.

(c)    Any Mortgage delivered to the Collateral Representative in accordance
with the preceding clause (b) shall be accompanied by those items set forth in
clause (d) that are customary for the type of assets covered by such Mortgage.
Any items that are customary for the type of assets covered by such Mortgage may
be delivered within a commercially reasonable period of time after the delivery
of a Mortgage if they are not reasonably available at the time the Mortgage is
delivered.

(d)    With respect to any Mortgaged Property, within 120 days (or 180 days in
the case of Collateral consisting of mining properties) after the date of such
acquisition or contribution (or, in the case of any Mortgaged Property relating
to assets listed on Schedule 10.4 hereto (as in effect on the Seventh Amendment
Effective Date), within 120 days (or 180 days, as applicable) of the date such
Mortgaged Property no longer constitutes Excluded Property), unless extended by
the Collateral Agent in its reasonable discretion, the Borrower will deliver, or
cause to be delivered, to the Collateral Representative (i) a Mortgage with
respect to each Mortgaged Property, executed by a duly authorized officer of
each obligor party thereto, (ii) a policy or policies of title insurance issued
by the Title Company insuring the Lien of each such Mortgage as a valid Lien on
the Mortgaged Property described therein, free of any other Liens except as
permitted by Section 10.2 or consented to in writing (including

 

163



--------------------------------------------------------------------------------

via email) by the Collateral Agent, together with such endorsements and
reinsurance as the Collateral Agent may reasonably request, together with
evidence reasonably acceptable to the Collateral Agent of payment of all title
insurance premiums, search and examination charges, escrow charges and related
charges, fees, costs and expenses required for the issuance of the title
insurance policies referred to above; provided that in no event shall the
aggregate amount of coverage provided by all title policies delivered pursuant
to this Section 9.14(d)(ii) exceed the total amount of the Priority Lien
Obligations at any time, (iii) a Survey, to the extent reasonably necessary to
satisfy the requirements of clause (ii) above, (iv) all other documents and
instruments, including Uniform Commercial Code or other applicable fixture
security financing statements, reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
any such Mortgage and perfect such Liens to the extent required by, and with the
priority required by, such Mortgage shall have been delivered to the Collateral
Representative in proper form for filing, registration or recording and
(v) written opinions of legal counsel in the states in which each such Mortgaged
Property is located in customary form and substance; provided that, with respect
to each Mortgaged Property consisting of oil, gas, hydrocarbon or other similar
mineral interests, the applicable Mortgages will describe the mortgaged mineral
interests in the manner customary for the mortgaging of similar mineral
interests in similar transactions and there will be no title insurance or
Surveys in connection with such Mortgaged Properties. The Borrower, prior to
delivery of the Mortgages, will deliver, or cause to be delivered, (i) a
completed Federal Emergency Management Agency Standard Flood Determination with
respect to each Mortgaged Property, in each case in form and substance
reasonably satisfactory to the Collateral Agent and (ii) evidence of flood
insurance with respect to each Mortgaged Property, to the extent and in amounts
required by Applicable Laws, in each case in form and substance reasonably
satisfactory to the Collateral Agent.

(e)    Notwithstanding anything herein to the contrary, if the Borrower and the
Collateral Agent mutually agree in their reasonable judgment (confirmed in
writing to the Borrower and the Administrative Agent) that the cost or other
consequences (including adverse tax and accounting consequences) of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Secured Parties thereby, then such property may be excluded from
the Collateral for all purposes of the Credit Documents.

(f)    Notwithstanding anything herein to the contrary, the Borrower and the
Guarantors shall not be required, nor shall the Collateral Agent or Collateral
Representative be authorized, (i) to perfect the above-described pledges,
security interests and mortgages by any means other than by (A) filings pursuant
to the Uniform Commercial Code in the office of the secretary of state (or
similar central filing office) of the relevant State(s), (B) filings in United
States government offices with respect to intellectual property as expressly
required herein and under the other Credit Documents, (C) delivery to the
Collateral Agent or Collateral Representative, for its possession, of all
Collateral consisting of material intercompany notes, stock certificates of the
Borrower and its Restricted Subsidiaries or (D) Mortgages required to be
delivered pursuant to this Section 9.14, (ii) to enter into any control
agreement with respect to any deposit account, securities account or commodities
account or contract (other than in respect of the Term C Loan Collateral
Accounts), (iii) to take any action in any non-U.S. jurisdiction or pursuant to
the requirements of the laws of any non-U.S. jurisdiction in order to create any
security interests or to perfect any security interests, including with respect
to any intellectual property registered outside of the United States (it being
understood that there shall be no security agreements or pledge agreements
governed by the laws of any non-U.S. jurisdiction), (iv) except as expressly set
forth above (including with respect to the Term C Loan Collateral Accounts), to
take any other action with respect to any Collateral to perfect through control
agreements or to otherwise perfect by “control” or (v) to provide any notice to
obtain the consent of governmental authorities under the Federal Assignment of
Claims Act (or any state equivalent thereof).

 

164



--------------------------------------------------------------------------------

(g)    Notwithstanding anything to the contrary in any Credit Document (but
subject to Section 9.14(h) below), to the extent that any portion of the
Collateral consists of Indenture Principal Property, (i) the aggregate principal
amount of Specified Secured Obligations at any time shall be limited,
automatically and without further action by any Person, so that such amount does
not exceed the Indenture Principal Property Cap at such time and (ii) consistent
with Sections 12.12 and 12.13, in the event that Specified Secured Obligations
(other than Priority Lien Obligations) are incurred, each of the Administrative
Agent, the Collateral Agent and the Collateral Trustee is authorized (without
the consent of the other Lenders) to amend the Credit Documents to give effect
to such incurrence, including to provide that the aggregate principal amount of
Priority Lien Obligations constituting Specified Secured Obligations shall not
exceed its pro rata portion of the aggregate principal amount of Specified
Secured Obligations.

(h)    To the extent that any event occurs that activates or triggers any of the
“equal and ratable” security provisions of the liens covenant in any Reference
Indenture (each, an “Indenture Trigger Event”), then, at the time that the
Borrower or any Restricted Subsidiary grants a Lien on Indenture Principal
Property to holders of Specified Indebtedness as to which such Indenture Trigger
Event has occurred in order to satisfy the requirements of such “equal and
ratable security” provisions, the Indenture Principal Property Cap,
notwithstanding anything to the contrary in any Credit Document, shall no longer
apply to the Priority Lien Obligations constituting Specified Secured
Obligations and the full amount of the Priority Lien Obligations shall be
secured by all of the Collateral, including, without limitation, the full amount
and value of all Indenture Principal Property, without any reference to, or
application of, the Indenture Principal Property Cap.

(i)    In addition, in the event that all of the Reference Indentures are
terminated and/or all conditions of satisfaction and discharge of all of the
Reference Indentures have occurred and/or the liens covenant in all of the
Reference Indentures has been “stripped” or deleted (by way of amendment,
supplement or otherwise), notwithstanding anything to the contrary in any Credit
Document, (i) the Indenture Principal Property Cap shall no longer apply to the
Priority Lien Obligations constituting Specified Secured Obligations and the
full amount of the Priority Lien Obligations shall be secured by all of the
Collateral, including, without limitation, the full amount and value of all
Indenture Principal Property, without any reference to, or application of, the
Indenture Principal Property Cap, (ii) the definitions and provisions in this
Agreement utilizing the term Reference Indenture shall be interpreted as if such
Reference Indentures were in effect but with no cap, restriction or limitation
on the amount of the Priority Lien Obligations that may be secured by any
Indenture Principal Property and (iii) consistent with Sections 12.12 and 12.13,
the Administrative Agent, the Collateral Agent and the Collateral Trustee are
authorized (without the consent of the other Lenders) to amend the Credit
Documents to eliminate the restrictions on Specified Secured Obligations that
may be secured by the Indenture Principal Property contemplated by
Section 9.14(g)(i), replace any definitions used herein that are imported from
the Reference Indentures with substantially equivalent definitions that do not
import any terms from a Reference Indenture and effectuate the fall away of the
Indenture Principal Property Cap.

Notwithstanding the foregoing provisions of this Section 9.14, other than with
respect to Mortgages entered into prior to the Seventh Amendment Effective Date,
the Collateral Agent shall not cause the Collateral Representative to enter
into, and no Credit Party shall be required to provide, any Mortgage in respect
of any Mortgaged Property under this Section 9.14 until (a) the date that occurs
forty-five (45) days after the Collateral Agent has delivered to the Revolving
Credit Lenders (which may be delivered electronically) the following documents
in respect of such real property: (i) the a “Life of Loan” Federal Emergency
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with notice about special flood hazard area status and flood
disaster assistance, duly executed by the applicable Credit Party, and evidence
of flood insurance, in the event any such improved Mortgaged

 

165



--------------------------------------------------------------------------------

Property or portion thereof is located in a special flood hazard area), (ii) if
such improved real property is located in a “special flood hazard area”, (A) a
notification to the applicable Credit Party of that fact and (if applicable)
notification to applicable Credit Party that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Credit Party of such
notice and (iii) if such notice is required to be provided to the applicable
Credit Party and flood insurance is available in the community in which such
improved real property is located, evidence of required flood insurance and
(b) the Collateral Agent shall have received written confirmation from Bank of
America, N.A. and SunTrust Bank that flood insurance due diligence and flood
insurance compliance has been completed by Bank of America, N.A. and SunTrust
Bank (such written confirmation not to be unreasonably conditioned, withheld or
delayed); provided that (i) the Collateral Representative may enter into any
such Mortgage prior to the notice period specified above upon receipt by the
Collateral Agent of the written confirmation described in clause (b) above, (ii)
no such confirmation shall be required from Bank of America, N.A. if Bank of
America, N.A. is no longer a Revolving Credit Lender and (iii) no such
confirmation shall be required from SunTrust Bank if SunTrust Bank is no longer
a Revolving Credit Lender; provided, further, that the Credit Parties’
obligations under this Section 9.14 to grant a Mortgage of any Mortgaged
Property within 120 days (or 180 days in the case of Collateral consisting of
mining properties) (or such longer period as agreed by the Collateral Agent)
after the acquisition of such Mortgaged Property (or in the case of a newly
formed or acquired Guarantor, 120 days (or 180 days in the case of Collateral
consisting of mining properties) (or such longer period as agreed by the
Collateral Agent) from the date such Guarantor entered into the Credit
Documents) shall be extended for so long as is required to ensure compliance
with the requirements of clause (b) above. It is understood and agreed that the
applicable Credit Party shall provide the documentation described in clauses
(a)(i), (a)(ii) and (a)(iii) above to the Collateral Agent no later than 45 days
prior to the 120 day (or 180 day, as applicable) deadline to deliver each
applicable Mortgage set forth in this Section 9.14.

9.15.    Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to obtain and maintain (but not maintain any specific rating) a public
corporate family and/or corporate credit rating, as applicable, and public
ratings in respect of the Term Loans provided pursuant to this Agreement, in
each case, from at least two of the following: S&P, Moody’s and Fitch Ratings,
Inc.

9.16.    Changes in Business. The Borrower and the Restricted Subsidiaries,
taken as a whole, will not fundamentally and substantively alter the character
of their business, taken as a whole, from the business conducted by the Borrower
and the Restricted Subsidiaries, taken as a whole, on the Conversion Date and
other business activities which are extensions thereof or otherwise similar,
incidental, complementary, synergistic, reasonably related or ancillary to any
of the foregoing (and non-core incidental businesses acquired in connection with
any Permitted Acquisition or permitted Investment), in each case as determined
by the Borrower in good faith.

SECTION 10.    Negative Covenants.

The Borrower hereby covenants and agrees that on the Conversion Date
(immediately after giving effect to the Transactions) and thereafter, until the
Total Commitments and all Letters of Credit have terminated (unless such Letters
of Credit have been Backstopped, Cash Collateralized or otherwise collateralized
on terms and conditions reasonably satisfactory to the applicable Letter of
Credit Issuer following the termination of the Revolving Credit Commitments or
the termination of the Term Letter of Credit Commitments and the repayment of
the Term C Loans, as the case may be) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations (other than Hedging
Obligations

 

166



--------------------------------------------------------------------------------

under Secured Hedging Agreements, Cash Management Obligations under Secured Cash
Management Agreement or Contingent Obligations), are paid in full:

10.1.    Limitation on Indebtedness. The Borrower will not, and will not permit
the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness. Notwithstanding the foregoing, the limitations set forth in the
immediately preceding paragraph shall not apply to any of the following items:

(a)    Indebtedness arising under the Credit Documents (including the 2016
Incremental Term Loans, the New Revolving Credit Commitments pursuant to the
2016 Incremental Amendment, the 2018 Incremental Term Loans, the 2019
Incremental Term Loans, the New Revolving Credit Commitments pursuant to the
Seventh Amendment, the Eighth Amendment and the Ninth Amendment and any other
Indebtedness incurred as permitted by Sections 2.14, 2.15 and 13.1);

(b)    subject to compliance with Section 10.5, Indebtedness of the Borrower or
any Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary;
provided that all such Indebtedness of any Credit Party owed to any Person that
is not a Credit Party shall be (x) evidenced by the Intercompany Subordinated
Note or (y) otherwise be subject to subordination terms substantially identical
to the subordination terms set forth in the Intercompany Subordinated Note or
otherwise reasonably acceptable to the Administrative Agent;

(c)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of construction and
restoration activities and in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims and similar
obligations);

(d)    subject to compliance with Section 10.5, Guarantee Obligations incurred
by (i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
other Restricted Subsidiary that is permitted to be incurred under this
Agreement and (ii) the Borrower in respect of Indebtedness of Restricted
Subsidiaries that is permitted to be incurred under this Agreement; provided
that (A) if the Indebtedness being guaranteed under this Section 10.1(d) is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Guarantee of the Obligations on terms (taken as a whole) at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness, and (B) the aggregate amount of Guarantee Obligations
incurred by Restricted Subsidiaries that are not Subsidiary Guarantors under
this clause (d), when combined with the total amount of Indebtedness incurred by
Restricted Subsidiaries that are not Subsidiary Guarantors pursuant to Sections
10.1(k) and 10.1(ii), shall not exceed the greater of (x) $300,000,000 and (y)
17.5% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of incurrence or issuance, in each case at any
time outstanding;

(e)    Guarantee Obligations (i) incurred in the ordinary course of business
(including in respect of construction or restoration activities) in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees,
(ii) otherwise constituting Investments permitted by Section 10.5 (other than
Investments permitted by Section 10.5(l) by reference to Section 10.1 and
Section 10.5(q)); provided that this clause (ii) shall not be construed to limit
the requirements of Section 10.1(b) and (d), (iii) contemplated by the Plan or
(iv) to the extent required by the terms of any Reference Indenture or any
documentation governing any Reference Indenture Permitted Refinancing thereof,
incurred by the Borrower and the Subsidiary Guarantors in respect of
Indebtedness and other obligations under the Reference Indentures, any related
notes and/or any Reference Indenture Permitted Refinancing thereof;

 

167



--------------------------------------------------------------------------------

(f)    (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred to finance the purchase price, cost of design, acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of fixed or capital assets or otherwise in respect of Capital
Expenditures, so long as such Indebtedness, except in the case of Environmental
CapEx or Necessary CapEx, is incurred within 270 days of the acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of such fixed or capital assets or incurrence of such Capital
Expenditure, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks and (iii) Indebtedness arising under
Capital Leases, other than Capital Leases in effect on the Closing Date and
Capital Leases entered into pursuant to subclauses (i) and (ii) above; provided,
that the aggregate amount of Indebtedness incurred pursuant to this clause (iii)
shall not exceed the greater of (x) $750,000,000 and (y) 30% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of incurrence or issuance, in each case at any time outstanding and
(iv) any supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension of any
Indebtedness specified in subclause (i), (ii) or (iii) above; provided that,
except to the extent otherwise permitted hereunder, the principal amount thereof
does not exceed the principal amount thereof outstanding immediately prior to
such supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus the
amounts paid in respect of fees, premiums, costs, and expenses incurred in
connection with such supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension plus unused commitments;

(g)    Indebtedness permitted to remain outstanding under the Plan, and to the
extent such Indebtedness exceeds $15,000,000, set forth on Schedule 10.1 and any
supplement, amendment, amendment and restatement, modification, replacement,
refinancing, refunding, restructuring, renewal or extension thereof; provided
that except to the extent otherwise permitted hereunder, in the case of any such
supplement, amendment, amendment and restatement, modification, replacement,
refinancing, refunding, restructuring, renewal or extension, (i) the principal
amount thereof does not exceed the principal amount thereof outstanding
immediately prior to such supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension except by an amount equal to the unpaid accrued interest and premium
thereon plus any unused commitments plus the amounts paid in respect of fees,
premiums, costs, and expenses incurred in connection with such supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, or extension, (ii) additional obligors do not
guarantee such Indebtedness, (iii) the scheduled maturity date of such
Indebtedness is not prior to the later of (A) the Latest Maturity Date and
(B) the Stated Maturity of such Indebtedness as of the Conversion Date, and
(iv) if the Indebtedness being refinanced, or any guarantee thereof, constituted
Indebtedness subordinated in right of payment to the Obligations, then such
replacement or refinancing Indebtedness, or such guarantee, respectively, shall
be subordinated in right of payment to the Obligations to substantially the same
extent, taken as a whole;

(h)    Indebtedness in respect of Hedging Agreements; provided that (i) other
than in the case of Commodity Hedging Agreements, such Hedging Agreements are
not entered into for speculative purposes (as determined by the Borrower in good
faith) and (ii) any speculative Commodity Hedging Agreements must be entered
into in the ordinary course of business (as determined by the Borrower in good
faith);

(i)    Indebtedness in respect of the RCT Reclamation Obligations;

 

168



--------------------------------------------------------------------------------

(j)    (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition or other permitted Investment (including through merger or
consolidation); provided that (x) such Indebtedness existed at the time such
Person became a Subsidiary of the Borrower or at the time such assets were
acquired and, in each case, was not created in anticipation thereof and (y) such
Indebtedness is not guaranteed in any respect by the Borrower or any Restricted
Subsidiary (other than by any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries), unless such Guarantee Obligations is separately permitted under
this Section 10.1;

(ii)    any supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension of any
Indebtedness specified in subclause (i) above; provided that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension except by an amount equal to the unpaid accrued interest and premium
thereon plus any unused commitments, plus amounts paid in respect of fees,
premiums, costs and expenses incurred in connection with such supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, renewal or extension, (y) additional obligors do not
guarantee such Indebtedness and (z) if the Indebtedness being refinanced, or any
guarantee thereof, constituted Indebtedness subordinated in right of payment to
the Obligations, then such replacement or refinancing Indebtedness, or such
guarantee, respectively, shall be subordinated in right of payment to the
Obligations to substantially the same extent, taken as a whole;

(k)    (i) Permitted Other Debt and any supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension thereof, in each case assumed or incurred for any purpose,
including to finance a Permitted Acquisition, other permitted Investments or
Capital Expenditures and Indebtedness of Restricted Subsidiaries that otherwise
meets the requirements of the definition of Permitted Other Debt except for the
fact that it is incurred by a non-Credit Party; provided that if such
Indebtedness is incurred or assumed by a Restricted Subsidiary that is not a
Credit Party, such Indebtedness is not guaranteed in any respect by the Borrower
or any other Guarantor except as permitted under Section 10.5;

(ii)    any supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension of any
Indebtedness specified in subclause (i) above (which may be Permitted Other
Notes or Permitted Other Loans); provided that, except to the extent otherwise
expressly permitted hereunder, (x) the principal amount of any such Indebtedness
does not exceed the principal amount thereof outstanding immediately prior to
such supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus any
unused commitments plus amounts paid in respect of fees, premiums, costs and
expenses incurred in connection with such supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension, (y) additional obligors do not guarantee such Indebtedness
and (z) such Indebtedness complies with the requirements of the definition of
“Permitted Other Loans” or “Permitted Other Notes”, as applicable, except, in
the case of Indebtedness of Restricted Subsidiaries, where such Indebtedness
fails to meet the requirement that it be incurred by a Credit Party;

 

169



--------------------------------------------------------------------------------

(iii)    the aggregate amount of Indebtedness incurred or assumed under this
Section 10.1(k) (A) shall not exceed (i) the greater of (x) $275,000,000 and (y)
16% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of incurrence or issuance, in each case at any
time outstanding, plus (ii) additional amounts if, on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness and the application of
proceeds thereof and, if applicable, the Permitted Acquisition, permitted
Investment (including a prospective Investment as contemplated by the definition
of “Specified Transaction”), Disposition, or Capital Expenditure, the
Consolidated Total Net Leverage Ratio is no greater than 4.50 to 1.0 (or, to the
extent incurred or assumed in connection with a Permitted Acquisition, permitted
Investment (including a prospective Investment as contemplated by the definition
of “Specified Transaction”), Disposition, or Capital Expenditure, the
Consolidated Total Net Leverage Ratio (on a Pro Forma Basis for such transaction
and the incurrence of such Indebtedness) is not greater than 4.50 to 1.00 or
shall not be higher than the Consolidated Total Net Leverage Ratio immediately
prior to such Permitted Acquisition, permitted Investment (including a
prospective Investment as contemplated by the definition of “Specified
Transaction”), Disposition, or Capital Expenditure and (B) by Restricted
Subsidiaries that are not Subsidiary Guarantors, when combined with the total
amount of Indebtedness incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors pursuant to Sections 10.1(d) and (ii) shall not exceed the
greater of (x) $300,000,000 and (y) 17.5% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence or issuance, in each case at any time outstanding; and

(iv)    if such Permitted Other Debt incurred (and for the avoidance of doubt,
not “assumed”) pursuant to this clause (k) is a term loan that ranks pari passu
in right of security with the Initial Term Loans, the 2016 Incremental Term
Loans and the 2018 Incremental Term Loans as to payment and security, the
Initial Terms Loans, the 2016 Incremental Term Loans and the 2018 Incremental
Term Loans shall be subject to the adjustment (if applicable) set forth in the
proviso to Section 2.14(c)(iii) as if such Permitted Other Debt were an
Incremental Term Loan incurred hereunder;

(l)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business
(including in respect of construction or restoration activities) or consistent
with past practice or in respect of coal mine reclamation, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business (including in respect of construction or restoration
activities) or consistent with past practice;

(m)    (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
and (ii) any supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension of any
Indebtedness specified in subclause (i) above; provided that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension except by an amount equal to the unpaid accrued interest and premium
thereon plus any unused commitment plus the amounts paid in respect of fees,
costs and expenses incurred in connection with such supplement, amendment,
amendment and restatement, modification, replacement, refinancing, refunding,
restructuring, renewal or extension and (y) additional obligors with respect to
such Indebtedness are not added;

 

170



--------------------------------------------------------------------------------

(n)    (i) additional Indebtedness and (ii) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that the aggregate amount of Indebtedness incurred
or issued pursuant to this Section 10.1(n) shall not exceed the greater of (x)
$275,000,000 and (y) 16% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of incurrence or issuance,
in each case at any time outstanding;

(o)    Indebtedness under a Permitted Synthetic Letter of Credit Facility;

(p)    Cash Management Obligations and other Indebtedness in respect of
overdraft facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;

(q)    (i) Indebtedness incurred in the ordinary course of business in respect
of obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services, including turbines, transformers and similar equipment and
(ii) Indebtedness in respect of intercompany obligations of the Borrower or any
Restricted Subsidiary with the Borrower or any Restricted Subsidiary of the
Borrower in respect of accounts payable incurred in connection with goods sold
or services rendered in the ordinary course of business and not in connection
with the borrowing of money;

(r)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock or Stock Equivalents permitted hereunder;

(s)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) financing of insurance premiums or (ii) take or pay obligations contained in
supply agreements, in each case arising in the ordinary course of business
(including in respect of construction or restoration activities);

(t)    Indebtedness representing deferred compensation, or similar arrangement,
to employees, consultants or independent contractors of the Borrower (or, to the
extent such work is done for the Borrower or its Subsidiaries, any direct or
indirect parent thereof) and the Restricted Subsidiaries incurred in the
ordinary course of business;

(u)    Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, managers, consultants, directors and employees (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) to finance the purchase or redemption of Stock
or Stock Equivalents of the Borrower (or any direct or indirect parent thereof)
permitted by Section 10.6(b);

(v)    Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted hereunder;

(w)    Indebtedness in respect of (i) Permitted Receivables Financings owed by a
Receivables Entity or Qualified Securitization Financings owed by a
Securitization Subsidiary and (ii) accounts receivable factoring facilities in
the ordinary course of business; provided that the aggregate amount of
Receivables Indebtedness pursuant to this clause (w) shall not exceed
$750,000,000 at any time outstanding;

 

171



--------------------------------------------------------------------------------

(x)    Indebtedness to finance or refinance capital improvements necessary to
comply with the Environmental Protection Agency’s Regional Haze rules and
regulations in an aggregate amount not to exceed $500,000,000 at any time
outstanding;

(y)    Indebtedness in respect of (i) Permitted Other Debt issued or incurred
for cash to the extent that the Net Cash Proceeds therefrom are applied to the
prepayment of, at the Borrower’s option as to the allocation among any and all
of the following Classes: (A) Term Loans in the manner set forth in
Section 5.2(a)(iii)(A), (B) at the Borrower’s option, Revolving Credit Loans,
New Revolving Credit Loans and/or Extended Revolving Credit Loans (accompanied
by a permanent reduction in the Revolving Credit Commitments, New Revolving
Credit Commitments or Extended Revolving Credit Commitments, as applicable, in
the amount of the Net Cash Proceeds allocated to the prepayment of such
Revolving Credit Loans, New Revolving Credit Loans and/or Extended Revolving
Credit Loans) in the manner set forth in Section 5.2(a)(iii)(A), and/or (C) Term
C Loans in the manner set forth in Section 5.2(a)(iii)(A), (ii) Permitted Other
Loans incurred under Replacement Revolving Credit Commitments, (iii) other
Permitted Other Debt; provided that if such Permitted Other Debt incurred
pursuant to this clause (iii) is a term loan that ranks pari passu in right of
security with the Initial Term Loans, the 2016 Incremental Term Loans and the
2018 Incremental Term Loans as to payment and security, the Initial Terms Loans,
the 2016 Incremental Term Loans and the 2018 Incremental Term Loans shall be
subject to the adjustment (if applicable) set forth in the proviso to
Section 2.14(c)(iii) as if such Permitted Other Debt were an Incremental Term
Loan incurred hereunder, and (iv) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclauses (i), (ii) and (iii) above;
provided that in the case of this clause (iv), except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies the definition of
Permitted Other Loans (in the case of Indebtedness in the form of loans) or the
definition of Permitted Other Notes (in the case of Indebtedness in the form of
notes) (it being understood that Permitted Other Loans may be refinanced by
Permitted Other Notes and Permitted Other Notes may be refinanced by Permitted
Other Loans); provided further that the aggregate principal amount of any such
Indebtedness incurred under preceding clauses (iii) and (iv) (in respect of
Indebtedness incurred in reliance on preceding clause (iii)) shall not exceed,
when combined with the aggregate amount of any Incremental Term Loans, any
Incremental Term C Loans and any Incremental Revolving Credit Commitments that
have been incurred or provided in reliance on Section 2.14, the Maximum
Incremental Facilities Amount;

(z)    (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.17 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that except to the extent otherwise permitted hereunder, (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such supplement, amendment,
amendment and restatement, modification, replacement, refinancing, refunding,
restructuring, renewal or extension (except for any original issue discount
thereon and the amount of fees, expenses and premium in connection with such
refinancing) and (y) such Indebtedness otherwise complies with the definition of
“Permitted Other Notes”;

(aa)    Indebtedness in an amount not to exceed the Applicable Equity Amount;

 

172



--------------------------------------------------------------------------------

(bb)    issuances of Preferred Stock (if any) by PrefCo as set forth in the
Plan;

(cc)    Indebtedness of any Minority Investments or Indebtedness incurred on
behalf thereof or representing guarantees of such Indebtedness of any Minority
Investment, in an amount not to exceed the greater of (x) $300,000,000 and (y)
17.5% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of incurrence or issuance, in each case at any
time outstanding;

(dd)    intercompany Indebtedness among the Borrower and its Subsidiaries
constituting any part of any Permitted Reorganization;

(ee)    to the extent constituting Indebtedness, customer deposits and advance
payments (including progress payments) received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(ff)    (i) Indebtedness of the Borrower or any Restricted Subsidiary supported
by a letter of credit, in a principal amount not in excess of the stated amount
of such letter of credit so long as such letter of credit is otherwise permitted
to be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of the Borrower or any Subsidiary of the Borrower in connection
with any statutory filing or the delivery of audit opinions performed in
jurisdictions other than the United States;

(gg)    Indebtedness owing to the seller of any business or assets permitted to
be acquired by the Borrower or any Restricted Subsidiary under this Agreement;
provided that the aggregate amount of Indebtedness permitted under this clause
(gg) shall not exceed the greater of $500,000,000 and 30% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis)
outstanding at any time;

(hh)    obligations in respect of Disqualified Stock and Preferred Stock in an
amount not to exceed the greater of $50,000,000 and 3% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis)
outstanding at any time;

(ii)    Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors under this clause (ii), when combined with the total amount of
Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to Section 10.1(d) and 10.1(k), shall not exceed the greater
of (x) $300,000,000 and (y) 17.5% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of incurrence or
issuance, in each case at any time outstanding;

(jj)    Non-Recourse Debt; and

(kk)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (jj) above.

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in the proviso to the first paragraph of this
Section 10.1 and clauses (a) through (kk) above, the Borrower shall, in its sole
discretion, classify and reclassify or later divide, classify or reclassify such
item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
paragraph or clauses; provided that all Indebtedness outstanding under the
Credit Documents will be deemed at all times to have been incurred in reliance
only on the exception in clause (a) of Section 10.1.

 

173



--------------------------------------------------------------------------------

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock will not be deemed to be an incurrence or issuance of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
covenant.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced (plus unused commitments
thereunder) plus (ii) the aggregate amount of accrued interest, premiums
(including call and tender premiums), defeasance costs, underwriting discounts,
fees, commissions, costs and expenses (including original issue discount,
upfront fees and similar items) incurred in connection with such refinancing.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

10.2.    Limitation on Liens. The Borrower will not, and will not permit the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or such Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a)    Liens arising under (i) the Credit Documents securing the Obligations and
the RCT Reclamation Obligations and (ii) the Security Documents and the
Permitted Other Debt Documents securing Permitted Other Debt Obligations
permitted to be incurred under Section 10.1(k), (y) or (z); provided that,
(A) in the case of Liens securing Permitted Other Debt Obligations that
constitute First Lien Obligations pursuant to subclause (ii) above and whose
collateral package is identical to the Collateral (subject to exceptions set
forth in the Security Documents), (I) the applicable Permitted Other Debt
Secured Parties (or a representative thereof on behalf of such holders) shall
have delivered to the Collateral Representative an Additional First Lien Secured
Party Consent (as defined in the Security Agreement), an Additional First Lien
Secured Party Consent (as defined in the Pledge Agreement) and a joinder to the
Collateral Trust Agreement and, if the Collateral Trust Agreement has been
terminated, shall have entered into the First Lien Intercreditor Agreement (or,
if already in effect, a joinder thereto) and (II) the Borrower shall have
complied with the other requirements of Section 8.16 of the Security Agreement
with respect to such Permitted Other Debt Obligations, if applicable, the
applicable Permitted Other Debt Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially less favorable to the Lenders than the terms and

 

174



--------------------------------------------------------------------------------

conditions of the Security Documents, a joinder to the Collateral Trust
Agreement and, if the Collateral Trust Agreement has been terminated, the First
Lien Intercreditor Agreement (or a joinder thereto or an intercreditor agreement
reasonably acceptable to the Administrative Agent with the Collateral
Representative and each Hedge Bank party to a Commodity Hedging Agreement), (B)
in the case of Liens securing Permitted Other Debt Obligations that do not
constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Other Debt Secured Parties (or a representative thereof on
behalf of such holders) shall have entered into the Junior Lien Intercreditor
Agreement (or a joinder thereto), (C) the aggregate amount of all RCT
Reclamation Obligations secured by Liens on the Collateral pursuant to subclause
(i) above shall not exceed, when combined with the aggregate outstanding
principal amount of Incremental Term C Loans incurred in reliance on the last
proviso appearing in the definition of “Maximum Incremental Facilities Amount”
and used to cash collateralize Term Letters of Credit issued in favor of the
RCT, $975,000,000 and (D) (I) with respect to Indebtedness under subclause
(ii) incurred in reliance on Section 10.1(k) that is secured by Liens on a pari
passu basis with any Liens securing the Credit Facilities (without regard to
control of remedies), immediately after the incurrence thereof, on a Pro Forma
Basis, the Consolidated First Lien Net Leverage Ratio is no greater than 3.00 to
1.00 and (II) with respect to Indebtedness under subclause (ii) incurred in
reliance on Section 10.1(k) that is secured by Liens that are junior in right of
security to the Liens securing the Credit Facilities, immediately after the
incurrence thereof, on a Pro Forma Basis, the Consolidated Secured Net Leverage
Ratio is no greater than 4.00 to 1.00 (it being understood and agreed that
(x) without any further consent of the Lenders, the Administrative Agent, the
Collateral Agent and the Collateral Trustee shall be authorized to negotiate,
execute and deliver on behalf of the Secured Parties the First Lien
Intercreditor Agreement, the Junior Lien Intercreditor Agreement or any other
intercreditor agreement contemplated by, or to effect the provisions of, this
Section 10.2(a) and (y) for the avoidance of doubt, the Liens created for the
benefit of the Revolving Letter of Credit Issuers as contemplated by
Section 3.8(c) are permitted by this Section 10.2(a);

(b)    Liens on the Collateral securing obligations under Secured Cash
Management Agreements, Secured Hedging Agreements; provided that (i) at all
times such obligations shall be secured by the Liens granted in favor of the
Collateral Representative in the manner set forth in, and be otherwise subject
to (and in compliance with), the Collateral Trust Agreement and governed by the
applicable Security Documents and (ii) such agreements were not entered into for
speculative purposes (as determined by the Borrower at the time such agreements
were entered into in its reasonable discretion acting in good faith) and, in the
case of any Secured Hedging Agreement of the type described in clause (c) of the
definition of “Hedging Agreement”, entered into in order to hedge against or
manage fluctuations in the price or availability of any Covered Commodity);

(c)    Permitted Liens;

(d)    Liens securing Indebtedness permitted pursuant to Section 10.1(f);
provided that (x) except with respect to any Indebtedness incurred in connection
with Environmental CapEx or Necessary CapEx, such Liens attach concurrently with
or within two hundred and seventy (270) days after completion of the
acquisition, construction, repair, restoration, replacement, expansion,
installation or improvement (as applicable) of the property subject to such
Liens and (y) except as otherwise permitted hereby, such Liens attach at all
times only to the assets so financed except (1) for accessions to the property
financed with the proceeds of such Indebtedness and the proceeds and the
products thereof and (2) that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

(e)    (i) Liens permitted to remain outstanding under the Plan and (ii) Liens
existing on the Closing Date; provided that any Lien securing Indebtedness or
other obligations in excess of (x)

 

175



--------------------------------------------------------------------------------

$15,000,000 individually or (y) $100,000,000 in the aggregate (when taken
together with all other Liens securing obligations outstanding in reliance on
this clause (e) that are not set forth on Schedule 10.2) shall only be permitted
to the extent such Lien is listed on Schedule 10.2;

(f)    the supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, extension or renewal of any
Lien permitted by clause (a)(ii), clause (e), clause (g) and clause (ee) of this
Section 10.2 upon or in the same assets theretofore subject to such Lien (or
upon or in after-acquired property that is affixed or incorporated into the
property covered by such Lien and accessions thereto or any proceeds or products
thereof) or the supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, extension or renewal
(without increase in the amount or change in any obligor, except to the extent
otherwise permitted hereunder) of the Indebtedness or other obligations secured
thereby (including any unused commitments), to the extent such supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, extension or renewal is permitted by Section 10.1;
provided that in the case of any such supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
extension or renewal of any Lien permitted by clause (a)(ii) and clause (ee) of
this Section 10.2, the requirements set forth in the proviso to clause (a)(ii)
or subclause (ii) of clause (ee), as applicable, shall have been satisfied;

(g)    Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person or any of its Subsidiaries) pursuant to a Permitted Acquisition or other
permitted Investment or the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary or existing on assets acquired after the Closing Date, to
the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1; provided that such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached and after-acquired property,
property that is affixed or incorporated into the property covered by such Lien
and accessions thereto and products and proceeds thereof, after-acquired
property subject to a Lien securing Indebtedness and other obligations incurred
prior to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, and the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment (or assets affixed or appurtenant thereto and additions and
accessions) provided by any lender, other equipment financed by such lender, it
being understood that such requirement to pledge such after-acquired property
shall not be permitted to apply to any such after-acquired property to which
such requirement would not have applied but for such acquisition) except as
otherwise permitted hereunder, and any supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension thereof permitted by Section 10.1;

(h)    [reserved];

(i)    Liens securing Indebtedness or other obligations (i) of the Borrower or
any Restricted Subsidiary in favor of a Credit Party and (ii) of any other
Restricted Subsidiary that is not a Credit Party in favor of any other
Restricted Subsidiary that is not a Credit Party;

(j)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) or attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking or other financial institutions or other electronic
payment service providers arising as a

 

176



--------------------------------------------------------------------------------

matter of law or customary contract encumbering deposits, including deposits in
“pooled deposit” or “sweep” accounts (including the right of set-off) and which
are within the general parameters customary in the banking or finance industry;

(k)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

(l)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business (including in
respect of construction or restoration activities) permitted by this Agreement;

(m)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(n)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrower or
any Restricted Subsidiary;

(o)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(p)    Liens (a) on any cash earnest money deposits or cash advances made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement, (b) on other cash
advances in favor of the seller of any property to be acquired in an Investment
or other acquisition permitted hereunder to be applied against the purchase
price for such Investment or other acquisition or (c) consisting of an agreement
to dispose of any property pursuant to a disposition permitted hereunder (or
reasonably expected to be so permitted by the Borrower at the time such Lien was
granted);

(q)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(r)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods in
the ordinary course of business or consistent with past practice;

(s)    Liens securing Non-Recourse Debt of an Excluded Project Subsidiary on the
assets (and the income and proceeds therefrom) of such Excluded Project
Subsidiary that are developed, operated and/or constructed with the proceeds of
(A) such Non-Recourse Debt or investments in such Non-Recourse Subsidiary; or
(B) Non-Recourse Debt or investments referred to in clause (A) refinanced in
whole or in part by such Non-Recourse Debt;

 

177



--------------------------------------------------------------------------------

(t)    additional Liens on assets of any Restricted Subsidiary that is not a
Credit Party securing Indebtedness of such Restricted Subsidiary permitted
pursuant to Section 10.1 (or other obligations of such Restricted Subsidiary not
constituting Indebtedness);

(u)    Liens in respect of Permitted Sale Leasebacks;

(v)    [reserved];

(w)    rights reserved to or vested in others to take or receive any part of, or
royalties related to, the power, gas, oil, coal, lignite or other minerals or
timber generated, developed, manufactured or produced by, or grown on, or
acquired with, any property of the Borrower and the Restricted Subsidiaries and
Liens upon the production from property of power, gas, oil, coal, lignite or
other minerals or timber, and the by-products and proceeds thereof, to secure
the obligations to pay all or a part of the expenses of exploration, drilling,
mining or development of such property only out of such production or proceeds;

(x)    Liens arising out of all presently existing and future division and
transfer orders, advance payment agreements, processing contracts, gas
processing plant agreements, operating agreements, gas balancing or deferred
production agreements, pooling, unitization or communitization agreements,
pipeline, gathering or transportation agreements, platform agreements, drilling
contracts, injection or repressuring agreements, cycling agreements,
construction agreements, shared facilities agreements, salt water or other
disposal agreements, leases or rental agreements, farm-out and farm-in
agreements, exploration and development agreements, and any and all other
contracts or agreements covering, arising out of, used or useful in connection
with or pertaining to the exploration, development, operation, production, sale,
use, purchase, exchange, storage, separation, dehydration, treatment,
compression, gathering, transportation, processing, improvement, marketing,
disposal or handling of any property of the Borrower and the Restricted
Subsidiaries; provided that such agreements are entered into in the ordinary
course of business (including in respect of construction or restoration
activities);

(y)    any restrictions on any Stock or Stock Equivalents or other joint venture
interests of the Borrower or any Restricted Subsidiary providing for a breach,
termination or default under any owners, participation, shared facility, joint
venture, stockholder, membership, limited liability company or partnership
agreement between such Person and one or more other holders of such Stock or
Stock Equivalents or interest of such Person, if a security interest or other
Lien is created on such Stock or Stock Equivalents or interest as a result
thereof and other similar Liens;

(z)    rights of first refusal and purchase options in favor of Aluminum Company
of America (“Alcoa”) to purchase Sandow Unit 4 and/or the real property related
thereto, as described in (i) Sandow Unit 4 Agreement dated August 13, 1976, as
amended, between Alcoa and Texas Power & Light Company (“TPL”) and in (ii) Deeds
dated March 14, 1978 and July 21, 1980, as amended, executed by Alcoa conveying
to TPL the Sandow Unit 4 real property;

(aa)    Liens and other exceptions to title, in either case on or in respect of
any facilities of the Borrower or any Restricted Subsidiary, arising as a result
of any shared facility agreement entered into with respect to such facility,
except to the extent that any such Liens or exceptions, individually or in the
aggregate, materially adversely affect the value of the relevant property or
materially impair the use of the relevant property in the operation of business
the Borrower and the Restricted Subsidiaries, taken as a whole;

 

178



--------------------------------------------------------------------------------

(bb)    Liens on cash and Permitted Investments (i) deposited by the Borrower or
any Restricted Subsidiary in margin accounts with or on behalf of brokers,
credit clearing organizations, independent system operators, regional
transmission organizations, pipelines, state agencies, federal agencies, futures
contract brokers, customers, trading counterparties, or any other parties or
issuers of surety bonds or (ii) pledged or deposited as collateral by the
Borrower or any Restricted Subsidiary with any of the entities described in
clause (i) above to secure their respective obligations, in the case of each of
clauses (i) and (ii) above, with respect to: (A) any contracts and transactions
for the purchase, sale, exchange of, or the option (whether physical or
financial) to purchase, sell or exchange (1) natural gas, (2) electricity, (3)
coal, (4) petroleum-based liquids, (5) oil, (6) nuclear fuel (including
enrichment and conversion), (7) emissions or other environmental credits,
(8) waste byproducts, (9) weather, (10) power and other generation capacity,
(11) heat rate, (12) congestion, (13) renewal energy credit or (14) any other
energy-related commodity or services or derivative (including ancillary services
and related risk (such as location basis) or weather-related risk); (B) any
contracts or transactions for the purchase, processing, transmission,
transportation, distribution, sale, lease, hedge or storage of, or any other
services related to any commodity or service identified in subparts (1) - (14)
above, including any capacity agreement; (C) any financial derivative agreement
(including but not limited to swaps, options or swaptions) related to any
commodity identified in subparts (1) - (14) above, or to any interest rate or
currency rate management activities; (D) any agreement for membership or
participation in an organization that facilitates or permits the entering into
or clearing of any Netting Agreement, any insurance or self-insurance
arrangements or any agreement described in this Section 10.2(bb); (E) any
agreement combining part or all of a Netting Agreement or part or all of any of
the agreements described in this Section 10.2(bb); (F) any document relating to
any agreement described in this Section 10.2(bb) that is filed with a
Governmental Authority and any related service agreements; or (G) any commercial
or trading agreements, each with respect to, or involving the purchase,
transmission, distribution, sale, lease or hedge of, any energy, generation
capacity or fuel, or any other energy related commodity or service, price or
price indices for any such commodities or services or any other similar
derivative agreements, and any other similar agreements (such agreements
described in clauses (A) through (G) of this Section 10.2(bb) being
collectively, “Permitted Contracts”), Netting Agreements, Hedging Agreements and
letters of credit supporting Permitted Contracts, Netting Agreements and Hedging
Agreements;

(cc)    additional Liens on assets that do not constitute Collateral prior to
the creation of such Liens, so long as the Credit Facilities hereunder are
equally and ratably secured thereby and otherwise subject to intercreditor
arrangements reasonably satisfactory to the Borrower and the Collateral Agent;

(dd)    Liens securing Indebtedness permitted to be incurred pursuant to
Section 10.1(x);

(ee)    additional Liens, so long as (i)(x) with respect to Indebtedness that is
secured by Liens on a pari passu basis with any Liens securing the Initial
Credit Facilities (without regard to control of remedies), immediately after the
incurrence thereof, on a Pro Forma Basis, the Consolidated First Lien Net
Leverage Ratio is no greater than 3.00 to 1.00 and (y) with respect to
Indebtedness that is secured by Liens that are junior in right of security to
the Liens securing any Initial Credit Facilities, immediately after the
incurrence thereof, on a Pro Forma Basis, the Consolidated Secured Net Leverage
Ratio is no greater than 4.00 to 1.00 and (ii) the holder(s) of such Liens (or a
representative thereof) shall have entered into the Collateral Trust Agreement
or, if the Collateral Trust Agreement has been terminated, the First Lien
Intercreditor Agreement (in the case of subclause (i)(x)), the Junior Lien
Intercreditor Agreement (in the case of subclause (i)(y)) or other intercreditor
agreements or arrangements reasonably acceptable to the Administrative Agent and
the Borrower;

 

179



--------------------------------------------------------------------------------

(ff)    additional Liens, so long as the aggregate amount of obligations secured
thereby at any time outstanding does not exceed the greater of (x) $275,000,000
and (y) 16% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence or issuance;
provided that any Liens on the Collateral may (at the Borrower’s election) rank
pari passu or junior to the Lien on the Collateral securing the Obligations in
which case, the holder(s) of such Liens (or a representative thereof) shall have
entered into the Collateral Trust Agreement, the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement and/or other intercreditor
agreements or arrangements reasonably acceptable to the Administrative Agent and
the Borrower, as applicable; and

(gg)    Liens granted pursuant to that certain Retail Electric Supplier Utility
Consolidated Billing / Purchase of Receivables Billing Services Agreement
(including all attachments thereto and as in effect on the Seventh Amendment
Effective Date and, except to the extent any modification thereto following the
Seventh Amendment Effective Date would not be materially adverse to the Secured
Bank Parties, without modification thereto without the consent of Collateral
Agent), dated as of July 1, 2017, between Ameren Services Company, a Missouri
corporation, as agent for Ameren Illinois Company, and Illinois Power Marketing
Company (d/b/a Homefield Energy), an Illinois corporation.

In the case of Liens on Collateral securing Indebtedness that is junior in right
of security to the Liens securing the First Lien Obligations permitted by this
Section 10.2, if any such junior lien Indebtedness constituting Specified
Indebtedness is secured by Liens on Indenture Principal Property and the
Principal Property Cap applies to the Obligations, the definitive documentation
with respect to such junior lien Indebtedness will contain a provision providing
that the aggregate principal amount of any such junior lien Indebtedness
constituting Specified Indebtedness secured by Liens on Indenture Principal
Property at any time shall not exceed an amount equal to (A) the Indenture
Principal Property Cap at such time minus (B) the aggregate amount of First Lien
Obligations at such time constituting Specified Indebtedness secured by Liens on
Indenture Principal Property; provided that such provision shall be reasonably
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld, delayed or conditioned) and, at the option of the Administrative
Agent, be memorialized in a Junior Lien Intercreditor Agreement.

10.3.    Limitation on Fundamental Changes. Except as permitted by Section 10.5,
(i) the Borrower will not, and will not permit the Restricted Subsidiaries to,
consummate any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) and (ii) the Borrower
will not, and will not permit the Restricted Subsidiaries to, convey, sell,
lease, assign, transfer or otherwise consummate the disposition of, all or
substantially all of the business units, assets or other properties of the
Borrower and its Restricted Subsidiaries, taken as a whole, except that:

(a)    so long as both before and after giving effect to such transaction, no
Event of Default has occurred and is continuing or would result therefrom, any
Subsidiary of the Borrower or any other Person may be merged, amalgamated or
consolidated with or into the Borrower; provided that (A) the Borrower shall be
the continuing or surviving company or (B) if the Person formed by or surviving
any such merger, amalgamation or consolidation is not the Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower (if other than the
Borrower) shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(2) the Successor Borrower (if other than the Borrower) shall expressly assume
all the obligations of the Borrower under this Agreement and the other Credit
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guarantee confirmed that

 

180



--------------------------------------------------------------------------------

its guarantee thereunder shall apply to any Successor Borrower’s obligations
under this Agreement, (4) each grantor and each pledgor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement or the Pledge Agreement, as applicable, affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (3), (5) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have affirmed that its obligations
under the applicable Mortgage shall apply to its Guarantee as reaffirmed
pursuant to clause (3), and (6) the Successor Borrower shall have delivered to
the Administrative Agent an officer’s certificate stating that such merger or
consolidation and such supplements preserve the enforceability of this Agreement
and the Guarantee and the perfection and priority of the Liens under the
applicable Security Documents;

(b)    so long as no Event of Default has occurred and is continuing, or would
result therefrom, any Subsidiary of the Borrower or any other Person (in each
case, other than the Borrower) may be merged, amalgamated or consolidated with
or into any one or more Subsidiaries of the Borrower; provided that (i) in the
case of any merger, amalgamation or consolidation involving one or more
Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or
surviving Person or (B) the Borrower shall cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guarantee and the relevant Security
Documents each in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties and to
acknowledge and agree to the terms of the Intercompany Subordinated Note, and
(iii) Borrower shall have delivered to the Administrative Agent an officers’
certificate stating that such merger, amalgamation or consolidation and any such
supplements to the Guarantee and any Security Document preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the applicable Security Documents to the extent otherwise required;

(c)    any Permitted Reorganization, an IPO Reorganization Transaction and the
Transactions may be consummated;

(d)    any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;

(e)    the Borrower or any Subsidiary of the Borrower may sell, lease, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;

(f)    any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

 

181



--------------------------------------------------------------------------------

(g)    the Borrower or any Restricted Subsidiary may change its legal form, so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom and (ii) the Liens granted pursuant to any Security Documents to which
such Person is a party remain perfected and in full force and effect, to the
extent otherwise required hereby;

(h)    any merger, consolidation or amalgamation the purpose and only
substantive effect of which is to reincorporate or reorganize the Borrower or
any Restricted Subsidiary in a jurisdiction in the United States, any state
thereof or the District of Columbia, so long as the Liens granted pursuant to
the Security Documents to which the Borrower is a party remain perfected and in
full force and effect, to the extent otherwise required hereby;

(i)    the Transactions and any transactions as contemplated by the Plan may be
consummated; and

(j)    the Borrower and the Restricted Subsidiaries may consummate a merger,
amalgamation dissolution, liquidation, windup, consolidation or disposition,
constituting, or otherwise resulting in, a transaction permitted by Section 10.4
(other than Section 10.4(d)), an Investment permitted pursuant to Section 10.5
(other than Section 10.5(l)), and any dividends permitted pursuant to
Section 10.6 (other than Section 10.6(f)).

10.4.    Limitation on Sale of Assets. The Borrower will not, and will not
permit the Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer
or otherwise consummate the disposition of any of its property, business or
assets (including receivables and leasehold interests), whether now owned or
hereafter acquired or (ii) consummate the sale to any Person (other than to the
Borrower or a Subsidiary Guarantor) any shares owned by it of the Borrower’s or
any Restricted Subsidiary’s Stock and Stock Equivalents (each of the foregoing,
a “Disposition”), except that:

(a)    the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of (i) obsolete, negligible, immaterial, worn-out,
uneconomical, scrap, used, or surplus or mothballed assets (including any such
equipment that has been refurbished in contemplation of such disposition) or
assets no longer used or useful in the business or no longer commercially
desirable to maintain, (ii) inventory or goods (or other assets) held for sale
in the ordinary course of business, (iii) cash and Permitted Investments,
(iv) immaterial assets, and (v) assets for the purposes of charitable
contributions or similar gifts to the extent such assets are not material to the
ability of the Borrower and the Restricted Subsidiaries, taken as a whole, to
conduct its business in the ordinary course;

(b)    the Borrower and the Restricted Subsidiaries may make Dispositions of
assets; provided that (i) to the extent required, the Net Cash Proceeds thereof
to the Borrower and the Restricted Subsidiaries are promptly applied to the
prepayment of Term Loans or Term C Loans as provided for in Section 5.2(a)(i),
(ii) as of the date of signing of the definitive agreement for such Disposition,
no Event of Default shall have occurred and be continuing, (iii) with respect to
any Disposition pursuant to this clause (b) for a purchase price in excess of
$50,000,000, the Person making such Disposition shall receive fair market value
and not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this subclause (iii) the
following shall be deemed to be cash: (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto, or if incurred or accrued subsequent to
the date of such balance sheet, such liabilities that would have been reflected
on the Borrower’s or such Restricted Subsidiary’s consolidated balance sheet or
in the footnotes thereto if such incurrence or accrual had taken place on or
prior to the date of such balance sheet) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms (1) subordinated to
the payment in cash of the Obligations or (2) not secured by

 

182



--------------------------------------------------------------------------------

the assets that are the subject of such Disposition, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities, notes or other obligations
received by the Person making such Disposition from the purchaser that are
converted by such Person into cash or Permitted Investments or by their terms
are required to be satisfied for cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, (C) consideration consisting of
Indebtedness of any Credit Party (other than subordinated Indebtedness) received
after the Closing Date from Persons who are not Restricted Subsidiaries (so long
as such Indebtedness is not cancelled or forgiven) and (D) any Designated
Non-Cash Consideration received by the Person making such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 10.4(b) that is at that time
outstanding, not in excess of the greater of $500,000,000 and 30% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value and (iv) any non-cash proceeds received in the form
of Real Estate, Indebtedness or Stock and Stock Equivalents are pledged to the
Collateral Representative to the extent required under Section 9.12 or 9.14;

(c)    (i) the Borrower and the Restricted Subsidiaries may make Dispositions to
the Borrower or any other Credit Party, (ii) any Restricted Subsidiary that is
not a Credit Party may make Dispositions to the Borrower or any other Subsidiary
of the Borrower; provided that with respect to any such Disposition to an
Unrestricted Subsidiary or Excluded Project Subsidiary, such Disposition shall
be for fair value and (iii) any Credit Party may make Dispositions to a
non-Credit Party in an aggregate amount not to exceed $300,000,000;

(d)    the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Sections 10.2, 10.3, (other than Section 10.3(j)), 10.5 (other than
Section 10.5(l)) or 10.6 (other than Section 10.6(f));

(e)    the Borrower and any Restricted Subsidiary may lease, sublease, license
(only on a non-exclusive basis, with respect to any intellectual property) or
sublicense (only on a non-exclusive basis, with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;

(f)    Dispositions of property (including like-kind exchanges) to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property (excluding any boot thereon) or (ii) the proceeds
of such Disposition are applied to the purchase price of such replacement
property, in each case under Section 1031 of the Code or otherwise;

(g)    Dispositions pursuant to Permitted Sale Leaseback transactions;

(h)    Dispositions of (i) Investments in joint ventures (regardless of the form
of legal entity) to the extent required by, or made pursuant to, customary
buy/sell arrangements or put/call arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements or
(ii) to joint ventures in connection with the dissolution or termination of a
joint venture to the extent required pursuant to joint venture and similar
arrangements;

(i)    (i) Dispositions of Receivables Facility Assets in connection with any
Permitted Receivables Financing, and any Disposition of Securitization Assets in
connection with any Qualified

 

183



--------------------------------------------------------------------------------

Securitization Financing, provided that the Receivables Indebtedness arising in
connection therewith shall not exceed the amount of Receivables Indebtedness
permitted by Section 10.1(w) and (ii) Dispositions in connection with accounts
receivable factoring facilities in the ordinary course of business;

(j)    Dispositions listed on Schedule 10.4 or to consummate the Transactions,
including transactions contemplated by the Plan;

(k)    transfers of property subject to a Recovery Event or in connection with
any condemnation proceeding upon receipt of the Net Cash Proceeds of such
Recovery Event or condemnation proceeding;

(l)    Dispositions or discounts of accounts receivable or notes receivable in
connection with the collection or compromise thereof or the conversion of
accounts receivable to notes receivable;

(m)    Dispositions of any assets not constituting Collateral in an aggregate
amount not to exceed $150,000,000;

(n)    Dispositions of power, capacity, heat rate, renewable energy credits,
waste by-products, energy, electricity, coal and lignite, oil and other
petroleum-based liquids, emissions and other environmental credits, ancillary
services, fuel (including all forms of nuclear fuel and natural gas) and other
related assets or products of services, including assets related to trading
activities or the sale of inventory or contracts related to any of the
foregoing, in each case in the ordinary course of business;

(o)    the execution of (or amendment to), settlement of or unwinding of any
Hedging Agreement;

(p)    any Disposition of mineral rights, other than mineral rights in respect
of coal or lignite;

(q)    any Disposition of any real property that is (i) primarily used or
intended to be used for mining which has either been reclaimed, or has not been
used for mining in a manner which requires reclamation, and in either case has
been determined by the Borrower not to be necessary for use for mining,
(ii) used as buffer land, but no longer serves such purpose, or its use is
restricted such that it will continue to be buffer land, or (iii) was acquired
in connection with power generation facilities, but has been determined by the
Borrower to no longer be commercially suitable for such purpose;

(r)    any Disposition (including foreclosure, condemnation or expropriation) of
any assets required by any Governmental Authority;

(s)    any Disposition of assets in connection with salvage activities;

(t)    the surrender or waiver of contractual rights and settlement or waiver of
contractual or litigation claims;

(u)    Dispositions of any assets (including Stock and Stock Equivalents)
acquired in connection with any Permitted Acquisition or other Investment not
prohibited hereunder, which assets are not used or useful to the core or
principal business of the Borrower and its Restricted Subsidiaries (as
determined by the Borrower in good faith); and

 

184



--------------------------------------------------------------------------------

(v)    other Dispositions (including those of the type otherwise described
herein) made for fair market value in an aggregate amount not to exceed the
greater of (x) $500,000,000 and (y) 30% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis);

(w)    the Borrower and any Restricted Subsidiary may (i) terminate or otherwise
collapse its cost sharing agreements with the Borrower or any Subsidiary and
settle any crossing payments in connection therewith, (ii) convert any
intercompany Indebtedness to Stock or any Stock to intercompany Indebtedness,
(iii) settle, discount, write off, forgive or cancel any intercompany
Indebtedness or other obligation owing by the Borrower or any Restricted
Subsidiary or (iv) settle, discount, write off, forgive or cancel any
Indebtedness owing by any present or former consultants, managers, directors,
officers or employees of Holdings, the Borrower, any direct or indirect parent
thereof, or any Subsidiary thereof or any of their successors or assigns;

(x)    any disposition of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is purchased within 270 days thereof or (2) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property (which replacement property is actually purchased within 270 days
thereof);

(y)    any disposition in connection with a Permitted Reorganization or an IPO
Reorganization Transaction;

(z)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater fair market value or
usefulness to the business of the Borrower and the Restricted Subsidiaries,
taken as a whole, as determined in good faith by the Borrower; and

(aa)    Dispositions of any asset between or among the Borrower and/or any
Restricted Subsidiary as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses
(a) through (z) above; provided that after giving effect to any such
Disposition, to the extent the assets subject to such Dispositions constituted
Collateral, such assets shall remain subject to, or be rejoined to, the Lien of
the Security Documents.

10.5.    Limitation on Investments. The Borrower will not, and will not permit
the Restricted Subsidiaries, to make any Investment except:

(a)    extensions of trade credit, asset purchases (including purchases of
inventory, fuel (including all forms of nuclear fuel), supplies, materials and
equipment) and the licensing or contribution of intellectual property pursuant
to joint marketing arrangements or development agreements with other Persons, in
each case in the ordinary course of business (including in respect of
construction or restoration activities);

(b)    Investments in cash or Permitted Investments when such Investments were
made;

(c)    loans and advances to officers, directors, employees and consultants of
the Borrower (or any direct or indirect parent thereof) or any Subsidiary of the
Borrower (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of Holdings (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $25,000,000 at any one time outstanding;

 

185



--------------------------------------------------------------------------------

(d)    Investments (i) contemplated by the Plan or to consummate the
Transactions and (ii) existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date and, to the extent such
Investments exceed $15,000,000, set forth on Schedule 10.5 and any supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, renewal or extension thereof, only to the extent that
the amount of any Investment made pursuant to this clause (d)(ii) does not at
any time exceed the amount of such Investment set forth on Schedule 10.5 (except
by an amount equal to the unpaid accrued interest and premium thereon plus any
unused commitments plus amounts paid in respect of fees, premiums, costs and
expenses incurred in connection with such supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension or as otherwise permitted hereunder);

(e)    any Investment acquired by the Borrower or any Restricted Subsidiary
(a) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization, or recapitalization of, or settlement of
delinquent accounts or disputes with or judgments against, the issuer, obligor
or borrower of such original Investment or accounts receivable, (b) as a result
of a foreclosure by the Borrower or any Restricted Subsidiary with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default or (c) as a result of the settlement, compromise or
resolution of litigation, arbitration or other disputes with Persons who are not
Affiliates;

(f)    Investments to the extent that payment for such Investments is made with
(i) Stock or Stock Equivalents (other than Disqualified Stock) of the Borrower
(or any direct or indirect parent thereof) or (ii) the proceeds from the
issuance of Stock or Stock Equivalents (other than Disqualified Stock, any Cure
Amount, any sale or issuance to any Subsidiary and any issuance applied pursuant
to Section 10.6(a) or Section 10.6(b)(i)) of the Borrower (or any direct or
indirect parent thereof); provided that such Stock or Stock Equivalents or
proceeds of such Stock or Stock Equivalents will not increase the Applicable
Equity Amount;

(g)    Investments (i) (A) by the Borrower or any Restricted Subsidiary in any
Credit Party, (B) between or among Restricted Subsidiaries that are not Credit
Parties, and (C) consisting of intercompany Investments incurred in the ordinary
course of business in connection with the cash management operations (including
with respect to intercompany self-insurance arrangements) among the Borrower and
the Restricted Subsidiaries (provided that any such intercompany Investment in
connection with cash management arrangements by a Credit Party in a Subsidiary
of the Borrower that is not a Credit Party is in the form of an intercompany
loan or advance and the Borrower or such Restricted Subsidiary complies with
Section 9.12 to the extent applicable); (ii) by Credit Parties in any Restricted
Subsidiary that is not a Credit Party, to the extent that the aggregate amount
of all Investments made on or after the Closing Date pursuant to this subclause
(ii), when valued at the fair market value (determined by the Borrower acting in
good faith) of each such Investment at the time each such Investment was made,
is not in excess of, when combined with, and without duplication of, the
aggregate amount of Investments made pursuant to Section 10.5(i), an amount
equal to the greater of (x) $300,000,000 and (y) 17.5% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis),
provided, that to the extent the Consolidated Total Net Leverage Ratio is not
greater than 3.0 to 1.0 (calculated on a Pro Forma Basis at the time of such
Investment), such Investments pursuant to this clause (g)(ii)) shall be
unlimited; and (iii) by Credit Parties in any Restricted Subsidiary that is not
a Credit Party so long as such Investment is part of a series of simultaneous
Investments by Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested in one or more
Credit Parties;

 

186



--------------------------------------------------------------------------------

(h)    Investments constituting Permitted Acquisitions; provided that the
aggregate amount of any such Investment, as valued at the fair market value
(determined by the Borrower acting in good faith) of such Investment at the time
each such Investment is made, made by the Borrower or any Subsidiary Guarantor
in any Restricted Subsidiary that, after giving effect to such Investment, shall
not be a Guarantor, shall not cause the aggregate amount of all such Investments
made pursuant to this clause (h) (as so valued at the time each such investment
is made) to exceed the sum of (i) $300,000,000, plus (ii) the Applicable Equity
Amount at such time plus (iii) the Applicable Amount at such time; provided that
in respect of any Investments made in reliance of clause (ii) of the definition
of “Applicable Amount”, no Event of Default under Section 11.1 or Section 11.5
shall have occurred and be continuing or would result therefrom;

(i)    Investments constituting (i) Minority Investments and Investments in
Unrestricted Subsidiaries and Excluded Project Subsidiaries, (ii) Investments in
joint ventures (regardless of the form of legal entity) or similar Persons that
do not constitute Restricted Subsidiaries and (iii) Investments in Subsidiaries
that are not Credit Parties, in each case valued at the fair market value
(determined the Borrower acting in good faith) of such Investment at the time
each such Investment is made, in an aggregate amount at any one time outstanding
pursuant to this clause (i) that, at the time each such Investment is made,
would not exceed, when combined with, and without duplication of, the aggregate
amount of Investments made pursuant to clause (ii) of Section 10.5(g), an amount
equal to the greater of (x) $300,000,000 and (y) 17.5% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis),
provided, that to the extent the Consolidated Total Net Leverage Ratio is not
greater than 3.0 to 1.0 (calculated on a Pro Forma Basis at the time of such
Investment), such Investments pursuant to this clause (i) shall be unlimited;

(j)    Investments constituting non-cash proceeds of Dispositions of assets to
the extent permitted by Section 10.4;

(k)    Investments made to repurchase or retire Stock or Stock Equivalents of
the Borrower or any direct or indirect parent thereof owned by any employee or
any stock ownership plan or key employee stock ownership plan of the Borrower
(or any direct or indirect parent thereof) in an aggregate amount, when combined
with distributions made pursuant to Section 10.6(b), not to exceed the
limitations set forth in such Section;

(l)    Investments consisting of or resulting from Indebtedness, Liens,
dividends or other payments, fundamental changes and Dispositions permitted by
Section 10.1 (other than Sections 10.1(b), 10.1(d) and 10.1(e)(ii), but
including in any event Section 10.1(e)(iv)), 10.2 (other than Liens
Section 10.2(m)), 10.3 (other than Section 10.3(j)), 10.4 (other than
Section 10.4(d)), 10.6 (other than Section 10.6(f)), 10.7 or 10.8, as
applicable;

(m)    loans and advances to any direct or indirect parent of the Borrower in
lieu of, and not in excess of the amount of, dividends or other payments to the
extent permitted to be made to such parent in accordance with Section 10.6;
provided that the aggregate amount of such loans and advances shall reduce the
ability of the Borrower and the Restricted Subsidiaries to make dividends under
the applicable clauses of Section 10.6 by such amount;

(n)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

187



--------------------------------------------------------------------------------

(o)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(p)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(q)    Guarantee Obligations of the Borrower or any Restricted Subsidiary of
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(r)    Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(s)    Investments in Hedging Agreements permitted by Section 10.1;

(t)    Investments in or by a Receivables Entity or a Securitization Entity
arising out of, or in connection with, any Permitted Receivables Financing or
Qualified Securitization Financing, as applicable; provided, however, that any
such Investment in a Receivables Entity or a Securitization Subsidiary is in the
form of a contribution of additional Receivables Facility Assets or
Securitization Assets, as applicable, or as equity;

(u)    Investments consisting of deposits of cash and Permitted Investments as
collateral support permitted under Section 10.2;

(v)    other Investments not to exceed an amount equal to (x) the Applicable
Equity Amount at the time such Investments are made plus (y) the Applicable
Amount at such time, provided that in respect of any Investments made in
reliance of clause (ii) of the definition of “Applicable Amount”, no Event of
Default under Section 11.1 or Section 11.5 shall have occurred and be continuing
or would result therefrom;

(w)    other Investments in an amount at any one time outstanding equal to the
greater of (x) $300,000,000 and (y) 17.5% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis);

(x)    Investments consisting of purchases and acquisitions of assets and
services in the ordinary course of business (including in respect of
construction or restoration activities);

(y)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practice;

(z)    Investments made as a part of, or in connection with or to otherwise fund
the Transactions;

 

188



--------------------------------------------------------------------------------

(aa)    [reserved];

(bb)    Investments relating to pension trusts;

(cc)    Investments by Credit Parties in any Restricted Subsidiary that is not a
Credit Party so long as such Investment is part of a series of simultaneous
Investments by the Borrower and the Restricted Subsidiaries in other Restricted
Subsidiaries that result in the proceeds of the intercompany Investment being
invested in one or more Credit Parties;

(dd)    Investments relating to nuclear decommission trusts and nuclear
insurance and self-insurance organizations or arrangements;

(ee)    Investments in the form of, or pursuant to, operating agreements,
working interests, royalty interests, mineral leases, processing agreements,
farm-out agreements, contracts for the sale, transportation or exchange of oil
and natural gas or other fuel or commodities, unitization agreements, pooling
agreements, area of mutual interest agreements, production sharing agreements or
other similar or customary agreements, transactions, properties, interests or
arrangements, and Investments and expenditures in connection therewith or
pursuant thereto, in each case, made or entered into in the ordinary course of
business;

(ff)    Investments in wind or other renewable energy projects or in any nuclear
power or energy joint venture or in assets comprising an energy generating
facility or unit or in any Similar Business, in an aggregate amount not to
exceed the greater of (x) $300,000,000 and (y) 17.5% of Consolidated EBITDA at
any time outstanding;

(gg)    to the extent constituting Investments, transactions pursuant to the
Shared Services and Tax Agreements permitted under Section 10.6(n));

(hh)    Investments in connection with Permitted Reorganizations or an IPO
Reorganization Transaction;

(ii)    Investments in deposit accounts, commodities and securities accounts
opened in the ordinary course of business;

(jj)    Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Agreement;

(kk)    Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

(ll)    Loans repurchased by the Borrower or a Restricted Subsidiary pursuant to
and in accordance with Section 13.6(h);

(mm)    loans to, or letters of credit (including Letters of Credit) to be
issued on behalf of, any of the Borrower’s direct or indirect parent companies
or such parents’ Subsidiaries for working capital purposes, in each case so long
as made in the ordinary course of business or consistent with past practices and
in an amount not to exceed $50,000,000 at any time outstanding; and

 

189



--------------------------------------------------------------------------------

(nn)    other Investments in an unlimited amount, provided that the Borrower
shall be in compliance on a Pro Forma Basis with a Consolidated Total Net
Leverage Ratio not greater than 3.0 to 1.0.

10.6.    Limitation on Dividends. The Borrower will not declare or pay any
dividends or return any capital to its stockholders or make any other
distribution, payment or delivery of property or cash to its stockholders on
account of such Stock and Stock Equivalents, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for consideration, any shares of any
class of its Stock or Stock Equivalents or set aside any funds for any of the
foregoing purposes, (other than dividends payable solely in its Stock or Stock
Equivalents (other than Disqualified Stock) (all of the foregoing, “dividends”),
provided:

(a)    the Borrower may (or may pay dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents (other than any Cure Amount, any
sale or issuance to any Subsidiary and any contribution or issuance applied
pursuant to Section 10.5(f)(ii) or Section 10.6(b)(i)); provided that (i) such
new Stock or Stock Equivalents contain terms and provisions (taken as a whole)
at least as advantageous to the Lenders, taken as a whole, in all respects
material to their interests as those contained in the Stock or Stock Equivalents
redeemed thereby and (ii) the cash proceeds from any such contribution or
issuance shall not increase the Applicable Equity Amount;

(b)    subject to the last paragraph of this Section 10.6, the Borrower may (or
may pay dividends to permit any direct or indirect parent thereof to) redeem,
acquire, retire or repurchase shares of its (or such parent’s) Stock or Stock
Equivalents held by any present or former officer, manager, consultant, director
or employee (or their respective Affiliates, spouses, former spouses,
successors, executors, administrators, heirs, legatees, distributees, estates or
immediate family members) of the Borrower (or any direct or indirect parent
thereof) and any Subsidiaries, so long as such repurchase is pursuant to, and in
accordance with the terms of, any stock option or stock appreciation rights
plan, any management, director and/or employee benefit, stock ownership or
option plan, stock subscription plan or agreement, employment termination
agreement or any employment agreements or stockholders’ or shareholders’
agreement; provided, however, that the aggregate amount of payments made under
this Section 10.6(b), when combined with Investments made pursuant to
Section 10.5(k), do not exceed in any calendar year $25,000,000 (which shall
increase to $50,000,000 subsequent to the consummation of an initial public
offering of, or registration of, Stock by the Borrower (or any direct or
indirect parent company of the Borrower) (with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum
(without giving effect to the following proviso) of $60,000,000 in any calendar
year (which shall increase to $100,000,000 subsequent to the consummation of an
underwritten public offering of, or registration of, Stock by the Borrower or
any direct or indirect parent corporation of the Borrower)); provided, further,
that such amount in any calendar year may be increased by an amount not to
exceed:

(i)    the cash proceeds from the sale of Stock (other than Disqualified Stock,
any Cure Amount, any sale or issuance to any Subsidiary and any contribution or
issuance applied pursuant to Section 10.5(f)(ii) or Section 10.6(a)) of the
Borrower and, to the extent contributed to the Borrower, Stock of any of the
Borrower’s direct or indirect parent companies, in each case to present or
former officers, managers, consultants, directors or employees (or their
respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any of its direct or indirect parent companies) or
any Subsidiary of the Borrower that occurs after the Closing Date; provided that
such Stock or proceeds of such Stock will not increase the Applicable Equity
Amount; plus

 

190



--------------------------------------------------------------------------------

(ii)    the cash proceeds of key man life insurance policies received the
Borrower or any Restricted Subsidiary after the Closing Date; less

(iii)    the amount of any dividends or distributions previously made with the
cash proceeds described in clauses (i) and (ii) above;

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from present or former officers, managers,
consultants, directors or employees (or their respective Affiliates, spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributees, estates or immediate family members) of the Borrower (or any of
its direct or indirect parent companies), or any Subsidiary of the Borrower in
connection with a repurchase of Stock or Stock Equivalents of the Borrower or
any of its direct or indirect parent companies will not be deemed to constitute
a dividend for purposes of this covenant or any other provision of this
Agreement;

(c)    subject to the last paragraph of this Section 10.6, so long as no Event
of Default under Section 11.1 or Section 11.5 shall have occurred and be
continuing or would result therefrom, the Borrower may pay dividends on its
Stock or Stock Equivalents; provided that the amount of all such dividends paid
from the Closing Date pursuant to this clause (c) shall not exceed an amount
equal to (x) the Applicable Equity Amount at the time such dividends are paid
plus (y) the Applicable Amount at such time, provided that in respect of any
dividends made in reliance of clause (ii) of the definition of Applicable
Amount, (i) the Consolidated Total Net Leverage Ratio shall not be greater than
4.50 to 1.0 (calculated on a Pro Forma Basis after giving effect to such
dividends) and (ii) no Event of Default shall have occurred and be continuing or
would result therefrom;

(d)    the Borrower may make dividends, distributions or loans to any direct or
indirect parent company of the Borrower in amount required for any such direct
or indirect parent to pay, in each case without duplication:

(i)    foreign, federal, state and local income Taxes, to the extent such income
Taxes are attributable to the income of the Borrower and its Subsidiaries;
provided that for purposes of this Section 10.6(d)(i), such Taxes shall be
deemed to equal the amount that the Borrower and its Subsidiaries would be
required to pay in respect of foreign, federal, state and local income Taxes if
the Borrower were the parent of a standalone consolidated, combined, affiliated,
unitary or similar income tax group including its Subsidiaries; provided,
further, that the permitted payment pursuant to this clause (i) with respect to
any taxes of any Unrestricted Subsidiary or Excluded Project Subsidiary for any
taxable period shall be limited to the amount actually paid with respect to such
period by such Unrestricted Subsidiary or Excluded Project Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such taxes;

(ii)    (A) such parents’ and their respective Subsidiaries’ general operating
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties) to the extent such costs and
expenses are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries and (to the extent of cash actually paid by Unrestricted
Subsidiaries or Excluded Project Subsidiaries to the Borrower or its Restricted
Subsidiaries for such purposes) Unrestricted Subsidiaries and Excluded Project
Subsidiaries, (B) any indemnification claims made by directors or officers of
the Borrower (or any parent thereof) to the

 

191



--------------------------------------------------------------------------------

extent such claims are attributable to the ownership or operation of the
Borrower or any Restricted Subsidiary and (to the extent of cash actually paid
by Unrestricted Subsidiaries or Excluded Project Subsidiaries to the Borrower or
its Restricted Subsidiaries for such purposes) Unrestricted Subsidiaries and
Excluded Project Subsidiaries or (C) fees and expenses otherwise due and payable
by the Borrower (or any parent thereof and such parent’s Subsidiaries) or any
Restricted Subsidiary and not prohibited to be paid by the Borrower and its
Restricted Subsidiaries hereunder;

(iii)    franchise and excise Taxes and other fees, Taxes and expenses required
to maintain the corporate existence of any direct or indirect parent of the
Borrower;

(iv)    to any direct or indirect parent of the Borrower to finance any
Investment permitted to be made by the Borrower or any Restricted Subsidiary
pursuant to Section 10.5; provided that (A) such dividend shall be made
substantially concurrently with the closing of such Investment, (B) such parent
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets, Stock or Stock Equivalents) to be contributed to the
Borrower or such Restricted Subsidiary or (2) the merger, amalgamation or
consolidation (to the extent permitted in Section 10.5) of the Person formed or
acquired into the Borrower or any Restricted Subsidiary, (C) the Borrower or
such Restricted Subsidiary shall comply with Section 9.11 and Section 9.12 to
the extent applicable, (D) the aggregate amount of such dividends shall reduce
the ability of the Borrower and the Restricted Subsidiary to make Investments
under the applicable clauses of Section 10.5 by such amount and (E) any property
received in connection with such transaction shall not increase the Applicable
Equity Amount;

(v)    customary costs, fees and expenses (other than to Affiliates) related to
any unsuccessful equity or debt offering or acquisition or disposition
transaction payable by the Borrower or the Restricted Subsidiaries;

(vi)    customary salary, bonus, severance and other benefits payable to
officers, employees or consultants of any direct or indirect parent company (and
such parent’s Subsidiaries) of the Borrower to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of the
Borrower, its Restricted Subsidiaries and (to the extent of cash actually paid
by Unrestricted Subsidiaries or Excluded Project Subsidiaries to the Borrower or
its Restricted Subsidiaries for such purposes) Unrestricted Subsidiaries and
Excluded Project Subsidiaries;

(vii)    [reserved];

(viii)    to the extent constituting dividends, amounts that would be permitted
to be paid directly by the Borrower or its Restricted Subsidiaries under
Section 9.9(a);

(ix)    AHYDO Catch-Up Payments with respect to Indebtedness of any direct or
indirect parent of the Borrower; provided that the proceeds of such Indebtedness
have been contributed to the Borrower as a capital contribution; and

(x)    expenses incurred by any direct or indirect parent of the Borrower in
connection with any public offering or other sale of Stock or Stock Equivalents
or Indebtedness (i) where the net proceeds of such offering or sale are intended
to be received by or contributed to the Borrower or a Restricted Subsidiary,
(ii) in a pro-rated amount of such expenses in proportion to the amount of such
net proceeds intended to be so received or contributed or (iii) otherwise on an
interim basis prior to completion of such offering so long as any direct or
indirect parent of the Borrower shall cause the amount of such expenses to be
repaid to the Borrower or the relevant Restricted Subsidiary out of the proceeds
of such offering promptly if completed;

 

192



--------------------------------------------------------------------------------

(e)    [reserved];

(f)    dividends consisting of or resulting from Liens, fundamental changes,
Dispositions, Investments or other payments permitted by 10.2, 10.3 (other than
Section 10.3(j)), 10.4 (other than Section 10.4(d)), 10.5 (other than
Section 10.5(l)), 10.7 or 10.8, as applicable;

(g)    the Borrower may repurchase Stock or Stock Equivalents of the Borrower
(or any direct or indirect parent thereof) deemed to occur upon exercise of
stock options or warrants if such Stock or Stock Equivalents represents a
portion of the exercise price of such options or warrants, and the Borrower may
pay dividends to any direct or indirect parent thereof as and when necessary to
enable such parent to effect such repurchases;

(h)    the Borrower may (i) pay cash in lieu of fractional shares in connection
with any dividend, distribution, split, reverse share split, merger,
consolidation, amalgamation or other combination thereof or any Permitted
Acquisition, and any dividend to the Borrower’s direct or indirect parent in
order to effect the same and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(i)    the Borrower may pay any dividend or distribution within 60 days after
the date of declaration thereof or giving irrevocable notice thereof, if at the
date of declaration or notice such payment would have complied with the
provisions of this Agreement;

(j)    subject to the last paragraph of this Section 10.6, following the one
year anniversary of the Closing Date, so long as no Event of Default shall have
occurred and is continuing or would result therefrom, the Borrower may declare
and pay dividends and may redeem or repurchase on the Borrower’s (or any direct
or indirect parent’s thereof) Stock and Stock Equivalents following the
registration or first public offering of the Borrower’s Stock or Stock
Equivalents or the Stock or Stock Equivalents of any of its direct or indirect
parents after the Closing Date, so long as the aggregate amount of all such
dividends, redemptions and repurchases in any calendar year does not exceed 6.0%
of the market capitalization of the Borrower (or its direct or indirect parent,
as applicable, to the extent attributable to the Borrower and its Subsidiaries,
as determined in good faith by the Borrower) calculated on a trailing twelve
month average basis;

(k)    the Borrower may pay dividends in an amount equal to withholding or
similar Taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) and any repurchases of Stock or Stock
Equivalents in consideration of such payments including deemed repurchases in
connection with the exercise of stock options;

(l)    dividends with respect to the Preferred Stock (if any) of PrefCo as set
forth in the Plan;

(m)    the Borrower may make payments described in Section 9.9 (other than
Section 9.9(b), Section 9.9(e) (to the extent expressly permitted by reference
to Section 10.6), Section 9.9(g) and Section 9.9(l));

 

193



--------------------------------------------------------------------------------

(n)    the Borrower may pay dividends or make distributions (i) in connection
with the Transactions or contemplated by the Plan, and (ii) in an amount
sufficient so as to allow any direct or indirect parent of the Borrower to make
when due (but without regard to any permitted deferral on account of financing
agreements) any payment pursuant to any Shared Services and Tax Agreements;
provided that solely in the case of the payment of Taxes of the type described
in Section 10.6(d)(i) under a Shared Services and Tax Agreement (and in lieu of
making a dividend thereunder as contemplated by Section 10.6(d)(i)) and not (for
the avoidance of doubt) for purposes of payments under the Tax Receivable
Agreement and the Tax Matters Agreement (as defined in the Existing Plan), the
amount of such payments shall not exceed the amount permitted to be paid as
dividends or distributions under Section 10.6(d)(i);

(o)    subject to the last paragraph of this Section 10.6, so long as no Event
of Default shall have occurred and is continuing or would result therefrom, the
Borrower may pay declare and pay dividends to, or make loans to, any direct or
indirect parent company of the Borrower in amounts up to the greater of (x)
$200,000,000 and (y) 12% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis);

(p)    the Borrower may make distributions or payments of Receivables Fees and
Securitization Fees;

(q)    subject to the last paragraph of this Section 10.6, the Borrower may
declare and pay dividends out of Retained Declined Proceeds remaining after any
Prepayment Event and not included in the Applicable Amount in an amount not to
exceed $100,000,000;

(r)    subject to the last paragraph of this Section 10.6, so long as no Event
of Default shall have occurred and is continuing or would result therefrom, the
Borrower may declare and pay dividends in an unlimited amount, provided that the
Borrower shall be in compliance on a Pro Forma Basis with a Consolidated Total
Net Leverage Ratio not greater than 2.0 to 1.0;

(s)    the Borrower may make distributions of, or Investments in, Receivables
Facility Assets for purposes of inclusion in any Permitted Receivables Financing
and Securitization Assets for purposes of inclusion in any Qualified
Securitization Financing, in each case made in the ordinary course of business
or consistent with past practices;

(t)    the Borrower may make distributions in an amount sufficient so as to
allow any direct or indirect parent of the Borrower to pay any AHYDO Catch-Up
Payments relating to Indebtedness of Holdings or any direct or indirect parent
of the Borrower;

(u)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Borrower or any Restricted
Subsidiary, in each case, issued in accordance with Section 10.1(hh);

(v)    any dividends made in connection with the Transactions (and the fees and
expenses related thereto) or used to fund amounts owed to Affiliates in
connection with the Transactions (including dividends or distributions to any
direct or indirect company of the Borrower to permit payment by such parent of
such amount) to the extent permitted by Section 9.9 (other than clause (b)
thereof), and dividends in respect of working capital adjustments or purchase
price adjustments pursuant to any Permitted Acquisition or other Investment
permitted hereunder and to satisfy indemnity and other similar obligations in
connection with any Permitted Acquisition or other Investment permitted
hereunder;

 

194



--------------------------------------------------------------------------------

(w)    the distribution, by dividend or otherwise, of shares of Stock or Stock
Equivalents of, or Indebtedness owed to the Borrower or a Restricted Subsidiary
by, Unrestricted Subsidiaries or the proceeds thereof; and

(x)    dividends or distributions made on the Seventh Amendment Effective Date
with the proceeds of the 2018 Incremental Term Loans for the purpose of funding
the repayment in full of the Parent Credit Facilities.

Notwithstanding anything to the contrary herein, it is understood and agreed
that the capacity to make payments pursuant to any of Section 10.6(b), (c), (j),
(o), (q) or (r) above shall be reduced dollar-for-dollar by all usage of any
such Section for the issuance of Letters of Credit using the Available RP
Capacity Amount.

10.7.    Limitations on Debt Payments and Amendments.

(a)    The Borrower will not, and will not permit the Restricted Subsidiaries
to, voluntarily prepay, repurchase or redeem or otherwise defease any
Indebtedness that is subordinated in right of payment or lien to the Obligations
with Stated Maturities beyond the Latest Maturity Date (the “Junior
Indebtedness”); provided, however, that the Borrower and the Restricted
Subsidiaries may prepay, repurchase or redeem or otherwise defease Junior
Indebtedness (i) in an aggregate amount from the Closing Date not in excess of
the sum of (1) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, (A) the greater of (x) $500,000,000 and
(y) 30% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) and (B) additional unlimited amounts, provided
that the Borrower shall be in compliance on a Pro Forma Basis with a
Consolidated Total Net Leverage Ratio not greater than 2.0 to 1.0 plus (2) the
Applicable Equity Amount at the time of such prepayment, repurchase, redemption
or other defeasance plus (3) the Applicable Amount at the time of such
prepayment, repurchase, redemption or other defeasance, provided that in respect
of any prepayments, repurchases or redemptions or defeasances made in reliance
of clause (ii) of the definition of Applicable Amount, (A) no Event of Default
shall have occurred and be continuing or would result therefrom and (B) the
Consolidated Total Net Leverage Ratio is not greater than 4.50 to 1.0
(calculated on a Pro Forma Basis after giving effect thereto); (ii) with the
proceeds from, or in exchange for, Indebtedness permitted under Section 10.1,
(iii) by converting, exchanging, redeeming, repaying or prepaying such Junior
Indebtedness into, for or with, as applicable, Stock or Stock Equivalents of any
direct or indirect parent of the Borrower (other than Disqualified Stock except
as permitted hereunder) and (iv) within 60 days of the applicable Redemption
Notice if, at the date of any payment, redemption, repurchase, retirement,
termination or cancellation notice in respect thereof (each, a “Redemption
Notice”), such payment, redemption, repurchase, retirement, termination or
cancellation would have complied with another provision of this Section 10.7,
provided that such payment, redemption, repurchase, retirement, termination or
cancellation shall reduce capacity under such other provision. Notwithstanding
the foregoing, nothing in this Section 10.7 shall prohibit (A) the repayment or
prepayment of intercompany subordinated Indebtedness (including under the
Intercompany Subordinated Note) owed among the Borrower and/or the Restricted
Subsidiaries, in either case unless an Event of Default under Section 11.1 or
11.5 has occurred and is continuing and the Borrower has received a written
notice from the Collateral Trustee or Collateral Agent instructing it not to
make or permit any such repayment or prepayment or (B) transfers of credit
positions in connection with intercompany debt restructurings so long as such
Indebtedness is permitted by Section 10.1 after giving effect to such transfer.

(b)    The Borrower will not, and will not permit to the Restricted Subsidiaries
to waive, amend, or modify any Indebtedness with a principal amount in excess of
$300,000,000 that is

 

195



--------------------------------------------------------------------------------

subordinated in right of payment to the Obligations, in each case, that to the
extent that any such waiver, amendment or modification, taken as a whole, would
be adverse to the Lenders in any material respect other than in connection with
(i) a refinancing or replacement of such Indebtedness permitted hereunder or
(ii) in a manner expressly permitted by, or not prohibited under, the applicable
intercreditor or subordination terms or agreement(s) governing the relationship
between the Lenders, on the one hand, and the lenders or purchasers of the
applicable subordinated Indebtedness, on the other hand; and

(c)    The Borrower and its Restricted Subsidiaries may make AHYDO Catch-Up
Payments relating to Indebtedness of the Borrower and its Restricted
Subsidiaries.

10.8.    Limitations on Sale Leasebacks. The Borrower will not, and will not
permit the Restricted Subsidiaries to, enter into or effect any Sale Leasebacks
after the Closing Date, other than Permitted Sale Leasebacks.

10.9.    Consolidated First Lien Net Leverage Ratio. Solely with respect to the
Revolving Credit Facility, the Borrower will not permit the Consolidated First
Lien Net Leverage Ratio, calculated as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements were required to have
been furnished to the Administrative Agent pursuant to Section 9.1(a) or (b)
(commencing with the first full fiscal quarter ending after the Closing Date),
solely during any Compliance Period, to exceed 4.25 to 1.00. The provisions of
this Section 10.9 are for the benefit of the Revolving Credit Lenders only, and
the Required Revolving Credit Lenders under the Revolving Credit Facility may
(a) amend, waive or otherwise modify this Section 10.9, or the defined terms
used solely for purposes of this Section 10.9, or (b) waive any Default or Event
of Default resulting from a breach of this Section 10.9, in each case under the
foregoing clauses (a) and (b), without the consent of any Lenders other than the
Required Revolving Credit Lenders under the Revolving Credit Facility in
accordance with the provisions of Section 13.1.

10.10.    Limitation on Subsidiary Distributions. The Borrower will not, and
will not permit any Restricted Subsidiary that is not a Guarantor to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to (x) (i) pay dividends or make any other distributions
to the Borrower or any Restricted Subsidiary that is a Guarantor on its Stock or
Stock Equivalents or with respect to any other interest or participation in, or
measured by, its profits or (ii) pay any Indebtedness owed to the Borrower or
any Restricted Subsidiary that is a Guarantor, (y) make loans or advances to the
Borrower or any Restricted Subsidiary that is Guarantor or (z) sell, lease or
transfer any of its properties or assets to the Borrower or any Restricted
Subsidiary that is a Guarantor, except (in each case) for such encumbrances or
restrictions (A) which the Borrower has reasonably determined in good faith will
not materially impair the Borrower’s ability to make payments under this
Agreement when due or (B) existing under or by reason of:

(a)    contractual encumbrances or restrictions in effect on the Conversion
Date, including pursuant to this Agreement and the related documentation and
related Hedging Obligations;

(b)    purchase money obligations and Capitalized Lease Obligations that impose
restrictions of the nature discussed in clause (x), (y) or (z) above on the
property so acquired, any replacements of such property or assets and additions
and accessions thereto, after-acquired property subject to such arrangement, the
proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment (or assets affixed
or appurtenant thereto and additions and accessions) provided by any lender,
other equipment (or assets affixed or appurtenant thereto and additions and
accessions) financed by such lender (it being understood that such restriction
shall not be permitted to apply to any property to which such restriction would
not have applied but for such acquisition);

 

196



--------------------------------------------------------------------------------

(c)    Applicable Laws or any applicable rule, regulation or order, or any
request of any Governmental Authority having regulatory authority over the
Borrower or any of its Subsidiaries;

(d)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary or an Excluded Project Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated, any replacements of
such property or assets and additions and accessions thereto, after-acquired
property subject to such agreement or instrument, the proceeds and the products
thereof and customary security deposits in respect thereof and in the case of
multiple financings of equipment (or assets affixed or appurtenant thereto and
additions and accessions) provided by any lender, other equipment (or assets
affixed or appurtenant thereto and additions and accessions) financed by such
lender (it being understood that such encumbrance or restriction shall not be
permitted to apply to any property to which such encumbrance or restriction
would not have applied but for such acquisition);

(e)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or Stock Equivalents or assets of such Subsidiary and restrictions on
transfer of assets subject to Liens permitted hereunder;

(f)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions or encumbrances on
transfers of assets subject to Liens permitted hereunder (but, with respect to
any such Lien, only to the extent that such transfer restrictions apply solely
to the assets that are the subject of such Lien);

(g)    restrictions or encumbrances on cash or other deposits or net worth
imposed by customers under, or made necessary or advisable by, contracts entered
into in the ordinary course of business;

(h)    restrictions or encumbrances imposed by other Indebtedness, Disqualified
Stock or preferred Stock or Stock Equivalents of Restricted Subsidiaries
permitted to be incurred subsequent to the Closing Date pursuant to the
provisions of Section 10.1;

(i)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
(including its assets and Subsidiaries) and the Stock or Stock Equivalents
issued thereby;

(j)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;

(k)    restrictions created in connection with any Permitted Receivables
Financing or any Qualified Securitization Financing that, in the good faith
determination of the board of directors (or analogous governing body) of the
Borrower, are necessary or advisable to effect such Permitted Receivables
Financing or Qualified Securitization Financing, as the case may be;

 

197



--------------------------------------------------------------------------------

(l)    customary restrictions on leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to property interest, rights or the assets subject thereto;

(m)    customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business;

(n)    restrictions contemplated by the Plan or created in connection with the
consummation of the Transaction, or restrictions arising from Shared Services
and Tax Agreements;

(o)    restrictions created in connection with Non-Recourse Debt;

(p)    restrictions created in connection with a Permitted Synthetic Letter of
Credit Facility; or

(q)    any encumbrances or restrictions of the type referred to in clauses (x),
(y) and (z) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, extensions, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (a) through (p) above; provided that such amendments, modifications,
restatements, renewals, increases, extensions, supplements, refundings,
extensions, replacements, restructurings or refinancings (x) are, in the good
faith judgment of the Borrower, not materially more restrictive with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, extension,
restructuring, supplement, refunding, replacement or refinancing or (y) do not
materially impair the Borrower’s ability to pay its obligations under the Credit
Documents as and when due (as determined in good faith by the Borrower);

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Borrower or any
Restricted Subsidiary that is a Guarantor to other Indebtedness incurred by the
Borrower or any Restricted Subsidiary that is a Guarantor shall not be deemed to
constitute such an encumbrance or restriction.

10.11.    Amendment of Organizational Documents. The Borrower will not, nor will
the Borrower permit any Credit Party to, amend or otherwise modify any of its
Organizational Documents in a manner that is materially adverse to the Lenders,
except as required by Applicable Laws.

10.12.    Permitted Activities. Holdings will not engage in any material
operating or business activities; provided that the following and any activities
incidental thereto shall be permitted in any event: (i) its ownership of the
Stock of the Borrower and its other Subsidiaries, including receipt and payment
of dividends and payments in respect of Indebtedness and other amounts in
respect of Stock, (ii) the maintenance of its legal existence (including the
ability to incur and pay, as applicable, fees, costs and expenses and taxes
relating to such maintenance), (iii) the performance of its obligations with
respect to the Transactions, the Credit Documents and any other documents
governing Indebtedness permitted hereby, (iv) any public offering of its or its
direct or indirect parent entity’s common equity or any other issuance or sale
of its or its direct or indirect parent entity’s Stock, (v) financing
activities, including the issuance of securities, incurrence of debt, receipt
and payment of dividends and distributions, making contributions to the capital
of its Subsidiaries and guaranteeing the obligations of the Borrower and its
other Subsidiaries and the same obligations described in Section 10.1(e)(iv),
(vi) if applicable, participating in tax, accounting and other administrative
matters as a member of the consolidated group and the provision of
administrative and advisory services (including treasury and insurance services)
to its Subsidiaries of a

 

198



--------------------------------------------------------------------------------

type customarily provided by a holding company to its Subsidiaries,
(vii) holding any cash or other property (but not operate any property),
(viii) making and receiving of any dividends, payments in respect of
Indebtedness or Investments permitted hereunder, (ix) providing indemnification
to officers and directors, (x) activities relating to any Permitted
Reorganization or IPO Reorganization Transaction, (xi) activities related to
(A) the Plan and the consummation of the Transactions and activities
contemplated thereby and (B) the Shared Services and Tax Agreements,
(xii) merging, amalgamating or consolidating with or into any direct or indirect
parent or subsidiary of Holdings (in compliance with the definition of
“Holdings” in this Agreement), (xiii) repurchases of Indebtedness through open
market purchases and Dutch auctions, (xiv) activities incidental to Permitted
Acquisitions or similar Investments consummated by the Borrower and the
Restricted Subsidiaries, including the formation of acquisition vehicle entities
and intercompany loans and/or Investments incidental to such Permitted
Acquisitions or similar Investments, (xv) any transaction with the Borrower or
any Restricted Subsidiary to the extent expressly permitted under this
Section 10, and (xvi) any activities incidental or reasonably related to the
foregoing.

SECTION 11.    Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1.    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or any Unpaid Drawings, (b) default, and such default
shall continue for more than five Business Days, in the payment when due of any
interest on the Loans or (c) default, and such default shall continue for more
than ten Business Days, in the payment when due of any Fees or any other amounts
owing hereunder or under any other Credit Document; or

11.2.    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be materially untrue on the date as of which made or deemed made,
and, to the extent capable of being cured, such incorrect representation and
warranty shall remain incorrect in any material respect for a period of thirty
days after written notice thereof from the Administrative Agent to the Borrower;
or

11.3.    Covenants. Any Credit Party shall:

(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(d)(i) (provided that notice of such
default at any time shall timely cure the failure to provide such notice),
Section 9.5 (solely with respect to the Borrower) or Section 10; provided that
an Event of Default under Section 10.9 shall not constitute an Event of Default
for purposes of any Term Loan or Term C Loan, or result in the availability of
any remedies for the Term Loan Lenders or Term C Loan Lender, unless and until
the Required Revolving Credit Lenders have actually declared all Revolving
Credit Loans and all related Obligations to be immediately due and payable in
accordance with this Agreement and such declaration has not been rescinded on or
before the date the Required Lenders declare an Event of Default with respect to
Section 10.9; or

(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause
(a) of this Section 11.3) contained in this Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
calendar days after receipt of written notice by the Borrower from the
Administrative Agent or the Required Lenders; or

 

199



--------------------------------------------------------------------------------

11.4.    Default Under Other Agreements. (a) The Borrower or any Restricted
Subsidiary shall (i) default in any payment with respect to any Indebtedness
(other than any Indebtedness described in Section 11.1, Hedging Obligations or
Indebtedness under any Permitted Receivables Financing) in excess of
$300,000,000 in the aggregate for the Borrower and such Restricted Subsidiaries
beyond the period of grace or cure and following all required notices, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than any agreement or condition relating to, or
provided in any instrument or agreement, under which such Hedging Obligations or
such Permitted Receivables Financing was created) beyond the period of grace or
cure and following all required notices, if any, provided in the instrument or
agreement under which such Indebtedness was created, if the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; or (b) without limiting the provisions of clause (a) above, any
such Indebtedness shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment (other than any
Hedging Obligations or Indebtedness under any Permitted Receivables Financing)
or as a mandatory prepayment, prior to the stated maturity thereof; provided
that clauses (a) and (b) above shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that this Section 11.4 shall not apply to (i) any Indebtedness if the
sole remedy of the holder thereof following such event or condition is to elect
to convert such Indebtedness into Stock or Stock Equivalents (other than
Disqualified Stock) and cash in lieu of fractional shares or (ii) any such
default that is remedied by or waived (including in the form of amendment) by
the requisite holders of the applicable item of Indebtedness or contested in
good faith by the Borrower or the applicable Restricted Subsidiary in either
case, prior to acceleration of all the Loans pursuant to this Section 11; or

11.5.    Bankruptcy. Except as otherwise permitted under Section 10.3, (i) the
Borrower or any Material Subsidiary shall commence a voluntary case, proceeding
or action concerning itself under (a) Title 11 of the United States Code
entitled “Bankruptcy,” or (b) in the case of any Foreign Subsidiary that is a
Material Subsidiary, any domestic or foreign law relating to bankruptcy,
judicial management, insolvency, reorganization, administration or relief of
debtors in effect in its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); (ii) an involuntary case, proceeding or action is commenced against the
Borrower or any Material Subsidiary and the petition is not controverted within
60 days after commencement of the case, proceeding or action; (iii) an
involuntary case, proceeding or action is commenced against the Borrower or any
Material Subsidiary and the petition is not dismissed or stayed within 60
consecutive days after commencement of the case, proceeding or action; (iv) a
custodian (as defined in the Bankruptcy Code), judicial manager, receiver,
receiver manager, trustee, administrator or similar person is appointed for, or
takes charge of, all or substantially all of the property of the Borrower or any
Material Subsidiary; (v) the Borrower or any Material Subsidiary commences any
other voluntary proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration
or liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary; (vi) there is
commenced against the Borrower or any Material Subsidiary any such proceeding or
action that remains undismissed or unstayed for a period of 60 consecutive days;
(vii) the Borrower or any Material Subsidiary is adjudicated insolvent or
bankrupt; (viii) any order of relief or other order approving any such case or
proceeding or action is entered; (ix) the Borrower or any Material Subsidiary
suffers any appointment of any custodian, receiver, receiver manager, trustee,
administrator or the like for

 

200



--------------------------------------------------------------------------------

it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 consecutive days; (x) the Borrower or any Material Subsidiary
makes a general assignment for the benefit of creditors; or (xi) any corporate
action is taken by the Borrower or any Material Subsidiary for the purpose of
authorizing any of the foregoing; or

11.6.    ERISA. (a) The occurrence of any ERISA Event, (b) any Plan shall fail
to satisfy the minimum funding standard required for any plan year or part
thereof or a waiver of such standard or extension of any amortization period is
sought or granted under Section 412 of the Code; any Plan is or shall have been
terminated or is the subject of termination proceedings under ERISA (including
the giving of written notice thereof); an event shall have occurred or a
condition shall exist in either case entitling the PBGC to terminate any Plan or
to appoint a trustee to administer any Plan (including the giving of written
notice thereof); any Plan shall have an accumulated funding deficiency (whether
or not waived); the Borrower or any ERISA Affiliate has incurred or is likely to
incur a liability to or on account of a Plan under Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code (including the giving of written notice thereof); (c) there could
result from any event or events set forth in clause (b) of this Section 11.6 the
imposition of a Lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a Lien, security interest or liability;
and (d) such ERISA Event, Lien, security interest or liability will or would be
reasonably likely to have a Material Adverse Effect; or

11.7.    Guarantee. Any Guarantee provided by Holdings, the Borrower or any
Material Subsidiary or any material provision thereof shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof) or any such
Guarantor thereunder or any other Credit Party shall deny or disaffirm in
writing any such Guarantor’s obligations under the Guarantee; or

11.8.    Pledge Agreement. Any Pledge Agreement pursuant to which the Stock or
Stock Equivalents of the Borrower or any Material Subsidiary of the Borrower is
pledged or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof or due to any defect
arising as a result of acts or omissions of the Collateral Agent, the Collateral
Trustee or any Lender which do not result from a material breach by a Credit
Party of its obligations under the Credit Documents) or any pledgor thereunder
or any other Credit Party shall deny or disaffirm in writing such pledgor’s
obligations under any Pledge Agreement; or

11.9.    Security Agreement. The Security Agreement or any other material
Security Document pursuant to which the assets of any Credit Party are pledged
as Collateral or any material provision thereof shall cease to be in full force
or effect in respect of Collateral with an individual fair market value in
excess of $100,000,000 at any time or $300,000,000 in the aggregate (other than
pursuant to the terms hereof or thereof or any defect arising as a result of
acts or omissions of the Collateral Agent, the Collateral Trustee or any Lender
which do not result from a material breach by a Credit Party of its obligations
under the Credit Documents) or any grantor thereunder or any other Credit Party
shall deny or disaffirm in writing such grantor’s obligations under the Security
Agreement or any other such Security Document; or

11.10.    Judgments. One or more final judgments or decrees shall be entered
against the Borrower or any Restricted Subsidiary involving a liability
requiring the payment of $300,000,000 or more in the aggregate for all such
final judgments and decrees for the Borrower and the Restricted Subsidiaries (to
the extent not paid or covered by indemnity or insurance provided by a carrier
that has not denied coverage) and any such final judgments or decrees shall not
have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 consecutive days after the entry thereof; or

 

201



--------------------------------------------------------------------------------

11.11.    Change of Control. A Change of Control shall occur:

(a)    then, and in any such event, and at any time thereafter, if any Event of
Default shall then be continuing (other than in the case of an Event of Default
under Section 11.3(a) with respect to any default of performance or compliance
with the covenant under Section 10.9 prior to the date the Revolving Credit
Loans (if any) have been accelerated and the Revolving Credit Commitments have
been terminated (and such declaration has not been rescinded)), subject to the
terms of the Collateral Trust Agreement and any other applicable intercreditor
agreement, the Administrative Agent shall, at the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for in this Agreement (provided that, if an Event of
Default specified in Section 11.5 shall occur with respect to the Borrower, the
result that would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i), (ii), (iii), (iv), (v) and (vi) below shall
occur automatically without the giving of any such notice): (i) declare the
Total Revolving Credit Commitment terminated, whereupon the Revolving Credit
Commitment, if any, of each Lender shall forthwith terminate immediately and any
Fees theretofore accrued shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
and Fees in respect of any or all Loans and any or all Obligations owing
hereunder and under any other Credit Document to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; (iv) direct the Collateral Agent to enforce any and all Liens and
security interests created pursuant to the Security Documents (or direct the
Collateral Agent to cause the Collateral Trustee to enforce any and all Liens
and security interests created pursuant to the Security Documents, as
applicable); (v) enforce any and all of the Administrative Agent’s rights under
the Guarantee; and/or (vi) direct the Borrower to Cash Collateralize (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.5 with respect to the Borrower, it will
Cash Collateralize) all Revolving Letters of Credit issued and then-outstanding.

(b)    Notwithstanding anything to the contrary contained herein, any Event of
Default under this Agreement or similarly defined term under any other Credit
Document, other than any Event of Default which cannot be waived without the
written consent of each Lender directly and adversely affected thereby, shall be
deemed not to be “continuing” if the events, act or condition that gave rise to
such Event of Default have been remedied or cured (including by payment, notice,
taking of any action or omitting to take any action) or have ceased to exist and
the Borrower is in compliance with this Agreement and/or such other Credit
Document.

11.12.    Application of Proceeds.

(a)    Subject to clauses (b) and (c) below, any amount received by the
Administrative Agent, the Collateral Trustee or the Collateral Agent from any
Credit Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 11.5 shall be applied in accordance with the Collateral
Trust Agreement and any other applicable intercreditor agreement; provided that,
with respect to any Term C Loan Collateral Account (and all amounts deposited
therein or credited thereto), any amounts so received shall be applied:

(i)    First, on a pro rata basis, to the payment of all amounts due to the
relevant Term Letter of Credit Issuer under any of the Credit Documents,
excluding amounts payable in connection with any Term Letter of Credit
Reimbursement Obligation;

 

202



--------------------------------------------------------------------------------

(ii)    Second, on a pro rata basis, to the payment of all amounts due to the
relevant Term Letter of Credit Issuer in an amount equal to 100% of all Term
Letter of Credit Reimbursement Obligations;

(iii)    Third, on a pro rata basis, to any Secured Bank Party which has
theretofore advanced or paid any fees to the relevant Term Letter of Credit
Issuer, other than any amounts covered by priority Second, an amount equal to
the amount thereof so advanced or paid by such Secured Bank Party and for which
such Secured Bank Party has not been previously reimbursed;

(iv)    Fourth, on a pro rata basis, to the payment of all other relevant Term
L/C Obligations; and

(v)    Last, the balance, if any, after all of the relevant Term L/C Obligations
have been indefeasibly paid in full in cash, as set forth in the Collateral
Trust Agreement and any other applicable intercreditor agreement.

(b)    In the event that either (x) the Collateral Trust Agreement or any
applicable intercreditor agreement directs the application with respect to any
Collateral (other than any Term C Loan Collateral Account (and all amounts
deposited therein or credited thereto)) be made with reference to this Agreement
or the other Credit Documents or (y) the Collateral Trust Agreement has been
terminated and no intercreditor agreement is then in effect, any amount received
by the Administrative Agent, the Collateral Trustee or the Collateral Agent from
any Credit Party (or from proceeds of any Collateral), in each case, other than
with respect to any Term C Loan Collateral Account (and all amounts deposited
therein or credited thereto) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied:

(i)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Credit Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(ii)    Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(iii)    Third, without duplication of amounts applied pursuant to clauses
(i) and (ii) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal,
reimbursement obligations in respect of Letters of Credit and obligations to
cash collateralize Letters of Credit) and any fees, premiums and scheduled
periodic payments due under Secured Hedging Agreements and Secured Cash
Management Agreements to the extent constituting Obligations and any interest
accrued thereon (excluding any breakage, termination or other payments
thereunder), in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;

 

203



--------------------------------------------------------------------------------

(iv)    Fourth, to the payment in full in cash, pro rata, of principal amount of
the Obligations (including reimbursement obligations in respect of Letters of
Credit and obligations to cash collateralize Letters of Credit) and any premium
thereon and any breakage, termination or other payments under Secured Hedging
Agreement or Secured Cash Management Agreements to the extent constituting
Obligations and any interest accrued thereon; and

(v)    Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

(c)    In the event that the Collateral Trust Agreement has been terminated and
no intercreditor agreement is then in effect, any amount received by the
Administrative Agent or the Collateral Agent from any Credit Party with respect
to any Term C Loan Collateral Account (and all amounts deposited therein or
credited thereto) following any acceleration of the Obligations under this
Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied in the order set forth in the proviso to clause
(a) above.

11.13.    Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 11.3(a), in
the event that the Borrower fails to comply with the requirement of the covenant
set forth in Section 10.9, until the expiration of the fifteenth Business Day
after the date on which Section 9.1 Financials with respect to the Test Period
in which the covenant set forth in such Section is being measured are required
to be delivered pursuant to Section 9.1 (the “Cure Period”), Holdings or any
other Person shall have the right to make a direct or indirect equity investment
(in the form of cash common equity or otherwise in a form reasonably acceptable
to the Administrative Agent) in the Borrower (the “Cure Right”), and upon
receipt by the Borrower of the net cash proceeds pursuant to the exercise of the
Cure Right (including through the capital contribution of any such net cash
proceeds to the Borrower, the “Cure Amount”), the covenant set forth in such
Section shall be recalculated, giving effect to the pro forma increase to
Consolidated EBITDA for such Test Period in an amount equal to such Cure Amount;
provided that (i) such pro forma adjustment to Consolidated EBITDA shall be
given solely for the purpose of calculating the covenant set forth in such
Section with respect to any Test Period that includes the fiscal quarter for
which such Cure Right was exercised and not for any other purpose under any
Credit Document, (ii) unless actually applied to Indebtedness, there shall be no
pro forma reduction in Indebtedness with the proceeds of any Cure Right for
determining compliance with Section 10.9 for the fiscal quarter in respect of
which such Cure Right is exercised (either directly through prepayment or
indirectly as a result of the netting of Unrestricted Cash for purposes of the
definitions of Consolidated Total Debt) and (iii) subject to clause (ii), no
other adjustment under any other financial definition shall be made as a result
of the exercise of any Cure Right.

(b)    If, after the exercise of the Cure Right and the recalculations pursuant
to clause (a) above, the Borrower shall then be in compliance with the
requirements of the covenant set forth in Section 10.9 during such Test Period
(including for the purposes of Section 7), the Borrower shall be deemed to have
satisfied the requirements of such covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 11.3 that had occurred shall be deemed cured for purposes of this
Agreement; provided that (i) in each Test Period there shall be at least two
fiscal quarters for which no Cure Right is exercised, (ii) no more than five
Cure Rights may be exercised during the term of the Revolving Credit Facility
and (iii) with respect to any exercise of the Cure Right, the Cure Amount shall
be no greater than the amount required to cause the Borrower to be in compliance
with the covenant set forth in Section 10.9.

 

204



--------------------------------------------------------------------------------

(c)    Neither the Administrative Agent nor any Lender shall exercise the right
to accelerate the Loans or terminate the Commitments and none of the
Administrative Agent, any Lender or any other Secured Bank Party shall exercise
any right to foreclose on or take possession of the Collateral or exercise any
other remedy prior to the expiration of the Cure Period solely on the basis of
an Event of Default having occurred and being continuing with respect to a
failure to comply with the requirement of the covenant set forth in Section 10.9
(it being understood that no Revolving Credit Lender or Revolving Letter of
Credit Issuer shall be required to fund Revolving Credit Loans or extend new
credit in respect of Revolving Letters of Credit during any such Cure Period).

SECTION 12.    The Agents.

12.1.    Appointment.

(a)    Each Secured Bank Party (other than the Administrative Agent) hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Secured Bank Party under this Agreement and the other Credit Documents and
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. The provisions of this Section 12 (other than this
Section 12.1 and Sections 12.9, 12.12 and 12.13 with respect to the Borrower)
are solely for the benefit of the Agents and the other Secured Bank Parties, and
the Borrower shall not have any rights as a third party beneficiary of such
provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Credit Document, any fiduciary
relationship with any other Secured Bank Party or any agency or trust
obligations with respect to any Credit Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against such
Agent.

(b)    The Secured Bank Parties hereby irrevocably designate and appoint the
Collateral Representative as the agent with respect to the Collateral, and each
of the Secured Bank Parties hereby irrevocably authorizes the Collateral
Representative, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Representative by the terms of this Agreement and the other Credit Documents,
together with such other powers as are reasonably incidental thereto. In
addition, the Secured Bank Parties hereby irrevocably designate and appoint the
Collateral Agent as an additional agent with respect to the Collateral, and each
Secured Bank Party hereby irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall have no duties
or responsibilities except those expressly set forth herein or in any other
Credit Document, any fiduciary relationship with any of the other Secured Bank
Parties or any agency or trust obligations with respect to any Credit Party, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Collateral Agent.

 

205



--------------------------------------------------------------------------------

(c)    Each of the Joint Lead Arrangers and Bookrunners, each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2.    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

12.3.    Exculpatory Provisions.

(a)    No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of Holdings, the Borrower, any other Guarantor, any other Credit Party or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Credit Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Security Documents, or for any failure of
Holdings, the Borrower, any other Guarantor or any other Credit Party to perform
its obligations hereunder or thereunder. No Agent shall be under any obligation
to any other Secured Bank Party to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

(b)    Each Lender confirms to the Administrative Agent, the Collateral Agent,
each other Lender and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, the Collateral Agent, any other Lender or
any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Credit Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder and under the other
Credit Documents is suitable and appropriate for it.

(c)    Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other Lender or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, the

 

206



--------------------------------------------------------------------------------

Collateral Agent, any other Lender or any of their respective Related Parties,
continue to be solely responsible for making its own appraisal and investigation
of all risks arising under or in connection with, and its own credit analysis
and decision to take or not take action under, this Agreement and the other
Credit Documents based on such documents and information as it shall from time
to time deem appropriate, which may include, in each case:

(i)    the financial condition, status and capitalization of the Borrower and
each other Credit Party;

(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Credit Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document;

(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

(iv)    the adequacy, accuracy and/or completeness of any information delivered
by the Administrative Agent, the Collateral Agent, any other Lender or by any of
their respective Related Parties under or in connection with this Agreement or
any other Credit Document, the transactions contemplated hereby and thereby or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Credit Document.

12.4.    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex, electronic mail, or teletype message, statement, order or other document
or instruction believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to Holdings and/or the
Borrower), independent accountants and other experts selected by the
Administrative Agent or the Collateral Agent. The Administrative Agent may deem
and treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and the Collateral Agent and
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans; provided that none of the Administrative Agent or the Collateral
Agent shall be required to take any action that, in its opinion or in the
opinion of its counsel, may expose it to liability or that is contrary to any
Credit Document or Applicable Law. For purposes of determining compliance with
the conditions specified in Sections 6 and 7 on the Conversion Date, each Lender
that has signed or authorized the signing of this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Conversion Date
specifying its objection thereto.

 

207



--------------------------------------------------------------------------------

12.5.    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent, as applicable, has received notice from a Lender, Holdings or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent or the Collateral Agent receives such a notice, it
shall give notice thereof to the Lenders, the Collateral Representative and
either the Administrative Agent or the Collateral Agent, as applicable. The
Administrative Agent, the Collateral Agent and the Collateral Trustee shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent, the Collateral Agent or the Collateral Trustee, as
applicable, shall have received such directions, the Administrative Agent, the
Collateral Agent or the Collateral Trustee, as applicable, may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as is within its authority to take under
this Agreement and otherwise as it shall deem advisable in the best interests of
the Lenders except to the extent that this Agreement requires that such action
be taken only with the approval of the Required Lenders or each of the Lenders,
as applicable.

12.6.    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that none of the Administrative
Agent, the Collateral Agent or any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or the
Collateral Agent hereinafter taken, including any review of the affairs of
Holdings, the Borrower, any other Guarantor or any other Credit Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or the Collateral Agent to any Lender or the Letter of Credit Issuer. Each
Lender and the Letter of Credit Issuer represents to Administrative Agent and
the Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of Holdings, the Borrower, each other
Guarantor and each other Credit Party and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of Holdings, the Borrower,
each other Guarantor and each other Credit Party. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, none of the Administrative Agent or the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
Holdings, the Borrower, any other Guarantor or any other Credit Party that may
come into the possession of the Administrative Agent, the Collateral Agent or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

12.7.    Indemnification. The Lenders agree to indemnify each Agent, each in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time

 

208



--------------------------------------------------------------------------------

following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent, including all fees, disbursements and other charges of
counsel to the extent required to be reimbursed by the Credit Parties pursuant
to Section 13.5, in any way relating to or arising out of the Commitments, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing (SUBJECT TO THE PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY
NEGLIGENCE OF THE INDEMNIFIED PERSON); provided that no Lender shall be liable
to any Agent for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction;
provided, further, that no action taken in accordance with the directions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
required by the Credit Documents) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section 12.7. In the case of any
investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur, be
imposed upon, incurred by or asserted against the Administrative Agent or the
Collateral Agent in any way relating to or arising out of the Commitments, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing (including at any time following the payment of the Loans), this
Section 12.7 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse such Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including attorneys’ fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower; provided that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct
(as determined by a final judgment of court of competent jurisdiction). The
agreements in this Section 12.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

12.8.    Agents in their Individual Capacities. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with Holdings, the Borrower, any other Guarantor, and any other Credit
Party as though such Agent were not an Agent hereunder and under the other
Credit Documents. With respect to the Loans made by it, each Agent shall have
the same rights and powers under this Agreement and the other Credit Documents
as any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

 

209



--------------------------------------------------------------------------------

12.9.    Successor Agents. (a) Each of the Administrative Agent and Collateral
Agent may resign at any time by notifying the other Agent, the Lenders, the
Letter of Credit Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Letter of Credit Issuers, appoint a successor Agent meeting the qualifications
set forth above (including receipt of the Borrower’s consent); provided that if
such Agent shall notify the Borrower and the Lenders that no qualifying Person
(including as a result of the absence of consent of the Borrower) has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (x) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Secured Parties under any of the Credit Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (y) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time as the Required Lenders with (except after the
occurrence and during the continuation of an Event of Default under Section 11.1
or 11.5) the consent of the Borrower (not to be unreasonably withheld) appoint
successor Agents as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as the Administrative Agent or Collateral Agent, as
the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower (following the effectiveness of such appointment) to such Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this
Section 12 (including Section 12.7) and Section 13.5 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as an Agent.

(b)    Without limitation to Section 3.6(a) or 13.9, any resignation by Credit
Suisse AG, Cayman Islands Branch as Administrative Agent pursuant to this
Section 12.9 shall also constitute its resignation as a Letter of Credit Issuer.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer,
(b) the retiring Letter of Credit Issuer shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents, and
(c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

12.10.    Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid

 

210



--------------------------------------------------------------------------------

to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent or of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
(solely to the extent required by this Agreement) and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

12.11.    Trust Indenture Act. In the event that Credit Suisse AG, Cayman
Islands Branch or any of its Affiliates shall be or become an indenture trustee
under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by any Credit Party, each Credit
Party and each Lender agrees that any payment or property received in
satisfaction of or in respect of any Obligation of such Credit Party hereunder
or under any other Credit Document by or on behalf of Credit Suisse AG, Cayman
Islands Branch, in its capacity as the Administrative Agent or the Collateral
Agent for the benefit of any Lender or Secured Party under any Credit Document
(other than Credit Suisse AG, Cayman Islands Branch or an Affiliate of Credit
Suisse AG, Cayman Islands Branch) and which is applied in accordance with the
Credit Documents shall be deemed to be exempt from the requirements of
Section 311 of the Trust Indenture Act pursuant to Section 311(b)(3) of the
Trust Indenture Act.

12.12.    Collateral Trust Agreement; Intercreditor Agreements. Each of the
Collateral Agent, the Collateral Trustee and the Administrative Agent is hereby
authorized to enter into the Collateral Trust Agreement and any other
intercreditor agreement contemplated hereby, and the parties hereto acknowledge
that the Collateral Trust Agreement and any other intercreditor agreement to
which the Collateral Agent, the Collateral Trustee and/or the Administrative
Agent is a party are each binding upon them. Each Lender (a) hereby agrees that
it will be bound by and will take no actions contrary to the provisions of the
Collateral Trust Agreement and any such other intercreditor agreement and
(b) hereby authorizes and instructs the Collateral Agent, the Collateral Trustee
and the Administrative Agent to enter into any First Lien Intercreditor
Agreement and any Junior Lien Intercreditor Agreement and to subject the Liens
on the Collateral securing the Obligations to the provisions thereof. In
addition, each Lender hereby authorizes the Collateral Agent, the Collateral
Trustee and the Administrative Agent to enter into (i) any amendments to the
Collateral Trust Agreement and (ii) any other intercreditor arrangements, in the
case of clauses (i) and (ii) to the extent required to give effect to the
establishment of intercreditor rights and privileges as contemplated and
required by Section 10.2 of this Agreement.

12.13.    Security Documents and Guarantee; Agents under Security Documents and
Guarantee. (a) Each Secured Bank Party hereby further authorizes the
Administrative Agent or the Collateral Agent, as applicable, on behalf of and
for the benefit of the Secured Bank Parties, to be the agent for and
representative of the Secured Bank Parties with respect to the Guarantee, the
Collateral and the Security Documents, as applicable. Subject to Section 13.1,
without further written consent or authorization from any Secured Bank Party,
the Administrative Agent or the Collateral Agent, as applicable, may (or
otherwise instruct the Collateral Representative to) execute any documents or
instruments necessary to (a) release any Lien on any property granted to or held
by the Administrative Agent, the Collateral Agent or the Collateral Trustee (or
any sub-agent thereof) under any Credit Document (i) upon the payment in full
(or Cash Collateralization) of all Obligations (except for contingent
obligations in respect of which a claim has not yet been made), Hedging
Obligations under Secured Hedging Agreements, Cash Management Obligations under
Secured Cash Management Agreements and the termination of Commitments and Cash
Collateralization of Letters of Credit, (ii) if the property subject to such
Lien is sold or to be sold or transferred as part of or in connection with any
sale or other transfer permitted hereunder and the other

 

211



--------------------------------------------------------------------------------

Credit Documents to a Person that is not a Credit Party or in connection with
the designation of any Restricted Subsidiary as an Unrestricted Subsidiary or an
Excluded Project Subsidiary in compliance with this Agreement, (iii) if the
property subject to such Lien is owned by a Credit Party, upon the release of
such Credit Party from its Guarantee otherwise in accordance with the Credit
Documents, (iv) as and to the extent provided in the Security Documents, (v) if
the property subject to such Lien constitutes Excluded Collateral or Excluded
Stock and Stock Equivalents, or (vi) if approved, authorized or ratified in
writing in accordance with Section 13.1; (b) release any Guarantor that is a
Subsidiary from its obligations under the Guarantee if such Person ceases to be
a Restricted Subsidiary (or otherwise becomes an Excluded Subsidiary) as a
result of a transaction or designation permitted hereunder; provided that the
release of any Guarantor from its obligations under this Agreement if such
Guarantor becomes an Excluded Subsidiary of the type described in clause (b) of
the definition thereof shall only be permitted if at the time such Guarantor
becomes an Excluded Subsidiary of such type after giving pro forma effect to
such release and the consummation of the transaction that causes such Person to
be an Excluded Subsidiary of such type, the Borrower is deemed to have made a
new Investment in such Person for purposes of Section 10.5 (as if such Person
were then newly acquired) and such Investment is permitted pursuant to
Section 10.5 (other than Section 10.5(d)) at such time; (c) subordinate any Lien
on any property granted to or held by the Administrative Agent, the Collateral
Agent or the Collateral Trustee under any Credit Document to the holder of any
Lien permitted under clauses (d), (f) (to the extent representing a refinancing
Lien in respect of Section 10.2(g)), (g), (s), (u), (ff) and (gg) of
Section 10.2 and clause (o) of the definition of “Permitted Liens”; or (d) enter
into subordination or intercreditor agreements with respect to Indebtedness to
the extent the Administrative Agent, the Collateral Agent or the Collateral
Trustee is otherwise contemplated herein as being a party to such intercreditor
or subordination agreement, including the Collateral Trust Agreement.

(b)    Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Holdings, the
Borrower, the Agents and each Secured Bank Party hereby agree that (i) no
Secured Bank Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee, it being understood and agreed that all
powers, rights and remedies hereunder and under the Guaranty may be exercised
solely by the Administrative Agent, on behalf of the Secured Bank Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Trustee
and the Collateral Agent, in each case, on behalf of the Secured Bank Parties,
and (ii) in the event of a foreclosure by the Collateral Representative on any
of the Collateral pursuant to a public or private sale or other disposition, the
Collateral Representative or any Secured Bank Party may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and each of the Collateral Trustee and the Collateral Agent, as agent for and
representative of the Secured Bank Parties (but not any Lender or Lenders in its
or their respective individual capacities unless Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Representative at such sale or other disposition. No holder of
Hedging Obligations under Secured Hedging Agreements or Cash Management
Obligations under Secured Cash Management Agreements shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Credit Party under this Agreement. No holder of Hedging
Obligations under Secured Hedging Agreements or Cash Management Obligations
under Secured Cash Management Agreements that obtains the benefits of any
Guarantee or any Collateral by virtue of the provisions hereof or of any other
Credit Document shall have any right to notice of any action or to consent to or
vote on, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender, Letter of
Credit Issuer or Agent and, in such case, only to the extent expressly provided
in the Credit Documents. Notwithstanding any other provision of this Agreement
to the contrary, the Administrative

 

212



--------------------------------------------------------------------------------

Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedging Agreements and Secured Cash Management Agreements, unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

SECTION 13. Miscellaneous.

13.1.    Amendments, Waivers and Releases. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 13.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that each such waiver
and each such amendment, supplement or modification shall be effective only in
the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall:

(i)    forgive or reduce any portion of any Loan or extend the final scheduled
maturity date of any Loan or reduce the stated rate, or forgive any portion, or
extend the date for the payment, of any interest or Fee payable hereunder (other
than as a result of waiving the applicability of any post-default increase in
interest rates), or extend the final expiration date of any Lender’s Commitment
or extend the final expiration date of any Revolving Letter of Credit beyond the
Revolving L/C Maturity Date or extend the final expiration date of any Term
Letter of Credit beyond the Term L/C Termination Date, or increase the aggregate
amount of the Commitments of any Lender, in each case without the written
consent of each Lender directly and adversely affected thereby; provided that,
in each case for purposes of this clause (i), a waiver of any condition
precedent in Section 6 or Section 7 of this Agreement, the waiver of any
Default, Event of Default, default interest, mandatory prepayment or reductions,
any modification, waiver or amendment to the financial definitions or financial
ratios or any component thereof or the waiver of any other covenant shall not
constitute an increase of any Commitment of a Lender, a reduction or forgiveness
of any portion of any Loan or in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment of principal or interest or
an extension of the final maturity of any Loan, or the scheduled termination
date of any Commitment; or

(ii)    amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definition of the term “Required Lenders”,
“Required Revolving Credit Lenders”, “Required Term Loan Lenders” or “Required
Term C Loan Lenders”, consent to the assignment or transfer by Holdings or the
Borrower of their respective rights and obligations under any Credit Document to
which it is a party (except as permitted pursuant to Section 10.3) or alter the
order of application set forth in Section 5.2(c) during the continuance of an
Event of Default or Section 11.12 or Section 3.4 of the Collateral Trust
Agreement, in each case without the written consent of each Lender directly and
adversely affected thereby, or

 

213



--------------------------------------------------------------------------------

(iii)    amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent and Collateral Agent or any
other former or current Agent to whom Section 12 then applies in a manner that
directly and adversely affects such Person, or

(iv)    amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit in a manner that directly and adversely affects a Letter of
Credit Issuer without the written consent of the such Letter of Credit Issuer,
or

(v)    release all or substantially all of the value of the Guarantors under the
Guarantee (except as expressly permitted by the Guarantee or this Agreement) or,
subject to the Collateral Trust Agreement, release all or substantially all of
the Collateral under the Security Documents (except as expressly permitted by
the Security Documents or this Agreement), in either case without the prior
written consent of each Lender.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, the applicable Credit Parties, such Lenders, the Administrative Agent
and all future holders of the affected Loans.

In the case of any waiver, Holdings, the Borrower, the applicable Credit
Parties, the Lenders, the Administrative Agent shall be restored to their former
positions and rights hereunder and under the other Credit Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon. In connection with the foregoing provisions, the Administrative Agent
may, but shall have no obligations to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders, except as expressly provided for by this Agreement).

Notwithstanding the foregoing, (i) only the Required Revolving Credit Lenders
under the Revolving Credit Facility shall have the ability to waive, amend,
supplement or modify the covenant set forth in Section 10.9 (or the defined
terms to the extent used therein but not as used in any other provision of this
Agreement or any other Credit Document), Section 11 (solely as it directly
relates to Section 10.9), or Section 9.1 (solely as it directly relates to a
qualification resulting from an actual Event of Default under Section 10.9) and
(ii) the written consent of the Required Revolving Credit Lenders, each
Revolving Letter of Credit Issuer and the Administrative Agent shall be required
to amend the sublimit for Revolving Letters of Credit and the definition of
“Revolving Letter of Credit Commitment.”

Notwithstanding the foregoing, in addition to any credit extensions and related
Incremental Amendment(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Loans and Commitments and the accrued interest and Fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Loans and Commitments.

 

214



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, the Administrative Agent, the
Collateral Agent, the relevant Letter of Credit Issuer(s) and the relevant
Credit Parties may amend, supplement or modify any provision of Section 3 (or
any defined term as used in such Section 3, or any underlying definition thereto
as used in Section 3, or any underlying definition thereto as used in Section 3)
to make technical, ministerial or operational changes (or any other amendments,
supplements or modifications which impact such consenting Letter of Credit
Issuer) without the consent of any Lender so long as such amendments do not
adversely affect the Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans of a given Class
(“Refinanced Term Loans”) with a replacement term loan tranche (“Replacement
Term Loans”) hereunder; provided that (a) except as otherwise permitted hereby,
the aggregate principal amount of such Replacement Term Loans shall not exceed
the aggregate principal amount of such Refinanced Term Loans plus (i) an amount
equal to all accrued but unpaid interest, fees, premium, and expenses incurred
in connection therewith (including original issue discount, upfront fees and
similar items) and (ii) unused commitment amounts, (b) the Weighted Average Life
to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans at the time of
such refinancing ((without giving effect to any previous amortization payments
or prepayments of the Term Loans), and (c) the covenants, defaults, guaranties,
security and mandatory repayment provisions applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
provisions applicable only to periods after the Latest Maturity Date in effect
immediately prior to such refinancing.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term C Loans (as defined below) to
permit the refinancing of all outstanding Term C Loans of a given Class
(“Refinanced Term C Loans”) with a replacement term loan tranche (“Replacement
Term C Loans”) hereunder; provided that (a) except as otherwise permitted
hereby, the aggregate principal amount of such Replacement Term C Loans shall
not exceed the aggregate principal amount of such Refinanced Term C Loans plus
(i) an amount equal to all accrued but unpaid interest, fees, premium, and
expenses incurred in connection therewith (including original issue discount,
upfront fees and similar items) and (ii) unused commitment amounts, (b) the
Weighted Average Life to Maturity of such Replacement Term C Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term C
Loans at the time of such refinancing (without giving effect to any previous
amortization payments or prepayments of the Term C Loans) and (c) the covenants,
defaults, guaranties, security and mandatory repayment provisions applicable to
such Replacement Term C Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term C Loans than those
applicable to such Refinanced Term C Loans, except to the extent necessary to
provide for covenants and other provisions applicable only to periods after the
Latest Maturity Date in effect immediately prior to such refinancing.

In addition, notwithstanding the foregoing, this Agreement and the other Credit
Documents may be amended with the written consent of the Administrative Agent,
Holdings, the Borrower, the Term Letter of Credit Issuers and the Lenders
providing the relevant Replacement Facility (as defined below) to permit the
replacement of all outstanding Term C Loans of a given Class (“Replaced Term C
Loans”) or all outstanding Revolving Credit Loans of a given Class (“Replaced
Revolving Credit Loans”) with a

 

215



--------------------------------------------------------------------------------

replacement revolving credit loan facility (the sole purpose of which would be
to support the issuance of letters of credit), an off-balance sheet synthetic
letter of credit facility or another facility designed to provide the Borrower
with access to letters of credit (“Replacement Facility”) hereunder; provided
that (a) except as otherwise permitted hereby, the aggregate amount of such
Replacement Facility shall not exceed the aggregate principal amount of such
Replaced Term C Loans plus (i) an amount equal to all accrued but unpaid
interest, fees, premium, and expenses incurred in connection therewith
(including original issue discount, upfront fees and similar items) and
(ii) unused commitment amounts, (b) such Replacement Facility does not mature
(or require any mandatory commitment reductions) prior to the maturity date of
such Replaced Term C Loans or Replaced Revolving Credit Loans, as applicable,
and (d) the covenants, defaults, guaranties, security and mandatory repayment
provisions applicable to such Replacement Facility shall be substantially
identical to, or less favorable to the Lenders providing such Replacement
Facility than those applicable to such Replaced Term C Loans or Replaced
Revolving Credit Loans, except to the extent necessary to provide for covenants
and other provisions applicable only to periods after the Latest Maturity Date
in effect immediately prior to such refinancing.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Representative by the Credit Parties on any Collateral shall be automatically
released (and the Collateral Agent shall instruct the Collateral Representative
to release), subject to the Collateral Trust Agreement, (i) in full, upon the
termination of this Agreement and the payment of all Obligations hereunder
(except for Hedging Obligations in respect of any Secured Hedging Agreement,
Cash Management Obligations in respect of Secured Cash Management Agreements and
contingent obligations in respect of which a claim has not yet been made and
Cash Collateralized Letters of Credit), (ii) upon the sale or other disposition
of such Collateral (including as part of or in connection with any other sale or
other disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such sale or other disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the following sentence), (vi) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of the Collateral Representative pursuant to the
Security Documents and (vii) if such assets constitute Excluded Collateral. Any
such release shall not in any manner discharge, affect or impair the Obligations
or any Liens (other than those being released) upon (or obligations (other than
those being released) of the Credit Parties in respect of) all interests
retained by the Credit Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral except to the extent
otherwise released in accordance with the provisions of the Credit Documents.
Additionally, the Lenders hereby irrevocably agree that the Subsidiary
Guarantors shall be automatically released from the Guarantee upon consummation
of any transaction resulting in such Subsidiary ceasing to constitute a
Restricted Subsidiary or upon becoming an Excluded Subsidiary; provided that the
release of any Guarantor from its obligations under this Agreement if such
Guarantor becomes an Excluded Subsidiary of the type described in clause (b) of
the definition thereof shall only be permitted if at the time such Guarantor
becomes an Excluded Subsidiary of such type after giving pro forma effect to
such release and the consummation of the transaction that causes such Person to
be an Excluded Subsidiary of such type, the Borrower is deemed to have made a
new Investment in such Person for purposes of Section 10.5 (as if such Person
were then newly acquired) and such Investment is permitted pursuant to
Section 10.5 (other than Section 10.5(d)) at such time. The Lenders hereby
authorize the Administrative Agent, the Collateral Agent and the Collateral
Trustee, as applicable, and the Administrative Agent and the Collateral Agent
agree to (and agree to instruct the Collateral Trustee to), execute and deliver

 

216



--------------------------------------------------------------------------------

any instruments, documents, and agreements necessary or desirable or reasonably
requested by the Borrower to evidence and confirm the release of any Guarantor
or Collateral pursuant to the foregoing provisions of this paragraph, all
without the further consent or joinder of any Lender.

Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to (i) add syndication or documentation agents and make customary
changes and references related thereto and (ii) if applicable, add or modify
“parallel debt” language in any jurisdiction in favor of the Collateral Agent or
Collateral Trustee or add Collateral Agents, in each case under clauses (i) and
(ii), with the consent of only the Borrower and the Administrative Agent, and in
the case of clause (ii), the Collateral Agent.

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility,
refinancing facility or extension facility pursuant to Section 2.14 (and the
Administrative Agent and the Borrower may effect (and instruct the Collateral
Representative to effect) such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility, refinancing
facility or extension facility); (ii) no Lender consent is required to effect
any amendment or supplement to the Collateral Trust Agreement (and the
Administrative Agent shall instruct the Collateral Representative to effect such
amendment or supplement) or other intercreditor agreement permitted under this
Agreement that is for the purpose of adding the holders of any Indebtedness as
expressly contemplated by the terms of the Collateral Trust Agreement or such
other intercreditor agreement permitted under this Agreement, as applicable (it
being understood that any such amendment or supplement may make such other
changes to the Collateral Trust Agreement or applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent in consultation
with the Borrower, are required to effectuate the foregoing; provided that such
other changes are not adverse, in any material respect, to the interests of the
Lenders taken as a whole); provided, further, that no such agreement shall
amend, modify or otherwise directly and adversely affect the rights or duties of
the Administrative Agent hereunder or under any other Credit Document without
the prior written consent of the Administrative Agent; (iii) any provision of
this Agreement or any other Credit Document (including, for the avoidance of
doubt, any exhibit, schedule or other attachment to any Credit Document) may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent (or, if applicable, the Collateral Representative, at the
direction of the Administrative Agent) to (x) cure any ambiguity, omission,
mistake, defect or inconsistency (as reasonably determined by the Administrative
Agent and the Borrower) and (y) effect administrative changes of a technical or
immaterial nature (as reasonably determined by the Administrative Agent and the
Borrower); (iv) guarantees, collateral documents and related documents executed
by the Credit Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with any
other Credit Document, entered into, amended, supplemented or waived, without
the consent of any other Person, by the applicable Credit Party or Credit
Parties and the Administrative Agent or the Collateral Agent in its or their
respective sole discretion if applicable (or the Collateral Representative, at
the direction of the Administrative Agent), (A) to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Bank Parties, (B) as required by local law or advice of counsel to give
effect to, or protect any security interest for the benefit of the Secured Bank
Parties, in any property or so that the security interests therein comply with
applicable requirements of law, (C) to cure ambiguities, omissions, mistakes or
defects (as reasonably determined by the Administrative Agent and the Borrower)
or to cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Credit Documents or (D) to provide
for the termination of the Collateral Trust Agreement and related arrangements
(including the continuation of the Liens securing the Obligations); and (v) the
Credit Parties, the Collateral Agent and Collateral Representative, without the
consent of any

 

217



--------------------------------------------------------------------------------

other Secured Bank Party, shall be permitted to enter into amendments and/or
supplements to the Collateral Trust Agreement and any Security Documents in
order to (i) include customary provisions permitting the Collateral
Representative to appoint sub-collateral agents or representatives to act with
respect to Collateral matters thereunder in its stead (including the Collateral
Agent and sub-collateral agent with control over the Term C Loan Collateral
Accounts pursuant to the applicable account control agreements) and (ii) expand
the indemnification provisions contained therein to provide that holders of
Additional First Lien Debt (as defined in the Collateral Trust Agreement)
indemnify the Collateral Agent, in its capacity as Controlling Priority Lien
Representative (as defined in the Collateral Trust Agreement) and/or the
Collateral Trustee, on a pro rata basis with the Lenders.

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time (and direct the Collateral Representative to grant such extensions) for
the satisfaction of any of the requirements under Sections 9.11, 9.12 and 9.14
or any Security Documents in respect of any particular Collateral or any
particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings, the Borrower and the Restricted Subsidiaries by the time or times at
which it would otherwise be required to be satisfied under this Agreement or any
Security Document.

13.2.    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile or other electronic transmission).
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(a)    if to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, a Revolving Letter of Credit Issuer or a Term Letter of Credit Issuer, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower, the Administrative Agent, the Collateral Agent, the Revolving Letter
of Credit Issuer and any Term Letter of Credit Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent, the
Collateral Trustee or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege

 

218



--------------------------------------------------------------------------------

hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

13.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5.    Payment of Expenses; Indemnification. The Borrower agrees, within
thirty (30) days after written demand therefor (including documentation
reasonably supporting such request), or, in the case of expenses of the type
described in clause (a) below incurred prior to the Conversion Date, on the
Conversion Date, (a) to pay or reimburse the Agents and the Lead Arrangers for
all their reasonable and documented out-of-pocket costs and expenses incurred
(i) in connection with the syndication, preparation, execution, delivery,
negotiation and administration of this Agreement and the other Credit Documents
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable and documented fees, disbursements and other
charges of White & Case LLP, and (ii) upon the occurrence and during the
continuation of an Event of Default, in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the reasonable and documented out-of-pocket
fees, disbursements and other charges of Advisors (limited, in the case of
Advisors, as set forth in the definition thereof), (b) to pay, indemnify, and
hold harmless each Lender, the Letter of Credit Issuers and each Agent from, any
and all recording and filing fees and (c) to pay, indemnify, and hold harmless
each Lender, the Letter of Credit Issuers and each Agent and their respective
Affiliates, directors, officers, partners, employees and agents (other than, in
each case, Excluded Affiliates) from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented out-of-pocket fees, disbursements and other
charges of Advisors related to the Transactions or, with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law (other than by such indemnified person or
any of its Related Parties (other than trustees and advisors)) or to any actual
or alleged presence, release or threatened release into the environment of
Hazardous Materials attributable to the operations of Holdings, the Borrower,
any of the Borrower’s Subsidiaries or any of the Real Estate (all the foregoing
in this clause (c), collectively, the “indemnified liabilities”) (SUBJECT TO THE
PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE INDEMNIFIED
PERSON); provided that neither the Borrower nor any other Credit Party shall
have any obligation hereunder to any Agent, any Letter of Credit Issuer or any
Lender or any of their respective Related Parties with respect to indemnified
liabilities to the extent they result from (A) the gross negligence, bad faith
or willful misconduct of such indemnified Person or any of its Related Parties
as determined by a final non-appealable judgment of a court of competent
jurisdiction, (B) a material breach of the obligations of such indemnified
Person or any of its Related Parties under the Credit Documents as determined by
a final non-appealable judgment of a court of competent jurisdiction,
(C) disputes not involving an act or omission of Holdings, the Borrower or any
other Credit Party and that is brought by an indemnified Person against any
other indemnified Person, other than any claims against any indemnified Person
in its capacity or in fulfilling its role as an Agent or any similar role under
the Credit Facilities, (D) such indemnified Person’s capacity as a financial
advisor of Holdings, the Borrower or its Subsidiaries in connection with the
Transactions, (E) such indemnified Person’s capacity as a co-investor in any
potential acquisition of the Holdings, the Borrower or its Subsidiaries or
(F) any

 

219



--------------------------------------------------------------------------------

settlement effected without the Borrower’s prior written consent, but if settled
with the Borrower’s prior written consent (not to be unreasonably withheld,
delayed, conditioned or denied) or if there is a final non-appealable judgment
against an indemnified Person in any such proceeding, the Borrower will
indemnify and hold harmless such indemnified Person from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with this Section 13.5. All amounts payable under this
Section 13.5 shall be paid within 30 days of receipt by the Borrower of an
invoice relating thereto setting forth such expense in reasonable detail. The
agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

No Credit Party nor any indemnified Person shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Conversion Date)
(except, in the case of the Borrower’s obligation hereunder to indemnify and
hold harmless the indemnified Person, to the extent any indemnified Person is
found liable for special, punitive, indirect or consequential damages to a third
party). No indemnified Persons shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of any indemnified Person or any of its Related Parties (as determined by a
final non-appealable judgment of a court of competent jurisdiction). This
Section 13.5 shall not apply to Taxes.

Each indemnified Person, by its acceptance of the benefits of this Section 13.5,
agrees to refund and return any and all amounts paid by the Borrower (or on its
behalf) to it if, pursuant to limitations on indemnification set forth in this
Section 13.5, such indemnified Person was not entitled to receipt of such
amounts.

13.6.    Successors and Assigns; Participations and Assignments.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, neither Holdings nor the Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by Holdings or the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in clause
(c) of this Section 13.6), to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuers and the Lenders and each other Person entitled to
indemnification under Section 12.7) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in clause (b)(ii) and (h) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments (including any Existing Revolving Credit Commitments or Extended
Revolving Credit Commitments) and the Loans (including participations in
Revolving L/C Obligations) at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have

 

220



--------------------------------------------------------------------------------

the right to withhold or delay its consent to any assignment if in order for
such assignment to comply with Applicable Law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority) of:

(A)    the Borrower (which consent shall not be unreasonably withheld or
delayed); provided that no consent of the Borrower shall be required for an
assignment (1) to a Lender (other than in respect of an assignment of a
Revolving Credit Commitment and Revolving Credit Loans), an Affiliate of a
Lender (other than in respect of an assignment of a Revolving Credit Commitment
and Revolving Credit Loans (except to an Affiliate of such Revolving Credit
Lender having a combined capital and surplus of not less than the greater of (x)
$100,000,000 and (y) an amount equal to twice the amount of Revolving Credit
Commitments to be held by such assignee after giving effect to such assignment,
in which case no such Borrower consent shall be required) or an Approved Fund
(other than in respect of an assignment of a Revolving Credit Commitment and
Revolving Credit Loans) or (2) if a Specified Default has occurred and is
continuing with respect to the Borrower, to any other assignee; and

(B)    the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), and in the case of Revolving Credit Commitments or
Revolving Credit Loans, each Revolving Letter of Credit Issuer; provided that no
consent of the Administrative Agent shall be required for any assignment of any
Term Loan or Term C Loan to a Lender, an Affiliate of a Lender, an Approved
Fund, Holdings, the Borrower, a Restricted Subsidiary thereof or an Affiliated
Parent Company otherwise in accordance with clause (h) below.

Notwithstanding the foregoing, no such assignment shall be made to (x) a natural
person or (y) a Disqualified Institution, and any attempted assignment to a
Disqualified Institution after the applicable Person became a Disqualified
Institution shall be null and void. For the avoidance of doubt, (i) the
Administrative Agent shall have no obligation with respect to, and shall bear no
responsibility or liability for, the monitoring or enforcing of the list of
Persons who are Disqualified Institutions (or any provisions relating thereto)
at any time and (ii) the Administrative Agent may share a list of Persons who
are Disqualified Institutions with any Lender upon request.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except (i) in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, (ii) an assignment to a
Federal Reserve Bank or (iii) in connection with the initial syndication of the
Commitments or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent), shall not be less than, (x) in the case of Revolving
Credit Loans and Revolving Credit Commitments, $5,000,000 and (y) in the case of
Term Loans and Term C Loans, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if a Specified Default has occurred and is continuing with
respect to Holdings or the Borrower; provided, further, that contemporaneous
assignments to a single assignee made by Affiliates of Lenders and related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

 

221



--------------------------------------------------------------------------------

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)    The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”).

(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6 (other than attempted assignments or transfers to Disqualified
Institutions, which shall be null and void as provided above).

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by any Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Further, each Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement. The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Collateral Agent,
the Letter of Credit Issuers and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Holdings, the Borrower, the
Collateral Agent, the Letter of Credit Issuers and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

 

222



--------------------------------------------------------------------------------

(c)    (i) Any Lender may, without the consent of Holdings, the Borrower, the
Administrative Agent or any Letter of Credit Issuer, sell participations to one
or more banks or other entities that are not Disqualified Institutions (each, a
“Participant”) (and any such attempted sales to Disqualified Institutions after
such Person became a Disqualified Institution shall be null and void) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments (including any Existing Revolving
Credit Commitments or Extended Revolving Credit Commitments) and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (C) Holdings, the
Borrower, the Administrative Agent, the Letter of Credit Issuers and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, the Administrative Agent shall have no obligation with
respect to, and shall bear no responsibility or liability for, the monitoring or
enforcing of the list of Disqualified Institutions Lenders with respect to the
sales of participations at any time. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any consent,
amendment, modification, supplement or waiver described in clauses (i) or (vii)
of the second proviso of the first paragraph of Section 13.1 that directly and
adversely affects such Participant. Subject to clause (c)(ii) of this
Section 13.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were a
Lender, and provided that such Participant agrees to be subject to the
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6. To the
extent permitted by Applicable Law, each Participant also shall be entitled to
the benefits of Section 13.8(b) as though it were a Lender; provided such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, or 5.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld or
delayed).

(iii)    Each Lender that sells a participation shall, acting for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts of each
participant’s interest in the Loans (or other rights or obligations) held by it
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. This Section shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

223



--------------------------------------------------------------------------------

(d)    Any Lender may, without the consent of Holdings, the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment or for any other reason, the
Borrower hereby agrees that, promptly following the reasonable request of any
Lender at any time and from time to time after any Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of
Exhibit K-1, K-2, or K-3, evidencing the Revolving Credit Loans, Term Loans and
Term C Loans, respectively, owing to such Lender.

(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
(other than to any Disqualified Institutions) to any Participant, secured
creditor of such Lender or assignee (each, a “Transferee”), any prospective
Transferee and any prospective direct or indirect contractual counterparties to
any swap or derivative transactions to be entered into in connection with or
relating to Loans made hereunder any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(a “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State

 

224



--------------------------------------------------------------------------------

thereof. In addition, notwithstanding anything to the contrary contained in this
Section 13.6, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. This
Section 13.6(g) may not be amended without the written consent of the SPV.
Notwithstanding anything to the contrary in this Agreement, (x) no SPV shall be
entitled to any greater rights under Sections 2.10, 2.11, and 5.4 than its
Granting Lender would have been entitled to absent the use of such SPV and
(y) each SPV agrees to be subject to the requirements of Sections 2.10, 2.11,
and 5.4 as though it were a Lender and has acquired its interest by assignment
pursuant to clause (b) of this Section 13.6.

(h)    (x) Any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans and Term C
Loans to any Affiliated Parent Company, Holdings, the Borrower or any Subsidiary
thereof and (y) any Affiliated Parent Company, Holdings, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Term Loans and Term C
Loans, in each case, on a non pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be mutually agreed between the Borrower and the Auction
Agent or (2) open market purchases; provided that:

(i)    any Loans or Commitments acquired by Holdings, the Borrower or any
Restricted Subsidiary shall be retired and cancelled promptly upon acquisition
thereof;

(ii)    no assignment of Term Loans or Term C Loans to Holdings, the Borrower or
any Restricted Subsidiary (x) may be purchased with the proceeds of any
Revolving Credit Loans or (y) may occur while an Event of Default has occurred
and is continuing hereunder;

(iii)    in connection with each assignment pursuant to this Section 13.6(h),
none of any Affiliated Parent Company, Holdings, the Borrower or any Subsidiary
purchasing any Lender’s Term Loans or Term C Loans shall be required to make a
representation that it is not in possession of MNPI with respect to the Borrower
and its Subsidiaries or their respective securities, and all parties to such
transaction may render customary “big boy” letters to each other (or to the
Auction Agent, if applicable);

(iv)    (A) the aggregate outstanding principal amount of the Term Loans or Term
C Loans of the applicable Class shall be deemed reduced by the full par value of
the aggregate principal amount of such Term Loans or Term C Loans acquired by,
or contributed to, any Affiliated Parent Company, Holdings, the Borrower or such
Subsidiary and (B) any scheduled principal repayment installments with respect
to the Term Loans or Term C Loans of such Class occurring pursuant to Sections
2.5(b) and (c), as applicable, prior to the final maturity date for Term Loans
or Term C Loans of such Class, shall be reduced pro rata by the par value of the
aggregate principal amount of Term Loans so purchased or contributed (and
subsequently cancelled and retired), with such reduction being applied solely to
the remaining Term Loans or Term C Loans of the Lenders which sold or
contributed such Term Loans or Term C Loans;

(v)    no Affiliated Lender shall have any right to (x) attend or participate in
(including, in each case, by telephone) any meeting (including “Lender only”
meetings) or discussions (or portion thereof) among the Administrative Agent or
any Lender to which

 

225



--------------------------------------------------------------------------------

representatives of the Borrower are not then present or invited thereto,
(y) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among the Administrative Agent and one or
more Lenders or any other material which is “Lender only”, except to the extent
such information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2) or receive any advice of counsel
to the Administrative Agent or (z) make any challenge to the Administrative
Agent’s or any other Lender’s attorney-client privilege on the basis of its
status as a Lender;

(vi)    except with respect to any amendment, modification, waiver, consent or
other action (a) that pursuant to Section 13.1 requires the consent of all
Lenders, all Lenders directly and adversely affected or specifically such
Lender, (b) that alters the applicable Affiliated Lender’s pro rata share of any
payments given to all Lenders, or (c) affects the applicable Affiliated Lender
(in its capacity as a Lender) in a manner that is disproportionate to the effect
on any Lender in the same Class, the Loans held by the applicable Affiliated
Lender shall be disregarded in both the numerator and denominator in the
calculation of any Lender vote (and, in the case of a plan of reorganization
that does not affect the applicable Affiliated Lender in a manner that is
adverse to such Affiliated Lender relative to other Lenders, such Affiliated
Lender shall be deemed to have voted its interest in the Term Loans and Term C
Loans in the same proportion as the other Lenders in the same Class) (and shall
be deemed to have been voted in the same percentage as all other applicable
Lenders voted if necessary to give legal effect to this paragraph) (but, in any
event, in connection with any amendment, modification, waiver, consent or other
action, shall be entitled to any consent fee, calculated as if all of the
applicable Affiliated Lender’s Term Loans and Term C Loans had voted in favor of
any matter for which a consent fee or similar payment is offered); and

(vii)    no such acquisition by an Affiliated Lender shall be permitted if,
after giving effect to such acquisition, the aggregate principal amount of Term
Loans or Term C Loans of any Class held by Affiliated Lenders would exceed 25%
of the aggregate principal amount of all Term Loans or Term C Loans, as
applicable, of such Class outstanding at the time of such purchase; provided
that to the extent any assignment to an Affiliated Lender would result in the
aggregate principal amount of the applicable Loans held by Affiliated Lenders
exceeding such 25% threshold at the time of such purchase, the purchase of such
excess amount will be void ab initio.

Each Lender that sells its Term Loans or Term C Loans pursuant to this
Section 13.6 acknowledges and agrees that (i) Holdings and its Subsidiaries may
come into possession of additional information regarding the Loans or the Credit
Parties at any time after a repurchase has been consummated pursuant to an
auction or open market purchase hereunder that was not known to such Lender at
the time such repurchase was consummated and may be information that would have
been material to such Lender’s decision to enter into an assignment of such Term
Loans or Term C Loans hereunder (“Excluded Information”), (ii) such Lender will
independently make its own analysis and determination to enter into an
assignment of its Loans and to consummate the transactions contemplated by an
auction notwithstanding such Lender’s lack of knowledge of Excluded Information
and (iii) none of the direct or indirect equityholders of Holdings or any of its
respective Affiliates, or any other Person, shall have any liability to such
Lender with respect to the nondisclosure of the Excluded Information.

13.7.    Replacements of Lenders under Certain Circumstances.

(a)    The Borrower shall be permitted to (x) to replace any Lender with a
replacement bank or other financial institution or (y) terminate the Commitment
of such Lender or Letter of Credit

 

226



--------------------------------------------------------------------------------

Issuer, as the case may be, and (1) in the case of a Lender (other than a Letter
of Credit Issuer), repay all Obligations of the Borrower due and owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of a Letter of Credit Issuer only, repay
all Obligations of the Borrower owing to such Letter of Credit Issuer relating
to the Loans and participations held by the Letter of Credit Issuer as of such
termination date and cancel or Cash Collateralize any Letters of Credit issued
by it, in each case, that (a) requests reimbursement for amounts owing pursuant
to Section 2.10, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken, (c) becomes a Defaulting Lender or
(d) refuses to make an Extension Election pursuant to Section 2.15; provided
that, solely in the case of the foregoing clause (x), (i) no Specified Default
shall have occurred and be continuing at the time of such replacement, (ii) the
Borrower shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts (other than any disputed amounts), pursuant to
Section 2.10, 2.11, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (iii) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent
(solely to the extent such consent would be required under Section 13.6), (iv)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 13.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein unless
otherwise agreed) and (v) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, modification, supplement, waiver, discharge or
termination that pursuant to the terms of Section 13.1 requires the consent of
either (i) all of the Lenders of the applicable Class or Classes directly and
adversely affected or (ii) all of the Lenders of the applicable Class or
Classes, and, in each case, with respect to which the Required Lenders (or
Required Revolving Credit Lenders, Required Term Loan Lenders or Lenders holding
the majority of outstanding loans or commitments in respect of the applicable
Class or Classes, as applicable) or a majority (in principal amount) of the
directly and adversely affected Lenders shall, in each such case, have granted
their consent, then provided no Event of Default then exists, the Borrower shall
have the right (unless such Non-Consenting Lender grants such consent) to
(x) replace such Non-Consenting Lender by requiring such Non-Consenting Lender
to assign its Loans and its Commitments hereunder (in respect of any applicable
Class only, at the election of the Borrower) to one or more assignees reasonably
acceptable to the Administrative Agent (to the extent such consent would be
required under Section 13.6) or (y) terminate the Commitment of such Lender or
Letter of Credit Issuer, as the case may be, and (1) in the case of a Lender
(other than the Letter of Credit Issuer), repay all Obligations of the Borrower
due and owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date and (2) in the case of the Letter of
Credit Issuer only, repay all Obligations of the Borrower owing to such Letter
of Credit Issuer relating to the Loans and participations held by the Letter of
Credit Issuer as of such termination date and cancel or Cash Collateralize any
Letters of Credit issued by it; provided that: (a) all Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment, the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 13.6; provided, however, that if such
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance reflecting such assignment, then
(i) the failure of such Non-Consenting Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
deemed effective upon satisfaction of the other applicable conditions of
Section 13.6 and this Section 13.7(b) and (ii) the Administrative Agent shall be

 

227



--------------------------------------------------------------------------------

entitled (but not obligated) to execute and deliver such Assignment and
Acceptance on behalf of such Non-Consenting Lender and may record such
assignment in the Register. Each Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Lender’s attorney-in-fact, with full authority in the place and stead of such
Lender and in the name of such Lender, to take any action and to execute any
Assignment and Acceptance or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this Section 13.7(b).

(c)    If any assignment or participation under Section 13.6 is made to any
Disqualified Institution without the Borrower’s prior written consent, such
assignment or participation shall be void. Nothing in this Section 13.7(c) shall
be deemed to prejudice any right or remedy that Holdings or the Borrower may
otherwise have at law or at equity.

13.8.    Adjustments; Set-off.

(a)    Except as contemplated in Section 13.6 or elsewhere herein or in any
other Credit Document, if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
Collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by Applicable
Law, each Lender shall have the right, without prior notice to Holdings, the
Borrower, any such notice being expressly waived by Holdings, the Borrower to
the extent permitted by Applicable Law but with the prior written consent of the
Administrative Agent, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final) (other than payroll,
trust, tax, fiduciary, employee health and benefits, pension, 401(k) and petty
cash accounts), in any currency, and any other credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

13.9.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

228



--------------------------------------------------------------------------------

13.10.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11.    INTEGRATION. THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT OF PARENT, HOLDINGS, THE BORROWER, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUERS AND THE LENDERS
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND (1) THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY HOLDINGS, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE LETTER OF CREDIT ISSUERS OR ANY
LENDER RELATIVE TO SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO
HEREIN OR IN THE OTHER CREDIT DOCUMENTS, (2) THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES AND (3) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES; PROVIDED THAT THE SYNDICATION PROVISIONS AND THE
BORROWER’S AND HOLDINGS’ CONFIDENTIALITY OBLIGATIONS IN THE COMMITMENT LETTER
SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS SPECIFICALLY AGREED THAT THE
PROVISION OF THE CREDIT FACILITIES HEREUNDER BY THE LENDERS SUPERSEDES AND IS IN
SATISFACTION OF THE OBLIGATIONS OF THE AGENTS (AS DEFINED IN THE COMMITMENT
LETTER) TO PROVIDE THE COMMITMENTS SET FORTH IN THE COMMITMENT LETTER.

13.12.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13.    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

 

229



--------------------------------------------------------------------------------

(e)    subject to the last paragraph of Section 13.5, waives, to the maximum
extent not prohibited by Applicable Law, any right it may have to claim or
recover in any legal action or proceeding referred to in this Section 13.13 any
special, exemplary, punitive or consequential damages; and

(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

13.14.    Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;

(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between Holdings and the
Borrower, on the one hand, and the Administrative Agent, the Letter of Credit
Issuer, the Lenders and the other Agents on the other hand, and Holdings, the
Borrower and the other Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of
Holdings, the Borrower, any other Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor any other Agent has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of Holdings, the
Borrower or any other Credit Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or any other Agent
has advised or is currently advising Holdings, the Borrower, the other Credit
Parties or their respective Affiliates on other matters) and neither the
Administrative Agent or other Agent has any obligation to Holdings, the
Borrower, the other Credit Parties or their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; (iv) the Administrative Agent,
each other Agent and each Affiliate of the foregoing may be engaged in a broad
range of transactions that involve interests that differ from those of Holdings,
the Borrower and their respective Affiliates, and neither the Administrative
Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any other Agent has provided and none will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and Holdings and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Holdings and the Borrower agree not to
claim that the Administrative Agent or any other Agent has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to
Holdings, the Borrower or any other Affiliates, in connection with the
transactions contemplated hereby or the process leading hereto.

(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings and the Borrower, on the one hand, and any Lender, on
the other hand.

 

230



--------------------------------------------------------------------------------

13.15.    WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, EACH AGENT AND EACH
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16.    Confidentiality. The Administrative Agent, each Letter of Credit
Issuer, each other Agent and each Lender shall hold all non-public information
furnished by or on behalf of Holdings, the Borrower or any Subsidiary of the
Borrower in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender, the Administrative Agent, Letter of
Credit Issuer or such other Agent pursuant to the requirements of this Agreement
or in connection with any amendment, supplement, modification or waiver or
proposed amendment, supplement, modification or waiver hereto (including any
Extension Amendment) or the other Credit Documents (“Confidential Information”),
confidential; provided that the Administrative Agent, each Letter of Credit
Issuer, each other Agent and each Lender may make disclosure (a) as required by
the order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or otherwise as required by Applicable
Law, regulation or compulsory legal process (in which case such Lender, the
Administrative Agent, Letter of Credit Issuer or such other Agent shall use
commercially reasonable efforts to inform the Borrower promptly thereof to the
extent lawfully permitted to do so (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory authority or
governmental or regulatory authority exercising examination or regulatory
authority)), (b) to such Lender’s or the Administrative Agent’s or such Letter
of Credit Issuer’s or such other Agent’s attorneys, professional advisors,
independent auditors, trustees or Affiliates involved in the Transactions (other
than Excluded Affiliates) on a “need to know” basis and who are made aware of
and agree to comply with the provisions of this Section 13.16, in each case on a
confidential basis (with such Lender, the Administrative Agent, Letter of Credit
Issuer or such other Agent responsible for such persons’ compliance with this
Section 13.16), (c) to any bona fide investor or prospective bona investor in a
Securitization that agrees its access to information regarding the Credit
Parties, the Loans and the Credit Documents is solely for purposes of evaluating
an investment in a Securitization and who agrees to treat such information as
confidential in accordance with this Section 13.16, (d) on a confidential basis
to any bona fide prospective Lender, prospective participant or swap
counterparty (in each case, other than a Disqualified Institution or a Person
who the Borrower has affirmatively denied assignment thereto in accordance with
Section 13.6), (e) to the extent requested by any bank regulatory authority
having jurisdiction over a Lender or its Affiliates (including in any audit or
examination conducted by bank accountants or any self-regulatory authority or
governmental or regulatory authority exercising examination or regulatory
authority), (f) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in connection with the administration, servicing and
reporting on the assets serving as collateral for a Securitization and who
agrees to treat such information as confidential, (g) to a nationally recognized
ratings agency that requires access to information regarding the Credit Parties,
the Loans and Credit Documents in connection with ratings issued with respect to
a Securitization or (h) as consented by the Borrower in writing. Each Lender,
the Administrative Agent, each other Letter of Credit Issuer and each other
Agent agrees that it will not provide to prospective Transferees or to any
pledgee referred to in Section 13.6 or to prospective direct or indirect
contractual counterparties to any swap or derivative transactions to be entered
into in connection with or relating to Loans made hereunder any of the
Confidential Information unless such Person is advised of and agrees to be bound
by the provisions of this Section 13.16 or confidentiality provisions at least
as restrictive as those set forth in this Section 13.16.

 

231



--------------------------------------------------------------------------------

13.17.    Direct Website Communications.

(a)    Holdings and the Borrower may, at their option, provide to the
Administrative Agent any information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement, or (D) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent at Agency.loanops@credit-suisse.com and
Lindsey.echols@credit-suisse.com; provided that: (i) upon written request by the
Administrative Agent, Holdings or the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrower, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.

(b)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

(c)    Holdings and the Borrower further agree that the Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform is limited (i) to the
Agents, the Letter of Credit Issuers, the Lenders or any bona fide potential
Transferee and (ii) remains subject the confidentiality requirements set forth
in Section 13.16.

(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall any Agent
or their Related Parties

 

232



--------------------------------------------------------------------------------

(collectively, the “Agent Parties” and each an “Agent Party”) have any liability
to Holdings, the Borrower, any Lender, any Letter of Credit Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Holdings’, the Borrower’s or any
Agent’s transmission of Communications through the internet, except to the
extent the liability of any Agent Party resulted from such Agent Party’s (or any
of its Related Parties’ (other than trustees or advisors)) gross negligence, bad
faith or willful misconduct or material breach of the Credit Documents (as
determined in a final non-appealable judgment of a court of competent
jurisdiction).

(e)    The Borrower and each Lender acknowledge that certain of the Lenders may
be “public-side” Lenders (Lenders that do not wish to receive material
non-public information with respect to Holdings, the Borrower, the Subsidiaries
of the Borrower or their securities) and, if documents or notices required to be
delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings,
the Borrower and the Subsidiaries of the Borrower and their securities may be
posted on that portion of the Platform designated for such public-side Lenders.
If Holdings or the Borrower has not indicated whether a document or notice
delivered contains only publicly available information, the Administrative Agent
shall post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to Holdings, the Borrower, the Subsidiaries of the Borrower and their
securities. Notwithstanding the foregoing, Holdings and the Borrower shall use
commercially reasonable efforts to indicate whether any document or notice
contains only publicly available information.

13.18.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

13.19.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

13.20.    [Reserved].

13.21.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 13.21, or otherwise under this
Agreement, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). Each Qualified ECP
Guarantor intends that this Section 13.21 constitute, and this Section 13.21
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

233



--------------------------------------------------------------------------------

13.22.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

13.23.     Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any
Secured Hedging Agreement or any other agreement or instrument that is a QFC (as
defined below) (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Credit Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(a)    In the event a Covered Entity (as defined below) that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate (as defined below) of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights (as defined below) under the Credit Documents that might otherwise apply
to such Supported QFC or any QFC Credit Support that may be exercised against
such Covered Party are

 

234



--------------------------------------------------------------------------------

permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Credit Documents were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

(b)     As used in this Section 13.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“ Covered Entity” means any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“ Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“ QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

235